Exhibit 10.2

 

 

 

$25,000,000

CREDIT AGREEMENT

dated as of November 14, 2013,

among

NORCRAFT COMPANIES, L.P.,

as Borrower,

NORCRAFT INTERMEDIATE HOLDINGS, L.P.

and

THE OTHER GUARANTORS PARTY HERETO,

as Guarantors,

THE LENDERS PARTY HERETO

and

ROYAL BANK OF CANADA,

as Swingline Lender, Issuing Bank, Administrative Agent and Collateral Agent,

and

RBC CAPITAL MARKETS*

and

KEYBANK NATIONAL ASSOCIATION

as Joint Arrangers and Joint Bookrunners

 

 

 

 

* RBC Capital Markets is a brand name for the capital markets activities of
Royal Bank of Canada and its affiliates.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

       Page  

ARTICLE I          DEFINITIONS

     1   

Section 1.01

 

Defined Terms

     1   

Section 1.02

 

Classification of Loans and Borrowings

     50   

Section 1.03

 

Terms Generally

     50   

Section 1.04

 

Accounting Terms; GAAP

     50   

Section 1.05

 

Resolution of Drafting Ambiguities

     51   

Section 1.06

 

Pro Forma Calculations

     51   

ARTICLE II        THE CREDITS

     52   

Section 2.01

 

Commitments

     52   

Section 2.02

 

Loans

     52   

Section 2.03

 

Borrowing Procedure

     53   

Section 2.04

 

Evidence of Debt; Repayment of Loans

     54   

Section 2.05

 

Fees

     55   

Section 2.06

 

Interest on Loans

     56   

Section 2.07

 

Termination and Reduction of Commitments

     57   

Section 2.08

 

Interest Elections

     57   

Section 2.09

 

Incremental Facility

     58   

Section 2.10

 

Optional and Mandatory Prepayments of Loans

     60   

Section 2.11

 

Alternate Rate of Interest

     62   

Section 2.12

 

Yield Protection

     62   

Section 2.13

 

Breakage Payments

     63   

Section 2.14

 

Payments Generally; Pro Rata Treatment; Sharing of Setoffs

     64   

Section 2.15

 

Taxes

     65   

Section 2.16

 

Mitigation Obligations; Replacement of Lenders

     69   

Section 2.17

 

Swingline Loans

     70   

Section 2.18

 

Letters of Credit

     71   

Section 2.19

 

Defaulting Lenders

     77   

Section 2.20

 

Determination of Borrowing Base

     79   

Section 2.21

 

Accounts; Cash Management

     83   

Section 2.22

 

Protective Advances

     84   

 

-i-



--------------------------------------------------------------------------------

         Page  

ARTICLE III        REPRESENTATIONS AND WARRANTIES

     85   

Section 3.01

 

Organization; Powers

     85   

Section 3.02

 

Authorization; Enforceability

     85   

Section 3.03

 

No Conflicts

     85   

Section 3.04

 

Financial Statements; Projections

     85   

Section 3.05

 

Properties

     86   

Section 3.06

 

Intellectual Property

     87   

Section 3.07

 

Equity Interests and Subsidiaries

     87   

Section 3.08

 

Litigation; Compliance with Laws

     88   

Section 3.09

 

Reserved

     88   

Section 3.10

 

Federal Reserve Regulations

     88   

Section 3.11

 

Investment Company Act

     88   

Section 3.12

 

Use of Proceeds

     88   

Section 3.13

 

Taxes

     88   

Section 3.14

 

No Material Misstatements

     89   

Section 3.15

 

Labor Matters

     89   

Section 3.16

 

Solvency

     89   

Section 3.17

 

Employee Benefit Plans

     89   

Section 3.18

 

Environmental Matters

     90   

Section 3.19

 

Insurance

     92   

Section 3.20

 

Security Documents

     92   

Section 3.21

 

Anti-Terrorism Laws

     94   

Section 3.22

 

Location of Material Inventory

     95   

Section 3.23

 

Accuracy of Borrowing Base

     95   

Section 3.24

 

Existing Intercreditor Agreement

     95   

ARTICLE IV        CONDITIONS TO CREDIT EXTENSIONS

     95   

Section 4.01

 

Conditions to Effectiveness

     95   

Section 4.02

 

Conditions to All Credit Extensions

     97   

ARTICLE V          AFFIRMATIVE COVENANTS

     98   

Section 5.01

 

Financial Statements, Reports, etc.

     98   

Section 5.02

 

Litigation and Other Notices

     99   

Section 5.03

 

Existence; Businesses and Properties

     100   

Section 5.04

 

Insurance

     100   

Section 5.05

 

Payment of Taxes

     101   

 

-ii-



--------------------------------------------------------------------------------

         Page  

Section 5.06

 

Employee Benefits

     101   

Section 5.07

 

Maintaining Records; Access to Properties and Inspections

     102   

Section 5.08

 

Use of Proceeds

     102   

Section 5.09

 

Compliance with Environmental Laws

     102   

Section 5.10

 

Additional Collateral; Additional Guarantors

     102   

Section 5.11

 

Security Interests; Further Assurances

     104   

Section 5.12

 

Information Regarding Collateral

     104   

Section 5.13

 

Compliance with Laws

     105   

Section 5.14

 

Post-Closing Matters

     105   

Section 5.15

 

Borrowing Base Verification; Inventory Appraisals

     105   

Section 5.16

 

Borrowing Base-Related Reports

     106   

ARTICLE VI        NEGATIVE COVENANTS

     106   

Section 6.01

 

Indebtedness

     106   

Section 6.02

 

Liens

     109   

Section 6.03

 

Sale and Leaseback Transactions

     113   

Section 6.04

 

Investment, Loan, Advances and Acquisitions

     113   

Section 6.05

 

Mergers and Consolidations

     115   

Section 6.06

 

Asset Sales

     115   

Section 6.07

 

Dividends

     117   

Section 6.08

 

Transactions with Affiliates

     119   

Section 6.09

 

Reserved

     121   

Section 6.10

 

Prepayments of Other Indebtedness; Modifications of Junior Financing
Documentation

     121   

Section 6.11

 

Limitation on Certain Restrictions on Subsidiaries

     121   

Section 6.12

 

Business

     122   

Section 6.13

 

Fiscal Year

     123   

Section 6.14

 

No Further Negative Pledge

     123   

Section 6.15

 

Canadian Pension Plans

     123   

ARTICLE VII      GUARANTEE

     124   

Section 7.01

 

The Guarantee

     124   

Section 7.02

 

Obligations Unconditional

     124   

Section 7.03

 

Reinstatement

     125   

Section 7.04

 

Subrogation; Subordination

     125   

Section 7.05

 

Remedies

     126   

 

-iii-



--------------------------------------------------------------------------------

         Page  

Section 7.06

 

Instrument for the Payment of Money

     126   

Section 7.07

 

Continuing Guarantee

     126   

Section 7.08

 

General Limitation on Guarantee Obligations

     126   

Section 7.09

 

Release of Guarantors

     126   

Section 7.10

 

Right of Contribution

     127   

Section 7.11

 

Interest Act (Canada)

     127   

Section 7.12

 

Keepwell

     127   

ARTICLE VIII    EVENTS OF DEFAULT

     128   

Section 8.01

 

Events of Default

     128   

Section 8.02

 

Application of Proceeds

     131   

ARTICLE IX      ADMINISTRATIVE AGENT AND COLLATERAL AGENT

     132   

Section 9.01

 

Appointment and Authority

     132   

Section 9.02

 

Rights as a Lender

     132   

Section 9.03

 

Exculpatory Provisions

     133   

Section 9.04

 

Reliance by Agent

     134   

Section 9.05

 

Delegation of Duties

     134   

Section 9.06

 

Resignation of Agent

     134   

Section 9.07

 

Non-Reliance on Agent and Other Lenders

     135   

Section 9.08

 

Withholding Tax

     136   

Section 9.09

 

No Other Duties, etc

     136   

Section 9.10

 

Enforcement

     136   

Section 9.11

 

Collateral and Guaranty Matters

     137   

ARTICLE X        MISCELLANEOUS

     137   

Section 10.01

 

Notices

     137   

Section 10.02

 

Waivers; Amendment

     141   

Section 10.03

 

Expenses; Indemnity; Damage Waiver

     145   

Section 10.04

 

Successors and Assigns

     147   

Section 10.05

 

Survival of Agreement

     151   

Section 10.06

 

Counterparts; Integration; Effectiveness

     151   

Section 10.07

 

Severability

     151   

Section 10.08

 

Right of Setoff

     151   

Section 10.09

 

Governing Law; Jurisdiction; Consent to Service of Process

     152   

Section 10.10

 

Waiver of Jury Trial

     153   

Section 10.11

 

Headings

     153   

 

-iv-



--------------------------------------------------------------------------------

         Page  

Section 10.12

 

Treatment of Certain Information; Confidentiality

     153   

Section 10.13

 

USA PATRIOT Act Notice and Customer Verification

     154   

Section 10.14

 

Interest Rate Limitation

     154   

Section 10.15

 

Intercreditor Agreement

     154   

Section 10.16

 

Obligations Absolute

     155   

Section 10.17

 

Judgment Currency

     155   

 

-v-



--------------------------------------------------------------------------------

SCHEDULES Schedule 1    Revolving Commitment Schedule 1.01(a)    Backstop LC
Schedule 1.01(b)    Subsidiary Guarantors Schedule 2.21    Accounts and
Lockboxes Schedule 3.03    Governmental Approvals; Compliance with Laws Schedule
3.06(c)    Violations or Proceedings Schedule 3.18    Environmental Matters
Schedule 3.19    Insurance Schedule 3.22    Location of Material Inventory
Schedule 4.01(g)    Local Counsel Schedule 5.14    Post-Closing Matters Schedule
6.01(b)    Existing Indebtedness Schedule 6.02(c)    Existing Liens Schedule
6.04(a)    Existing Investments Schedule 6.08(i)    Existing Affiliate
Transactions EXHIBITS Exhibit A    Form of Assignment and Assumption Exhibit B
   Form of Borrowing Request Exhibit C    Form of Compliance Certificate Exhibit
D    Form of Interest Election Request Exhibit E    Form of Joinder Agreement
Exhibit F    Form of Landlord Access Agreement Exhibit G    Form of LC Request
Exhibit H    Form of Intercreditor Agreement Exhibit I-1    Form of U.S.
Mortgage Exhibit I-2    Form of Canadian Mortgage Exhibit J-1    Form of
Revolving Note Exhibit J-2    Form of Swingline Note Exhibit K-1    Form of
Perfection Certificate Exhibit K-2    Form of Perfection Certificate Supplement
Exhibit L-1    Form of U.S. Security Agreement Exhibit L-2    Form of Canadian
Security Agreement Exhibit M    Form of Intercompany Note Exhibit N    Form of
Non-Bank Certificate Exhibit O    Form of Solvency Certificate Exhibit P    Form
of Borrowing Base Certificate

 

-vi-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (this “Agreement”) dated as of November 14, 2013, among
NORCRAFT COMPANIES, L.P., a Delaware limited partnership (“Borrower”), NORCRAFT
INTERMEDIATE HOLDINGS, L.P., a Delaware limited partnership (“Intermediate
Holdings”), the Subsidiary Guarantors (such term and each other capitalized term
used but not defined herein having the meaning given to it in Article I), the
Lenders, RBC CAPITAL MARKETS and KEYBANK NATIONAL ASSOCIATION, as joint lead
arrangers and joint bookrunners (in such capacities, individually, “Arranger”
and collectively the “Arrangers”), and ROYAL BANK OF CANADA, as swingline lender
(in such capacity, “Swingline Lender”), as issuing bank, as administrative agent
(in such capacity, “Administrative Agent”) for the Lenders, and collateral agent
(in such capacity, “Collateral Agent”) for the Secured Parties (as defined
herein).

WITNESSETH:

WHEREAS Norcraft Companies, Inc. (“Pubco”), a Delaware corporation and newly
formed parent entity of Norcraft Holdings, L.P. (“Holdings”), has completed an
underwritten public offering of its Equity Interests pursuant to a registration
statement filed with the Securities and Exchange Commission (the “SEC”) in
accordance with the Securities Act (the “IPO”).

WHEREAS, Borrower has requested the Lenders to extend credit in the form of
Revolving Loans at any time and from time to time prior to the Revolving
Maturity Date, in an aggregate principal amount at any time outstanding not in
excess of $25,000,000 (subject to Increase as provided in this Agreement).

WHEREAS, Borrower has requested Swingline Lender to make Swingline Loans, at any
time and from time to time prior to the Revolving Maturity Date, in an aggregate
principal amount at any time outstanding not in excess of $5,000,000.

WHEREAS, Borrower has requested Issuing Bank to issue letters of credit, in an
aggregate face amount at any time outstanding not in excess of $10,000,000.

WHEREAS, the proceeds of the Loans are to be used in accordance with
Section 3.12.

WHEREAS, Borrower shall enter into the Term Loan Credit Agreement pursuant to
which Borrower shall have the ability to borrow the Term Loans in the aggregate
principal amount of $150,000,000 the proceeds of which shall be used to, among
other things, consummate the Refinancing.

NOW, THEREFORE, the Lenders are willing to extend such credit (excluding, for
certainty, the Term Loans) to Borrower and Issuing Bank is willing to issue
letters of credit for the account of Borrower on the terms and subject to the
conditions set forth herein. Accordingly, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Defined Terms.

As used in this Agreement, the following terms shall have the meanings specified
below:

“ABL Priority Collateral” shall have the meaning assigned to such term in the
Intercreditor Agreement.



--------------------------------------------------------------------------------

“ABR”, when used in reference to any Loan or Borrowing, is used when such Loan,
or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

“ABR Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Alternate Base Rate in accordance with the provisions of
Article II.

“Account Debtor” shall mean any person who may become obligated to another
person under, with respect to, or on account of, an Account.

“Accounts” shall mean all “accounts,” as such term is defined in the UCC, in
which such Person now or hereafter has rights; provided, that, in the case of
the Canadian Guarantor, “Accounts” shall include all “accounts” as such term is
defined in the PPSA, in which such Person now or hereafter has rights.

“Activation Notice” shall have the meaning assigned to such term in
Section 2.21.

“Adjusted LIBOR Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, (a) an interest rate per annum determined by Administrative
Agent to be equal to the LIBOR Rate for such Eurodollar Borrowing in effect for
such Interest Period divided by (b) one (1) minus the Statutory Reserves (if
any) for such Eurodollar Borrowing for such Interest Period.

“Adjustment Date” means the first day of each January, April, July and October.

“Administrative Agent” shall have the meaning assigned to such term in the
preamble hereto and includes each other person appointed as the successor
pursuant to Article IX.

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.05(b).

“Administrative Agent’s Office” means the Administrative Agent’s address as set
forth in Section 10.01, or such other address as the Administrative Agent may
from time to time notify the Borrower and the Lenders.

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified;
provided, however, that, for purposes of Section 6.08, the term “Affiliate”
shall also include (i) any person that directly or indirectly owns more than 10%
of any class of Equity Interests of the person specified or (ii) any person that
is an executive officer or director of the person specified.

“Agents” shall mean Administrative Agent and Collateral Agent; and “Agent” shall
mean any of them.

“Agreement” shall have the meaning assigned to such term in the preamble hereto.

 

-2-



--------------------------------------------------------------------------------

“Alternate Base Rate” shall mean, for any day, a fluctuating rate per annum
equal to the greatest of (a) the Base Rate in effect on such day, (b) the
Federal Funds Effective Rate in effect on such day plus 0.50% and (c) the
Adjusted LIBOR Rate for an Interest Period of one (1) month beginning on such
day (or if such day is not a Business Day, on the immediately preceding Business
Day) plus 100 basis points. If Administrative Agent shall have determined (which
determination shall be conclusive absent manifest error) that it is unable to
ascertain the Federal Funds Effective Rate for any reason, including the
inability or failure of Administrative Agent to obtain sufficient quotations in
accordance with the terms of the definition thereof, the Alternate Base Rate
shall be determined without regard to clause (b) of the preceding sentence until
the circumstances giving rise to such inability no longer exist. Any change in
the Alternate Base Rate due to a change in the Base Rate, the Federal Funds
Effective Rate or the Adjusted LIBOR Rate shall be effective on the effective
date of such change in the Base Rate, the Federal Funds Effective Rate, or the
Adjusted LIBOR Rate, respectively.

“Anti-Terrorism Laws” shall mean any Requirement of Law related to terrorism
financing or money laundering including the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
(“USA PATRIOT Act”) of 2001 (Title III of Pub. L. 107-56), The Currency and
Foreign Transactions Reporting Act (also known as the “Bank Secrecy Act”, 31
U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959), the
Trading With the Enemy Act (50 U.S.C. § 1 et seq., as amended) and Executive
Order 13224 (effective September 24, 2001). This definition also includes the
following Canadian requirements: Part II.1 of the Criminal Code, the Proceeds of
Crime and Terrorist Financing Act (“PCTFA”), the Regulations Implementing the
United Nations Resolutions on the Suppression of Terrorism and the United
National Al-Qaida and Taliban Regulations.

“Applicable Margin” shall mean for any day with respect to any Eurodollar Loan
or any ABR Loan, the applicable margin per annum set forth below under the
caption “Eurodollar Margin” and “ABR Margin,” respectively, based upon the
Quarterly Average Availability Percentage as of the most recently ended fiscal
quarter prior to an Adjustment Date:

 

Quarterly Average Availability Percentage

   Eurodollar Margin     ABR Margin  

Category 1
< 33 1/3%

     2.25 %      1.25 % 

Category 2
³ 33 1/3%
< 66 2/3%

     2.00 %      1.00 % 

Category 3
³ 66 2/3%

     1.75 %      0.75 % 

(i) the Applicable Margin shall be adjusted quarterly in accordance with the
table above on each Adjustment Date for the period beginning on such Adjustment
Date, and shall remain in effect until adjusted thereafter on the next occurring
Adjustment Date, (ii) each adjustment of the Applicable Margin shall be
effective as of the Adjustment Date based on the Quarterly Average Availability
Percentage for the immediately preceding fiscal quarter, (iii) the Applicable
Margin from the Closing Date through and including the last day of March 2014
shall be the applicable percentage set forth in Category 2 above and thereafter
shall be adjusted in accordance with the provisions hereof, (iv) in the event
that the Borrower fails to provide any Borrowing Base Certificate required
hereunder with respect thereto for any period on the date required hereunder,
effective as of the date on which such Borrowing Base Certificate was otherwise

 

-3-



--------------------------------------------------------------------------------

required, the Applicable Margin shall be deemed to be Category 1 above for all
purposes until the date on which such required Borrowing Base Certificate is
provided (at which point the Applicable Margin shall be determined as otherwise
set forth in this definition) and (v) if a Specified Event of Default shall have
occurred and be continuing at the time any reduction in the Applicable Margin
would otherwise be implemented, no such reduction shall be implemented until the
date on which such Specified Event of Default shall no longer be continuing.

“Applicable Period” shall have the meaning set forth in the definition of
“Commitment Fee.”

“Approved Currency” shall mean dollars and Canadian dollars.

“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

“Arranger” shall have the meaning assigned to such term in the preamble hereto.

“Asset Sale” shall mean any conveyance, sale, lease, sublease, assignment,
transfer or other disposition (including by way of merger or consolidation and
including any Sale and Leaseback Transaction) of any property excluding sales of
inventory and dispositions of cash and cash equivalents, in each case, in the
ordinary course of business, by Holdings or any of its Subsidiaries.

“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.04(b)), and accepted by Administrative Agent,
in substantially the form of Exhibit A, or any other form approved by
Administrative Agent.

“Attributable Indebtedness” shall mean, when used with respect to any Sale and
Leaseback Transaction, as at the time of determination, the present value
(discounted at a rate equivalent to Borrower’s then-current weighted average
cost of funds for borrowed money as at the time of determination, compounded on
a semi-annual basis) of the total obligations of the lessee for rental payments
during the remaining term of the lease included in any such Sale and Leaseback
Transaction.

“Auto-Renewal Letter of Credit” shall have the meaning assigned to such term in
Section 2.18(c)(ii).

“Backstop LC” means the Letter of Credit set forth on Schedule 1.01(a) hereto.

“Base Rate” shall mean, for any day, a rate per annum that is equal to the
corporate base rate of interest publicly announced by the Administrative Agent
from time to time as its “Prime Rate”; each change in the Base Rate shall be
effective on the date such change is effective. The corporate base rate is not
necessarily the lowest rate charged by the Administrative Agent to its
customers.

“BIA” means the Bankruptcy and Insolvency Act (Canada).

“Blocked Accounts” shall have the meaning assigned to such term in
Section 2.21(b).

 

-4-



--------------------------------------------------------------------------------

“Bank Product Reserve” shall mean the aggregate amount of Reserves against the
Borrowing Base established by the Administrative Agent, in its Permitted
Discretion, as reasonably agreed to by the Borrower from time to time in respect
of Designated Secured Bank Product Obligations.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.

“Board of Directors” shall mean, with respect to any person, (i) in the case of
any corporation, the board of directors of such person, (ii) in the case of any
limited liability company, the board of managers of such person, (iii) in the
case of any partnership, the Board of Directors of the general partner of such
person and (iv) in any other case, the functional equivalent of the foregoing.

“Bond” shall have the meaning assigned to such term in Section 9.01(b).

“Borrower” shall have the meaning assigned to such term in the preamble hereto.

“Borrowing” shall mean (a) Loans of the same Class and Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, or (b) a Swingline Loan.

“Borrowing Availability” shall mean at any time the Line Cap less the aggregate
Revolving Exposure of all Lenders at such time.

“Borrowing Base” shall mean at any time, subject to adjustment as provided in
Section 2.20, an amount equal to the sum of, without duplication:

(a) the book value of Eligible Accounts of Borrower and Subsidiary Guarantors
multiplied by the advance rate of 90%, plus

(b) the lesser of (i) the advance rate of 70% of the Cost of Eligible Inventory
of Borrower and Subsidiary Guarantors, or (ii) the advance rate of 85% of the
Net Recovery Cost Percentage multiplied by the Cost of Eligible Inventory of
Borrower and Subsidiary Guarantors, plus

(c) Qualified Cash, minus

(d) an availability Reserve equal to $4,000,000, minus

(e) any other Reserves established from time to time by Administrative Agent, in
the exercise of its Permitted Discretion, upon five (5) Business Days’ prior
written notice to Borrower.

Subject to the relevant terms and provisions set forth in this Agreement,
including, without limitation, Section 10.02, Administrative Agent shall be
entitled at all times to modify the advance rates and standards of eligibility
under this Agreement, in each case in its Permitted Discretion.

The Borrowing Base at any time shall be determined by reference to the most
recent Borrowing Base Certificate theretofore delivered to Administrative Agent
with such adjustments to give effect to Reserves as Administrative Agent deems
appropriate, in its Permitted Discretion, to assure that the Borrowing Base is
calculated in accordance with the terms of this Agreement; provided that such
Reserves shall not be established or changed except upon not less than five
(5) Business Days’ prior notice to the Borrower (during which period the
Administrative Agent shall be available to discuss any

 

-5-



--------------------------------------------------------------------------------

such proposed Reserve or change with the Borrower and the Borrower may take such
action as may be required so that the event, condition or matter that is the
basis for such Reserve or change no longer exists, in a manner and to the extent
reasonably satisfactory to the Administrative Agent); provided further that no
such prior notice shall be required for changes to any Reserves resulting solely
by virtue of mathematical calculations of the amount of the Reserves in
accordance with the methodology of calculation previously utilized (such as, but
not limited to, rent). The amount of any Reserve established by the
Administrative Agent, and any change in the amount of any Reserve, shall have a
reasonable relationship to the event, condition or other matter that is the
basis for such Reserve or such change. Notwithstanding anything herein to the
contrary, Reserves shall not duplicate eligibility criteria contained in the
definition of Eligible Accounts, Eligible In-Transit Inventory, Eligible
Inventory, Qualified Cash or any other Reserve then established.

“Borrowing Base Certificate” shall mean an Officer’s Certificate from Borrower,
substantially in the form of, and containing the information prescribed by,
Exhibit P, delivered to Administrative Agent setting forth Borrower’s
calculation of the Borrowing Base.

“Borrowing Request” shall mean a request by Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit B, or such other
form as shall be approved by Administrative Agent.

“Buller Related Party” shall mean any family member of Mr. Mark Buller or any
trust, corporation, partnership or other entity, the beneficiaries,
stockholders, partners or owners of which are Mr. Mark Buller and/or any members
of his family.

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banks in New York City are authorized or required by law to close;
provided, however, that when used in connection with a Eurodollar Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.

“Canadian Collateral” shall mean, collectively, all of the Canadian Security
Agreement Collateral, the Canadian Mortgaged Property and all other property of
whatever kind and nature subject or purported to be subject from time to time to
a Lien under any Canadian Security Document.

“Canadian Defined Benefit Plan” means a Canadian Pension Plan which contains a
“defined benefit provision” (as that term is defined in subsection 147.1(1) of
the Income Tax Act (Canada)).

“Canadian dollars” or “Can$” shall mean the lawful money of Canada.

“Canadian Existing Notes Security Agreement” means the Canadian Second Lien
Security Agreement, dated as of December 9, 2009, by and among Norcraft Canada
and U.S. Bank National Association, as trustee and collateral agent for the
benefit of the holders of the Existing Notes, as amended, amended and restated,
supplemented or otherwise modified from time to time.

“Canadian Guarantor” shall mean, as of the Closing Date, Norcraft Canada
Corporation, and thereafter each additional Subsidiary (if any) organized under
the laws of Canada or any province thereof designated by the Borrower as a
Subsidiary Guarantor pursuant to Section 5.10(d), in each case as not otherwise
released as a Subsidiary Guarantor under, and in accordance with, the Loan
Documents.

 

-6-



--------------------------------------------------------------------------------

“Canadian Mortgage” shall mean an agreement, including, but not limited to, a
mortgage, deed of trust or any other document, creating and evidencing a Lien in
favor of Collateral Agent on a Canadian Mortgaged Property, which shall be
substantially in the form of Exhibit I-2, subject to the terms of the Existing
Intercreditor Agreement or the Intercreditor Agreement, as applicable, or other
form reasonably satisfactory to Collateral Agent, in each case, with such
schedules and including such provisions as shall be necessary to conform such
document to applicable local or foreign law or as shall be customary under
applicable local or foreign law, and as each such agreement may be amended,
modified or supplemented from time to time.

“Canadian Mortgaged Property” shall mean (a) each owned Real Property identified
as a Canadian Mortgaged Property on Schedule 8(a) to the Perfection Certificate
dated the Closing Date and (b) each owned Real Property, if any, which shall be
subject to a Canadian Mortgage delivered after the Closing Date pursuant to
Section 5.10(c).

“Canadian Pension Event” shall mean (a) failure to make required contributions
in a timely manner to any Canadian Pension Plan in accordance with its terms and
applicable laws; (b) termination in whole or in part of any Canadian Defined
Benefit Plan; (c) commencement of proceedings by the applicable pension
regulator to terminate in whole or in part any Canadian Defined Benefit Plan;
(d) withdrawal by any Company or Subsidiary from a “multi-unit pension plan”, as
such term is defined in the Pension Benefits Act (Manitoba) or any similar plan
under pension standards legislation in another jurisdiction in Canada; (e) the
occurrence of an event which constitutes grounds under applicable pension
standards legislation for the applicable pension regulator to remove the
administrator of any Canadian Pension Plan; or (f) the revocation of the
registration under the ITA of any Canadian Pension Plan.

“Canadian Pension Plan” means a “registered pension plan”, as that term is
defined in subsection 248(1) of the Income Tax Act (Canada) and which is
sponsored, maintained or contributed to by any Loan Party or any of its
Subsidiaries.

“Canadian Security Agreement” shall mean a Canadian Security Agreement
substantially in the form of Exhibit L-2 among the Canadian Guarantors and
Collateral Agent for the benefit of the Secured Parties, as may be amended,
supplemented or modified from time to time.

“Canadian Security Agreement Collateral” shall mean all property pledged or
granted as collateral pursuant to the Canadian Security Agreement (a) on the
Closing Date or (b) thereafter pursuant to Section 5.10.

“Canadian Security Documents” shall mean the Canadian Security Agreement, the
Perfection Certificate, the Canadian Mortgages and each other security document
or pledge agreement delivered in accordance with applicable law to grant a
valid, perfected security interest in any property as collateral for the Secured
Obligations, and all PPSA financing statements or instruments of perfection
required by this Agreement, the Canadian Security Agreement, any Canadian
Mortgage or any other such security document or pledge agreement to be filed
with respect to the security interests in property and fixtures created pursuant
to the Canadian Security Agreement or any Canadian Mortgage and any other
document or instrument utilized to pledge or grant or purport to pledge or grant
a security interest or lien on any property as collateral for the Secured
Obligations.

“Capital Expenditures” shall mean, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities and including in
all events all amounts expended or capitalized under Capital Lease Obligations)
by Holdings and its Subsidiaries during such period that, in conformity

 

-7-



--------------------------------------------------------------------------------

with GAAP, are or are required to be included as capital expenditures on the
consolidated statement of cash flows of Holdings and its Subsidiaries, including
(for the avoidance of doubt) expenditures in respect of additions to display
cabinets.

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

“Captive Insurance Subsidiary” shall mean any Subsidiary of the Borrower that is
subject to regulation as an insurance company (or any Subsidiary thereof).

“Cash Dominion Period” means (a) upon the occurrence of a Specified Event of
Default, the period that such Specified Event of Default shall be continuing or
(b) each period beginning on the date that Borrowing Availability is less than
$6,500,000 for five (5) consecutive Business Days and ending on the date that
Borrowing Availability shall have been greater than or equal to $6,500,000 for
30 consecutive calendar days.

“Cash Equivalents” shall mean, as to any person, (a) securities issued, or
directly, unconditionally and fully guaranteed or insured, by the United States
or any agency or instrumentality thereof (provided that the full faith and
credit of the United States is pledged in support thereof) having maturities of
not more than one year from the date of acquisition by such person; (b) time
deposits and certificates of deposit of any Lender or any commercial bank
having, or which is the principal banking subsidiary of a bank holding company
organized under the laws of the United States, any state thereof or the District
of Columbia having, capital and surplus aggregating in excess of $500,000,000
and a rating of “A” (or such other similar equivalent rating) or higher by at
least one nationally recognized statistical rating organization (as defined in
Rule 436 under the Securities Act) with maturities of not more than one year
from the date of acquisition by such person; (c) repurchase obligations with a
term of not more than 30 days for underlying securities of the types described
in clause (a) above entered into with any bank meeting the qualifications
specified in clause (b) above, which repurchase obligations are secured by a
valid perfected security interest in the underlying securities; (d) commercial
paper issued by any person incorporated in the United States rated at least A-1
or the equivalent thereof by Standard & Poor’s Ratings Group or at least P-1 or
the equivalent thereof by Moody’s Investors Service Inc., and in each case
maturing not more than one year after the date of acquisition by such person;
(e) investments in money market funds substantially all of whose assets are
comprised of securities of the types described in clauses (a) through (d) above;
and (f) demand deposit accounts maintained in the ordinary course of business.

“Cash Management System” shall have the meaning assigned to such term in
Section 2.21.

“Casualty Event” shall mean any involuntary loss of title, any involuntary loss
of, damage to or any destruction of, or any condemnation or other taking
(including by any Governmental Authority) of, any property of Holdings or any of
its Subsidiaries. “Casualty Event” shall include but not be limited to any
taking of all or any part of any Real Property of any person or any part
thereof, in or by condemnation or other eminent domain proceedings pursuant to
any Requirement of Law, or by reason of the temporary requisition of the use or
occupancy of all or any part of any Real Property of any person or any part
thereof by any Governmental Authority, civil or military, or any settlement in
lieu thereof.

 

-8-



--------------------------------------------------------------------------------

“CCAA” means the Companies’ Creditors Arrangement Act (Canada).

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq. and all implementing
regulations.

A “Change in Control” shall be deemed to have occurred if:

(a) at any time a “Change of Control” (or substantially similar term) occurs
under, and as defined in, the Term Loan Documents;

(b) persons (other than one or more Permitted Holders) constituting a “group”
(as such term is used in Sections 13(d) and 14(d) of the Exchange Act, but
excluding any employee benefit plan of such Person and its Subsidiaries, and any
person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan), becomes the “beneficial owner” (as defined in
Rules 13(d)-3 and 13(d)-5 under the Exchange Act), directly or indirectly, of
Equity Interests representing more than thirty-five percent (35%) of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests of Holdings and the percentage of aggregate ordinary voting power so
held is greater than the percentage of the aggregate ordinary voting power
represented by the Equity Interests of Holdings beneficially owned, directly or
indirectly, in the aggregate by the Permitted Holders; unless in the case of
this clause (b) the Permitted Holders have, at such time, the right or the
ability by voting power, contract or otherwise to elect or designate for
election at least a majority of the board of directors of Holdings;

(c) the Borrower ceases to be a direct Wholly Owned Subsidiary of Intermediate
Holdings (or any successor of Intermediate Holdings that (x) becomes the direct
parent of the Borrower and (y) has expressly assumed (and is in compliance with)
all the obligations of Intermediate Holdings under this Agreement pursuant to a
supplement hereto in form reasonably satisfactory to the Administrative Agent),
excluding for purposes of determining that the Borrower is wholly owned, any
non-economic interests held by the General Partner of the Borrower; or

(d) Intermediate Holdings ceases to be a direct Wholly Owned Subsidiary of
Holdings (or any successor of Holdings that becomes the direct parent of the
Intermediate Holdings), excluding for purposes of determining that Intermediate
Holdings is wholly owned, any non-economic interests held by the General Partner
of Intermediate Holdings.

“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking into effect of any law, treaty,
order, policy, rule or regulation, (b) any change in any law, treaty, order,
policy, rule or regulation or in the administration, interpretation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, guideline or directive (whether or not having the force of law)
by any Governmental Authority.

“Charges” shall have the meaning assigned to such term in Section 10.14.

“Chattel Paper” shall mean all “chattel paper,” as such term is defined in the
UCC, in which any person now or hereafter has rights.

“Class,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swingline
Loans or Protective Advances and, when used in reference to any Commitment,
refers to whether such Commitment is a Revolving Commitment or Swingline
Commitment, in each case, under this Agreement, of which such Loan, Borrowing or
Commitment shall be a part.

 

-9-



--------------------------------------------------------------------------------

“Closing Date” shall mean the date on which the conditions set forth in Article
IV of this Agreement are satisfied and the agreement becomes effective pursuant
to the provisions of Section 10.06.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Collateral” shall mean, collectively, all of the U.S. Collateral and the
Canadian Collateral.

“Collateral Agent” shall have the meaning assigned to such term in the preamble
hereto.

“Collection Account” shall have the meaning assigned to such term in
Section 2.21(c).

“Commercial Letter of Credit” shall mean any letter of credit or similar
instrument issued for the purpose of providing credit support in connection with
the purchase of materials, goods or services by Borrower or any of its
Subsidiaries in the ordinary course of their businesses.

“Commitment” shall mean, with respect to any Lender, such Lender’s Revolving
Commitment or Swingline Commitment.

“Commitment Fee” shall mean, for any day, the applicable percentage set forth
below under the caption “Commitment Fee Percentage” based upon the Quarterly
Average Unused Revolving Facility Balance as of the most recently ended fiscal
quarter prior to an Adjustment Date:

 

Quarterly Average Unused Revolving Facility Balance

   Commitment Fee Percentage

Category 1
> 66 2/3% of the Total Commitments

   0.50% per annum

Category 2
£ 66 2/3% and > 33 1/3% of the Total Commitments

   0.375% per annum

Category 3
£ 33 1/3% of the Total Commitments

   0.25% per annum

(i) the Commitment Fee shall be adjusted quarterly in accordance with the table
above on each Adjustment Date for the period beginning on such Adjustment, and
shall remain in effect until adjusted thereafter on the next occurring
Adjustment Date, (ii) each adjustment of the Commitment Fee shall be effective
as of the Adjustment Date based on the Quarterly Average Unused Revolving
Facility Balance for the immediately preceding fiscal quarter, (iii) the
Commitment Fee Percentage from the Closing Date through and including the last
day of March 2014 shall be the applicable percentage set forth in Category 1
above and thereafter shall be adjusted in accordance with the provisions hereof,
(iv) in the event that the Borrower fails to provide any Borrowing Base
Certificate required hereunder with respect thereto for any period on the date
required hereunder, effective as of the date on which such Borrowing Base
Certificate was otherwise required, the “Commitment Fee Percentage” shall be
deemed to be Category 1 above for all purposes until the date on which such
required Borrowing Base Certificate is provided (at which point the “Commitment
Fee Percentage” shall be determined as otherwise set forth in this definition)
and (v) if

 

-10-



--------------------------------------------------------------------------------

a Specified Event of Default shall have occurred and be continuing at the time
any reduction in the “Commitment Fee Percentage” would otherwise be implemented,
no such reduction shall be implemented until the date on which such Specified
Event of Default shall no longer be continuing.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Communications” shall have the meaning assigned to such term in
Section 10.01(b).

“Companies” shall mean Intermediate Holdings and its Subsidiaries; and “Company”
shall mean any one of them.

“Compliance Certificate” shall mean a certificate of a Financial Officer
substantially in the form of Exhibit C.

“Consolidated Depreciation and Amortization Expense” shall mean, with respect to
any Person for any period, the total amount of depreciation and amortization
expense of such Person, including the amortization of deferred financing fees or
costs for such period on a consolidated basis and otherwise determined in
accordance with GAAP.

“Consolidated EBITDA” shall mean for any period, the Consolidated Net Income for
such period:

(a) increased by, without duplication and, except with respect to clauses
(x) and (xi) below, to the extent deducted (and not added back or excluded) in
arriving at such Consolidated Net Income, the sum of the following amounts for
such period

(i) provision for taxes based on income or profits or capital, plus franchise or
similar taxes and foreign withholding taxes, and any penalties and interest
related to such taxes of such Person for such period (including, for the
avoidance of doubt, Permitted Tax Distributions), plus

(ii) (A) total interest expense of such Person for such period and, to the
extent not reflected in such total interest expense, any expense or loss on
Hedging Obligations or other derivative instruments entered into for the purpose
of hedging interest rate risk, net of interest income, and costs of surety bonds
in connection with financing activities (whether amortized or immediately
expensed) and (B) bank fees and costs of surety bonds, in each case under this
clause (B), in connection with financing activities and, in each case under
clauses (A) and (B), plus

(iii) Consolidated Depreciation and Amortization Expense of such Person for such
period, plus

(iv) any expenses or charges related to any issuance of Equity Interests,
Investment, acquisition (including earn-out and contingent consideration
obligations (including to the extent accounted for as bonuses, compensation or
otherwise) and adjustments thereof and purchase price adjustments), disposition,
recapitalization or the incurrence or repayment of Indebtedness permitted to be
incurred hereunder including a refinancing thereof (whether or not successful)
and any amendment or modification to the terms of any such transactions,
including such fees, expenses or charges related to the Transactions, plus

 

-11-



--------------------------------------------------------------------------------

(v) the amount of any restructuring charge or reserve, including any one-time
costs incurred in connection with Permitted Acquisitions after the Closing Date,
relocation costs, integration costs, facility consolidation and closing costs,
severance costs and expenses and one-time compensation charges; provided that
the aggregate amount of such charges, costs and expenses (other than in
connection with a Permitted Acquisition) added to Consolidated EBITDA pursuant
to this clause (v) shall not exceed 20% of Consolidated EBITDA (prior to giving
effect to this clause (v)) for such Test Period; plus

(vi) [Reserved], plus

(vii) any other non-cash charges including any write offs or write downs
reducing such Consolidated Net Income for such period (provided that if any such
non-cash charges represent an accrual or reserve for potential cash items in any
future period, (1) the Borrower may determine not to add back such non-cash
charge in the current period and (2) to the extent the Borrower does decide to
add back such non-cash charge, the cash payment in respect thereof in such
future period shall be subtracted from Consolidated EBITDA to such extent, and
excluding amortization of a prepaid cash item that was paid in a prior period),
plus

(viii) the amount of any non-controlling or minority interest expense consisting
of Subsidiary income attributable to non-controlling or minority equity
interests of third parties in any non-wholly owned Subsidiary, plus

(ix) the amount of management, monitoring, consulting, transaction, advisory and
other fees (including termination fees) and related indemnities and expenses
paid or accrued in such period under any Management and Monitoring Agreement or
other arrangement or otherwise in connection with management, monitoring,
consulting, transaction and advisory services provided by the Permitted Holders
(or other Persons with a similar interest) to such Person and its Subsidiaries
(including with respect to any transaction fee payable in connection with the
Transactions) or otherwise to the Sponsors to the extent permitted under
Section 6.08, plus

(x) (i) cost savings, operating expense reductions and synergies related to the
Transactions that are reasonably identifiable and factually supportable and
projected by the Borrower in good faith to result from actions that have been
taken or with respect to which substantial steps have been taken or are expected
to be taken (in the good faith determination of the Borrower) within 18 months
after the Closing Date (calculated on a pro forma basis as though such cost
savings, operating expense reductions and synergies had been realized on the
first day of such period and as if such cost savings, operating expense
reductions and synergies were realized during the entirety of such period), net
of the amount of actual benefits realized during such period from such actions
and (ii) cost savings, operating expense reductions and synergies related to
mergers and other business combinations, acquisitions, divestitures,
restructurings, cost savings initiatives and other similar initiatives and
actions that are reasonably identifiable and factually supportable and projected
by the Borrower in good faith to result from actions that have been taken or
with respect to which substantial steps have been taken or are expected to be
taken (in the

 

-12-



--------------------------------------------------------------------------------

good faith determination of the Borrower) within 18 months after a merger or
other business combination, acquisition or divestiture is consummated or any
other restructuring, cost savings initiative or other initiative or action
(calculated on a pro forma basis as though such cost savings, operating expense
reductions and synergies had been realized on the first day of such period and
as if such cost savings, operating expense reductions and synergies were
realized during the entirety of such period), net of the amount of actual
benefits realized during such period from such actions; provided that no cost
savings, operating expense reductions and synergies shall be added back pursuant
to this clause (x) to the extent duplicative of any expenses or charges
otherwise added back to Consolidated EBITDA, whether through a pro forma
adjustment or otherwise, for such period; provided, further, that the aggregate
amount of all items added back pursuant to this clause (x) for any Test Period,
when added to the aggregate amount of add backs made pursuant to Section 1.06(d)
shall not exceed 20% of Consolidated EBITDA (prior to giving effect to this
clause (x) or Section 1.06(d)) for such Test Period, plus

(xi) actual cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not included in Consolidated EBITDA in any period and not included
in Consolidated Net Income to the extent non-cash gains relating to such income
were deducted in the calculation of Consolidated EBITDA pursuant to paragraph
(b) below for any previous period and not added back, plus

(xii) any costs or expenses incurred by the Borrower or any of its Subsidiaries
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement or any stock subscription or
stockholders agreement, to the extent that such costs or expenses are funded
with cash proceeds contributed to the capital of the Borrower or net cash
proceeds of issuance of Equity Interests of the Borrower (other than
Disqualified Capital Stock), plus

(xiii) any net loss from disposed, abandoned or discontinued operations
(excluding held-for-sale discontinued operations until actually disposed of);

(b) decreased by (without duplication and to the extent included in arriving at
such Consolidated Net Income):

(i) the aggregate amount of all non-cash income or gains increasing Consolidated
Net Income (other than the accrual of revenue or recording of receivables in the
ordinary course of business) for such period, excluding any gains that represent
the reversal of any accrual of, or cash reserve for, anticipated cash charges
that reduced Consolidated Net Income and were not added back to Consolidated
EBITDA in any prior period pursuant to clause (a)(vii) above, plus

(ii) the amount of any non-controlling or minority interest income consisting of
Subsidiary losses attributable non-controlling or minority equity interests of
third parties in any non-wholly owned Subsidiary, plus

(iii) any net income from disposed, abandoned or discontinued operations
(excluding held-for-sale discontinued operations until actually disposed of),
plus

(iv) gains on Hedging Obligations or other derivative instruments entered into
for the purpose of hedging interest rate risk.

 

-13-



--------------------------------------------------------------------------------

For the avoidance of doubt, Consolidated EBITDA shall be calculated, including
pro forma adjustments, in accordance with Section 1.06(d).

“Consolidated Net Cash Interest Expense” means, with respect to the Borrower and
its Subsidiaries on a consolidated basis for any period, determined in
accordance with GAAP, (a) total interest expense paid or payable in cash in such
period (including that attributable to obligations with respect to capitalized
leases in accordance with GAAP in effect on the Closing Date but excluding any
imputed interest as a result of acquisition accounting) of the Borrower and its
Subsidiaries on a consolidated basis and all commissions, discounts and other
fees and charges owed with respect to Indebtedness of the Borrower and its
Subsidiaries, but excluding (i) any non-cash interest or deferred financing
costs, (ii) any amortization or write-down of deferred financing fees, debt
issuance costs, discounted liabilities, commissions, fees and expenses,
(iii) any expensing of bridge, commitment and other financing fees and
(iv) penalties and interest related to Taxes minus (b) interest income of the
Borrower and its Subsidiaries actually received in cash during such period. For
purposes of the foregoing, interest expense of the Borrower and its Subsidiaries
shall be determined after giving effect to any net payments made or received by
such Persons with respect to interest rate Hedging Agreements.

“Consolidated Net Income” shall mean, with respect to any Person for any period,
the aggregate of the Net Income of such Person and its Subsidiaries for such
period on a consolidated basis and otherwise determined in accordance with GAAP;
provided, however, that, without duplication,

(a) any net after-tax extraordinary, non-recurring or unusual gains or losses
(including gains or losses and all fees and expenses relating thereto) or
expenses, and Transaction Expenses, shall be excluded,

(b) the cumulative effect of a change in accounting principles during such
period, whether effected through a cumulative effect adjustment or a retroactive
application in each case in accordance with GAAP, shall be excluded,

(c) effects of adjustments (including the effects of such adjustments pushed
down to the Borrower and its Subsidiaries) in such Person’s consolidated
financial statements required or permitted by GAAP pursuant to FASB Accounting
Standards Codification 805 (including in the inventory, property and equipment,
fair value of leased property, software, goodwill, intangible assets, in-process
research and development, deferred revenue, deferred rent, contingent
considerations and debt line items thereof) resulting from the application of
recapitalization accounting or acquisition accounting, as the case may be, in
relation to any consummated acquisition or the amortization or write-off of any
amounts thereof, net of taxes, shall be excluded,

(d) any net after-tax gains or losses on disposal of disposed, abandoned or
discontinued operations shall be excluded,

(e) any net after-tax gains or losses (less all fees and expenses relating
thereto) attributable to asset dispositions or the sale or other disposition of
any Equity Interests of any Person other than in the ordinary course of
business, as determined in good faith by the Borrower, shall be excluded,

 

-14-



--------------------------------------------------------------------------------

(f) the Net Income for such period of any Person that is not a Subsidiary or
that is accounted for by the equity method of accounting, shall be excluded;
provided that Consolidated Net Income of the Borrower shall be increased by the
amount of dividends or distributions or other payments that are actually paid in
cash or Cash Equivalents (or to the extent converted into cash or Cash
Equivalents) to the referent Person thereof in respect of such period,

(g) (i) any net unrealized gain or loss (after any offset) resulting in such
period from obligations in respect of Hedging Agreements and the application of
Financial Accounting Standards Board Accounting Standards Codification 815
(Derivatives and Hedging), (ii) any net gain or loss resulting in such period
from currency translation gains or losses related to currency remeasurements of
Indebtedness (including the net loss or gain (A) resulting from Hedging
Agreements for currency exchange risk and (B) resulting from intercompany
Indebtedness) and all other foreign currency translation gains or losses to the
extent such gain or losses are non-cash items, (iii) any net after-tax income
(loss) for such period attributable to the early extinguishment or conversion of
(A) Indebtedness, (B) obligations under any Hedging Agreements or (C) other
derivative instruments, shall be excluded, (iv) any non-cash adjustments
resulting from the application of Accounting Standards Codification Topic
No. 460, Guarantees, or any comparable regulation and (v) earn-out obligations
and other contingent consideration obligations (including to the extent
accounted for as bonuses, compensation or otherwise (and including deferred
performance incentives in connection with Permitted Acquisitions whether or not
a service component is required from the transferor or its related party)) and
adjustments thereof and purchase price adjustments;

(h) any impairment charge or asset write-off, including impairment charges or
asset write-offs or write-downs related to intangible assets, long-lived assets,
investments in debt and equity securities or as a result of a change in law or
regulation, in each case pursuant to GAAP, and the amortization of intangibles
arising pursuant to GAAP shall be excluded,

(i) any expenses, charges or losses that are covered by indemnification or other
reimbursement provisions in connection with any Investment, Permitted
Acquisition or any sale, conveyance, transfer or other disposition of assets
permitted under this Agreement, to the extent actually reimbursed, or, so long
as the Borrower has made a determination that a reasonable basis exists for
indemnification or reimbursement and only to the extent that such amount is in
fact indemnified or reimbursed within 365 days of such determination (with a
deduction in the applicable future period for any amount so added back to the
extent not so indemnified or reimbursed within such 365 days), shall be
excluded,

(j) to the extent covered by insurance or indemnity and actually reimbursed, or,
so long as the Borrower has made a determination that there exists reasonable
evidence that such amount will in fact be reimbursed within 365 days of the date
of such determination (with a deduction in the applicable future period for any
amount so added back to the extent not so reimbursed within such 365 days),
expenses, charges or losses with respect to liability or casualty events or
business interruption shall be excluded,

(k) any non-cash (for such period and all other periods) compensation charge or
expense, including any such charge or expense arising from the grants of stock
appreciation or similar rights, stock options, restricted stock or other rights
or equity incentive programs shall be excluded, and any cash charges associated
with the rollover, acceleration or payout of Equity Interests by, or to,
management of the Borrower or any of its Subsidiaries in connection with the
Transaction, shall be excluded, and

 

-15-



--------------------------------------------------------------------------------

(l) the income (or loss) of any Person accrued prior to the date it becomes a
Subsidiary of Borrower or is merged into or consolidated with Borrower or any of
its Subsidiaries or that Person’s assets are acquired by Borrower or any of its
Subsidiaries shall be excluded (except to the extent required for any
calculation of Consolidated EBITDA on a Pro Forma Basis in accordance with
Section 1.06).

“Consolidated Total Net Indebtedness” shall mean, as of any date of
determination, (a) the aggregate principal amount of Indebtedness of the
Borrower and its Subsidiaries outstanding on such date, in an amount that would
be reflected on a balance sheet prepared as of such date on a consolidated basis
in accordance with GAAP (but excluding the effects of any discounting of
Indebtedness resulting from the application of recapitalization accounting or
acquisition accounting in connection with any acquisition constituting an
Investment permitted under this Agreement) consisting of Indebtedness for
borrowed money, Attributable Indebtedness, and debt obligations evidenced by
promissory notes or similar instruments, minus (b) the aggregate amount of cash
and Cash Equivalents (other than Restricted Cash), in each case, that would be
included on the consolidated balance sheet of the Borrower and its Subsidiaries
as of such date.

“Contingent Obligation” shall mean, as to any person, any obligation, agreement,
understanding or arrangement of such person guaranteeing or intended to
guarantee any Indebtedness, leases, dividends or other monetary obligations
(“primary obligations”) of any other person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of such person,
whether or not contingent, (a) to purchase any such primary obligation or any
property constituting direct or indirect security therefor; (b) to advance or
supply funds (i) for the purchase or payment of any such primary obligation or
(ii) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor; (c) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation; or (d) otherwise to assure or hold
harmless the holder of such primary obligation against loss in respect thereof;
provided, however, that the term “Contingent Obligation” shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business or any product warranties. The amount of any Contingent Obligation
shall be deemed to be an amount equal to the stated or determinable amount of
the primary obligation in respect of which such Contingent Obligation is made
(or, if less, the maximum amount of such primary obligation for which such
person may be liable, whether singly or jointly, pursuant to the terms of the
instrument evidencing such Contingent Obligation) or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such person is required to perform thereunder) as determined by such
person in good faith.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

“Control Agreements” shall have the respective meanings assigned to such term in
the relevant Security Agreement, as the context requires.

“Control Investment Affiliate” shall mean as to any person, any other person
(a) which directly or indirectly, is in Control of, is Controlled by, or is
under common Control with, such person and is organized by such person (or any
person Controlling such person) primarily for making equity or debt investments
in Holdings, Intermediate Holdings, Pubco, Borrower or other portfolio companies
or (b) as to which such person has the right to exercise the rights in all of
the Voting Stock held by such other person, directly or indirectly, in Borrower.

 

-16-



--------------------------------------------------------------------------------

“Cost” shall mean, as determined by Administrative Agent in good faith, with
respect to Inventory, the lower of (a) landed cost computed on a first-in
first-out basis in accordance with GAAP or (b) market value; provided, that for
purposes of the calculation of the Borrowing Base, (i) the Cost of the Inventory
shall not include: (A) the portion of the cost of Inventory equal to the profit
earned by any Affiliate (other than a portfolio company of the Sponsor in
connection with a bona fide arms’-length transaction) on the sale thereof to
Borrower or any other Loan Party or (B) write-ups or write-downs in cost with
respect to currency exchange rates, and (ii) notwithstanding anything to the
contrary contained herein, the cost of the Inventory shall be computed in the
same manner and consistent with the most recent Inventory Appraisal which has
been received and approved by Administrative Agent in its Permitted Discretion.

“Credit Extension” shall mean, as the context may require, (i) the making of a
Loan by a Lender or (ii) the issuance of any Letter of Credit, or the amendment,
extension or renewal of any existing Letter of Credit, by an Issuing Bank.

“Customs Broker Agreement” means an agreement among a Loan Party, a customs
broker or other carrier, and Collateral Agent, in which the customs broker or
other carrier acknowledges that it has control over and holds the documents
evidencing ownership of the subject Inventory or other property as bailee for
the benefit of Collateral Agent, waives or subordinates any Lien which it may
have over such documents and Inventory, and agrees, upon notice from Collateral
Agent (which notice shall be delivered only upon the occurrence and during the
continuance of a Specified Event of Default), to hold and dispose of the subject
Inventory and other property solely as directed by Collateral Agent, all in form
and substance reasonably satisfactory to Collateral Agent.

“Deed of Hypothec” shall have the meaning assigned to such term in
Section 9.01(b).

“Default” shall mean any event, occurrence or condition which is, or upon
notice, lapse of time or both would constitute, an Event of Default.

“Default Rate” shall have the meaning assigned to such term in Section 2.06(c).

“Defaulting Lender” shall mean any Lender, as determined by Administrative
Agent, that (a) has failed to fund any portion of its Loans or participations in
Letters of Credit or Swingline Loans or Protective Advances required to be
funded by it hereunder within one Business Day of the date required to be funded
by it hereunder, (b) has notified Administrative Agent, Issuing Bank, Swingline
Lender, any Lender and/or Borrower in writing that it does not intend to comply
with any of its funding obligations under this Agreement or has made a public
statement to the effect that it does not intend to comply with its funding
obligations under this Agreement or under other agreements in which it commits
to extend credit, (c) has failed, within three (3) Business Days after request
by Administrative Agent, to confirm that it will comply with the terms of this
Agreement relating to its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit, Swingline Loans and
Protective, (d) has otherwise failed to pay over to Administrative Agent or any
other Lender any other amount required to be paid by it hereunder within three
(3) Business Days of the date when due, unless the subject of a good faith
dispute or (e) in the case of a Lender that has a Commitment, LC Exposure or
Swingline Exposure outstanding at such time, shall take, or is the Subsidiary of
any person that has taken, any action or be (or is) the subject of any action or
proceeding of a type described in Section 8.01(g) or (h) (or any comparable

 

-17-



--------------------------------------------------------------------------------

proceeding initiated by a regulatory authority having jurisdiction over such
Lender or such person); provided, that a Lender shall not be deemed to be a
Defaulting Lender solely by virtue of (A) the ownership or acquisition of any
Equity Interests in that Lender (or any direct or indirect parent company
thereof) by any Governmental Authority or (B) in the case of a solvent Lender,
the precautionary appointment of an administrator, guardian, custodian or other
similar official by a Governmental Authority under or based on the law of the
country where such Lender is subject to home jurisdiction supervision (if such
law requires that such appointment not be publicly disclosed and such action
does not (x) result in or provide such Lender with immunity from the
jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permits such
Lender (or such Governmental Authority ) to reject, repudiate, disavow or
disaffirm any of its contracts or agreements with any Person or (y) materially
adversely affect the ability of such Lender to perform its obligations
hereunder). Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (e) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender upon delivery of written notice of such determination to
Borrower, each Issuing Bank, each Swingline Lender and each Lender.

“Deposit Accounts” shall have the respective meanings assigned to such term in
the relevant Security Agreement, as the context requires.

“Designated Secured Bank Product Obligations” shall mean Secured Bank Product
Obligations that are designated by the Borrower on not less than five
(5) Business Days prior written notice to the Administrative Agent as being
payable under clause “seventh” of Section 8.02.

“Dilution” means, without duplication, with respect to any period, a percentage
based upon the experience of the immediately prior twelve (12) month period that
is the result of dividing the aggregate dollar amount of (a) all deductions,
credit memos, returns, adjustments, allowances, bad debt write-offs and other
non-cash credits which are recorded to reduce the Loan Parties’ Accounts in a
manner consistent with current and historical accounting practices of the Loan
Parties, by (b) the Loan Parties’ total gross sales during such period.

“Dilution Reserve” means, as of any date of determination, a Reserve established
by the Administrative Agent in an amount up to, in the Administrative Agent’s
Permitted Discretion, the result of (a) the percentage by which Dilution is
greater than 5%, times (b) the amount of Eligible Accounts as set forth on the
most recent Borrowing Base Certificate received by Agent. If the Dilution does
not exceed 5%, the Dilution Reserve shall be zero dollars ($0).

“Disqualified Capital Stock” shall mean any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Capital Stock), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the
Commitments), (b) is redeemable at the option of the holder thereof (other than
solely for Qualified Capital Stock and other than as a result of a change of
control or asset sale so long as any rights of the holders thereof upon the
occurrence of a change of control or asset sale event shall be subject to the
prior repayment in full of the Loans and all other Obligations that are accrued
and payable and the termination of the Commitments, in whole or in part),
(c) provides for the scheduled payments of dividends or other distributions in
cash, or (d) is or becomes convertible into or exchangeable for Indebtedness or
any other Equity Interests that

 

-18-



--------------------------------------------------------------------------------

would constitute Disqualified Capital Stock, in each case, prior to the date
that is ninety-one (91) days after the Revolving Maturity Date at the time of
issuance of such Equity Interests; provided, that if such Equity Interests are
issued pursuant to a plan for the benefit of future, current or former
employees, directors, officers, members of management or consultants of Holdings
(or any direct or indirect parent thereof), the Borrower or the Subsidiaries or
by any such plan to such employees, directors, officers, members of management
or consultants, such Equity Interests shall not constitute Disqualified Capital
Stock solely because they may be permitted to be repurchased by Holdings, the
Borrower or the Subsidiaries in order to satisfy applicable statutory or
regulatory obligations or as a result of such employee’s, director’s, officer’s,
management member’s or consultant’s termination of employment or service, as
applicable, death or disability.

“Disqualified Institutions” means (i) any competitors of the Borrower and its
Subsidiaries and Affiliates, (ii) Affiliates of such competitors (other than
their financial investors and affiliated bona fide diversified debt funds that
are not operating companies or affiliates of operating companies), and
(iii) other Persons; in each case, that have been specified in writing by the
Borrower to the Arrangers prior to the Closing Date (such list, the
“Disqualified Institutions List”); provided, that, until the disclosure of the
identity of a Disqualified Institution or Affiliate of a Disqualified
Institution to the Lenders generally by the Administrative Agent (subject to the
written consent of the Borrower in advance of any such disclosure), such Person
shall not constitute a Disqualified Institution or an Affiliate of a
Disqualified Institution for purposes of a sale of a participation in a Loan (as
opposed to an assignment of a Loan) by a Lender.

“Dividend” with respect to any person shall mean that such person has declared
or paid a dividend or returned any equity capital to the holders of its Equity
Interests or authorized or made any other distribution, payment or delivery of
property (other than Qualified Capital Stock of such person) or cash to the
holders of its Equity Interests as such, or redeemed, retired, purchased or
otherwise acquired, directly or indirectly, for consideration any of its Equity
Interests outstanding (or any options or warrants issued by such person with
respect to its Equity Interests), or set aside any funds for any of the
foregoing purposes, or shall have permitted any of its Subsidiaries to purchase
or otherwise acquire for consideration any of the Equity Interests of such
person outstanding (or any options or warrants issued by such person with
respect to its Equity Interests). Without limiting the foregoing, “Dividends”
with respect to any person shall also include all payments made or required to
be made by such person with respect to any stock appreciation rights, plans,
equity incentive or achievement plans or any similar plans or setting aside of
any funds for the foregoing purposes.

“dollars” or “$” shall mean lawful money of the United States.

“Domestic Subsidiary” shall mean any Subsidiary that is organized or existing
under the laws of the United States, any state thereof or the District of
Columbia.

“Eligible Accounts” shall have the meaning assigned to such term in
Section 2.20(a).

“Eligible Assignee” shall mean any person to whom it is permitted to assign
Loans and Commitments pursuant to Section 10.04(b); provided that “Eligible
Assignee” shall not include Borrower or any of its Affiliates or Subsidiaries or
any natural person.

“Eligible In-Transit Inventory” means, as of any date of determination, without
duplication of other Eligible Inventory, Inventory (a) which has been shipped
from any location for receipt by a Loan Party within forty-five (45) days of the
date of determination but which has not yet been

 

-19-



--------------------------------------------------------------------------------

received by a Loan Party, (b) for which the purchase order is in the name of a
Loan Party and title has passed to a Loan Party, (c) for which the document of
title reflects a Loan Party as consignee (along with delivery to a Loan Party of
the documents of title, to the extent applicable, with respect thereto) or as to
which Collateral Agent has control over the documents of title which evidence
ownership of the subject Inventory (such as by the delivery of a Customs Broker
Agreement if the documents of title are negotiable), and (d) which otherwise is
not excluded from the definition of Eligible Inventory (except as set forth
therein). Eligible In-Transit Inventory shall not include Inventory accounted
for as “in transit” by a Loan Party by virtue of such Inventory’s being in
transit between the Loan Parties’ locations or in storage trailers at the Loan
Parties’ locations; rather such Inventory shall be treated as “Eligible
Inventory” if it satisfies the conditions therefor.

“Eligible Inventory” shall have the meaning assigned to such term in
Section 2.20(b).

“Embargoed Person” shall mean any party that (i) is publicly identified on the
most current list of “Specially Designated Nationals and Blocked Persons”
published by the U.S. Treasury Department’s Office of Foreign Assets Control
(“OFAC”) or resides, is organized or chartered, or has a place of business in a
country or territory subject to OFAC sanctions or embargo programs or (ii) is
publicly identified as prohibited from doing business with the United States
under the International Emergency Economic Powers Act, the Trading With the
Enemy Act, or any other Requirement of Law.

“Environment” shall mean ambient air, indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources, the workplace or as otherwise defined in
any Environmental Law.

“Environmental Claim” shall mean any claim, notice, demand, order, action, suit,
proceeding or other communication alleging liability for or obligation with
respect to any investigation, remediation, removal, cleanup, response,
corrective action, damages to natural resources, personal injury, property
damage, fines, penalties or other costs resulting from, related to or arising
out of (i) the presence, Release or threatened Release in or into the
Environment of Hazardous Material at any location or (ii) any violation or
alleged violation of any Environmental Law, and shall include any claim seeking
damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from, related to or arising out of the presence,
Release or threatened Release of Hazardous Material or alleged injury or threat
of injury to health, safety or the Environment.

“Environmental Law” shall mean any and all present and future treaties, laws,
statutes, ordinances, regulations, rules, decrees, orders, judgments, consent
orders, consent decrees, code or other binding requirements, and the common law,
relating to protection of public health or the Environment, the Release or
threatened Release of Hazardous Material, natural resources or natural resource
damages, or occupational safety or health, and any and all Environmental
Permits.

“Environmental Permit” shall mean any permit, license, approval, registration,
notification, exemption, consent or other authorization required by or from a
Governmental Authority under Environmental Law.

“Equipment” shall have the respective meanings assigned to such term in the
relevant Security Agreement, as the context requires.

“Equity Interest” shall mean, with respect to any person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting

 

-20-



--------------------------------------------------------------------------------

or nonvoting), of equity of such person, including, if such person is a
partnership, partnership interests (whether general or limited) and any other
interest or participation that confers on a person the right to receive a share
of the profits and losses of, or distributions of property of, such partnership,
whether outstanding on the date hereof or issued after the Closing Date and
including any and all warrants, rights or options to purchase or other
arrangements or rights to acquire any of the foregoing, but excluding debt
securities convertible or exchangeable into such equity.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

“ERISA Affiliate” shall mean, with respect to any person, any trade or business
(whether or not incorporated) that, together with such person, is treated as a
single employer under Section 414 of the Code.

“ERISA Event” shall mean (a) any “reportable event,” as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan (other
than an event for which the 30-day notice period is waived by regulation);
(b) with respect to a Plan, the failure to satisfy the minimum funding standard
of Section 412 of the Code and Section 302 of ERISA, whether or not waived;
(c) the failure to make by its due date a required installment under
Section 430(j) of the Code (or Section 430(j) of the Code, as amended by the
Pension Protection Act of 2006) with respect to any Plan or the failure to make
any required contribution to a Multiemployer Plan; (d) the filing pursuant to
Section 412(c) of the Code or Section 303(d) of ERISA (or after the effective
date of the Pension Protection Act of 2006, Section 412(c) of the Code and
Section 302(c) of ERISA) of an application for a waiver of the minimum funding
standard with respect to any Plan; (e) the incurrence by any Company or any of
its ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan; (f) the receipt by any Company or any of its ERISA
Affiliates from the PBGC or a plan administrator of any notice relating to the
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan, or the occurrence of any event or condition which would reasonably be
expected to constitute grounds under ERISA for the termination of, or the
appointment of a trustee to administer, any Plan; (g) the incurrence by any
Company or any of its ERISA Affiliates of any liability with respect to the
withdrawal from any Plan or Multiemployer Plan; (h) the receipt by any Company
or its ERISA Affiliates of any notice, concerning the imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA; (i) the
“substantial cessation of operations” within the meaning of Section 4062(e) of
ERISA with respect to a Plan; (j) the making of any amendment to any Plan which
would reasonably be expected to result in the imposition of a lien or the
posting of a bond or other security; and (k) the occurrence of a nonexempt
prohibited transaction (within the meaning of Section 4975 of the Code or
Section 406 of ERISA) which would reasonably be expected to result in liability
to any Company.

“Eurodollar Borrowing” shall mean a Borrowing comprised of Eurodollar Loans.

“Eurodollar Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Adjusted LIBOR Rate in accordance with the provisions of
Article II.

“Event of Default” shall have the meaning assigned to such term in Section 8.01.

“Excess Amount” shall have the meaning assigned to such term in Section 2.10(d).

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

-21-



--------------------------------------------------------------------------------

“Excluded Deposit Account” means, on any date of determination, (i) any Deposit
Account for which all or substantially all of the funds on deposit are used
solely to fund payroll, 401(k) and other retirement plans and employee benefits
or health care benefits, (ii) any Deposit Account that is a zero balance
account, (iii) any Deposit Account that is a withholding and payroll tax,
escrow, customs or other fiduciary account and (iv) (A) Deposit Accounts that
have had a collective average daily balance for the preceding period of one
month of no greater than $500,000 in the aggregate for all such Deposit Accounts
excluded under this sub-clause (A) and (B) any individual Deposit Account that
has had an average daily balance for the preceding period of one month of no
greater than $50,000.

“Excluded Equity Interest” shall have the respective meanings assigned to such
term in the relevant Security Agreement, as the context requires.

“Excluded Hedging Obligation” means, with respect to any Guarantor, any Hedging
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Hedging Obligation (or any Guarantee thereof) is or becomes illegal under
the Commodity Exchange Act or any rule, regulation or order of the Commodity
Futures Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Hedging
Obligation. If a Hedging Obligation arises under a master agreement governing
more than one swap, such exclusion shall apply only to the portion of such
Hedging Obligation that is attributable to swaps for which such Guarantee or
security interest is or becomes illegal.

“Excluded Property” shall have the meaning assigned to such term in the relevant
Security Agreement, as the context requires.

“Excluded Subsidiary” shall mean any Subsidiary formed or acquired after the
Closing Date (i) which is a direct or indirect Foreign Subsidiary, (ii) which is
a direct or indirect Domestic Subsidiary and substantially all of whose assets
consists (directly or indirectly through disregarded entities) of the capital
stock of Foreign Subsidiaries, (iii) which is a direct or indirect Domestic
Subsidiary that is a Subsidiary of a Foreign Subsidiary, (iv) which is a Captive
Insurance Subsidiary, (v) which is a not-for-profit Subsidiary, (vi) which is a
special purpose entity, (vii) which is an Immaterial Subsidiary, (viii) which is
prohibited or restricted from providing a Guarantee by applicable law or by any
restriction in any contract existing at the time such Subsidiary becomes a
Subsidiary (including any requirement to obtain Governmental Authority or third
party consent), (ix) with respect to which a Guarantee from such Subsidiary
would result in material adverse tax consequences to the Borrower, any direct or
indirect parent company of the Borrower, or any of the Borrower’s Subsidiaries
as reasonably determined by the Borrower in consultation with the Administrative
Agent or (x) with respect to which the burden or cost of obtaining a Guarantee
from such Subsidiary outweighs the benefit afforded thereby as reasonably
determined by the Administrative Agent and the Borrower.

“Excluded Taxes” shall mean, with respect to any Recipient of any payment to be
made by or on account of any obligation of Borrower hereunder, (a) taxes imposed
on or measured by its overall net income or profits, branch profits taxes and
franchise taxes imposed on it (in lieu of net income taxes), however
denominated, in each case (i) imposed by a jurisdiction as a result of the
Recipient being organized or having its principal office or, in the case of any
Lender, its applicable lending office in such jurisdiction or (ii) that are
Other Connection Taxes, (b) in the case of a Lender (other than in the case of
an assignee pursuant to a request by Borrower under Section 2.16), any U.S.
federal withholding tax that

 

-22-



--------------------------------------------------------------------------------

are or would be required to be withheld pursuant to any Requirements of Law that
are in effect at the time such Lender becomes a party hereto, except to the
extent that such Lender’s assignor, if any, was entitled, immediately prior to
such assignment, to receive additional amounts or indemnity payments from
Borrower with respect to such withholding tax pursuant to Section 2.15, (c) in
the case of a Lender who designates a new lending office, any U.S. federal
withholding tax that is imposed on interest payments pursuant to any
Requirements of Law that are in effect at the time of such change in lending
office, except to the extent that such Foreign Lender was entitled, immediately
prior to such change in lending office, to receive additional amounts or
indemnity payments from Borrower with respect to such withholding tax pursuant
to Section 2.15, (d) any tax that is attributable to such Recipient’s failure to
comply with Section 2.15(e); or (e) any U.S. federal withholding Taxes imposed
under FATCA.

“Existing ABL Facility” shall mean the Credit Agreement dated as of December 9,
2009, among the Borrower, Intermediate Holdings, the Subsidiary Guarantors (as
defined therein) party thereto, the Lenders (as defined therein) party thereto,
UBS Securities LLC, as lead arranger, as documentation agent and as syndication
agent, UBS Loan Finance LLC, as swingline lender, and UBS AG, Stamford Branch,
as issuing bank, as administrative agent for the Lenders (as defined therein),
and collateral agent for the Secured Parties (as defined therein).

“Existing Indenture” shall mean the Indenture, dated as of December 9, 2009, by
and among Borrower, as issuer, Norcraft Finance Corp., as co-issuer, and U.S.
Bank National Association, as trustee and collateral agent, entered into in
connection with the Existing Notes, as supplemented by (i) the Supplemental
Indenture, dated as of May 20, 2011, by and among Borrower, Norcraft Finance
Corp., the guarantors party thereto and U.S. Bank National Association and
(ii) the Second Supplemental Indenture, dated as of May 26, 2011, by and among
Borrower, Norcraft Finance Corp., the guarantors party thereto and U.S. Bank
National Association and as otherwise amended, amended and restated,
supplemented or modified from time to time.

“Existing Intercreditor Agreement” shall mean the Intercreditor Agreement, dated
as of December 9, 2009, among Borrower, the Subsidiary Guarantors, Intermediate
Holdings, UBS AG, Stamford Branch, as administrative agent and collateral agent,
and U.S. Bank National Association, in its capacity as trustee and collateral
agent in connection with the Existing Notes as amended, amended and restated,
supplemented or otherwise modified from time to time, including pursuant to
Amendment No. 1 to Intercreditor Agreement, dated as of May 20, 2011, among UBS
AG, Stamford Branch, each Loan Party party thereto and U.S. Bank National
Association, and the Existing Intercreditor Agreement Amendment.

“Existing Intercreditor Agreement Amendment” shall mean Amendment No. 2 to the
Existing Intercreditor Agreement, dated as of the date hereof, among the Agent,
each Loan Party and U.S. Bank National Association as the “Second Lien
Collateral Agent” under the Existing Intercreditor Agreement.

“Existing Lien” shall have the meaning assigned to such term in Section 6.02(c).

“Existing Mortgage” shall mean an agreement, including, but not limited to, a
mortgage, deed of trust or any other document, creating and evidencing a second
priority Lien on a Mortgaged Property securing the Existing Notes, in each case,
with such schedules and including such provisions as shall be necessary to
conform such document to applicable local or foreign law or as shall be
customary under applicable local or foreign law.

 

-23-



--------------------------------------------------------------------------------

“Existing Note Documents” shall mean the Existing Indenture, the Existing Notes,
the Existing Intercreditor Agreement and the Existing Notes Security Documents
and other documents and agreements executed in connection therewith.

“Existing Notes” shall mean the 10 1⁄2% Second Lien Notes due 2015 issued by
Borrower pursuant to the Existing Indenture.

“Existing Notes Security Agreement” shall mean, collectively, U.S. Existing
Notes Security Agreement and the Canadian Existing Notes Security Agreement.

“Existing Notes Security Documents” shall mean the Existing Notes Security
Agreement, the Existing Mortgages and each other security document or pledge
agreement delivered in accordance with applicable local or foreign law to grant
a valid, perfected security interest in any property as collateral for the
obligations under the Existing Notes, and all UCC, PPSA or other financing
statements or instruments of perfection required by the Existing Notes Security
Agreement and any other document or instrument utilized to pledge or grant or
purport to pledge or grant a security interest or lien on any property as
collateral for the obligations under the Existing Notes.

“Existing Survey” shall mean a survey of any Mortgaged Property (and all
improvements thereon) which was accepted by the Collateral Agent in connection
with an Existing Mortgage, together with any certificates, affidavits, or
updates reasonably required by the Title Company.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant thereto (including any intergovernmental agreements).

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System of the United States arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average of the quotations for the day for such transactions received by
Administrative Agent from three (3) federal funds brokers of recognized standing
selected by it.

“Fee Letter” shall mean the confidential fee letter, dated as of the date
hereof, among Borrower, the Arranger and certain of its Affiliates.

“Fees” shall mean the Commitment Fees, Administrative Agent Fees, the LC
Participation Fees, the Fronting Fees and the Issuing Bank Fees.

“Financial Officer” of any person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such person. Unless the
context requires otherwise, “Financial Officer” refers to a Financial Officer of
the Borrower (or the Borrower’s General Partner, as applicable).

“FIRREA” shall mean the Financial Institutions Reform, Recovery and Enforcement
Act of 1989, as amended.

“Fixed Charges” means, with respect to any Test Period and with respect to
Borrower and its Subsidiaries determined on a consolidated basis in accordance
with GAAP, the sum, without duplication,

 

-24-



--------------------------------------------------------------------------------

of (a) Consolidated Net Cash Interest Expense for such Test Period, (b) all
regularly scheduled principal amortization payments of Indebtedness for borrowed
money paid or due and payable during such Test Period and (c) all Dividends made
(whether in cash or other property, other than Qualified Capital Stock) during
such Test Period under Section 6.07(o).

“Fixed Charge Coverage Ratio” means, with respect to any Test Period and with
respect to Borrower and its Subsidiaries determined on a consolidated basis in
accordance with GAAP, the ratio of (a) Consolidated EBITDA for such Test Period
minus the sum of (i) the amount of Unfinanced Net Capital Expenditures made (to
the extent not already incurred in a prior Test Period) during such Test Period
plus (ii) all federal, state, and local taxes paid in cash (net of tax refunds
and credits received in cash) during such Test Period, to (b) Fixed Charges for
such Test Period.

“Foreign Lender” shall mean (a) if the Borrower is a U.S. Person, a Lender, with
respect to such Borrower, that is not a U.S. Person, and (b) if the Borrower is
not a U.S. Person, a Lender, with respect to such Borrower, that is resident or
organized under the laws of a jurisdiction other than that in which the Borrower
is resident for tax purposes.

“Foreign Plan” shall mean any pension, retirement, savings, profit sharing or
other employee benefit plan, program, policy, arrangement or agreement
maintained or contributed to by any Company and subject to minimum funding
requirements similar to Title IV of ERISA, Section 302 of ERISA or Section 412
of the Code, and is maintained or contributed to by any Company with respect to
employees employed outside the United States and Canada.

“Foreign Subsidiary” shall mean a Subsidiary that is organized under the laws of
a jurisdiction other than the United States, any state thereof or the District
of Columbia.

“Fronting Fee” shall have the meaning assigned to such term in Section 2.05(c).

“Fund” shall mean any person that is (or will be) engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in the United States, as
in effect from time to time; provided, however, that if the Borrower notifies
the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Closing Date in GAAP or in the application thereof (including through the
adoption of IFRS) on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof
(including through the adoption of IFRS), then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

“General Partner” shall mean with respect to (i) Borrower and Holdings, Norcraft
GP, L.L.C., a Delaware limited liability company, and (ii) Intermediate
Holdings, Norcraft Intermediate GP, L.L.C, a Delaware limited liability company,
or, in either case, any successor sole general partner or managing general
partner of Borrower, Intermediate Holdings or Holdings.

 

-25-



--------------------------------------------------------------------------------

“Governmental Authority” shall mean the government of the United States or any
other nation, or of any political subdivision thereof, whether state, provincial
or local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union, the
European Central Bank or the Organization for Economic Co-operation and
Development).

“Governmental Real Property Disclosure Requirements” shall mean any Requirement
of Law of any Governmental Authority requiring notification of the buyer,
lessee, mortgagee, assignee or other transferee of any Real Property, facility,
establishment or business, or notification, registration or filing to or with
any Governmental Authority, in connection with the sale, lease, mortgage,
assignment or other transfer (including any transfer of control) of any Real
Property, facility, establishment or business, of the actual or threatened
presence or Release in or into the Environment, or the use, disposal or handling
of Hazardous Material on, at, under or near the Real Property, facility,
establishment or business to be sold, leased, mortgaged, assigned or
transferred.

“Guaranteed Obligations” shall have the meaning assigned to such term in Section
7.01.

“Guarantees” shall mean the guarantees issued pursuant to Article VII by
Intermediate Holdings and the Subsidiary Guarantors.

“Guarantors” shall mean Intermediate Holdings and the Subsidiary Guarantors.

“Hazardous Materials” shall mean the following: hazardous substances; hazardous
wastes; polychlorinated biphenyls (“PCBs”) or any substance or compound
containing PCBs; asbestos or any asbestos-containing materials in any form or
condition; radon or any other radioactive materials including any source,
special nuclear or by-product material; petroleum, crude oil or any fraction
thereof; and any other pollutant or contaminant or chemicals, wastes, materials,
compounds, constituents or substances, subject to regulation or which can give
rise to liability under any Environmental Laws.

“Hedging Agreement” shall mean any swap, cap, collar, forward purchase or
similar agreements or arrangements dealing with interest rates, currency
exchange rates or commodity prices, either generally or under specific
contingencies.

“Hedging Obligations” shall mean net obligations under or with respect to
Hedging Agreements.

“Hedging Termination Value” shall mean, in respect of any one or more Hedging
Agreements, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Agreements, (a) for any date on or
after the date such Hedging Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Hedging Agreements, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedging Agreements (which
may include a Lender or any Affiliate of a Lender).

“Holdings” shall have the meaning assigned to such term in the recitals hereto.

 

-26-



--------------------------------------------------------------------------------

“Holdings Employee Notes” shall mean promissory notes issued by any direct or
indirect parent company of Borrower to officers, directors or employees of any
Company or former officers, directors or employees (or their transferees,
estates or beneficiaries under their estates) of any Company as consideration
for the repurchase or redemption of Qualified Capital Stock of any direct or
indirect parent company of Borrower held by such persons upon their death,
disability, retirement, severance or termination of employment or service;
provided that the Indebtedness evidenced by such promissory notes shall (i) be
subordinated to the Obligations pursuant to subordination provisions similar to
those set forth in the form of Intercompany Note and (ii) be unsecured.

“Immaterial Subsidiary” shall mean any Subsidiary that did not, as of the last
day of the most recent completed fiscal quarter of the Borrower, have assets
with a fair market value in excess of 3% of Total Assets and did not, as of the
four quarter period ending on the last day of such fiscal quarter, have
Consolidated EBITDA exceeding 3% of the Consolidated EBITDA of the Borrower and
its Subsidiaries; provided that (i) the aggregate fair market value of all of
the assets of all such Subsidiaries does not exceed 5% of Total Assets as of the
last day of the Borrower’s most recently ended fiscal year based on the
consolidated balance sheet of the Borrower and its Subsidiaries and (ii) the
aggregate Consolidated EBITDA of all such Subsidiaries does not exceed 5% of
Consolidated EBITDA of the Borrower and its Subsidiaries as of the last day of
the fiscal year of the Borrower most recently ended, based on the consolidated
financial statements of the Borrower and its Subsidiaries.

“Increase” shall have the meaning assigned to such term in Section 2.09(a).

“Increase Date shall have the meaning assigned to such term in Section 2.09(b).

“Increase Joinder” shall have the meaning assigned to such term in Section
2.09(b).

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money or advances; (b) all obligations
of such person evidenced by bonds, debentures, notes or similar instruments;
(c) all obligations of such person upon which interest charges are customarily
paid or accrued; (d) all obligations of such person under conditional sale or
other title retention agreements relating to property purchased by such person;
(e) all obligations of such person issued or assumed as the deferred purchase
price of property or services (excluding (i) trade accounts payable and accrued
obligations incurred in the ordinary course of business; (ii) any earn-out
obligation until such obligation is not paid after becoming due and payable and
(iii) accruals for payroll and other liabilities accrued in the ordinary course
of business); (f) all Indebtedness (excluding prepaid interest thereon) of
others secured by any Lien on property owned or acquired by such person, whether
or not the obligations secured thereby have been assumed, but limited to the
fair market value of such property (as determined by such Person in good faith);
(g) all Capital Lease Obligations, Purchase Money Obligations and synthetic
lease obligations of such person; (h) all Hedging Obligations to the extent
required to be reflected on a balance sheet of such person; (i) all Attributable
Indebtedness of such person; (j) all obligations (including, without limitation,
all contingent obligations) of such person for the reimbursement of any obligor
in respect of letters of credit, letters of guaranty, bankers’ acceptances and
similar credit transactions; and (k) all Contingent Obligations of such person
in respect of Indebtedness or obligations of others of the kinds referred to in
clauses (a) through (j) above. The Indebtedness of any person shall include the
Indebtedness of any other entity (including any partnership in which such person
is a general partner) to the extent such person is liable therefor as a result
of such person’s ownership interest in or other relationship with such entity,
except (other than in the case of general partner liability) to the extent that
terms of such Indebtedness expressly provide that such person is not liable
therefor and only to the extent such Indebtedness would be included in the
calculation of Consolidated Total Net Indebtedness. The amount of any net
obligations under any Hedging Agreement on any date shall be deemed to be the
Hedging Termination Value thereof as of such date.

 

-27-



--------------------------------------------------------------------------------

“Indemnified Taxes” shall mean all Taxes other than Excluded Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 10.03(b).

“Information” shall have the meaning assigned to such term in Section 10.12.

“Instruments” shall mean all “instruments,” as such term is defined in the UCC,
in which any Person now or hereafter has rights; provided, that, in the case of
the Canadian Guarantors, “Instruments” shall include all “instruments” as such
term is defined in the PPSA, in which such Person now or hereafter has rights.

“Intellectual Property” shall have the meaning assigned to such term in Section
3.06(a).

“Intercompany Note” shall mean a promissory note substantially in the form of
Exhibit M.

“Intercreditor Agreement” shall mean the Intercreditor Agreement, to be dated as
of funding of the Term Loans, among the Agent, the Term Loan Administrative
Agent, each additional representative party thereto from time to time, and the
Loan Parties, substantially in the form attached as Exhibit H or any other
intercreditor agreement among the Term Loan Administrative Agent, the
Administrative Agent, the Collateral Agent, each additional representative party
thereto from time to time and the Loan Parties on terms that are no less
favorable in any material respect to the Secured Parties than those contained in
the form attached as Exhibit H, in each case, as any such document or agreement
may be amended, supplemented or modified from time to time.

“Interest Election Request” shall mean a request by Borrower to convert or
continue a Borrowing in accordance with Section 2.08(b), substantially in the
form of Exhibit D.

“Interest Payment Date” shall mean (a) with respect to any ABR Loan (including
Swingline Loans), the last Business Day of each March, June, September and
December to occur during any period in which such Loan is outstanding, (b) with
respect to any Eurodollar Loan, (i) for Interest Periods of one or three months,
the last day of the Interest Period applicable to the Borrowing of which such
Loan is a part and (ii) for Interest Periods of six or twelve months or longer,
the last day of each three (3) month interval and, without duplication, the last
day of the Interest Period applicable to the Borrowing of which such Loan is a
part, and (c) the Revolving Maturity Date or such earlier date on which the
Revolving Commitments are terminated.

“Interest Period” shall mean, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three, six or, if
agreed to by all applicable Lenders, twelve months thereafter (or a shorter
period as may be agreed), as Borrower may elect; provided that (a) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day, and (b) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

 

-28-



--------------------------------------------------------------------------------

“Intermediate General Partner” means Norcraft Intermediate GP, L.L.C., a
Delaware limited liability company, or any successor sole general partner or
managing general partner of Intermediate Holdings.

“Intermediate Holdings” shall have the meaning assigned to such term in the
preamble hereto.

“Internally Generated Cash” shall mean, with respect to any Person, funds of
such Person and its Subsidiaries not constituting (x) proceeds of the issuance
of (or contributions in respect of) Equity Interests of such Person,
(y) proceeds of the incurrence of Indebtedness (other than the incurrence of
loans under this Agreement or extensions of credit under any other revolving
credit or similar facility) by such Person or any of its Subsidiaries or
(z) proceeds of Asset Sales and Casualty Events.

“Inventory” shall mean all “inventory,” as such term is defined in the UCC,
wherever located, in which any Person now or hereafter has rights; provided,
that, in the case of the Canadian Guarantors, “Inventory” shall include all
“inventory” as such term is defined in the PPSA, in which such Person now or
hereafter has rights.

“Inventory Appraisal” shall mean the most recent inventory appraisal conducted
by an independent appraisal firm and delivered prior to the Closing Date or
otherwise pursuant to Section 5.15 hereof.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, guarantee, assumption or other
Contingent Obligation in respect of Indebtedness of, or purchase or other
acquisition of any other debt or equity participation or interest in, another
Person, including any partnership or joint venture interest in such other Person
or (c) the purchase or other acquisition of the property and assets or business
of another Person or assets constituting a business unit, line of business or
division of such Person. For purposes of covenant compliance, the amount of any
Investment at any time shall be the amount actually invested (measured at the
time made), without adjustment for subsequent increases or decreases in the
value of such Investment, reduced by any dividend, distribution, interest
payment, return of capital, repayment or other amount received in cash by the
Borrower or a Subsidiary in respect of such Investment.

“IPO” shall have the meaning assigned to such term in the recitals hereto.

“Issuing Bank” shall mean, as the context may require, (a) Royal Bank, in its
capacity as issuer of Letters of Credit issued by it; (b) any other Lender that
may become an Issuing Bank pursuant to Sections 2.18(j) and (k) in its capacity
as issuer of Letters of Credit issued by such Lender; or (c) collectively, all
of the foregoing.

“Issuing Bank Fees” shall have the meaning assigned to such term in Section
2.05(c).

“ITA” shall mean the Income Tax Act (Canada) and all Regulations made
thereunder, as amended from time to time.

 

-29-



--------------------------------------------------------------------------------

“Joinder Agreement” shall mean a joinder agreement substantially in the form of
Exhibit E.

“Junior Financing” shall have the meaning assigned to such term in Section 6.10.

“Junior Financing Documentation” shall mean any documentation governing any
Junior Financing.

“Landlord Access Agreement” shall mean a Landlord’s Lien Waiver, Access
Agreement and Consent, substantially in the form of Exhibit F, or such other
form as may reasonably be acceptable to Administrative Agent.

“Landlord Lien State” means any state in which, at any time, a landlord’s claim
for rent has priority notwithstanding any contractual provision to the contrary
by operation of applicable law over the lien of the Collateral Agent in any of
the Collateral.

“LC Commitment” shall mean the commitment of Issuing Bank to issue Letters of
Credit pursuant to Section 2.18. The amount of the LC Commitment (i) on the
Closing Date shall initially be $12,000,000 and (ii) from and after February 14,
2014, shall be $10,000,000, but shall in no event exceed the Revolving
Commitment.

“LC Disbursement” shall mean a payment or disbursement made by an Issuing Bank
pursuant to a drawing under a Letter of Credit.

“LC Exposure” shall mean at any time the sum of (a) the aggregate undrawn amount
of all outstanding Letters of Credit at such time plus (b) the aggregate
principal amount of all Reimbursement Obligations outstanding at such time. The
LC Exposure of any Revolving Lender at any time shall mean its Pro Rata
Percentage of the aggregate LC Exposure at such time.

“LC Participation Fee” shall have the meaning assigned to such term in Section
2.05(c).

“LC Request” shall mean a request by Borrower in accordance with the terms of
Section 2.18(b) and substantially in the form of Exhibit G, or such other form
as shall be approved by Administrative Agent.

“Leases” shall mean any and all leases, subleases, tenancies, options,
concession agreements, rental agreements, occupancy agreements, franchise
agreements, access agreements and any other agreements (including all
amendments, extensions, replacements, renewals, modifications and/or guarantees
thereof), whether or not of record and whether now in existence or hereafter
entered into, affecting the use or occupancy of all or any portion of any Real
Property.

“Lenders” shall mean (a) the financial institutions signatories hereto as
Lenders or (b) any financial institution that (i) has become a party hereto
pursuant to an Assignment and Assumption and (ii) has a Commitment, other than,
in each case, any such financial institution that has ceased to be a party
hereto pursuant to an Assignment and Assumption. Unless the context clearly
indicates otherwise, the term “Lenders” shall include Swingline Lender.

“Letter of Credit” shall mean any (i) Standby Letter of Credit and
(ii) Commercial Letter of Credit, in each case, issued or to be issued by an
Issuing Bank for the account of Borrower pursuant to Section 2.18.

 

-30-



--------------------------------------------------------------------------------

“Letter of Credit Expiration Date” shall mean the date which is five (5) days
prior to the Revolving Maturity Date.

“LIBOR Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, the rate per annum determined by Administrative Agent to be the
arithmetic mean of the offered rates for deposits in dollars with a term
comparable to such Interest Period that appears on the Reuters LIBOR01 page at
approximately 11:00 a.m., London, England time, on the second full London
Business Day preceding the first day of such Interest Period; provided, however,
that (i) if no comparable term for an Interest Period is available, the LIBOR
Rate shall be determined using the weighted average of the offered rates for the
two (2) terms most nearly corresponding to such Interest Period and (ii) if
there shall at any time no longer exist a Reuters LIBOR01 page, “LIBOR Rate”
shall mean, with respect to each day during each Interest Period pertaining to
Eurodollar Borrowings comprising part of the same Borrowing, the rate per annum
equal to the rate at which Administrative Agent is offered deposits in dollars
at approximately 11:00 a.m., London, England time, two (2) London Business Days
prior to the first day of such Interest Period in the London interbank market
for delivery on the first day of such Interest Period for the number of days
comprised therein and in an amount comparable to its portion of the amount of
such Eurodollar Borrowing to be outstanding during such Interest Period.
Notwithstanding the foregoing, for purposes of clause (c) of the definition of
Alternate Base Rate, the rates referred to above shall be the rates as of 11:00
a.m., London, England time, on the date of determination (rather than the second
London Business Day preceding the date of determination).

“Lien” shall mean, with respect to any property, (a) any mortgage, deed of
trust, lien, pledge, encumbrance, claim, charge, assignment, hypothecation,
security interest or encumbrance of any kind or any arrangement to provide
priority or preference or any filing of any financing statement under the UCC or
any other similar notice of lien under any similar notice or recording statute
of any Governmental Authority, including any easement, right-of-way or other
encumbrance on title to Real Property, in each of the foregoing cases whether
voluntary or imposed by law, and any agreement to give any of the foregoing;
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
property; and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Line Cap” shall mean at any time the lesser of the Borrowing Base at such time
and the aggregate amount of the Lenders’ Revolving Commitments at such time.

“Loan Documents” shall mean this Agreement, any Borrowing Base Certificate, the
Letters of Credit, the Existing Intercreditor Agreement, Existing Intercreditor
Agreement Addendum, the Intercreditor Agreement, the Notes (if any), the Fee
Letter and the Security Documents.

“Loan Parties” shall mean Borrower and the Guarantors.

“Loans” shall mean, as the context may require, a Revolving Loan, a Swingline
Loan or a Protective Advance.

“London Business Day” shall mean any day on which banks are generally open for
dealings in dollar deposits in the London interbank market.

“Management and Monitoring Agreement” means one or more management, consulting,
expense reimbursement or similar agreements among one or more of the Sponsors or
other

 

-31-



--------------------------------------------------------------------------------

holders of Equity Interests and their Affiliates and Holdings and/or the
Borrower (and/or any of its indirect parent companies) entered into on or after
the Closing Date, as the same may be amended, amended and restated, modified,
supplemented, replaced or otherwise modified from time to time in accordance
with their terms, but only to the extent that such agreements and any such
amendment, amendment and restatement, modification, supplement, replacement or
other modification thereto does not, directly or indirectly, result in or
increase the obligations of Holdings, the Borrower or any of its Subsidiaries to
make any payments thereunder in excess of (x) with respect to any management,
monitoring, oversight consulting or advisory fees, $2,000,000 per fiscal year,
(y) with respect to any transaction fees, 1% of the gross transaction value and
(z) customary termination fees, indemnities and expenses of such Sponsors
(including any unpaid and accrued fees, indemnities and expenses permitted
pursuant to clauses (x), (y) and (z) and interest thereon).

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Market Disruption Loans” shall mean Loans the rate of interest applicable to
which is based upon the Market Disruption Rate, and the Applicable Margin with
respect thereto shall be the same as the Applicable Margin then applicable to
Eurodollar Loans; provided that, other than with respect to the rate of interest
and Applicable Margin applicable thereto, Market Disruption Loans shall for all
purposes hereunder and under the other Loan Documents be treated as ABR Loans.

“Market Disruption Rate” shall mean, for any day, a fluctuating rate per annum
(rounded upwards, if necessary, to the nearest 1/100th of 1%) equal to, in the
reasonable discretion of Administrative Agent, either (i) the Alternate Base
Rate for such day or (ii) the rate for such day reasonably determined by
Administrative Agent to be the cost of funds of representative participating
members in the interbank eurodollar market selected by Administrative Agent
(which may include Lenders) for maintaining loans similar to the relevant Market
Disruption Loans. Any change in the Market Disruption Rate shall be effective as
of the opening of business on the effective day of any change in the relevant
component of the Market Disruption Rate. Notwithstanding the foregoing, if the
“Market Disruption Rate” as determined in accordance with the immediately
preceding sentences is less than the percentage specified in the proviso of the
definition of “Adjusted LIBOR Rate,” then for all purposes of this Agreement and
the other Loan Documents, the “Market Disruption Rate” shall be deemed equal to
such percentage for such Interest Period.

“Material Adverse Effect” shall mean any event, circumstance or condition that
has had a materially adverse effect on (a) the business, property, results of
operations, liabilities or financial condition of Holdings and its Subsidiaries,
taken as a whole; (b) the ability of the Loan Parties to perform any of their
payment obligations under any Loan Document; (c) the rights of or benefits or
remedies available to the Lenders or Collateral Agent under any Loan Document;
or (d) the Collateral or the Liens in favor of Collateral Agent (for its benefit
and for the benefit of the other Secured Parties) on the Collateral or the
priority of such Liens.

“Maximum Rate” shall have the meaning assigned to such term in Section 10.14.

“MNPI” shall have the meaning assigned to such term in Section 10.01(d).

“Mortgage” shall mean each U.S. Mortgage and each Canadian Mortgage.

“Mortgaged Property” shall mean the U.S. Mortgaged Property and the Canadian
Mortgaged Property.

 

-32-



--------------------------------------------------------------------------------

“Multiemployer Plan” shall mean a multiemployer plan within the meaning of
Section 4001(a)(3) or Section 3(37) of ERISA (a) to which any Company or any
ERISA Affiliate is then making or accruing an obligation to make contributions;
or (b) to which any Company or any ERISA Affiliate has within the preceding five
(5) plan years made contributions.

“Net Cash Proceeds” shall mean, with respect to any issuance or sale of Equity
Interests by Holdings or any of its Subsidiaries, the cash proceeds thereof, net
of customary fees, commissions, costs and other expenses incurred in connection
therewith.

“Net Income” shall mean, with respect to any Person, the net income (loss) of
such Person, determined in accordance with GAAP.

“Net Recovery Cost Percentage” shall mean the fraction, expressed as a
percentage, (a) the numerator of which is the amount equal to the recovery on
the aggregate amount of the Inventory at such time on a “net orderly liquidation
value” basis as set forth in the most recent Inventory Appraisal received by
Administrative Agent, net of operating expenses, liquidation expenses and
commissions reasonably anticipated in the disposition of such assets, and
(b) the denominator of which is the original Cost of the aggregate amount of the
Inventory, subject to appraisal.

“Norcraft Canada” shall mean Norcraft Canada Corporation, a Nova Scotia
unlimited liability company.

“Notes” shall mean any notes evidencing the Revolving Loans or Swingline Loans
issued pursuant to this Agreement, if any, substantially in the form of Exhibit
J-1 or J-2, respectively.

“Obligations” shall mean (a) obligations of Borrower and the other Loan Parties
from time to time arising under or in respect of the due and punctual payment of
(i) the principal of and premium, if any, and interest (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) on the Loans, when and as due, whether at maturity, by acceleration,
upon one or more dates set for prepayment or otherwise, (ii) each payment
required to be made by Borrower and the other Loan Parties under this Agreement
in respect of any Letter of Credit, when and as due, including payments in
respect of Reimbursement Obligations, interest thereon and obligations to
provide cash collateral and (iii) all other monetary obligations, including
fees, costs, expenses and indemnities, whether primary, secondary, direct,
contingent, fixed or otherwise (including monetary obligations incurred during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), of
Borrower and the other Loan Parties under this Agreement and the other Loan
Documents, and (b) the due and punctual performance of all covenants,
agreements, obligations and liabilities of Borrower and the other Loan Parties
under or pursuant to this Agreement and the other Loan Documents.
Notwithstanding anything to the contrary herein, Obligations of a Guarantor
shall not include any Excluded Hedging Obligations.

“OFAC” shall have the meaning assigned to such term in the definition of
“Embargoed Person.”

“Officer’s Certificate” shall mean a certificate executed by the chairman of the
Board of Directors (if an officer), the chief executive officer, the president
or one of the Financial Officers, in each case, in his or her official (and not
individual) capacity. Unless the context requires otherwise, “Officer’s
Certificate” refers to an Officer’s Certificate from an applicable officer of
Borrower.

 

-33-



--------------------------------------------------------------------------------

“OID” shall mean original issue discount (provided, however, that the
calculation of original issue discount for U.S. federal income tax purposes, if
any, shall be calculated in accordance with the applicable Treasury
Regulations).

“Organizational Documents” shall mean, with respect to any person, (i) in the
case of any corporation, the certificate of incorporation and by-laws (or
similar documents) of such person, (ii) in the case of any limited liability
company, the certificate of formation and operating agreement (or similar
documents) of such person, (iii) in the case of any limited partnership, the
certificate of formation and limited partnership agreement (or similar
documents) of such person, (iv) in the case of any general partnership, the
partnership agreement (or similar document) of such person and (v) in any other
case, the functional equivalent of the foregoing.

“Original Currency” shall have the meaning assigned to such term in Section
10.17.

“Other Connection Taxes” means Taxes imposed as a result of a present or former
connection between the Recipient and the jurisdiction imposing such Tax (other
than connections arising solely from such Recipient having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).

“Other Currency” shall have the meaning assigned to such term in Section 10.17.

“Other Taxes” shall mean all present or future stamp or documentary taxes or any
other excise, property or similar taxes, charges or levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 2.15(g)), and not including, for the avoidance of doubt, any Excluded
Taxes.

“Participant” shall have the meaning assigned to such term in Section 10.04(d).

“Participant Register” shall have the meaning assigned to such term in Section
10.04(d).

“Payment Conditions” shall mean, at any time of determination, that (a) no
Default or Event of Default exists or would arise as a result of the making of
the subject Specified Payment, (b) after giving Pro Forma Effect to such
Specified Payment, (i) for the 30-consecutive calendar day period immediately
preceding such Specified Payment, (ii) on the applicable date of such Specified
Payment and (iii) projected for the succeeding 30 consecutive calendar days
following such Specified Payment, Borrowing Availability is equal to or greater
than $7,500,000 and (c) either (i) after giving Pro Forma Effect to such
Specified Payment, (A) for the 30-consecutive day period immediately preceding
such Specified Payment, (B) on the applicable date of such Specified Payment and
(C) projected for the succeeding 30 consecutive calendar days following such
Specified Payment, Borrowing Availability is equal to or greater than
$10,000,000 or (ii) the Fixed Charge Coverage Ratio as of the end of the most
recently completed Test Period for which financial statements have been or are
required to be delivered pursuant to Section 5.01(a) or (b) shall be greater
than or equal to 1.0 to 1.0 after giving Pro Forma Effect to such Specified
Payment as if such Specified Payment (if applicable to such calculation) has
been made as of the first day of such period. For purposes of determining
compliance with Payment Conditions, “Pro Form Effect” shall disregard any cash
acquired in connection with a Permitted Acquisition.

 

-34-



--------------------------------------------------------------------------------

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“PCTFA” shall mean Part II.1 of the Criminal Code, the Proceeds of Crime and
Terrorist Financing Act of Canada.

“Perfection Certificate” shall mean a certificate in the form of Exhibit K-1 or
any other form approved by Collateral Agent, as the same shall be supplemented
from time to time by a Perfection Certificate Supplement or otherwise.

“Perfection Certificate Supplement” shall mean a certificate supplement in the
form of Exhibit K-2 or any other form approved by Collateral Agent.

“Permitted Acquisition” shall mean the purchase or other acquisition of property
and assets or businesses of any Person or of assets constituting a business
unit, a line of business or division of such Person, or Equity Interests in a
Person that, upon the consummation thereof, will be a wholly owned Subsidiary of
the Borrower (including as a result of a merger or consolidation); provided that
with respect to each such purchase or other acquisition:

(i) the property, assets and businesses acquired in such purchase or other
acquisition (other than any Excluded Property) shall constitute Collateral and
each applicable Loan Party and any such newly created or acquired Subsidiary
(other than any Excluded Subsidiary) shall be Guarantors and shall have complied
with the requirements of Section 5.10, within the times specified therein;

(ii) the acquired property, assets, business or Person is in a business
permitted under Section 6.12;

(iii) so long as after giving effect thereto on a Pro Forma Basis the Payment
Conditions are satisfied; and

(iv) for any Investment in excess of $10,000,000 made by Loan Parties pursuant
to a Permitted Acquisition, the Borrower shall have delivered to the
Administrative Agent, on behalf of the Lenders, a certificate of a Responsible
Officer, in form and substance reasonably satisfactory to the Administrative
Agent, certifying that all of the requirements set forth in clauses (i) through
(iv) have been satisfied or will be satisfied on or prior to the consummation of
such purchase or other acquisition.

“Permitted Collateral Liens” shall mean (a) in the case of Collateral other than
Mortgaged Property, Permitted Liens and (b) in the case of Mortgaged Property,
“Permitted Collateral Liens” shall mean the Liens described in clauses (a), (b),
(c), (d), (e), (g), (k), (l), (p), (r), (s), (t), (u), (v), (w), (x), (y), (z),
(bb) and (cc) of Section 6.02.

“Permitted Discretion” shall mean a determination made in good faith (in
accordance with customary business practices of the Administrative Agent for
comparable asset-based lending transactions) and in the exercise of reasonable
credit judgment (from the perspective of a secured asset-based lender).

 

-35-



--------------------------------------------------------------------------------

“Permitted Holders” shall mean (a) SKM Equity Fund III, L.P. and its Control
Investment Affiliates, (b) Trimaran Fund II, L.L.C. and its Control Investment
Affiliates, (c) KarpReilly Capital Partners, L.P., KarpReilly Co-Investment
Fund, L.P. and their Control Investment Affiliates, (d) Mr. Mark Buller and the
Buller Related Parties, (e) for so long as Borrower or Holdings shall be a
limited partnership, the General Partner and (f) for so long as Intermediate
Holdings shall be a limited partnership, the Intermediate General Partner.

“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal, replacement or extension of any Indebtedness of
such Person; provided that (a) the principal amount (or accreted value, if
applicable) thereof does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so modified, refinanced, refunded, renewed,
replaced or extended except by an amount equal to unpaid accrued interest and
premium (including tender premiums) thereon, plus reasonable OID and upfront
fees plus other fees and expenses reasonably incurred, in connection with such
modification, refinancing, refunding, renewal, replacement or extension and by
an amount equal to any existing commitments unutilized thereunder, (b) other
than with respect to a Permitted Refinancing in respect of Indebtedness
permitted pursuant to Section 6.01(e) or Section 6.01(i), such modification,
refinancing, refunding, renewal, replacement or extension has a final maturity
date equal to or later than the final maturity date of, and has a Weighted
Average Life to Maturity equal to or greater than the Weighted Average Life to
Maturity of, the Indebtedness being modified, refinanced, refunded, renewed,
replaced or extended, (c) other than with respect to a Permitted Refinancing in
respect of Indebtedness permitted pursuant to Section 6.01(e) or
Section 6.01(i), at the time thereof, no Event of Default shall have occurred
and be continuing, (d) if such Indebtedness being modified, refinanced,
refunded, renewed, replaced or extended is Junior Financing, to the extent such
Indebtedness being modified, refinanced, refunded, renewed, replaced or extended
is subordinated in right of payment to the Obligations, such modification,
refinancing, refunding, renewal, replacement or extension is subordinated in
right of payment to the Obligations on terms at least as favorable to the
Lenders as those contained in the documentation governing the Indebtedness being
modified, refinanced, refunded, renewed, replaced or extended, and such
modification, refinancing, refunding, renewal, replacement, (e) to the extent
such Indebtedness being modified, refinanced, refunded, renewed, replaced or
extended is secured by the Collateral and/or subject to intercreditor
arrangements for the benefit of the Lenders, such modification, refinancing,
refunding, renewal, replacement or extension is either (1) unsecured or
(2) secured and, if secured, subject to intercreditor arrangements on terms at
least as favorable to the Lenders as those contained in the documentation
governing the Indebtedness being modified, refinanced, refunded, renewed,
replaced or extended, and such modification, refinancing, refunding, renewal,
replacement or extension is incurred by one or more Persons who is an obligor of
the Indebtedness being modified, refinanced, refunded, renewed, replaced or
extended, (f) any such modification, refinancing, renewal, replacement or
extension has the same primary obligor and the same (or fewer) guarantors as the
Indebtedness being modified, refinanced, refunded, renewed, replaced or
extended, and (g) in the case of any Permitted Refinancing in respect of the
Term Loan Facility, such Permitted Refinancing is secured only by assets
pursuant to one or more security agreements permitted by and subject to the
Intercreditor Agreement.

“Permitted Tax Distributions” shall mean, so long as the Borrower is classified
as a partnership or disregarded entity for U.S. federal income tax purposes,
distributions on a quarterly basis by the 10th (or next succeeding Business Day)
of each of March, June, September and December of each taxable year, or such
other dates as may be appropriate in light of tax payment requirements, of an
aggregate amount in cash equal to the excess, if any, of (A) the Consolidated
Tax Liability with respect to

 

-36-



--------------------------------------------------------------------------------

such taxable year over (B) the amounts previously distributed pursuant to
Section 6.07(e) with respect to such taxable year. The “Consolidated Tax
Liability” means, with respect to a taxable year (or portion thereof) beginning
as of the first day of such taxable year (or portion thereof) and ending on the
last day of the most recent relevant determination date, the product of (x) the
cumulative excess of taxable income over taxable losses and deductions of the
Borrower (assuming the Borrower is classified as a partnership for U.S. federal
income tax purposes) and its Subsidiaries that are classified as partnerships or
disregarded entities for U.S. federal income tax purposes for such taxable year
(or portion thereof), calculated without regard to, for clarity, any tax
deductions or basis adjustments of any member of Norcraft Companies, LLC arising
under Code Section 743, and (y) the highest combined marginal federal, state and
local tax rate then applicable (including any Medicare Contribution tax on net
investment income) to an individual (or, if higher, to a corporation) resident
in New York, NY (assuming the maximum limitations on the use of deductions for
state and local taxes). A final accounting for Permitted Tax Distributions shall
be made for each taxable year after the taxable income or loss of the Borrower
and its Subsidiaries that are classified as partnerships or disregarded entities
for U.S. federal income tax purposes has been determined for such taxable year,
and the Borrower may promptly thereafter make supplemental Permitted Tax
Distributions (or future Permitted Tax Distributions will be reduced) to reflect
any difference between estimates previously used in calculating the Consolidated
Tax Liability and the relevant actual amounts recognized. If, following an audit
or examination, there is an adjustment that would affect the calculation of the
taxable income or taxable loss of the Borrower and its Subsidiaries that are
classified as partnerships or disregarded entities for U.S. federal income tax
purposes for a given period or portion thereof after the date of this Agreement,
or in the event that any of the Borrower or such Subsidiaries (or any direct or
indirect parent of Borrower that is a regarded entity for U.S. federal income
tax purposes) files an amended tax return which has such effect, then, the
Borrower may promptly recalculate the Consolidated Tax Liability for the
applicable period and make additional Permitted Tax Distributions, increased by
an additional amount estimated to be sufficient to cover any interest or
penalties that would be imposed on the distributee if it were an individual (or,
if higher, a corporation) resident in New York, NY (or future Permitted Tax
Distributions will be reduced) to give effect to such adjustment or amended tax
return.

“Permitted Term Loan Debt” shall have the meaning assigned to such term in
Section 6.01(b)(iii).

“Permitted Term Loan Debt Cap” shall mean, as of any date of determination, the
sum of (a) $150,000,000 plus (b) the amount that can be incurred in compliance
with Section 2.17(d)(ii) of the Term Loan Credit Agreement (as such
Section 2.17(d)(ii) is in effect on the Closing Date).

“person” or “Person” shall mean any natural person, corporation, limited
liability company, trust, joint venture, association, company, partnership,
Governmental Authority or other entity.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA which is maintained or contributed to by any Company or
its ERISA Affiliate, or with respect to which there is an obligation to
contribute on the part of any Company or its ERISA Affiliate.

“Platform” shall have the meaning assigned to such term in Section 10.01(c).

“Pledge” shall have the meaning assigned to such term in Section 9.01(b).

 

-37-



--------------------------------------------------------------------------------

“Post-Increase Revolving Lenders” shall have the meaning assigned to such term
in Section 2.09(e).

“PPSA” shall mean the Personal Property Security Act as in effect in the
Province of Ontario, the Civil Code of Quebec as in effect in the Province of
Quebec or any other Canadian Federal or Provincial statute pertaining to the
granting, perfecting, priority or ranking of security interests, liens,
hypothecs on personal property, and any successor statutes, together with any
regulations thereunder, in each case as in effect from time to time. References
to sections of the PPSA shall be construed to also refer to any successor
sections.

“Pre-Increase Revolving Lenders” shall have the meaning assigned to such term in
Section 2.09(e).

“Premises” shall have the meaning assigned thereto in the applicable Mortgage.

“Priority Payables Reserve” shall mean, at any time, a Reserve up to an amount
equal to the full amount of the liabilities at such time which have a trust
imposed to provide for payment thereof or are secured by a Lien which trust or
Lien ranks or is capable of ranking senior to or pari passu with security
interests, hypothecs, liens or charges securing the Obligations on any of the
Collateral under federal, provincial, state, county, municipal, or local law
including, but not limited to, any such liabilities or claims for unremitted and
accelerated rents, goods and services taxes, sales or other taxes, wages,
workers’ compensation obligations, vacation pay, government royalties or pension
fund obligations (including payments in respect of any funding or wind-up
deficiencies), together with the aggregate value, determined in accordance with
GAAP, of all Eligible Inventory which Collateral Agent considers may be or may
become subject to a right of a supplier to recover possession thereof under any
federal or provincial or territorial law, where such supplier’s right may rank
pari passu with or have priority over, the security interests, liens or charges
securing the Obligations including, without limitation, Eligible Inventory
subject to a right of a supplier to repossess goods pursuant to Section 81.1 of
the Bankruptcy and Insolvency Act (Canada).

“Private Side Communications” shall have the meaning assigned to such term in
Section 10.01(d).

“Private Siders” shall have the meaning assigned to such term in
Section 10.01(d).

“Projections” shall have the meaning assigned to such term in Section 5.01(d).

“property” shall mean any right, title or interest in or to property or assets
of any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including Equity Interests or other ownership interests of any
person and whether now in existence or owned or hereafter entered into or
acquired, including all Real Property.

“Protective Advances” shall have the meaning assigned to such term in Section
2.22(a).

“Pro Forma Basis” and “Pro Forma Effect” shall mean, with respect to compliance
with any test or covenant or calculation hereunder, the determination or
calculation of such test, covenant or ratio (including in connection with
Specified Transactions) in accordance with Section 1.06.

“Pro Rata Percentage” of any Revolving Lender at any time shall mean the
percentage of the total Revolving Commitments of all Revolving Lenders
represented by such Lender’s Revolving

 

-38-



--------------------------------------------------------------------------------

Commitment; provided that for purposes of Section 2.19(b) and (c), “Pro Rata
Percentage” shall mean the percentage of the total Revolving Commitments
(disregarding the Revolving Commitment of any Defaulting Lender to the extent
its Swingline Exposure or LC Exposure is reallocated to the non-Defaulting
Lenders) represented by such Lender’s Revolving Commitment. If the Revolving
Commitments have terminated or expired, the Pro Rata Percentage shall be
determined based upon the Revolving Commitments most recently in effect, after
giving effect to any assignments.

“Pubco” shall have the meaning assigned to such term in the recitals hereto.

“Public Siders” shall have the meaning assigned to such term in
Section 10.01(d).

“Purchase Money Obligation” shall mean, for any person, the obligations of such
person in respect of Indebtedness (including Capital Lease Obligations) incurred
for the purpose of financing all or any part of the purchase price of any
property (including Equity Interests of any person) or the cost of installation,
construction or improvement of any property and any refinancing thereof;
provided, however, that (i) such Indebtedness is incurred within one year after
such acquisition, installation, construction or improvement of such property by
such person and (ii) the amount of such Indebtedness does not exceed 100% of the
cost of such acquisition, installation, construction or improvement, as the case
may be.

“Qualified Capital Stock” of any person shall mean any Equity Interests of such
person that are not Disqualified Capital Stock.

“Qualified Cash” means, as of any date of determination, the amount of
unrestricted cash of the Borrower and its Subsidiaries that is in deposit
accounts or in securities accounts, or any combination thereof, and which such
deposit account or securities account is the subject of a Control Agreement
which provides for a valid and perfected first priority security interest in
favor of the Collateral Agent and is maintained by a branch office of a bank or
securities intermediary located within the United States or Canada; provided
that if a deposit account or a securities account is not maintained with the
Collateral Agent, the Borrower shall deliver to the Administrative Agent daily
cash balance reports (if requested by the Administrative Agent in its sole
discretion) for all such accounts that are not maintained with the Collateral
Agent; provided, further, that, such Qualified Cash is not subject to any other
Lien that is pari passu with or prior to the Lien granted in favor of the
Collateral Agent pursuant to the Security Documents (other than inchoate or
other Liens (including tax Liens) arising by operation of law and customary
Liens or rights of setoff of the institution maintaining such accounts permitted
hereunder solely in its capacity as a depository). For the avoidance of doubt
cash shall not be deemed “Qualified Cash” until it is in a deposit account or a
securities account that is subject to a Control Agreement in favor of the
Collateral Agent.

“Qualified ECP Guarantor” means, in respect of any Hedging Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Hedging Obligation or such other person as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Quarterly Average Availability Percentage” means, at any Adjustment Date, the
average daily Borrowing Availability reflected as a percentage of Revolving
Commitments for the three-month period immediately preceding such Adjustment
Date.

 

-39-



--------------------------------------------------------------------------------

“Quarterly Average Unused Revolving Facility Balance” at any Adjustment Date,
the average daily Unused Revolving Facility Balance for the three-month period
immediately preceding such Adjustment Date divided by the Revolving Commitments
at such time.

“Quebec Collateral Agent” shall have the meaning assigned to such term in
Section 9.01(b).

“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold, mineral or other estate) in and to any and all parcels
of or interests in real property owned, leased or operated by any person,
whether by lease, license or other means, together with, in each case, all
easements, hereditaments and appurtenances relating thereto, all improvements
and appurtenant fixtures and equipment, all general intangibles and contract
rights and other property and rights incidental to the ownership, lease or
operation thereof.

“Recipient” means the Administrative Agent or any Lender or any Issuing Bank.

“Refinancing” shall mean the defeasance, redemption, purchase, repurchase,
prepayment, repayment, discharge or other acquisition or retirement of the
Existing Notes and termination of all obligations thereunder and termination of
the Existing Indenture, the Existing Notes Security Documents and any other
documents and agreements entered into in favor of, or for the benefit of the
holders of the Existing Notes and U.S. Bank, National Association, as Trustee
under the Existing Indenture.

“Refunding Capital Stock” shall have the meaning assigned to such term in
Section 6.07(l)(iv).

“Register” shall have the meaning assigned to such term in Section 10.04(c).

“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Reimbursement Obligations” shall mean Borrower’s obligations under
Section 2.18(e) to reimburse LC Disbursements.

“Related Parties” shall mean, with respect to any person, such person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such person and of such person’s Affiliates.

“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating of any Hazardous Material in,
into, onto or through the Environment.

 

-40-



--------------------------------------------------------------------------------

“Rent Reserve” means, with respect to any store, warehouse distribution center,
regional distribution center or depot located in the states of Washington,
Virginia, Pennsylvania and all other Landlord Lien States where any Eligible
Inventory subject to Liens arising by operation of law is located (other than
any Eligible Inventory with respect to which the Administrative Agent has
determined that such Liens have been waived or subordinated to the
Administrative Agent’s reasonable satisfaction pursuant to a landlord waiver,
bailee letter or comparable agreement), a rent Reserve not in excess of three
(3) months’ rent (or for such longer time period that is determined by the
Administrative Agent in its Permitted Discretion as reasonably necessary to
protect and/or realize upon the Collateral located at any) at such store,
warehouse distribution center, regional distribution center or depot.

“Required Lenders” shall mean Lenders having more than 50% of the sum of all
Loans outstanding, LC Exposure and unused Commitments (or in the event there are
only two Lenders, all Lenders holding Loans outstanding, LC Exposure and unused
Commitments); provided that the Loans, LC Exposure and unused Commitments held
or deemed held by any Defaulting Lender shall be excluded for purposes of making
a determination of Required Lenders.

“Requirements of Law” shall mean, collectively, any and all applicable
requirements of any Governmental Authority including any and all laws,
judgments, orders, executive orders, decrees, ordinances, rules, regulations,
statutes or case law.

“Reserves” shall mean reserves established against the Borrowing Base that
Administrative Agent may, in its Permitted Discretion, establish from time to
time, including the Bank Product Reserve, Dilution Reserve, Priority Payables
Reserve, Rent Reserve and reserves in good faith to reflect the status of, and
ongoing developments with respect to, any Canadian Defined Benefit Plan;
provided that circumstances, conditions, events or contingencies existing or
arising prior to the Closing Date and, in each case, disclosed in writing in any
field examination or appraisal delivered to the Administrative Agent in
connection herewith prior to the Closing Date shall not be the basis for any
establishment of any reserves after the Closing Date, unless such circumstances,
conditions, events or contingencies shall have changed in a material respect
since the Closing Date.

“Response” shall mean (a) “response” as such term is defined in CERCLA, 42
U.S.C. § 9601(24), and (b) all other actions required by any Governmental
Authority or voluntarily undertaken to (i) clean up, remove, treat, abate or in
any other way address any Hazardous Material in the Environment; (ii) prevent
the Release or threat of Release, or minimize the further Release, of any
Hazardous Material; or (iii) perform studies and investigations in connection
with, or as a precondition to, or to determine the necessity of the activities
described in, clause (i) or (ii) above.

“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof with responsibility for the administration of the obligations of such
person in respect of this Agreement, including, without limitation, any
secretary or assistant secretary of a Loan Party. Unless the context requires
otherwise, “Responsible Officer” refers to a Responsible Officer of the Borrower
(or the Borrower’s General Partner, as applicable).

“Restricted Cash” shall mean cash and Cash Equivalents which are listed as
“Restricted” on the consolidated balance sheet of Holdings (or any direct or
indirect parent thereof) and its Subsidiaries.

 

-41-



--------------------------------------------------------------------------------

“Revolving Availability Period” shall mean the period from and including the
Closing Date to but excluding the earlier of (i) the Business Day preceding the
Revolving Maturity Date and (ii) the date of termination of the Revolving
Commitments.

“Revolving Borrowing” shall mean a Borrowing comprised of Revolving Loans.

“Revolving Commitment” shall mean, with respect to each Lender, the commitment,
if any, of such Lender to make Revolving Loans hereunder up to the amount set
forth on Schedule 1 hereto or in the Assignment and Assumption pursuant to which
such Lender assumed its Revolving Commitment, as applicable, as the same may be
(a) reduced from time to time pursuant to Section 2.07 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 10.04. The aggregate amount of the Lenders’ Revolving
Commitments on the Closing Date is $25,000,000.

“Revolving Exposure” shall mean, with respect to any Lender at any time,
aggregate principal amount at such time of all outstanding Revolving Loans
(inclusive of Protective Advances) of such Lender, plus the aggregate amount at
such time of such Lender’s LC Exposure, plus the aggregate amount at such time
of such Lender’s Swingline Exposure.

“Revolving Lender” shall mean a Lender with a Revolving Commitment.

“Revolving Loan” shall mean a Loan made by the Lenders to Borrower pursuant to
Section 2.01 and, for the avoidance of doubt, shall include Protective Advances.
Each Revolving Loan shall either be an ABR Revolving Loan or a Eurodollar
Revolving Loan.

“Revolving Maturity Date” shall mean the date which is five (5) years after the
Closing Date or, if such date is not a Business Day, the first Business Day
thereafter; provided, however, that if the Refinancing shall not have occurred,
the Revolving Maturity Date shall be the date that is 180-days prior to the
maturity date of the Existing Notes.

“Royal Bank” shall mean Royal Bank of Canada.

“Sale and Leaseback Transaction” shall have the meaning assigned to such term in
Section 6.03.

“Sarbanes-Oxley Act” shall mean the United States Sarbanes-Oxley Act of 2002, as
amended, and all rules and regulations promulgated thereunder.

“SEC” shall have the meaning assigned to such term in the recitals hereto.

“Secured Obligations” shall mean (a) the Obligations and (b) the Secured Bank
Product Obligations.

“Secured Bank Product Obligations” shall mean (a) the due and punctual payment
and performance of all obligations of Borrower and the other Loan Parties under
each Hedging Agreement entered into with any counterparty that is a Secured
Party and (b) the due and punctual payment and performance of all obligations of
Borrower and the other Loan Parties (including overdrafts and related
liabilities) under each Treasury Services Agreement entered into with any
counterparty that is a Secured Party. Notwithstanding anything to the contrary
herein, Secured Bank Product Obligations of a Guarantor shall not include any
Excluded Hedging Obligations.

 

-42-



--------------------------------------------------------------------------------

“Secured Parties” shall mean, collectively, Administrative Agent, Collateral
Agent, Issuing Bank, the Lenders and each counterparty to a Hedging Agreement or
Treasury Services Agreement if at the date of entering into such Hedging
Agreement or Treasury Services Agreement such person was Administrative Agent,
Collateral Agent or a Lender or an Affiliate of Administrative Agent, Collateral
Agent or a Lender and such person executes and delivers to Administrative Agent
a letter agreement in form and substance acceptable to Administrative Agent
pursuant to which such person (i) appoints Administrative Agent as its agent
under the applicable Loan Documents and (ii) agrees to be bound by the
provisions of Sections 9.03, 10.03 and 10.09 as if it were a Lender.

“Securities Act” shall mean the Securities Act of 1933.

“Securities Collateral” shall have the meaning assigned to such term in the U.S.
Security Agreement or Canadian Security Agreement, as applicable.

“Security Agreements” shall mean the U.S. Security Agreement and the Canadian
Security Agreement.

“Security Agreement Collateral” shall mean the U.S. Security Agreement
Collateral and the Canadian Security Agreement Collateral.

“Security Documents” shall mean the U.S. Security Documents and the Canadian
Security Documents.

“Senior Representative” means, with respect to any series of Permitted Term Loan
Debt, the trustee, administrative agent, collateral agent, security agent or
similar agent under the indenture or agreement pursuant to which such
Indebtedness is issued, incurred or otherwise obtained, as the case may be, and
each of their successors in such capacities.

“Significant Subsidiary” shall mean any Subsidiary other than an Immaterial
Subsidiary.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the assets of such Person
and its Subsidiaries, on a consolidated basis, exceeds, on a consolidated basis,
their debts and liabilities, subordinated, contingent or otherwise, (b) the
present fair saleable value of the property of such Person and its Subsidiaries,
on a consolidated basis, is greater than the amount that will be required to pay
the probable liability, on a consolidated basis, of their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured, (c) such Person and its Subsidiaries,
on a consolidated basis, are able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such liabilities become absolute and
matured and (d) such Person and its Subsidiaries, on a consolidated basis, are
not engaged in, and are not about to engage in, business for which they have
unreasonably small capital. The amount of any contingent liability at any time
shall be computed as the amount that would reasonably be expected to become an
actual and matured liability.

“Specified Events of Default” shall mean an Event of Default under
Section 8.01(a), (b), (c) (solely to the extent arising from a material
misrepresentation in respect of the Borrowing Base), (d)(i) (solely to the
extent arising from a failure to comply with Section 2.21), (d)(ii) (solely to
the extent arising from a failure to deliver a Borrowing Base Certificate),
(g) or (h) has occurred and is continuing.

 

-43-



--------------------------------------------------------------------------------

“Specified Payment” shall mean any proposed payment, redemption, purchase,
defeasance or other satisfaction of Indebtedness, Permitted Acquisition, other
Investment or Dividend that in each case is subject to satisfaction of Payment
Conditions.

“Specified Transaction” shall mean (i) the Transactions, (ii) any Investment
that results in a Person becoming a Subsidiary, (iii) any Permitted Acquisition,
(iv) any Asset Sale that results in a Subsidiary ceasing to be a Subsidiary of
the Borrower, (v) any Investment constituting an acquisition of assets
constituting a business unit, line of business or division of another Person, or
any Asset Sale of a business unit, line of business or division of the Borrower
or a Subsidiary, in each case in respect of this clause (v) whether by merger,
consolidation, amalgamation or otherwise, (vi) any incurrence or repayment of
Indebtedness (other than Indebtedness incurred or repaid under any revolving
credit facility or line of credit), any Dividend or Increase that by the terms
of this Agreement requires such test to be calculated on a “Pro Forma Basis” or
after giving “Pro Forma Effect.”

“Sponsors” shall mean, collectively, SKM Equity Fund III, L.P., KarpReilly LLC,
Trimaran Fund II, L.L.C. and their respective Control Investment Affiliates.

“Standby Letter of Credit” shall mean any standby letter of credit or similar
instrument issued for the purpose of supporting (a) workers’ compensation
liabilities of Borrower or any of its Subsidiaries, (b) the obligations of
third-party insurers of Borrower or any of its Subsidiaries arising by virtue of
the laws of any jurisdiction requiring third-party insurers to obtain such
letters of credit, (c) performance, payment, deposit or surety obligations of
Borrower or any of its Subsidiaries if required by a Requirement of Law or in
accordance with custom and practice in the industry or (d) Indebtedness of
Borrower or any of its Subsidiaries permitted to be incurred under Section 6.01.

“Statutory Reserves” shall mean for any Interest Period for any Eurodollar
Borrowing, the average maximum rate at which reserves (including any marginal,
supplemental or emergency reserves) are required to be maintained during such
Interest Period under Regulation D by member banks of the United States Federal
Reserve System in New York City with deposits exceeding one billion dollars
against “Eurocurrency liabilities” (as such term is used in Regulation D).
Eurodollar Borrowings shall be deemed to constitute Eurodollar liabilities and
to be subject to such reserve requirements without benefit of or credit for
proration, exceptions or offsets which may be available from time to time to any
Lender under Regulation D.

“Subordinated Indebtedness” shall mean Indebtedness of Borrower or any Guarantor
that is by its terms subordinated in right of payment to the Obligations of
Borrower and such Guarantor, as applicable.

“Subordination Agreement” means a subordination agreement among the
Administrative Agent and one or more representatives for the holders of
Indebtedness subordinated to the Obligations, in form and substance reasonably
acceptable to the Administrative Agent and the Borrower. Wherever in this
Agreement any such representative is required to become party to the
Subordination Agreement, if the related Indebtedness is the initial Indebtedness
incurred by the Borrower or any of its Subsidiaries to be subordinated to the
Obligations, then the Borrower, Holdings, the Subsidiary Guarantors, the
Administrative Agent and the representative for the holders of such Indebtedness
shall execute and deliver the Subordination Agreement and the Administrative
Agent shall be authorized to execute and deliver the Subordination Agreement.

 

-44-



--------------------------------------------------------------------------------

“Subsidiary” shall mean, with respect to any person (the “parent”) at any date,
(i) any person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, (ii) any other
corporation, limited liability company, association or other business entity of
which securities or other ownership interests representing more than 50% of the
voting power of all Equity Interests entitled (without regard to the occurrence
of any contingency) to vote in the election of the Board of Directors thereof
are, as of such date, owned, controlled or held by the parent and/or one or more
subsidiaries of the parent, (iii) any partnership (a) the sole general partner
or the managing general partner of which is the parent and/or one or more
subsidiaries of the parent or (b) the only general partners of which are the
parent and/or one or more subsidiaries of the parent and (iv) any other person
that is otherwise Controlled by the parent and/or one or more subsidiaries of
the parent. Unless the context requires otherwise, “Subsidiary” refers to a
Subsidiary of Borrower.

“Subsidiary Guarantor” shall mean, as of the Closing Date, Norcraft Canada and
each other Subsidiary listed on Schedule 1.01(b), and thereafter each other
Subsidiary (other than, subject to Section 5.10(d), any Excluded Subsidiary)
that is or becomes a party to this Agreement pursuant to Section 5.10, in each
case as not otherwise released as a Subsidiary Guarantor under, and in
accordance with, the Loan Documents.

“Survey” shall mean a survey of any Mortgaged Property (and all improvements
thereon) which is (a) sufficient for the Title Company to remove all standard
survey exceptions from the title insurance policy (or commitment) relating to
such Mortgaged Property and issue the endorsements of the type required by
clause (iii) under the caption “Real Property Requirements” on Schedule 5.14 and
(b) otherwise reasonably acceptable to Collateral Agent. If the Title Company
reasonably determines that an Existing Survey satisfies clause (a) of the prior
sentence, the Collateral Agent shall accept such Existing Survey with respect to
the Mortgaged Property.

“Swingline Commitment” shall mean the commitment of Swingline Lender to make
loans pursuant to Section 2.17, as the same may be reduced from time to time
pursuant to Section 2.07 or Section 2.17. The amount of the Swingline Commitment
shall initially be $5,000,000, but shall in no event exceed the Revolving
Commitment.

“Swingline Exposure” shall mean at any time the aggregate principal amount at
such time of all outstanding Swingline Loans. The Swingline Exposure of any
Revolving Lender at any time shall equal its Pro Rata Percentage of the
aggregate Swingline Exposure at such time.

“Swingline Lender” shall have the meaning assigned to such term in the preamble
hereto.

“Swingline Loan” shall mean any loan made by Swingline Lender pursuant to
Section 2.17.

“Tax Receivable Agreements” means, collectively, (i) the Tax Receivable
Agreement (Exchanges), dated November 13, 2013, among Pubco and certain members
of Norcraft Companies LLC, (ii) the Tax Receivable Agreement (SKM Norcraft
Contribution), dated November 13, 2013, among Pubco and certain shareholders of
Pubco, and (iii) the Tax Receivable Agreement (Trimaran Cabinet Contribution),
dated November 13, 2013, among Pubco and certain shareholders of Pubco, in each
case as such agreements may be assigned and amended from time to time in
accordance with their terms.

 

-45-



--------------------------------------------------------------------------------

“Tax Return” shall mean all returns, statements, filings, attachments and other
documents or certifications required to be filed in respect of Taxes.

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Term Loan Administrative Agent” shall mean Royal Bank in its capacity as
administrative agent and collateral agent under the Term Loan Documents, or any
successor administrative agent and collateral agent under the Term Loan
Documents.

“Term Loan Credit Agreement” shall mean that certain term loan credit agreement
dated as of the date hereof, among the Borrower, the guarantors to be party
thereto from time to time, the lenders party thereto and Royal Bank, as
administrative agent and collateral agent, as the same may be amended, restated,
modified, supplemented, extended, renewed, refunded, replaced or refinanced from
time to time in one or more agreements (in each case with the same or new
lenders, institutional investors or agents), including any agreement extending
the maturity thereof or otherwise restructuring all or any portion of the
Indebtedness thereunder or increasing the amount loaned or issued thereunder or
altering the maturity thereof, in each case as and to the extent permitted by
this Agreement and the Intercreditor Agreement.

“Term Loan Documents” shall mean the Term Loan Credit Agreement, the Term
Security Documents, and all security agreements, guarantees, pledge agreements
and other agreements or instruments executed in connection therewith, as any
such document or agreement may be amended, supplemented or modified from time to
time.

“Term Loan Facility” shall mean the term loan facilities under the Term Loan
Credit Agreement.

“Term Loan Refinancing Equivalent Debt” shall mean “Refinancing Equivalent Debt”
as defined in the Term Loan Credit Agreement as in effect on the Closing Date.

“Term Loan Security Documents” shall mean those certain security agreements, to
be entered into as of Closing Date (as defined in the Term Loan Credit
Agreement), among the Loan Parties, Royal Bank and the Secured Parties (as
defined therein) and each other security document or pledge agreement delivered
in accordance with applicable local or foreign law to grant a valid, perfected
security interest in any property as collateral for the obligations under the
Term Loan Facility, and all UCC or other financing statements or instruments of
perfection required by the Term Loan Facility and any other document or
instrument utilized to pledge or grant or purport to pledge or grant a security
interest or lien on any property as collateral for the obligations under the
Term Loan Facility, as any such document or agreement may be amended,
supplemented or modified from time to time.

“Term Loans” shall mean the initial term loans funded under the Term Loan Credit
Agreement.

“Term Priority Collateral” shall have the meaning assigned to such term in the
Intercreditor Agreement.

“Test Period” in effect at any time shall mean the most recent period of four
consecutive fiscal quarters of the Borrower ended on or prior to such time
(taken as one accounting period) in respect

 

-46-



--------------------------------------------------------------------------------

of which financial statements for each quarter or fiscal year in such period
have been or are required to be delivered pursuant to Section 4.01(d) or
Section 5.01(a) or Section 5.01(b), as applicable; provided that, prior to the
first date that financial statements have been or are required to be delivered
pursuant to Section 5.01(a) or Section 5.01(b), the Test Period in effect shall
be the period of four consecutive fiscal quarters of the Borrower ended
September 30, 2013. A Test Period may be designated by reference to the last day
thereof (i.e., the “December 31, 2013 Test Period” refers to the period of four
consecutive fiscal quarters of the Borrower ended December 31, 2013), and a Test
Period shall be deemed to end on the last day thereof.

“Title Company” shall mean any title insurance company as shall be retained by
Borrower and reasonably acceptable to Administrative Agent.

“Title Policy” shall have the meaning assigned to such term in clause
(iii) under the caption “Real Property Requirements” on Schedule 5.14.

“Total Assets” shall mean, as of any date of determination, the total assets of
the Borrower and its Subsidiaries determined on a consolidated basis in
accordance with GAAP, as reflected on the most recent balance sheet of the
Borrower delivered pursuant to Section 4.01(d), Section 5.01(a) or
Section 5.01(b), as applicable.

“Total Net Leverage Ratio” shall mean, with respect to any Test Period, the
ratio of (i) Consolidated Total Net Indebtedness as of the last day of such Test
Period to (ii) Consolidated EBITDA of the Borrower for such Test Period.

“Transaction Expenses” means any fees or expenses incurred or paid by Holdings
or any of its Subsidiaries in connection with the Transactions, this Agreement
and the other Loan Documents and the transactions contemplated hereby and
thereby.

“Transactions” shall mean, collectively, (a) as of the Closing date, the
consummation on or prior to the Closing Date of the IPO and the execution,
delivery and performance of the Credit Agreement and the Term Loan Credit
Agreement and the payment of all fees and expenses to be paid and owing in
connection with the foregoing, (b) the Refinancing and the other transactions
occurring in connection with the Refinancing, including the execution, delivery
and performance of the Term Loan Documents (other than the Term Loan Credit
Agreement) and the Intercreditor Agreement, and the payment of all fees and
expenses to be paid and owing in connection with the foregoing and (c) the
termination of (including, of all Liens) and repayment of all obligations under
the Existing ABL Facility and the payment of all fees and expenses to be paid
and owing in connection with the foregoing.

“Transferred Guarantor” shall have the meaning assigned to such term in
Section 7.09.

“Treasury Capital Stock” shall have the meaning assigned to such term in
Section 6.07(l)(iv).

“Treasury Services Agreement” shall mean any agreement relating to treasury,
depositary and cash management services or automated clearinghouse transfer of
funds.

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBOR Rate or the Alternate Base Rate.

 

-47-



--------------------------------------------------------------------------------

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided, however, that, at any time, if by reason of
mandatory provisions of law, any or all of the perfection or priority of the
Collateral Agent’s and the Secured Parties’ security interest in any item or
portion of the Collateral is governed by the Uniform Commercial Code as in
effect in a jurisdiction other than the State of New York, the term “UCC” shall
mean the Uniform Commercial Code as in effect, at such time, in such other
jurisdiction for purposes of the provisions hereof relating to such perfection
or priority and for purposes of definitions relating to such provisions.

“Unfinanced Net Capital Expenditures” for any Test Period means the portion of
the aggregate Capital Expenditures by Borrower and its Subsidiaries made in cash
during such Test Period to the extent financed with (A) Internally Generated
Cash or (B) the proceeds of extensions of credit under this Agreement or any
other revolving credit facility, in each case, of the Borrower or its
Subsidiaries, in each case, excluding, without duplication, (i) expenditures
made in connection with the replacement, substitution, restoration or repair of
assets to the extent financed with awards of compensation arising from the
taking by eminent domain or condemnation of the assets being replaced, (ii) the
purchase price of equipment that is purchased simultaneously with the trade-in
of existing equipment to the extent that the gross amount of such purchase price
is reduced by the credit granted by the seller of such equipment for the
equipment being traded in at such time, (iii) expenditures that are accounted
for as capital expenditures by the Borrower or any Restricted Subsidiary and
that actually are paid for, or reimbursed to the Borrower or any Subsidiary in
cash or Cash Equivalents, by a Person other than the Borrower or any Subsidiary
and for which neither the Borrower nor any Subsidiary has provided or is
required to provide or incur, directly or indirectly, any consideration or
obligation (other than rent) in respect of such expenditures to such Person or
any other Person (whether before, during or after such period),
(iv) expenditures to the extent constituting any portion of a Permitted
Acquisition or other acquisition constituting an Investment permitted under this
Agreement, (v) the purchase price of equipment purchased during such period to
the extent the consideration therefor consists of any combination of (A) used or
surplus equipment traded in at the time of such purchase and (B) the proceeds of
a concurrent sale of used or surplus equipment, in each case, in the ordinary
course of business and (vi) expenditures relating to the construction,
acquisition, replacement, reconstruction, development, refurbishment, renovation
or improvement of any property which has been transferred to a Person other than
the Borrower or a Subsidiary during the same Test Period in which such
expenditures were made pursuant to a Sale and Leaseback Transaction to the
extent of the cash proceeds received by the Borrower or such Subsidiary pursuant
to such Sale and Leaseback Transaction.

“United States” shall mean the United States of America.

“Unused Revolving Facility Balance” shall mean, as of any date of determination,
an amount equal to the sum of (a) the Revolving Commitments less (b) the sum of
(i) the aggregate the Revolving Loans outstanding on such day plus (ii) LC
Exposure on such day.

“USA PATRIOT Act” shall have the meaning set forth in the definition of
“Anti-Terrorism Laws.”

“U.S. Collateral” shall mean, collectively, all of the U.S. Security Agreement
Collateral, the U.S. Mortgaged Property and all other property of whatever kind
and nature subject or purported to be subject from time to time to a Lien under
any U.S. Security Document.

“U.S. Existing Notes Security Agreement” means the U.S. Second Lien Security
Agreement, dated as of December 9, 2009, by and among the Borrower, as issuer,
Norcraft Finance

 

-48-



--------------------------------------------------------------------------------

Corp., as co-issuer, the guarantors party thereto and U.S. Bank National
Association, as trustee and collateral agent for the benefit of the holders of
the Existing Notes, as amended, amended and restated, supplemented or otherwise
modified from time to time.

“U.S. Mortgage” shall mean an agreement, including, but not limited to, a
mortgage, deed of trust or any other document, creating and evidencing a Lien in
favor of Collateral Agent on a U.S. Mortgaged Property, which shall be
substantially in the form of Exhibit I-1, subject to the terms of the Existing
Intercreditor Agreement or the Intercreditor Agreement, as applicable, or other
form reasonably satisfactory to Administrative Agent, in each case, with such
schedules and including such provisions or other changes as shall be necessary
to conform such document to applicable local or foreign law or as shall be
customary under applicable local or foreign law.

“U.S. Mortgaged Property” shall mean (a) each owned Real Property identified as
a U.S. Mortgaged Property on Schedule 8(a) to the Perfection Certificate dated
as of the Closing Date and (b) each owned Real Property, if any, which shall be
subject to a U.S. Mortgage delivered after the Closing Date pursuant to
Section 5.10(c).

“U.S. Security Agreement” shall mean a U.S. Security Agreement substantially in
the form of Exhibit L-1 among Borrower, each Guarantor that is organized under
the laws of the United States, any state thereof or the District of Columbia and
Collateral Agent for the benefit of the Secured Parties.

“U.S. Security Agreement Collateral” shall mean all property pledged or granted
as collateral pursuant to the U.S. Security Agreement (a) on the Closing Date or
(b) thereafter pursuant to Section 5.10.

“U.S. Security Documents” shall mean the U.S. Security Agreement, the Perfection
Certificate, the U.S. Mortgages and each other security document pledge
agreement delivered in accordance with applicable law to grant a valid,
perfected security interest in any property as collateral for the Secured
Obligations, and all UCC or other financing statements or instruments of
perfection required by this Agreement, the U.S. Security Agreement, any U.S.
Mortgage or any other such security document or pledge agreement to be filed
with respect to the security interests in property and fixtures created pursuant
to the U.S. Security Agreement or any U.S. Mortgage and any other document or
instrument utilized to pledge or grant or purport to pledge or grant a security
interest or lien on any property as collateral for the Secured Obligations.

“Voting Stock” shall mean, with respect to any person, any class or classes of
Equity Interests pursuant to which the holders thereof have the general voting
power under ordinary circumstances to elect at least a majority of the Board of
Directors of such person.

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (i) the sum of the
products obtained by multiplying (a) the amount of each then remaining scheduled
installment, sinking fund, serial maturity or other required scheduled payments
of principal, including payment at final scheduled maturity, in respect thereof,
by (b) the number of years (calculated to the nearest one-twelfth) that will
elapse between such date and the making of such payment; by (ii) the then
outstanding principal amount of such Indebtedness; provided that the effects of
any prepayments made on such Indebtedness shall be disregarded in making such
calculation.

 

-49-



--------------------------------------------------------------------------------

“Wholly Owned Subsidiary” shall mean, as to any person, (a) any corporation 100%
of whose capital stock (other than directors’ qualifying shares or certain
minority interests owned by other Persons solely due to local law requirements
that there be more than one stockholder, but which interest is not in excess of
what is required for such purpose) is at the time owned by such person and/or
one or more Wholly Owned Subsidiaries of such person and (b) any partnership,
association, joint venture, limited liability company or other entity in which
such person and/or one or more Wholly Owned Subsidiaries of such person have a
100% equity interest at such time.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

Section 1.02 Classification of Loans and Borrowings.

For purposes of this Agreement, Loans may be classified and referred to by Class
(e.g., a “Revolving Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class
and Type (e.g., a “Eurodollar Revolving Loan”). Borrowings also may be
classified and referred to by Class (e.g., a “Revolving Borrowing,”) or by Type
(e.g., a “Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar
Revolving Borrowing”).

Section 1.03 Terms Generally.

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise
(a) any definition of or reference to any Loan Document, agreement, instrument
or other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any reference herein to any person shall
be construed to include such person’s successors and assigns, (c) the words
“herein,” “hereof” and “hereunder,” and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (e) any reference to any law or regulation
herein shall refer to such law or regulation as amended, modified or
supplemented from time to time, (f) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights and (g) “on,” when used with respect to the
Mortgaged Property or any property adjacent to the Mortgaged Property, means
“on, in, under, above or about.”

Section 1.04 Accounting Terms; GAAP.

Except as otherwise expressly provided herein, all financial statements to be
delivered pursuant to this Agreement shall be prepared in accordance with GAAP
as in effect from time to time and all terms of an accounting or financial
nature shall be construed and interpreted in accordance with GAAP, as in effect
on the date hereof unless otherwise agreed to by Borrower and the Required
Lenders.

 

-50-



--------------------------------------------------------------------------------

Notwithstanding any changes in GAAP after the Closing Date, any lease of the
Companies that would be characterized as an operating lease under GAAP in effect
on the Closing Date (whether such lease is entered into before or after the
Closing Date) shall not constitute Indebtedness or a Capitalized Lease
Obligation under this Agreement or any other Loan Document as a result of such
changes in GAAP.

Section 1.05 Resolution of Drafting Ambiguities.

Each Loan Party acknowledges and agrees that it was represented by counsel in
connection with the execution and delivery of the Loan Documents to which it is
a party, that it and its counsel reviewed and participated in the preparation
and negotiation hereof and thereof and that any rule of construction to the
effect that ambiguities are to be resolved against the drafting party shall not
be employed in the interpretation hereof or thereof.

Section 1.06 Pro Forma Calculations.

(a) Notwithstanding anything to the contrary herein, financial ratios and tests,
including the Total Net Leverage Ratio and the Fixed Charge Coverage Ratio, and
compliance with covenants determined by reference, directly or indirectly, to
Consolidated EBITDA or Total Assets, shall be calculated in the manner
prescribed by this Section 1.06.

(b) For purposes of calculating such financial ratios and tests and compliance
with such covenants determined by reference, directly or indirectly, to
Consolidated EBITDA or Total Assets, Specified Transactions (and the incurrence
or repayment of any Indebtedness in connection therewith) that have been made
(i) during the applicable Test Period or (ii) subsequent to such Test Period and
prior to or simultaneously with the event for which the calculation of any such
ratio is made shall be calculated on a pro forma basis assuming that all such
Specified Transactions (and any increase or decrease in Consolidated EBITDA and
the component financial definitions used therein attributable to any Specified
Transaction) had occurred on the first day of the applicable Test Period. If
since the beginning of any applicable Test Period any Person that subsequently
became a Subsidiary or was merged, amalgamated or consolidated with or into the
Borrower or any of its Subsidiaries since the beginning of such Test Period
shall have made any Specified Transaction that would have required adjustment
pursuant to this Section 1.06, then the Total Net Leverage Ratio or the Fixed
Charge Coverage Ratio, as applicable, shall be calculated to give pro forma
effect thereto in accordance with this Section 1.06.

(c) In the event that the Borrower or any Subsidiary incurs (including by
assumption or guarantees) or repays (including by redemption, repayment,
retirement or extinguishment) any Indebtedness included in the calculations of
such financial ratios or tests (in each case, other than Indebtedness incurred
or repaid under any revolving credit facility in the ordinary course of business
for working capital purposes unless such Indebtedness has been permanently
repaid and not replaced), (i) during the applicable Test Period or
(ii) subsequent to the end of the applicable Test Period and prior to or
simultaneously with the event for which the calculation of any such ratio or
test is made, then such financial ratio or test shall be calculated giving pro
forma effect to such incurrence or repayment of Indebtedness, to the extent
required, as if the same had occurred on (A) the last day of the applicable Test
Period in the case of the Total Net Leverage Ratio (or any similar ratio or
test) and (B) the first day of the applicable Test Period in the case of the
Fixed Charge Coverage Ratio (or any similar ratio or test).

(d) Whenever pro forma effect is to be given to a Specified Transaction, the pro
forma calculations shall be made in good faith by a responsible financial or
accounting officer of the Borrower and may include, for the avoidance of doubt,
the amount of “run rate” cost savings, operating expense reductions and
synergies resulting from or relating to any Specified Transaction (including the

 

-51-



--------------------------------------------------------------------------------

Transactions) projected by the Borrower in good faith to be realized as a result
of specified actions taken, committed to be taken or expected to be taken
(calculated on a pro forma basis as though such cost savings, operating expense
reductions and synergies had been realized on the first day of such period and
as if such cost savings, operating expense reductions and synergies were
realized during the entirety of such period and “run-rate” means the full
recurring benefit for a period that is associated with any action taken,
committed to be taken or with respect to which substantial steps have been taken
or are expected to be taken (including any savings expected to result from the
elimination of a public target’s compliance costs with public company
requirements) net of the amount of actual benefits realized during such period
from such actions, and any such adjustments shall be included in the initial pro
forma calculations of such financial ratios or tests (and in respect of any
subsequent pro forma calculations in which such Specified Transaction is given
pro forma effect) and during any applicable subsequent Test Period in which the
effects thereof are expected to be realized) relating to such Specified
Transaction, net of the amount of actual benefits realized during such period
from such actions; provided, that (A) such amounts are reasonably identifiable
and factually supportable in the good faith judgment of the Borrower, (B) such
actions are taken, committed to be taken or expected to be taken no later than
eighteen (18) months after the date of such Specified Transaction, (C) no
amounts shall be added pursuant to this clause (d) to the extent duplicative of
any amounts that are otherwise added back in computing Consolidated EBITDA (or
any other components thereof), whether through a pro forma adjustment or
otherwise, with respect to such period and (D) the aggregate amount of cost
savings and synergies added pursuant to this clause (d) for any such period
after the Closing Date shall not exceed 20% of Consolidated EBITDA for such Test
Period (giving pro forma effect to the relevant Specified Transaction (but not
to any cost savings or synergies)); provided that any increase to Consolidated
EBITDA as a result of cost savings, operating expense reductions and synergies
pursuant to this Section 1.06(d) shall be subject to the limitation set forth in
the final proviso of clause (x) of the definition of Consolidated EBITDA.

ARTICLE II

THE CREDITS

Section 2.01 Commitments.

Subject to the terms and conditions and relying upon the representations and
warranties herein set forth, each Lender agrees, severally and not jointly, to
make Revolving Loans to Borrower, at any time and from time to time on or after
the Closing Date until the earlier of one Business Day prior to the Revolving
Maturity Date and the termination of the Revolving Commitment of such Lender in
accordance with the terms hereof, in an aggregate principal amount at any time
outstanding that will not result in such Lender’s Revolving Exposure exceeding
such Lender’s Revolving Commitment; provided that, after making a Revolving
Loan, the sum of the total Revolving Exposures shall not exceed the lesser of
(A) the total Revolving Commitments and (B) the Borrowing Base then in effect.
Within the limits set forth above and subject to the terms, conditions and
limitations set forth herein, Borrower may borrow, pay or prepay and reborrow
Revolving Loans.

Section 2.02 Loans.

(a) Each Loan (other than Swingline Loans) shall be made as part of a Borrowing
consisting of Loans made by the Lenders ratably in accordance with their
applicable Commitments; provided that the failure of any Lender to make its Loan
shall not in itself relieve any other Lender of its obligation to lend hereunder
(it being understood, however, that no Lender shall be responsible for the
failure of any other Lender to make any Loan required to be made by such other
Lender). Except for Loans deemed made pursuant to Section 2.18(e)(i) and (ii),
Loans comprising any Borrowing shall be in an aggregate principal amount that is
(i) an integral multiple of $500,000 and not less than $1,000,000 or (ii) equal
to the remaining available balance of the applicable Commitments.

 

-52-



--------------------------------------------------------------------------------

(b) Subject to Sections 2.11 and 2.12, each Borrowing shall be comprised
entirely of ABR Revolving Loans or Eurodollar Revolving Loans as Borrower may
request pursuant to Section 2.03. Each Lender may at its option make any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of Borrower to repay such Loan in accordance with the
terms of this Agreement. Borrowings of more than one Type may be outstanding at
the same time; provided that Borrower shall not be entitled to request any
Borrowing that, if made, would result in more than five (5) Eurodollar
Borrowings outstanding hereunder at any one time. For purposes of the foregoing,
Borrowings having different Interest Periods, regardless of whether they
commence on the same date, shall be considered separate Borrowings.

(c) Except with respect to Loans deemed made pursuant to Section 2.18(e)(ii),
each Lender shall make each Loan to be made by it hereunder on the proposed date
thereof by wire transfer of immediately available funds to such account in New
York City as Administrative Agent may designate not later than 1:00 p.m., New
York City time, and Administrative Agent shall promptly credit the amounts so
received to an account as directed by Borrower in the applicable Borrowing
Request maintained with Administrative Agent or, if a Borrowing shall not occur
on such date because any condition precedent herein specified shall not have
been met, return the amounts so received to the respective Lenders.

(d) Unless Administrative Agent shall have received notice from a Lender prior
to the date (in the case of any Eurodollar Revolving Borrowing), and at least
two (2) hours prior to the time (in the case of any ABR Borrowing), of any
Borrowing that such Lender will not make available to Administrative Agent such
Lender’s portion of such Borrowing, Administrative Agent may assume that such
Lender has made such portion available to Administrative Agent at the time of
such Borrowing in accordance with paragraph (c) above, and Administrative Agent
may, in reliance upon such assumption, make available to Borrower on such date a
corresponding amount. If Administrative Agent shall have so made funds
available, then, to the extent that such Lender shall not have made such portion
available to Administrative Agent, each of such Lender and Borrower severally
agrees to repay to Administrative Agent forthwith on demand such corresponding
amount together with interest thereon, for each day from the date such amount is
made available to Borrower until the date such amount is repaid to
Administrative Agent at (i) in the case of Borrower, the interest rate
applicable at the time to the Loans comprising such Borrowing and (ii) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by Administrative Agent in accordance with banking industry rules on
interbank compensation. If such Lender shall repay to Administrative Agent such
corresponding amount, such amount shall constitute such Lender’s Loan as part of
such Borrowing for purposes of this Agreement, and Borrower’s obligation to
repay Administrative Agent such corresponding amount pursuant to this
Section 2.02(d) shall cease.

Section 2.03 Borrowing Procedure.

To request Loans, Borrower shall deliver, by hand delivery or telecopier, a duly
completed and executed Borrowing Request to Administrative Agent (i) in the case
of Eurodollar Loans, not later than 11:00 a.m., New York City time, three
(3) Business Days before the date of the proposed Borrowing or (ii) in the case
of ABR Loans, not later than 10:00 a.m., New York City time, on the date of the
proposed Borrowing; provided that Borrower may make telephonic requests for
Loans so long as a duly completed written and executed Borrowing Request is
received prior to the times set forth above. Each Borrowing Request shall be
irrevocable and shall specify the following information in compliance with
Section 2.02:

(a) the aggregate amount of such borrowing;

 

-53-



--------------------------------------------------------------------------------

(b) the date of such borrowing, which shall be a Business Day;

(c) whether such borrowing is to be for ABR Loans or Eurodollar Loans;

(d) in the case of Eurodollar Loans, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

(e) the location and number of Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.02(c); and

(f) that the conditions set forth in Sections 4.02(b) through (d) have been
satisfied as of the date of the notice.

If no election as to the Type of Loans is specified, then the requested
borrowing shall be for ABR Loans. Promptly following receipt of a Borrowing
Request in accordance with this Section 2.03, Administrative Agent shall advise
each Lender of the details thereof and of the amount of such Lender’s Loan to be
made as part of the requested Borrowing.

Section 2.04 Evidence of Debt; Repayment of Loans.

(a) Promise to Repay. Borrower hereby unconditionally promises to pay (i) to
Administrative Agent for the account of each Revolving Lender, the then unpaid
principal amount of each Revolving Loan of such Revolving Lender on the
Revolving Maturity Date and (ii) to Swingline Lender, the then unpaid principal
amount of each Swingline Loan on the earlier of the Revolving Maturity Date and
the first date after such Swingline Loan is made that is the 15th or last day of
a calendar month and is at least two (2) Business Days after such Swingline Loan
is made; provided that on each date that a Revolving Borrowing is made, Borrower
shall repay all Swingline Loans that were outstanding on the date such Borrowing
was requested.

(b) Lender and Administrative Agent Records. Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
Indebtedness of Borrower to such Lender resulting from each Loan made by such
Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time under this Agreement.
Administrative Agent shall maintain records including (i) the amount of each
Loan made hereunder, the Type and Class thereof and the Interest Period
applicable thereto; (ii) the amount of any principal or interest due and payable
or to become due and payable from Borrower to each Lender hereunder; and
(iii) the amount of any sum received by Administrative Agent hereunder for the
account of the Lenders and each Lender’s share thereof. The entries made in the
records maintained by Administrative Agent and each Lender pursuant to this
paragraph shall be prima facie evidence of the existence and amounts of the
obligations therein recorded; provided that the failure of any Lender or
Administrative Agent to maintain such records or any error therein shall not in
any manner affect the obligations of Borrower to repay the Loans in accordance
with their terms. In the event of any conflict between the records maintained by
any Lender and the records of Administrative Agent in respect of such matters,
the records of Administrative Agent shall control in the absence of manifest
error.

 

-54-



--------------------------------------------------------------------------------

(c) Promissory Notes. Any Lender by written notice to Borrower (with a copy to
Administrative Agent) may request that Loans of any Class made by it be
evidenced by a promissory note. In such event, Borrower shall prepare, execute
and deliver to such Lender a promissory note payable to such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) in the form
of Exhibit J-1 or J-2, as the case may be. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 10.04) be represented by one or more promissory
notes in such form payable to the payee named therein.

Section 2.05 Fees.

(a) Commitment Fee. Borrower agrees to pay to Administrative Agent for the
account of each Lender a commitment fee equal to the Commitment Fee on the daily
unused amount of each Commitment of such Lender during the period from and
including the date hereof to but excluding the date on which such Commitment
terminates. Accrued Commitment Fees shall be payable in arrears (A) on the last
Business Day of March, June, September and December of each year, commencing on
the first such date to occur after the date hereof, and (B) on the date on which
such Commitment terminates. Commitment Fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). For purposes of computing
Commitment Fees with respect to Revolving Commitments, a Revolving Commitment of
a Lender shall be deemed to be used to the extent of the outstanding Revolving
Loans and LC Exposure of such Lender (and the Swingline Exposure of such Lender
shall be disregarded for such purpose).

(b) Administrative Agent Fees. Borrower agrees to pay to Administrative Agent,
for its own account, the administrative fees payable in the amounts and at the
times separately agreed upon between Borrower and Administrative Agent (the
“Administrative Agent Fees”).

(c) LC and Fronting Fees.

(i) Borrower agrees to pay (x) to Administrative Agent for the account of each
Revolving Lender a participation fee (“LC Participation Fee”) with respect to
its participations in Letters of Credit, which shall accrue at a rate equal to
the Applicable Margin from time to time used to determine the interest rate on
Eurodollar Loans pursuant to Section 2.06 on the average daily amount of such
Lender’s LC Exposure (excluding any portion thereof attributable to
Reimbursement Obligations) during the period from and including the Closing Date
to but excluding the later of the date on which such Lender’s Revolving
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure, and (y) to Issuing Bank a fronting fee (“Fronting Fee”), which shall
accrue at the rate of 0.125% per annum on the average daily amount of the LC
Exposure (excluding any portion thereof attributable to Reimbursement
Obligations) during the period from and including the Closing Date to but
excluding the later of the date of termination of the Revolving Commitments and
the date on which there ceases to be any LC Exposure, as well as Issuing Bank’s
customary fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit or processing of drawings thereunder.

(ii) Accrued LC Participation Fees and Fronting Fees shall be payable in arrears
(i) on the last Business Day of March, June, September and December of each
year, commencing on the first such date to occur after the Closing Date, and
(ii) on the date on which the Revolving Commitments terminate. Any such fees
accruing after the date on which the Revolving Commitments terminate shall be
payable on demand. Any other fees payable to Issuing Bank pursuant to this
paragraph shall be payable within 10 days after demand therefor. All LC

 

-55-



--------------------------------------------------------------------------------

Participation Fees and Fronting Fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).

(iii) Issuing Bank Fees. Borrower agrees to pay to Issuing Bank, for its own
account, customary issuance and administrative fees payable in the amounts and
at the times separately agreed upon between Borrower and Issuing Bank (the
“Issuing Bank Fees”).

(d) All Fees shall be paid on the dates due, in immediately available funds in
dollars to Administrative Agent for distribution, if and as appropriate, ratably
among the Lenders, except that Borrower shall pay the Fronting Fees directly to
Issuing Bank. Once paid, none of the Fees shall be refundable under any
circumstances.

Section 2.06 Interest on Loans.

(a) ABR Loans. Subject to the provisions of Section 2.06(c), the Loans
comprising each ABR Borrowing, including each Swingline Loan, shall bear
interest at a rate per annum equal to the Alternate Base Rate plus the
Applicable Margin in effect from time to time.

(b) Eurodollar Loans. Subject to the provisions of Section 2.06(c), the Loans
comprising each Eurodollar Borrowing shall bear interest at a rate per annum
equal to the Adjusted LIBOR Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin in effect from time to time.

(c) Default Rate. Notwithstanding the foregoing, if there is an Event of Default
pursuant to Section 8.01(a), Section 8.01(b), Section 8.01(g) or Section 8.01(h)
that has occurred and is continuing, the Obligations shall, to the extent
permitted by applicable law, bear interest, after as well as before judgment, at
a rate per annum equal to (i) in the case of amounts constituting principal on
any Loan, 2% plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section 2.06 or (ii) in the case of any other
outstanding amount, 2% plus the rate applicable to ABR Loans as provided in
Section 2.06(a) (in either case, the “Default Rate”).

(d) Interest Payment Dates. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan; provided that (i) interest
accrued pursuant to Section 2.06(c) shall be payable on demand, (ii) in the
event of any repayment or prepayment of any Loan (other than a prepayment of an
ABR Loan or a Swingline Loan without a permanent reduction in Revolving
Commitments), accrued interest on the principal amount repaid or prepaid shall
be payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

(e) Interest Calculation. All interest hereunder shall be computed on the basis
of a year of 360 days, except that interest computed by reference to the
Alternate Base Rate shall be computed on the basis of a year of 365 days (or 366
days in a leap year), and in each case shall be payable for the actual number of
days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate or Adjusted LIBOR Rate shall be determined by
Administrative Agent in accordance with the provisions of this Agreement and
such determination shall be conclusive absent manifest error.

 

-56-



--------------------------------------------------------------------------------

Section 2.07 Termination and Reduction of Commitments.

(a) Termination of Commitments. The Revolving Commitments, the Swingline
Commitments and the LC Commitments shall automatically terminate on the
Revolving Maturity Date.

(b) Optional Terminations and Reductions. At its option, Borrower may at any
time terminate, or from time to time permanently reduce, the Commitments of any
Class; provided that (i) each reduction of the Commitments of any Class shall be
in an amount that is an integral multiple of $500,000 and not less than
$1,000,000 and (ii) the Revolving Commitments shall not be terminated or reduced
if, after giving effect to any concurrent prepayment of the Revolving Loans in
accordance with Section 2.10, the aggregate amount of Revolving Exposures would
exceed the aggregate amount of Revolving Commitments.

(c) Borrower Notice. Borrower shall notify Administrative Agent in writing of
any election to terminate or reduce the Commitments under Section 2.07(b) at
least three (3) Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, Administrative Agent shall advise the Lenders
of the contents thereof. Each notice delivered by Borrower pursuant to this
Section shall be irrevocable; provided that a notice of termination of the
Commitments delivered by Borrower may state that such notice is conditioned upon
the effectiveness of another credit facility or the closing of a securities
offering, Permitted Acquisition or other acquisition or contingent event to the
extent permitted under this Agreement, in which case such notice may be revoked
by Borrower (by notice to Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of the Commitments of any Class shall be permanent. Each reduction of the
Commitments of any Class shall be made ratably among the Lenders in accordance
with their respective Commitments of such Class.

Section 2.08 Interest Elections.

(a) Generally. Each Revolving Borrowing initially shall be of the Type specified
in the applicable Borrowing Request and, in the case of a Eurodollar Borrowing,
shall have an initial Interest Period as specified in such Borrowing Request.
Thereafter, Borrower may elect to convert such Borrowing to a different Type or
to continue such Borrowing and, in the case of a Eurodollar Borrowing, may elect
Interest Periods therefor, all as provided in this Section. Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing. Notwithstanding anything to
the contrary, Borrower shall not be entitled to request any conversion or
continuation that, if made, would result in more than five (5) Eurodollar
Borrowings outstanding hereunder at any one time. This Section shall not apply
to Swingline Borrowings, which may not be converted or continued.

(b) Interest Election Notice. To make an election pursuant to this Section,
Borrower shall deliver, by hand delivery or telecopier, a duly completed and
executed Interest Election Request to Administrative Agent not later than the
time that a Borrowing Request would be required under Section 2.03 if Borrower
was requesting Loans of the Type resulting from such election to be made on the
effective date of such election. Each Interest Election Request shall be
irrevocable. Each Interest Election Request shall specify the following
information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
or if outstanding Borrowings are being combined, allocation to each resulting
Borrowing (in which case the information to be specified pursuant to clauses
(iii) and (iv) below shall be specified for each resulting Borrowing);

 

-57-



--------------------------------------------------------------------------------

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

Promptly following receipt of an Interest Election Request, Administrative Agent
shall advise each Lender of the details thereof and of such Lender’s portion of
each resulting Borrowing.

(c) Automatic Conversion to ABR Borrowing.

(i) If an Interest Election Request with respect to a Eurodollar Borrowing is
not timely delivered prior to the end of the Interest Period applicable thereto,
then, unless such Borrowing is repaid as provided herein, at the end of such
Interest Period such Borrowing shall be converted to an ABR Borrowing.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing, Administrative Agent or the Required Lenders may
require, by notice to Borrower, that (i) no outstanding Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Borrowing shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto.

(ii) Notwithstanding any other provision of this Agreement, no Borrower shall be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Revolving
Maturity Date.

Section 2.09 Incremental Facility.

(a) At any time from and after the Closing Date through the Revolving Maturity
Date, at the option of the Borrower (but subject to the conditions set forth in
clause (b) below), the Revolver Commitments may be increased by an amount in the
aggregate for all such increases of the Revolver Commitments not to exceed
$10,000,000 (each such increase, an “Increase”). The Administrative Agent shall
invite each Revolving Lender to increase its Revolver Commitments (it being
understood that no Revolving Lender shall be obligated to increase its Revolver
Commitments) in connection with a proposed Increase in an amount that is equal
to the product of (x) the proposed Increase multiplied by (x) such Revolving
Lenders Revolver Commitment divided by the sum of all Revolver Commitments
immediately prior to the date of such proposed Increase, and if sufficient
Revolving Lenders do not agree to increase their Revolver Commitments in
connection with such proposed Increase, then the Administrative Agent or the
Borrower may invite any prospective lender who is reasonably satisfactory to the
Borrower and is an Eligible Assignee to become a Revolving Lender in connection
with a proposed Increase. Any Increase shall be in an amount of at least
$5,000,000 and integral multiples of $5,000,000 in excess thereof. In no event
shall the Revolver Commitments and the Maximum Revolver Amount be increased
pursuant to this Section 2.22 on more than two (2) occasions in the aggregate
for all such Increases.

 

-58-



--------------------------------------------------------------------------------

(b) Each of the following shall be conditions precedent to any Increase of the
Revolver Commitments in connection therewith:

(i) The Administrative Agent or the Borrower have obtained the commitment of one
or more Revolving Lenders (and/or other prospective lenders reasonably
satisfactory to the Borrower and that are Eligible Assignees) to provide the
applicable Increase and any such Revolving Lenders (and/or prospective lenders),
the Borrower, and the Administrative Agent have signed a joinder agreement to
this Agreement (an “Increase Joinder”), in form and substance reasonably
satisfactory to the Administrative Agent, to which such Revolving Lenders (or
prospective lenders), the Borrower, and the Administrative Agent are party,

(ii) each of the conditions precedent set forth in Section 4.02 are satisfied,
and

(iii) the terms of any Increase shall be identical to this Agreement (except
with respect to any arrangement and up-front fees payable in connection
therewith) (the date of the effectiveness of any Increase, the “Increase Date”).

(c) Unless otherwise specifically provided herein, all references in this
Agreement and any other Loan Document to Revolving Loans shall be deemed, unless
the context otherwise requires, to include Revolving Loans made pursuant to the
increased Revolver Commitments Amount pursuant to this Section 2.09.

(d) The Revolving Loans and Revolver Commitments established pursuant to this
Section 2.09 shall constitute Revolving Loans and Revolver Commitments under,
and shall be entitled to all the benefits afforded by, this Agreement and the
other Loan Documents, and shall, without limiting the foregoing, benefit equally
and ratably from any guarantees and the security interests created by the Loan
Documents. The Borrower shall take any actions reasonably required by the Agents
to ensure and demonstrate that the Liens and security interests granted by the
Loan Documents continue to be perfected or otherwise after giving effect to the
establishment of any such new Revolver Commitments.

(e) Each of the Revolving Lenders having a Revolver Commitment prior to the
Increase Date (the “Pre-Increase Revolving Lenders”) shall assign to any
Revolving Lender which is acquiring a new or additional Revolver Commitment on
the Increase Date (the “Post-Increase Revolving Lenders”), and such
Post-Increase Revolving Lenders shall purchase from each Pre-Increase Revolving
Lender, at the principal amount thereof, such interests in the Revolving Loans
and participation interests in Letters of Credit on such Increase Date as shall
be necessary in order that, after giving effect to all such assignments and
purchases, such Revolving Loans and participation interests in Letters of Credit
will be held by Pre-Increase Revolving Lenders and Post-Increase Revolving
Lenders ratably in accordance with their Pro Rata Percentage after giving effect
to such increased Revolver Commitments. For purposes of clarity, the foregoing
provision is not intended to reduce any Pre-Increase Revolving Lender’s existing
Revolver Commitment.

(f) Each Increase Joinder may, without the consent of any other Lenders, effect
such amendments to this Agreement and the other Loan Documents, including such
amendments to the Schedules to this Agreement, as may be necessary or
appropriate, in the reasonable opinion of Administrative Agent and the Borrower
to effect the provision of this Section 2.09 (including information as to any
acquired business), and for the avoidance of doubt, this Section 2.09 shall
supersede any provisions in Section 2.14 or 10.02 to the contrary.

 

-59-



--------------------------------------------------------------------------------

Section 2.10 Optional and Mandatory Prepayments of Loans.

(a) Optional Prepayments. Borrower shall have the right at any time and from
time to time to prepay any Borrowing, in whole or in part, subject to the
requirements of this Section 2.10, without premium or penalty, except as set
forth in Section 2.13; provided that each partial prepayment shall be in an
amount that is an integral multiple of $500,000 and not less than $1,000,000 or,
if less, the outstanding principal amount of such Borrowing.

(b) Revolving Loan Prepayments.

(i) In the event of the termination of all the Revolving Commitments, Borrower
shall, on the date of such termination, repay or prepay all its outstanding
Revolving Borrowings (including all Protective Advances) and all outstanding
Swingline Loans and replace all outstanding Letters of Credit or cash
collateralize all outstanding Letters of Credit in accordance with the
procedures set forth in Section 2.18(i) or otherwise make arrangement reasonably
satisfactory to the applicable Issuing Bank with respect to such Letters of
Credit.

(ii) In the event of any partial reduction of the Revolving Commitments, then
(x) at or prior to the effective date of such reduction, Administrative Agent
shall notify Borrower and the Revolving Lenders of the sum of the Revolving
Exposures after giving effect thereto and (y) if the sum of the Revolving
Exposures would exceed the aggregate amount of Revolving Commitments after
giving effect to such reduction, then Borrower shall, on the date of such
reduction, first, repay or prepay Swingline Loans, second, repay or prepay
Revolving Borrowings and third, replace outstanding Letters of Credit or cash
collateralize outstanding Letters of Credit in accordance with the procedures
set forth in Section 2.18(i), in an aggregate amount sufficient to eliminate
such excess.

(iii) In the event that the sum of all Lenders’ Revolving Exposures exceeds the
Revolving Commitments then in effect, Borrower shall, without notice or demand,
immediately first, repay or prepay Swingline Loans, second, repay or prepay
Revolving Borrowings, and third, replace outstanding Letters of Credit or cash
collateralize outstanding Letters of Credit in accordance with the procedures
set forth in Section 2.18(i), in an aggregate amount sufficient to eliminate
such excess.

(iv) In the event that the sum of all Lenders’ Revolving Exposures exceeds the
Borrowing Base then in effect, Borrower shall, without notice or demand,
immediately first, repay or prepay Swingline Loans, second, repay or prepay
Revolving Borrowings, and third, replace outstanding Letters of Credit or cash
collateralize outstanding Letters of Credit in accordance with the procedures
set forth in Section 2.18(i), in an aggregate amount sufficient to eliminate
such excess.

(v) In the event that the aggregate LC Exposure exceeds the LC Commitment then
in effect, Borrower shall, without notice or demand, immediately replace
outstanding Letters of Credit or cash collateralize outstanding Letters of
Credit in accordance with the procedures set forth in Section 2.18(i), in an
aggregate amount sufficient to eliminate such excess.

(vi) In the event that the aggregate Swingline Exposure exceeds the Swingline
Commitment then in effect, Borrower shall, without notice or demand, immediately
repay or prepay Swingline Loans in an aggregate amount sufficient to eliminate
such excess.

(c) [Reserved].

 

-60-



--------------------------------------------------------------------------------

(d) Application of Prepayments. Mandatory prepayments shall be applied to the
Revolving Loans outstanding, without any reduction of the Revolving Commitments.
Prior to any optional or mandatory prepayment hereunder, Borrower shall select
the Borrowing or Borrowings to be prepaid and shall specify such selection in
the notice of such prepayment pursuant to Section 2.10(e), subject to the
provisions of this Section 2.10(d).

Amounts to be applied pursuant to this Section 2.10 to the prepayment of
Revolving Loans shall be applied first to reduce outstanding ABR Loans. Any
amounts remaining after each such application shall be applied to prepay
Eurodollar Loans. Notwithstanding the foregoing, if the amount of any prepayment
of Loans required under this Section 2.10 shall be in excess of the amount of
the ABR Loans at the time outstanding (an “Excess Amount”), only the portion of
the amount of such prepayment as is equal to the amount of such outstanding ABR
Loans shall be immediately prepaid and, at the election of Borrower, the Excess
Amount shall be either (A) deposited in an escrow account on terms satisfactory
to Collateral Agent and applied to the prepayment of Eurodollar Loans on the
last day of the then next-expiring Interest Period for Eurodollar Loans;
provided that (i) interest in respect of such Excess Amount shall continue to
accrue thereon at the rate provided hereunder for the Loans which such Excess
Amount is intended to repay until such Excess Amount shall have been used in
full to repay such Loans and (ii) at any time while a Default has occurred and
is continuing, Administrative Agent may, and upon written direction from the
Required Lenders shall, apply any or all proceeds then on deposit to the payment
of such Loans in an amount equal to such Excess Amount or (B) prepaid
immediately, together with any amounts owing to the Lenders under Section 2.13.

(e) Notice of Prepayment. Borrower shall notify Administrative Agent (and, in
the case of prepayment of a Swingline Loan, Swingline Lender) by written notice
of any prepayment hereunder (which notice may be waived by the Administrative
Agent in its sole discretion (or, in the case of Swingline Loans, by the
Administrative Agent and the Swingline Lender in their discretion)) (i) in the
case of prepayment of a Eurodollar Borrowing, not later than 11:00 a.m., New
York City time, three Business Days before the date of prepayment, (ii) in the
case of prepayment of an ABR Borrowing, not later than 11:00 a.m., New York City
time, one Business Day before the date of prepayment and (iii) in the case of
prepayment of a Swingline Loan, not later than 11:00 a.m., New York City time,
on the date of prepayment. Each such notice shall be irrevocable; provided that
a notice of prepayment delivered by Borrower may state that such notice is
conditioned upon the effectiveness of another credit facility or the closing of
a securities offering, Permitted Acquisition or other acquisition or contingent
event to the extent permitted under this Agreement, in which case such notice
may be revoked by Borrower (by notice to Administrative Agent on or prior to the
specified prepayment date) if such condition is not satisfied. Each such notice
shall specify the prepayment date, the principal amount of each Borrowing or
portion thereof to be prepaid and, in the case of a mandatory prepayment, a
reasonably detailed calculation of the amount of such prepayment. Promptly
following receipt of any such notice (other than a notice relating solely to
Swingline Loans), Administrative Agent shall advise the Lenders of the contents
thereof. Each partial prepayment of any Borrowing shall be in an amount that
would be permitted in the case of a Credit Extension of the same Type as
provided in Section 2.02, except as necessary to apply fully the required amount
of a mandatory prepayment. Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing and otherwise in
accordance with this Section 2.10. Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.06.

 

-61-



--------------------------------------------------------------------------------

Section 2.11 Alternate Rate of Interest.

If prior to the commencement of any Interest Period for a Eurodollar Borrowing:

(a) Administrative Agent determines (which determination shall be final and
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBOR Rate for such Interest Period; or

(b) Administrative Agent determines or is advised in writing by the Required
Lenders that the Adjusted LIBOR Rate for such Interest Period will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
their Loans included in such Borrowing for such Interest Period;

then Administrative Agent shall give written notice thereof to Borrower and the
Lenders as promptly as practicable thereafter and, until Administrative Agent
notifies Borrower and the Lenders that the circumstances giving rise to such
notice no longer exist, (i) any Eurodollar Borrowing requested to be made on the
first day of such Interest Period shall be made as a Market Disruption Loan,
(ii) any Borrowing that were to have been converted on the first day of such
Interest Period to a Eurodollar Borrowing shall be continued as a Market
Disruption Loan and (iii) any outstanding Eurodollar Borrowing shall be
converted, on the last day of the then-current Interest Period, to a Market
Disruption Loan.

Section 2.12 Yield Protection.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in, by any Lender
(except any reserve requirement reflected in the Adjusted LIBOR Rate) or Issuing
Bank;

(ii) subject any Lender or Issuing Bank to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Loan made by it, or change the basis of taxation of payments to
such Lender or Issuing Bank in respect thereof (except for Indemnified Taxes or
Other Taxes indemnifiable under Section 2.15 and the imposition of, or any
change in the rate of, any Excluded Tax payable by such Lender or Issuing Bank);
or

(iii) impose on any Lender or Issuing Bank or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Loans
made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender,
Issuing Bank or such Lender’s or Issuing Bank’s holding company, if any, of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or Issuing Bank
hereunder (whether of principal, interest or any other amount), then, upon
request of such Lender or Issuing Bank, Borrower will pay to such Lender or
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or Issuing Bank, as the case may be, for such additional
costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or Issuing Bank determines (in good
faith, but in its sole absolute discretion) that any Change in Law affecting
such Lender or Issuing Bank or any lending

 

-62-



--------------------------------------------------------------------------------

office of such Lender or such Lender’s or Issuing Bank’s holding company, if
any, regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or Issuing Bank’s capital or on the capital of
such Lender’s or Issuing Bank’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by Issuing Bank, to a level below that which such Lender or
Issuing Bank or such Lender’s or Issuing Bank’s holding company would have
achieved but for such Change in Law (taking into consideration such Lender’s or
Issuing Bank’s policies and the policies of such Lender’s or Issuing Bank’s
holding company with respect to capital adequacy), then from time to time
Borrower will pay to such Lender or Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or Issuing Bank or
such Lender’s or Issuing Bank’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or Issuing Bank
setting forth the amount or amounts necessary to compensate such Lender or
Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section 2.12 and delivered to Borrower shall be
conclusive absent manifest error. Borrower shall pay such Lender or Issuing
Bank, as the case may be, the amount shown as due on any such certificate within
14 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or Issuing
Bank to demand compensation pursuant to this Section 2.12 shall not constitute a
waiver of such Lender’s or Issuing Bank’s right to demand such compensation;
provided that Borrower shall not be required to compensate a Lender or Issuing
Bank pursuant to this Section for any increased costs incurred or reductions
suffered more than 180 days prior to the date that such Lender or Issuing Bank,
as the case may be, notifies Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or Issuing Bank’s intention
to claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof) .

Section 2.13 Breakage Payments.

In the event of (a) the payment or prepayment, whether optional or mandatory, of
any principal of any Eurodollar Loan earlier than the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan earlier than the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Revolving Loan on the date specified in any notice delivered
pursuant hereto or (d) the assignment of any Eurodollar Loan earlier than the
last day of the Interest Period applicable thereto as a result of a request by
Borrower pursuant to Section 2.16(b), then, in any such event, Borrower shall
compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurodollar Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBOR
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the Eurodollar market. A certificate of any Lender setting forth in
reasonable detail any amount or amounts that such Lender is entitled to receive
pursuant to this Section 2.13 shall be delivered to Borrower (with a copy to
Administrative Agent) and shall be conclusive and binding absent manifest error.
Borrower shall pay such Lender the amount shown as due on any such certificate
within five (5) days after receipt thereof.

 

-63-



--------------------------------------------------------------------------------

Section 2.14 Payments Generally; Pro Rata Treatment; Sharing of Setoffs.

(a) Payments Generally. Borrower shall make each payment required to be made by
it hereunder or under any other Loan Document (whether of principal, interest,
fees or Reimbursement Obligations, or of amounts payable under Section 2.12,
2.13, 2.15 or 10.03, or otherwise) on or before the time expressly required
hereunder or under such other Loan Document for such payment (or, if no such
time is expressly required, prior to 2:00 p.m., New York City time), on the date
when due, in immediately available funds, without setoff, deduction or
counterclaim. Any amounts received after such time on any date may, in the
discretion of Administrative Agent, be deemed to have been received on the next
succeeding Business Day for purposes of calculating interest thereon. All such
payments shall be made to Administrative Agent at its offices at Three World
Financial Center, 200 Vesey Street, New York, NY 10281, except payments to be
made directly to Issuing Bank or Swingline Lender as expressly provided herein
and except that payments pursuant to Sections 2.12, 2.13, 2.15 and 10.03 shall
be made directly to the persons entitled thereto and payments pursuant to other
Loan Documents shall be made to the persons specified therein. Administrative
Agent shall distribute any such payments received by it for the account of any
other person to the appropriate recipient promptly following receipt thereof. If
any payment under any Loan Document shall be due on a day that is not a Business
Day, unless specified otherwise, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
under each Loan Document shall be made in dollars, except as expressly specified
otherwise.

(b) Pro Rata Treatment.

(i) Each payment by Borrower of interest in respect of the Loans shall be
applied to the amounts of such obligations owing to the Lenders pro rata
according to the respective amounts then due and owing to the Lenders.

(ii) Each payment by Borrower on account of principal of the Revolving
Borrowings shall be made pro rata according to the respective outstanding
principal amounts of the Revolving Loans then held by the Revolving Lenders.

(c) Insufficient Funds. If at any time insufficient funds are received by and
available to Administrative Agent to pay fully all amounts of principal,
Reimbursement Obligations, interest and fees then due hereunder, such funds
shall be applied (i) first, toward payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, toward
payment of principal and Reimbursement Obligations then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of principal
and Reimbursement Obligations then due to such parties. It is understood that
the foregoing does not apply to any adequate protection payments under any
federal, state or foreign bankruptcy, insolvency, receivership or similar
proceeding, and that Administrative Agent may, subject to any applicable
federal, state or foreign bankruptcy, insolvency, receivership or similar
orders, distribute any adequate protection payments it receives on behalf of the
Lenders to the Lenders in its sole discretion (i.e., whether to pay the earliest
accrued interest, all accrued interest on a pro rata basis or otherwise).

(d) Sharing of Set-Off. If, other than as expressly provided elsewhere herein or
required by court order, (and/or Issuing Bank, which shall be deemed a “Lender”
for purposes of this Section 2.14(d))

 

-64-



--------------------------------------------------------------------------------

shall, by exercising any right of setoff or counterclaim or otherwise, obtain
payment in respect of any principal of or interest on any of its Loans or other
Obligations resulting in such Lender’s receiving payment of a proportion of the
aggregate amount of its Loans and accrued interest thereon or other Obligations
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify Administrative Agent of such
fact, and (b) purchase (for cash at face value) participations in the Loans and
such other obligations of the other Lenders, or make such other adjustments as
shall be equitable, so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii) the provisions of this paragraph shall not be construed to apply to (x) any
payment made by Borrower pursuant to and in accordance with the express terms of
this Agreement or (y) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to Holdings or
any Subsidiary thereof (as to which the provisions of this paragraph shall
apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Requirements of Law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Loan Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Loan
Party in the amount of such participation. If under applicable bankruptcy,
insolvency or any similar law any Secured Party receives a secured claim in lieu
of a setoff or counterclaim to which this Section 2.14(d) applies, such Secured
Party shall to the extent practicable, exercise its rights in respect of such
secured claim in a manner consistent with the rights to which the Secured Party
is entitled under this Section 2.14(d) to share in the benefits of the recovery
of such secured claim.

(e) Borrower Default. Unless Administrative Agent shall have received notice
from Borrower prior to the date on which any payment is due to Administrative
Agent for the account of the applicable Lenders or Issuing Bank hereunder that
Borrower will not make such payment, Administrative Agent may assume that
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders or Issuing Bank, as the
case may be, the amount due. In such event, if Borrower has not in fact made
such payment, then each of the Lenders or Issuing Bank, as the case may be,
severally agrees to repay to Administrative Agent forthwith on demand the amount
so distributed to such Lender or Issuing Bank with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by Administrative Agent in
accordance with banking industry rules on interbank compensation.

Section 2.15 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Loan Parties hereunder or under any other Loan Document shall
be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes; provided that if the applicable

 

-65-



--------------------------------------------------------------------------------

withholding agent shall be required by applicable Requirements of Law (as
determined in the good faith discretion of the applicable withholding agent) to
deduct any Taxes from such payments, then (i) in the case of Indemnified Taxes
or Other Taxes, the sum payable shall be increased by the Loan Parties as
necessary so that after all required deductions have been made (including
deductions applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deductions been made, (ii) the applicable withholding agent shall
make such deductions and (iii) the applicable withholding agent shall timely pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable Requirements of Law.

(b) Payment of Other Taxes by Borrower. Without limiting the provisions of
paragraph (a) above, Borrower shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable Requirements of Law.

(c) Indemnification by Borrower. Each Borrower shall indemnify, each Recipient,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes or Other Taxes (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable by
such Recipient, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority; provided, however, that the provisions of this sentence
shall not require Borrower to indemnify against any interest or penalties that
result from the failure by such Recipient to timely file any tax return relating
to Indemnified Taxes. A certificate setting forth in reasonable detail the
amount of such payment or liability delivered to Borrower by a Lender (with a
copy to Administrative Agent) or by Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by Borrower to a Governmental Authority,
Borrower shall deliver to Administrative Agent the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to Administrative Agent.

(e) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of any withholding tax with respect to any payments hereunder or under
any other Loan Document shall, to the extent it is legally entitled to do so,
deliver to Borrower and to Administrative Agent, at the time or times reasonably
requested by Borrower or Administrative Agent, such properly completed and
executed documentation prescribed by applicable Requirements of Law as will
permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if requested by Borrower or Administrative
Agent, shall deliver such other documentation prescribed by applicable
Requirements of Law or reasonably requested by Borrower or Administrative Agent
as will enable Borrower or Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the above two sentences, in the case
of any taxes that are not U.S. federal withholding taxes, the completion,
execution and submission of non-U.S. federal forms shall not be required if in
the Lender’s judgment such completion, execution or submission would subject
such Lender to any unreimbursed cost or expense or would be disadvantageous to
such Lender in any material respect, it being understood that the provision of
any information currently required by any U.S. federal income tax form shall not
be considered disadvantageous to the position of the Lender.

Without limiting the generality of the foregoing, in the event that Borrower is
a U.S. Person;

 

-66-



--------------------------------------------------------------------------------

(ii) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
as required by applicable law or upon the request of Borrower or Administrative
Agent, but only if such Foreign Lender is legally entitled to do so), whichever
of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(2) duly completed copies of Internal Revenue Service Form W-8ECI (or any
successor forms),

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate, in
substantially the form of Exhibit N, or any other form approved by
Administrative Agent, to the effect that such Foreign Lender is not (A) a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of any Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or (C) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code, and that no payments in connection with the
Loan Documents are effectively connected with such Foreign Lender’s conduct of a
U.S. trade or business and (y) duly completed copies of Internal Revenue Service
Form W-8BEN (or any successor forms),

(4) to the extent a Foreign Lender is not the beneficial owner (for example,
where the Foreign Lender is a partnership or participating Lender granting a
typical participation), Internal Revenue Service Form W-8IMY, accompanied by a
Form W-8ECI, W-8BEN, a certificate in substantially the form of Exhibit N, Form
W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that, if the Foreign Lender is a partnership (and not a
participating Lender) and one or more beneficial owners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
certificate, in substantially the form of Exhibit N, on behalf of such
beneficial owner(s), or

(5) any other form prescribed by applicable Requirements of Law as a basis for
claiming exemption from or a reduction in United States federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by applicable Requirements of Law to permit Borrower and
Administrative Agent to determine the withholding or deduction required to be
made.

(iii) Any Lender that is not a Foreign Lender shall deliver to Borrower and
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter as prescribed by
applicable law or upon the request of Borrower or Administrative Agent), duly
executed and properly completed copies of Internal Revenue Service Form W-9
certifying that it is not subject to backup withholding.

 

-67-



--------------------------------------------------------------------------------

(iv) Each Lender shall, from time to time after the initial delivery by such
Lender of the forms described above, whenever a lapse in time or change in such
Lender’s circumstances renders such forms, certificates or other evidence so
delivered obsolete or inaccurate, promptly (1) deliver to Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) renewals, amendments or additional or successor forms, properly
completed and duly executed by such Lender, together with any other certificate
or statement of exemption required in order to confirm or establish such
Lender’s status or that such Lender is entitled to an exemption from or
reduction in U.S. federal withholding tax or (2) notify Administrative Agent and
Borrower of its inability to deliver any such forms, certificates or other
evidence.

(v) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

(vi) The Administrative Agent shall provide to the Borrower two duly-signed,
properly completed copies of the documentation prescribed in clause (i) or
(ii) below, as applicable (together with all required attachments thereto):
(i) IRS Form W-9 or any successor thereto, or (ii) (A) IRS Form W-8ECI or any
successor thereto, and (B) with respect to payments received on account of any
Lender, a U.S. branch withholding certificate on IRS Form W-8IMY or any
successor thereto evidencing its agreement with the Borrower to be treated as a
U.S. Person for U.S. federal withholding purposes. At any time thereafter, the
Administrative Agent shall provide updated documentation previously provided (or
a successor form thereto) when any documentation previously delivered has
expired or become obsolete or invalid or otherwise upon the reasonable request
of the Borrower.

(f) Treatment of Certain Refunds. If Administrative Agent or a Lender
determines, in its sole discretion, that it has received a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by a Loan
Party or with respect to which a Loan Party has paid additional amounts pursuant
to this Section, it shall pay to the applicable Loan Party an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by such Loan Party under this Section with respect to the
Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of Administrative Agent or such Lender, as the case may
be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that such Loan
Party, upon the request of Administrative Agent or such Lender, agrees to repay
the amount paid over to such Loan Party (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to Administrative Agent
or such Lender or in the event Administrative Agent or such Lender is required
to repay such refund to such Governmental Authority. This paragraph shall not be
construed to require Administrative Agent or any Lender to make available its
tax returns (or any other information relating to its taxes that it deems
confidential) to Borrower or any other person. Notwithstanding anything to the
contrary, in no event will Administrative Agent or any Lender be required to pay
any amount to a Loan Party the payment of which would place Administrative Agent
or

 

-68-



--------------------------------------------------------------------------------

such Lender in a less favorable net after-tax position than Administrative Agent
or such Lender would have been in if the Indemnified Taxes or Other Taxes giving
rise to such refund had never been imposed in the first instance.

(g) Mitigation. Each Lender agrees that, upon the occurrence of any event giving
rise to the operation of Section 2.15(a) or (c) with respect to such Lender it
will, if requested by Borrower, use commercially reasonable efforts (subject to
legal and regulatory restrictions) to mitigate the effect of any such event,
including by designating another lending office for any Loan or LC Disbursement
affected by such event and by completing and delivering or filing any tax
related forms which would reduce or eliminate any amount of Indemnified Taxes or
Other Taxes required to be deducted or withheld or paid by Borrower; provided
that such efforts are made at Borrower’s expense and on terms that, in the
reasonable judgment of such Lender, cause such Lender and its lending office(s)
to suffer no economic, legal or regulatory disadvantage, and provided, further,
that nothing in this Section 2.15(g) shall affect or postpone any of the
Obligations of Borrower or the rights of such Lender pursuant to Section 2.15(a)
or (c).

(h) Issuing Bank. For all purposes of this Section 2.15, the term Lender shall
include Issuing Bank.

(i) Timely Notification. With respect to a claim by a Recipient for
indemnification or payment of additional amounts pursuant to this Section 2.15,
the Borrower shall not be required to compensate such Recipient for any amount
incurred more than one hundred eighty (180) days prior to the date that such
person notifies the Borrower of the event that gives rise to such claim;
provided that, if the circumstance giving rise to such claim is retroactive,
then such 180-day period referred to above shall be extended to include the
period of retroactive effect thereof

Section 2.16 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.12, then such Lender shall use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.12, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. Borrower hereby agrees to pay all reasonable costs and expenses incurred
by any Lender in connection with any such designation or assignment. A
certificate setting forth such costs and expenses submitted by such Lender to
Borrower shall be conclusive absent manifest error.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 2.12, or if Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.15, or if any Lender is a Defaulting Lender, or if Borrower exercises
its replacement rights under Section 10.02(d), then Borrower may, at its sole
expense and effort, upon notice to such Lender and Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by,
Section 10.04), all of its interests, rights and obligations under this
Agreement and the other Loan Documents to an Eligible Assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that:

(i) Borrower shall have paid to Administrative Agent the processing and
recordation fee specified in Section 10.04(b);

 

-69-



--------------------------------------------------------------------------------

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Loan Documents (including any
amounts under Section 2.13), from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or Borrower (in the case of
all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.12 or payments required to be made pursuant to Section 2.15,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(iv) such assignment does not conflict with applicable Requirements of Law.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrower to require such assignment and delegation cease
to apply.

Each Lender agrees that, if Borrower elects to replace such Lender in accordance
with this Section 2.16(b), it shall promptly execute and deliver to
Administrative Agent an Assignment and Assumption to evidence the assignment and
shall deliver to Administrative Agent any Note (if Notes have been issued in
respect of such Lender’s Loans) subject to such Assignment and Assumption;
provided that the failure of any such Lender to execute an Assignment and
Assumption shall not render such assignment invalid and such assignment shall be
recorded in the Register.

Section 2.17 Swingline Loans.

(a) Swingline Commitment. Subject to the terms and conditions set forth herein,
Swingline Lender agrees, in reliance upon the agreements of the other Lenders
set forth in this Section 2.17 and in its discretion, to make Swingline Loans to
Borrower from time to time during the Revolving Availability Period, in an
aggregate principal amount at any time outstanding that will not result in
(i) the aggregate principal amount of outstanding Swingline Loans exceeding
$5,000,000 or (ii) the sum of the total Revolving Exposures exceeding the lesser
of (A) the total Revolving Commitments and (B) the Borrowing Base; provided that
Borrower shall not use the proceeds of any Swingline Loan to refinance an
outstanding Swingline Loan. Within the foregoing limits and subject to the terms
and conditions set forth herein, Borrower may borrow, repay and reborrow
Swingline Loans.

(b) Swingline Loans. To request a Swingline Loan, Borrower shall deliver, by
hand delivery or telecopier, a duly completed and executed Borrowing Request to
Administrative Agent and Swingline Lender, not later than 2:00 p.m., New York
City time, on the day of a proposed Swingline Loan. Each such notice shall be
irrevocable and shall specify the requested date (which shall be a Business Day)
and the amount of the requested Swingline Loan. Each Swingline Loan shall be an
ABR Loan. Swingline Lender shall make each Swingline Loan available to Borrower
to an account as directed by Borrower in the applicable Borrowing Request
maintained with Administrative Agent (or, in the case of a Swingline Loan made
to finance the reimbursement of an LC Disbursement as provided in
Section 2.18(e), by remittance to Issuing Bank) by 3:00 p.m., New York City
time, on the requested date of such Swingline Loan. Borrower shall not request a
Swingline Loan if at the time of or immediately after giving effect to

 

-70-



--------------------------------------------------------------------------------

the Extension of Credit contemplated by such request a Default has occurred and
is continuing or would result therefrom. Swingline Loans shall be made in
minimum amounts of $100,000 and integral multiples of $50,000 above such amount.

(c) Prepayment. Borrower shall have the right at any time and from time to time
to repay any Swingline Loan, in whole or in part, upon giving written notice to
Swingline Lender and Administrative Agent before 12:00 (noon), New York City
time, on the proposed date of prepayment.

(d) Participations. Swingline Lender may at any time in its discretion by
written notice given to Administrative Agent (provided such notice requirement
shall not apply if Swingline Lender and Administrative Agent are the same
entity) not later than 12:00 noon, New York City time, on the next succeeding
Business Day following such notice require the applicable Revolving Lenders to
acquire participations on such Business Day in all or a portion of the
applicable Swingline Loans then outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which Revolving Lenders will participate.
Promptly upon receipt of such notice, Administrative Agent will give notice
thereof to each applicable Revolving Lender, specifying in such notice such
Lender’s Pro Rata Percentage of such Swingline Loan or Loans. Each applicable
Revolving Lender hereby absolutely and unconditionally agrees, upon receipt of
notice as provided above, to pay to Administrative Agent, for the account of the
applicable Swingline Lender, such Lender’s Pro Rata Percentage of such Swingline
Loan or Loans. Each Revolving Lender acknowledges and agrees that its obligation
to acquire participations in Swingline Loans pursuant to this paragraph is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or reduction
or termination of the Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever (so long as
such payment shall not cause such Lender’s Revolving Exposure to exceed such
Lender’s Revolving Commitment). Each Revolving Lender shall comply with its
obligation under this paragraph by wire transfer of immediately available funds,
in the same manner as provided in Section 2.02(c) with respect to Loans made by
such Lender (and Section 2.02 shall apply, mutatis mutandis, to the payment
obligations of the Revolving Lenders), and Administrative Agent shall promptly
pay to Swingline Lender the amounts so received by it from the Revolving
Lenders. Administrative Agent shall notify Borrower of any participations in any
Swingline Loan acquired by the Revolving Lenders pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to
Administrative Agent and not to Swingline Lender. Any amounts received by
Swingline Lender from Borrower (or other party on behalf of Borrower) in respect
of a Swingline Loan after receipt by Swingline Lender of the proceeds of a sale
of participations therein shall be promptly remitted to Administrative Agent.
Any such amounts received by Administrative Agent shall be promptly remitted by
Administrative Agent to the Revolving Lenders that shall have made their
payments pursuant to this paragraph, as their interests may appear. The purchase
of participations in a Swingline Loan pursuant to this paragraph shall not
relieve Borrower of any default in the payment thereof.

Section 2.18 Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, Borrower may
request Issuing Bank, and Issuing Bank agrees, to issue Letters of Credit for
its own account or the account of a Subsidiary in a form reasonably acceptable
to Administrative Agent and Issuing Bank, at any time and from time to time
during the Revolving Availability Period (provided that Borrower shall be a
co-applicant, and be jointly and severally liable, with respect to each Letter
of Credit issued for the account of a Subsidiary). Issuing Bank shall have no
obligation to issue, and Borrower shall not request the issuance of, any Letter
of Credit at any time if, after giving effect to such issuance, (i) the LC
Exposure would exceed the LC Commitment or (ii) the total Revolving Exposure
would exceed the lesser of (A) the

 

-71-



--------------------------------------------------------------------------------

total Revolving Commitments and (B) the Borrowing Base. In addition, on the
Closing Date, the Backstop LC shall be issued hereunder. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by Borrower to, or entered into by Borrower with, Issuing Bank
relating to any Letter of Credit, the terms and conditions of this Agreement
shall control.

(b) Request for Issuance, Amendment, Renewal, Extension; Certain Conditions and
Notices. To request the issuance of a Letter of Credit or the amendment, renewal
or extension of an outstanding Letter of Credit, Borrower shall deliver, by hand
or telecopier (or transmit by electronic communication, if arrangements for
doing so have been approved by Issuing Bank), an LC Request to Issuing Bank and
Administrative Agent not later than 11:00 a.m. on the third Business Day
preceding the requested date of issuance, amendment, renewal or extension (or
such later date and time as is acceptable to Issuing Bank).

A request for an initial issuance of a Letter of Credit shall specify in form
and detail satisfactory to Issuing Bank:

(i) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day);

(ii) the amount thereof;

(iii) the expiry date thereof (which shall not be later than the close of
business on the Letter of Credit Expiration Date);

(iv) the name and address of the beneficiary thereof;

(v) whether the Letter of Credit is to be issued for its own account or for the
account of one of its Subsidiaries (provided that Borrower shall be a
co-applicant, and therefore jointly and severally liable, with respect to each
Letter of Credit issued for the account of a Subsidiary);

(vi) the documents to be presented by such beneficiary in connection with any
drawing thereunder;

(vii) the full text of any certificate to be presented by such beneficiary in
connection with any drawing thereunder; and

(viii) such other matters as Issuing Bank may require.

A request for an amendment, renewal or extension of any outstanding Letter of
Credit shall specify in form and detail satisfactory to Issuing Bank:

(i) the Letter of Credit to be amended, renewed or extended;

(ii) the proposed date of amendment, renewal or extension thereof (which shall
be a Business Day);

(iii) the nature of the proposed amendment, renewal or extension; and

(iv) such other matters as Issuing Bank may reasonably require.

 

-72-



--------------------------------------------------------------------------------

If requested by Issuing Bank, Borrower also shall submit a letter of credit
application on Issuing Bank’s standard form in connection with any request for a
Letter of Credit. A Letter of Credit shall be issued, amended, renewed or
extended only if (and, upon issuance, amendment, renewal or extension of each
Letter of Credit, Borrower shall be deemed to represent and warrant that), after
giving effect to such issuance, amendment, renewal or extension, (i) the
applicable LC Exposure shall not exceed the applicable LC Commitment, (ii) the
total applicable Revolving Exposures shall not exceed the total applicable
Revolving Commitments and (iii) the conditions set forth in Article IV in
respect of such issuance, amendment, renewal or extension shall have been
satisfied. Unless Issuing Bank and Administrative Agent shall agree otherwise,
no Letter of Credit shall be in an initial amount less than $100,000, in the
case of a Commercial Letter of Credit, or $500,000, in the case of a Standby
Letter of Credit.

Upon the issuance of any Letter of Credit or amendment, renewal, extension or
modification to a Letter of Credit, Issuing Bank shall promptly notify
Administrative Agent, who shall promptly notify each Revolving Lender, thereof,
which notice shall be accompanied by a copy of such Letter of Credit or
amendment, renewal, extension or modification to a Letter of Credit and the
amount of such Lender’s respective participation in such Letter of Credit
pursuant to Section 2.18(d). If Issuing Bank is not the same person as
Administrative Agent, on the first Business Day of each calendar month, Issuing
Bank shall provide to Administrative Agent a report listing all outstanding
Letters of Credit and the amounts and beneficiaries thereof and Administrative
Agent shall promptly provide such report to each Revolving Lender.

(c) Expiration Date.

(i) Each Letter of Credit shall expire at or prior to the close of business on
the earlier of (A) in the case of a Standby Letter of Credit, (x) the date which
is one year after the date of the issuance of such Standby Letter of Credit (or,
in the case of any renewal or extension thereof, one year after such renewal or
extension) and (y) the Letter of Credit Expiration Date and (B) in the case of a
Commercial Letter of Credit, (x) the date that is 180 days after the date of
issuance of such Commercial Letter of Credit (or, in the case of any renewal or
extension thereof, 180 days after such renewal or extension) and (y) the Letter
of Credit Expiration Date.

(ii) If Borrower so requests in any Letter of Credit Request, Issuing Bank may,
in its sole and absolute discretion, agree to issue a Letter of Credit that has
automatic renewal provisions (each, an “Auto-Renewal Letter of Credit”);
provided that any such Auto-Renewal Letter of Credit must permit Issuing Bank to
prevent any such renewal at least once in each twelve-month period (commencing
with the date of issuance of such Letter of Credit) by giving prior notice to
the beneficiary thereof not later than a day in each such twelve-month period to
be agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by Issuing Bank, Borrower shall not be required to make a specific
request to Issuing Bank for any such renewal. Once an Auto-Renewal Letter of
Credit has been issued, the Revolving Lenders shall be deemed to have authorized
(but may not require) Issuing Bank to permit the renewal of such Letter of
Credit at any time to an expiry date not later than the earlier of (i) one year
from the date of such renewal and (ii) the Letter of Credit Expiration Date;
provided that Issuing Bank shall not permit any such renewal if (x) Issuing Bank
has determined that it would have no obligation at such time to issue such
Letter of Credit in its renewed form under the terms hereof (by reason of the
provisions of Section 2.18(l) or otherwise), or (y) it has received notice on or
before the day that is two (2) Business Days before the date which has been
agreed upon pursuant to the proviso of the first sentence of this paragraph,
(1) from Administrative Agent that any Revolving Lender

 

-73-



--------------------------------------------------------------------------------

directly affected thereby has elected not to permit such renewal or (2) from
Administrative Agent, any Lender or Borrower that one or more of the applicable
conditions specified in Section 4.02 are not then satisfied.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of Issuing Bank or the Lenders, Issuing Bank hereby irrevocably
grants to each Revolving Lender, and each Revolving Lender hereby acquires from
Issuing Bank, a participation in such Letter of Credit equal to such Revolving
Lender’s Pro Rata Percentage of the aggregate amount available to be drawn under
such Letter of Credit. In consideration and in furtherance of the foregoing,
each Revolving Lender hereby absolutely and unconditionally agrees to pay to
Administrative Agent, for the account of Issuing Bank, such Revolving Lender’s
Pro Rata Percentage of each LC Disbursement made by Issuing Bank and not
reimbursed by Borrower on the date due as provided in Section 2.18(e), or of any
reimbursement payment required to be refunded to Borrower for any reason. Each
Revolving Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, or expiration, termination or cash
collateralization of any Letter of Credit and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement.

(i) If Issuing Bank shall make any LC Disbursement in respect of a Letter of
Credit, Borrower shall reimburse such LC Disbursement by paying to Issuing Bank
an amount equal to such LC Disbursement not later than 2:00 p.m., New York City
time, within one (1) Business Day of the date that Borrower shall have received
written notice of such LC Disbursement from Issuing Bank; provided that Borrower
may, subject to the conditions to borrowing set forth herein, request in
accordance with Section 2.03 that such payment be financed with ABR Revolving
Loans in an equivalent amount and, to the extent so financed, Borrower’s
obligation to make such payment shall be discharged and replaced by the
resulting ABR Revolving Loans.

(ii) If Borrower fails to make such payment when due, Issuing Bank shall notify
Administrative Agent and Administrative Agent shall notify each Revolving Lender
of the applicable LC Disbursement, the payment then due from Borrower in respect
thereof and such Revolving Lender’s Pro Rata Percentage thereof. Each Revolving
Lender shall pay by wire transfer of immediately available funds to
Administrative Agent not later than 2:00 p.m., New York City time, on such date
(or, if such Revolving Lender shall have received such notice later than 12:00
noon, New York City time, on any day, not later than 11:00 a.m., New York City
time, on the immediately following Business Day), an amount equal to such
Revolving Lender’s Pro Rata Percentage of the unreimbursed LC Disbursement in
the same manner as provided in Section 2.02(c) with respect to Revolving Loans
made by such Revolving Lender, and Administrative Agent will promptly pay to
Issuing Bank the amounts so received by it from the Revolving Lenders.
Administrative Agent will promptly pay to Issuing Bank any amounts received by
it from Borrower pursuant to the above paragraph prior to the time that any
Revolving Lender makes any payment pursuant to the preceding sentence and any
such amounts received by Administrative Agent from Borrower thereafter will be
promptly remitted by Administrative Agent to the Revolving Lenders that shall
have made such payments and to Issuing Bank, as appropriate.

 

-74-



--------------------------------------------------------------------------------

(iii) If any Revolving Lender shall not have made its Pro Rata Percentage of
such LC Disbursement available to Administrative Agent as provided above, each
of such Revolving Lender and Borrower severally agrees to pay interest on such
amount, for each day from and including the date such amount is required to be
paid in accordance with the foregoing to but excluding the date such amount is
paid, to Administrative Agent for the account of Issuing Bank at (i) in the case
of Borrower, the rate per annum set forth in Section 2.18(h) and (ii) in the
case of such Lender, at a rate determined by Administrative Agent in accordance
with banking industry rules or practices on interbank compensation.

(f) Obligations Absolute. The Reimbursement Obligation of each Borrower as
provided in Section 2.18(e) shall be absolute, unconditional and irrevocable,
and shall be paid and performed strictly in accordance with the terms of this
Agreement under any and all circumstances whatsoever and irrespective of (i) any
lack of validity or enforceability of any Letter of Credit or this Agreement, or
any term or provision therein; (ii) any draft or other document presented under
a Letter of Credit being proved to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect; (iii) payment by Issuing Bank under a Letter of Credit against
presentation of a draft or other document that fails to comply with the terms of
such Letter of Credit; (iv) any other event or circumstance whatsoever, whether
or not similar to any of the foregoing, that might, but for the provisions of
this Section 2.18, constitute a legal or equitable discharge of, or provide a
right of setoff against, the obligations of Borrower hereunder; (v) the fact
that a Default shall have occurred and be continuing; or (vi) any material
adverse change in the business, property, results of operations, prospects or
condition, financial or otherwise, of Borrower and its Subsidiaries. None of the
Agents, the Lenders, Issuing Bank or any of their Affiliates shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of Issuing Bank; provided
that the foregoing shall not be construed to excuse Issuing Bank from liability
to Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by Borrower to the extent
permitted by applicable Requirements of Law) suffered by Borrower that are
caused by Issuing Bank’s failure to exercise care when determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of Issuing Bank (as finally
determined by a court of competent jurisdiction), Issuing Bank shall be deemed
to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, Issuing Bank may,
in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g) Disbursement Procedures. Issuing Bank shall, promptly following receipt
thereof, examine all documents purporting to represent a demand for payment
under a Letter of Credit. Issuing Bank shall promptly give written notice to
Administrative Agent and Borrower of such demand for payment and whether Issuing
Bank has made or will make an LC Disbursement thereunder; provided that any
failure to give or delay in giving such notice shall not relieve Borrower of its
Reimbursement Obligation to Issuing Bank and the Revolving Lenders with respect
to any such LC Disbursement (other than with respect to the timing of such
Reimbursement Obligation set forth in Section 2.18(e)).

 

-75-



--------------------------------------------------------------------------------

(h) Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless Borrower shall reimburse such LC Disbursement in full on the date such LC
Disbursement is made, the unpaid amount thereof shall bear interest payable on
demand, for each day from and including the date such LC Disbursement is made to
and including the date that such Borrower is required to reimburse such LC
Disbursement under Section 2.18(e)(i), at the interest rate then in effect for
ABR Loans, and thereafter, at the rate per annum determined pursuant to
Section 2.06(c) until (but excluding) the date that such Borrower reimburses
such LC Disbursement. Interest accrued pursuant to this paragraph shall be for
the account of Issuing Bank, except that interest accrued on and after the date
of payment by any Revolving Lender pursuant to Section 2.18(e) to reimburse
Issuing Bank shall be for the account of such Lender to the extent of such
payment.

(i) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that Borrower receives notice from
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Lenders with LC Exposure representing greater
than 50% of the total LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, Borrower shall deposit on terms and in accounts
satisfactory to Collateral Agent, in the name of Collateral Agent and for the
benefit of the Revolving Lenders, an amount in cash equal to 105% of the LC
Exposure as of such date plus any accrued and unpaid interest thereon; provided
that the obligation to deposit such cash collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to Borrower described in Section 8.01(g) or (h). Funds so deposited
shall be applied by Administrative Agent to reimburse Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of outstanding Reimbursement
Obligations or, if the maturity of the Loans has been accelerated (but subject
to the consent of Revolving Lenders with LC Exposure representing greater than
50% of the total LC Exposure), be applied to satisfy other Obligations of
Borrower under this Agreement. If Borrower is required to provide an amount of
cash collateral under this Section 2.18(i) as a result of the occurrence of an
Event of Default, such amount plus any accrued interest or realized profits with
respect to such amounts (to the extent not applied as aforesaid) shall be
returned to Borrower within three (3) Business Days after all Events of Default
have been cured or waived.

(j) Additional Issuing Banks. Borrower may, at any time and from time to time,
designate one or more additional Revolving Lenders to act as an issuing bank
under the terms of this Agreement, with the consent of Administrative Agent
(which consent shall not be unreasonably withheld), Issuing Bank and such
Revolving Lender(s). Any Revolving Lender designated as an issuing bank pursuant
to this paragraph (j) shall have all the rights and obligations of Issuing Bank
under the Loan Documents with respect to Letters of Credit issued or to be
issued by it, and all references in the Loan Documents to the term “Issuing
Bank” shall, with respect to such Letters of Credit, be deemed to refer to such
Revolving Lender in its capacity as Issuing Bank, as the context shall require.
Administrative Agent shall notify the Lenders of any such additional Issuing
Bank. If at any time there is more than one applicable Issuing Bank hereunder,
Borrower may, in its discretion, select which Issuing Bank is to issue any
particular Letter of Credit.

(k) Resignation or Removal of Issuing Bank. Any Issuing Bank may resign as
Issuing Bank hereunder at any time upon at least 30 days prior notice to the
Lenders, Administrative Agent and Borrower; provided, that, if there is only one
Issuing Bank at such time, then, unless Borrower otherwise

 

-76-



--------------------------------------------------------------------------------

consents, such resigning Issuing Bank shall either designate a successor Issuing
Bank hereunder (and such successor shall agree to act as Issuing Bank hereunder)
or such Issuing Bank shall remain as Issuing Bank hereunder. Any Issuing Bank
may be replaced at any time by written agreement among Borrower, each Agent, the
replaced Issuing Bank and the successor Issuing Bank. Administrative Agent shall
notify the Lenders of any such replacement of any Issuing Bank. At the time any
such resignation of an Issuing Bank shall become effective, Borrower shall pay
all unpaid fees accrued for the account of the retiring Issuing Bank pursuant to
Section 2.05(c). From and after the effective date of any such resignation or
replacement, (i) the successor Issuing Bank shall have all the rights and
obligations of an Issuing Bank under this Agreement with respect to Letters of
Credit to be issued by it thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the resignation or replacement of an Issuing Bank,
the replaced Issuing Bank shall remain a party hereto and shall continue to have
all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit issued by it prior to such resignation or
replacement, but shall not be required to issue additional Letters of Credit.

(l) Other. No Issuing Bank shall be under any obligation to issue any Letter of
Credit if:

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain Issuing Bank from issuing such
Letter of Credit, or any Requirement of Law applicable to Issuing Bank or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over Issuing Bank shall prohibit, or
request that Issuing Bank refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon Issuing
Bank with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which Issuing Bank is not otherwise compensated hereunder) not
in effect on the Closing Date, or shall impose upon Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which Issuing Bank in good faith deems material to it; or

(ii) the issuance of such Letter of Credit would violate one or more policies of
Issuing Bank.

No Issuing Bank shall be under any obligation to amend any Letter of Credit if
(A) Issuing Bank would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

Section 2.19 Defaulting Lenders.

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

(a) the Commitment Fee shall cease to accrue on the Commitment of such Lender so
long as it is a Defaulting Lender (except to the extent it is payable to Issuing
Bank pursuant to clause (b)(v) below);

 

-77-



--------------------------------------------------------------------------------

(b) if any Swingline Exposure or LC Exposure exists at the time a Lender becomes
a Defaulting Lender then:

(i) all or any part of such Swingline Exposure and LC Exposure shall be
reallocated among the applicable non-Defaulting Lenders in accordance with their
respective Pro Rata Percentages but only to the extent the sum of all applicable
non-Defaulting Lenders’ Revolving Exposures plus such Defaulting Lender’s
Swingline Exposure and LC Exposure does not exceed the total of all
non-Defaulting Lenders’ Revolving Commitments;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, Borrower shall within one Business Day following notice
by Administrative Agent (x) first, prepay such Defaulting Lender’s Swingline
Exposure and (y) second, cash collateralize such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.18(i) for so long as
such LC Exposure is outstanding;

(iii) if any portion of such Defaulting Lender’s LC Exposure is cash
collateralized pursuant to clause (ii) above, Borrower shall not be required to
pay the LC Participation Fee with respect to such portion of such Defaulting
Lender’s LC Exposure so long as it is cash collateralized;

(iv) if any portion of such Defaulting Lender’s LC Exposure is reallocated to
the non-Defaulting Lenders pursuant to clause (i) above, then the LC
Participation Fee with respect to such portion shall be allocated among the
non-Defaulting Lenders in accordance with their Pro Rata Percentages; or

(v) if any portion of such Defaulting Lender’s LC Exposure is neither cash
collateralized nor reallocated pursuant to this Section 2.19(b), then, without
prejudice to any rights or remedies of Issuing Bank or any Lender hereunder, the
Commitment Fee that otherwise would have been payable to such Defaulting Lender
(with respect to the portion of such Defaulting Lender’s Revolving Commitment
that was utilized by such LC Exposure) and the LC Participation Fee payable with
respect to such Defaulting Lender’s LC Exposure shall be payable to Issuing Bank
until such LC Exposure is cash collateralized and/or reallocated;

(c) Swingline Lender shall not be required to fund any Swingline Loan and
Issuing Bank shall not be required to issue, amend or increase any Letter of
Credit, unless they are satisfied that the related exposure will be 100% covered
by the Revolving Commitments of the non-Defaulting Lenders and/or cash
collateralized in accordance with Section 2.19(b), and participations in any
such newly issued or increased Letter of Credit or newly made Swingline Loan
shall be allocated among non-Defaulting Lenders in accordance with their
respective Pro Rata Percentages (and Defaulting Lenders shall not participate
therein); and

(d) any amount payable to such Defaulting Lender hereunder (whether on account
of principal, interest, fees or otherwise and including any amount that would
otherwise be payable to such Defaulting Lender pursuant to Section 2.14(d) but
excluding Section 2.16(b)) may, in lieu of being distributed to such Defaulting
Lender, be retained by Administrative Agent in a segregated non-interest bearing
account and, subject to any applicable Requirements of Law, be applied at such
time or times as may be determined by Administrative Agent (i) first, to the
payment of any amounts owing by such Defaulting Lender to Administrative Agent
hereunder, (ii) second, pro rata, to the payment of any amounts owing by such
Defaulting Lender to Issuing Bank or Swingline Lender hereunder, (iii) third, to
the funding of any Loan or the funding or cash collateralization of any
participation in any Swingline Loan or Letter of Credit in respect of which such
Defaulting Lender has failed to fund its portion thereof

 

-78-



--------------------------------------------------------------------------------

as required by this Agreement, as determined by Administrative Agent,
(iv) fourth, if so determined by Administrative Agent and Borrower, held in such
account as cash collateral for future funding obligations of the Defaulting
Lender under this Agreement, (v) fifth, pro rata, to the payment of any amounts
owing to Borrower or the Lenders as a result of any judgment of a court of
competent jurisdiction obtained by Borrower or any Lender against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement and (vi) sixth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if such
payment is (x) a prepayment of the principal amount of any Loans or
Reimbursement Obligations in respect of LC Disbursements which a Defaulting
Lender has funded its participation obligations and (y) made at a time when the
conditions set forth in Section 4.02 are satisfied, such payment shall be
applied solely to prepay the Loans of, and Reimbursement Obligations owed to,
all non-Defaulting Lenders pro rata prior to being applied to the prepayment of
any Loans, or Reimbursement Obligations owed to, any Defaulting Lender.

(e) In the event that Administrative Agent, Borrower, Issuing Bank or Swingline
Lender, as the case may be, each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders as Administrative Agent
shall determine may be necessary in order for such Lender to hold such Loans in
accordance with its Pro Rata Percentage. The rights and remedies against a
Defaulting Lender under this Section 2.19 are in addition to other rights and
remedies that Borrower, Administrative Agent, Issuing Bank, Swingline Lender and
the non-Defaulting Lenders may have against such Defaulting Lender. The
arrangements permitted or required by this Section 2.19 shall be permitted under
this Agreement, notwithstanding any limitation on Liens or the pro rata sharing
provisions or otherwise.

Section 2.20 Determination of Borrowing Base.

(a) Eligible Accounts. On any date of determination of the Borrowing Base, all
of the Accounts owned by Borrower or its Subsidiary Guarantors and reflected in
the most recent Borrowing Base Certificate delivered by Borrower to
Administrative Agent shall be “Eligible Accounts” for the purposes of this
Agreement, except any Account to which any of the exclusionary criteria set
forth below applies. Eligible Accounts shall not include any of the following
Accounts:

(i) any Account on which Collateral Agent, on behalf of the Secured Parties,
does not have a perfected, first priority Lien subject to no other Liens that
are pari passu or prior to the Liens securing the Secured Obligations (other
than inchoate or other Liens (including tax Liens) arising by operation of law);

(ii) any Account that is not owned by Borrower or its Subsidiary Guarantors;

(iii) any Account due from an Account Debtor that is not domiciled in the United
States or Canada and (if not a natural Person) organized under the laws of the
United States, Canada or any political subdivision thereof, unless the Account
is supported by an irrevocable letter of credit satisfactory to Administrative
Agent, in its Permitted Discretion (as to form, substance, and issuer or
domestic confirming bank), that has been delivered to Collateral Agent and is
directly drawable by Collateral Agent;

(iv) any Account that is payable in any currency other than an Approved
Currency;

 

-79-



--------------------------------------------------------------------------------

(v) any Account that does not arise from the sale of goods or the performance of
services by Borrower or its Subsidiary Guarantors in the ordinary course of
their business;

(vi) any Account that does not comply in all material respects with all
applicable legal requirements, including, without limitation, all laws, rules,
regulations and orders of any Governmental Authority;

(vii) any Account (a) to the extent that Borrower’s or its Subsidiary
Guarantors’ right to receive payment is not absolute or is contingent upon the
fulfillment of any condition whatsoever unless such condition is satisfied or
(b) as to which Borrower or its Subsidiary Guarantors is not able to bring suit
or otherwise enforce its remedies against the Account Debtor through judicial or
administrative process or (c) that represents a progress billing consisting of
an invoice for goods sold or used or services rendered pursuant to a contract
under which the Account Debtor’s obligation to pay that invoice is subject to
Borrower’s or its Subsidiary Guarantors’ completion of further performance under
such contract or is subject to the equitable lien of a surety bond issuer;

(viii) to the extent that any defense, counterclaim, setoff or dispute is
asserted as to such Account, it being understood that the remaining balance of
the Account shall be eligible;

(ix) any Account that is not a true and correct statement of bona fide
indebtedness incurred in the amount of the Account for merchandise sold to or
services rendered and accepted by the applicable Account Debtor;

(x) any Account with respect to which an invoice or other electronic
transmission constituting a request for payment, reasonably acceptable to
Administrative Agent in form and substance, has not been sent on a timely basis
to the applicable Account Debtor according to the normal invoicing and timing
procedures of such Borrower or Subsidiary Guarantor;

(xi) any Account that arises from a sale to any director, officer, other
employee or Affiliate of Borrower or a Guarantor, or to any entity that has any
common officer or director with Borrower or a Guarantor, to the extent that the
aggregate amount of any such Accounts exceeds $100,000; provided that this
clause (xi) shall not exclude any Account of an Account Debtor solely on the
basis that it is a portfolio company of any Sponsor;

(xii) to the extent Borrower or any Guarantor or Subsidiary is liable for goods
sold or services rendered by the applicable Account Debtor to any Borrower or
any Guarantor or Subsidiary but only to the extent of the potential offset;

(xiii) any Account that arises with respect to goods that are delivered on a
bill-and-hold, cash-on-delivery basis or placed on consignment, guaranteed sale
or other terms by reason of which the payment by the Account Debtor is or may be
conditional;

(xiv) any Account that is in default; provided that, without limiting the
generality of the foregoing, an Account shall be deemed in default upon the
occurrence of any of the following:

(A) any Account not paid within 120 days following its original invoice date; or

 

-80-



--------------------------------------------------------------------------------

(B) the Account Debtor obligated upon such Account suspends business, makes a
general assignment for the benefit of creditors or fails to pay its debts
generally as they come due; or

(C) a petition is filed by or against any Account Debtor obligated upon such
Account under any bankruptcy law or any other federal, state or foreign
(including any provincial) receivership, insolvency relief or other law or laws
for the relief of debtors;

(xv) any Account that is the obligation of an Account Debtor if 50% or more of
the dollar amount of all Accounts owing by that Account Debtor are ineligible
under the other criteria set forth in this Section 2.20(a);

(xvi) any Account as to which any of the representations or warranties in the
Loan Documents are untrue in any material respect (or, with respect to
representations or warranties that are qualified by materiality, after giving
effect to such qualification, any of such representations and warranties are
untrue);

(xvii) to the extent such Account is evidenced by a judgment, Instrument or
Chattel Paper;

(xviii) to the extent such Account exceeds any credit limit established by
Administrative Agent, in its Permitted Discretion, based on the credit
characteristics of the applicable Account Debtor; or

(xix) any Account on which the Account Debtor is a Governmental Authority,
unless (a) if the Account Debtor is the United States of America, any State or
political subdivision thereof or any department, agency or instrumentality of
the United States of America or any State or political subdivision thereof,
Borrower or its Subsidiary Guarantors have assigned their rights to payment of
such Account to Administrative Agent pursuant to the Assignment of Claims Act of
1940, as amended, in the case of any such federal Governmental Authority, and
pursuant to any requirements of applicable law, if any, in the case of any such
other Governmental Authority, and (b) if the Account Debtor is any other
Governmental Authority, Borrower or its Subsidiary Guarantors have if required
by any applicable law, assigned their rights to payment of such Account to
Administrative Agent pursuant to applicable law, if any, and, in each such case
where such acceptance and acknowledgment is required by applicable law, such
assignment has been accepted and acknowledged by the appropriate government
officers to the extent so required.

(b) Eligible Inventory. On any date of determination of the Borrowing Base, all
of the Inventory owned by Borrower or its Subsidiary Guarantors and reflected in
the most recent Borrowing Base Certificate delivered by Borrower to
Administrative Agent shall be “Eligible Inventory” for the purposes of this
Agreement, except any Inventory to which any of the exclusionary criteria set
forth below applies. Eligible Inventory shall not include:

(i) any Inventory on which Collateral Agent, on behalf of the Secured Parties,
does not have a perfected, first priority Lien subject to no other Liens that
are pari passu or prior to the Liens securing the Secured Obligations (other
than inchoate or other Liens (including tax Liens) arising by operation of law);

 

-81-



--------------------------------------------------------------------------------

(ii) any Inventory that is stored (a) at a leased location where the aggregate
value of Inventory exceeds $100,000 unless either (x) a Landlord Access
Agreement has been delivered to Administrative Agent or (y) Reserves reasonably
satisfactory to Administrative Agent have been established with respect thereto,
(b) with a bailee or warehouseman where the aggregate value of Inventory exceeds
$100,000 unless either (x) a reasonably satisfactory, acknowledged bailee waiver
letter has been received by Administrative Agent or (y) Reserves reasonably
satisfactory to Administrative Agent have been established with respect thereto,
or (c) at any location where the aggregate value of Inventory is less than
$100,000 and for which no bailee letters or Landlord Access Agreements have been
obtained or no rent Reserves have been taken, but only to the extent the value
of such Inventory at all such locations in the aggregate exceeds $500,000 (and
for the avoidance of doubt, only with respect to such excess amount);

(iii) any Inventory that is placed on consignment, unless a valid consignment
agreement which is reasonably satisfactory to Administrative Agent is in place
with respect to such Inventory;

(iv) any Inventory that is not located in the United States or Canada or is in
transit (except for Eligible In-Transit Inventory);

(v) any Inventory that is covered by a negotiable document of title, unless such
document has been delivered to Administrative Agent or any customs broker or
other carrier who is then subject to an effective Customs Broker Agreement with
all necessary endorsements, free and clear of all Liens except those in favor of
Collateral Agent, other Permitted Liens and landlords, carriers, bailees and
warehousemen if clause (ii) above has been complied with;

(vi) any Inventory that is to be returned to suppliers;

(vii) any Inventory that is obsolete, unsalable, slow-moving, shopworn, damaged
or unfit for sale;

(viii) any Inventory that consists of display items or packing or shipping
materials, manufacturing supplies, work-in-process Inventory or replacement
parts;

(ix) any Inventory that is not of a type held for sale in the ordinary course of
Borrower’s or its Subsidiary Guarantors’ business;

(x) any Inventory that breaches any of the representations or warranties
pertaining to Inventory set forth in the Loan Documents in any material respect
(or, with respect to representations or warranties that are qualified by
materiality, after giving effect to such qualification, breaches any of such
representations and warranties);

(xi) any Inventory that consists of Hazardous Material or goods that can be
transported or sold only with licenses that are not readily available;

(xii) any Inventory that is subject to any licensing arrangement the effect of
which would be to limit the ability of Administrative Agent, or any Person
selling the Inventory on behalf of Administrative Agent, to sell such Inventory
in enforcement of Collateral Agent’s Liens, without further consent or payment
to the licensor or other Person, unless such consent has been obtained; or

(xiii) any Inventory that is not covered by casualty insurance maintained as
required by Section 5.04.

 

-82-



--------------------------------------------------------------------------------

Section 2.21 Accounts; Cash Management.

Subject to Section 5.14 and Schedule 5.14, each Borrower and each Guarantor
shall maintain a cash management system which is reasonably acceptable to
Administrative Agent (the “Cash Management System”), which shall operate as
follows:

(a) All proceeds of Collateral held by any Borrower or any other Loan Party
(other than funds being collected pursuant to the provisions stated below) shall
be deposited in one or more bank accounts or securities investment accounts as
set forth on Schedule 2.21 or other accounts subject to the terms of the
Security Agreements and applicable Control Agreements (other than Excluded
Deposit Accounts).

(b) Borrower shall establish and maintain, and shall cause each Guarantor to
establish and maintain, at its sole expense blocked accounts or lockboxes and
related deposit accounts, which, on the Closing Date, shall consist of accounts
and related lockboxes maintained by the financial institutions as described on
Schedule 2.21 hereto (in each case, except for Excluded Deposit Accounts,
“Blocked Accounts”), or with such other banks as selected by the Borrower from
time to time subject to this Section 2.21, into which Borrower and Guarantors
shall promptly deposit and direct their respective Account Debtors to directly
remit all payments on Accounts and all payments constituting proceeds of
Inventory or other Collateral in the identical form in which such payments are
made, whether by cash, check or other manner. Borrower and Guarantors shall
deliver, or cause to be delivered, to Administrative Agent a Control Agreement
duly authorized, executed and delivered by each bank where a Blocked Account for
the benefit of Borrower or any Guarantor is maintained. Borrower shall further
execute and deliver, and shall cause each Guarantor to execute and deliver, such
agreements and documents as Administrative Agent may require in connection with
such Blocked Accounts and such Control Agreements. Unless otherwise agreed to by
the Administrative Agent, the Borrower and Guarantors shall not establish any
deposit accounts into which proceeds of Collateral are deposited, unless
Borrower or such Guarantor has complied in full with the provisions of this
Section 2.21(b) with respect to such deposit accounts. Each Borrower agrees that
from and after the delivery of an Activation Notice all payments made to such
Blocked Accounts or other funds received and collected by Administrative Agent
or any Lender, whether in respect of the Accounts or as proceeds of Inventory
shall be treated as payments to Administrative Agent and Lenders in respect of
the Obligations and therefore shall constitute the property of Administrative
Agent and Lenders to the extent of the then outstanding applicable Obligations.

(c) The applicable bank at which any Blocked Accounts are maintained shall agree
from and after the receipt of a notice (an “Activation Notice”) from
Administrative Agent (which Activation Notice the Administrative Agent agrees
shall only be given, at the Administrative Agent’s option, or upon instruction
of the applicable Required Lenders, at any time during a Cash Dominion Period)
pursuant to the applicable Control Agreement, to forward, daily, all amounts in
each Blocked Account to the account designated as a collection account (the
“Collection Account”), which shall be under the exclusive dominion and control
of Administrative Agent.

(d) From and after the delivery of an Activation Notice, Administrative Agent
shall apply all such funds in the Collection Account on a daily basis to the
repayment of the applicable Obligations in accordance with Section 8.02.
Notwithstanding the foregoing sentence, after payment in full has been

 

-83-



--------------------------------------------------------------------------------

made of the amounts required under Sections 8.02(a) through (k), upon Borrower’s
request and as long as no Default has occurred and is continuing and all other
conditions precedent to a Borrowing have been satisfied, any additional funds
deposited in the Collection Account shall be released to such Borrower.

(e) Unless otherwise agreed to by the Administrative Agent, the Borrower,
Guarantors and their directors, employees and agents shall promptly deposit or
cause the same to be deposited, any monies, checks, notes, drafts or any other
payment relating to and/or proceeds of Accounts or Inventory which come into
their possession or under their control in the applicable Blocked Accounts, or
remit the same or cause the same to be remitted, in kind, to Administrative
Agent. Each Borrower agrees to reimburse Administrative Agent on demand for any
amounts owed or paid to any bank at which a Blocked Account is established or
any other bank or person involved in the transfer of funds to or from the
Blocked Accounts arising out of Administrative Agent’s payments to or
indemnification of such bank or person.

(f) Notwithstanding anything to the contrary, the provisions of this
Section 2.21 shall not apply to any deposit, securities or other accounts
acquired by a Loan Party in connection with an acquisition that is not
prohibited under this Agreement prior to the date that is ninety (90) days (or
such later date as the Administrative Agent may agree in its discretion)
following the consummation of such acquisition.

Section 2.22 Protective Advances.

(a) Any contrary provision of this Agreement or any other Loan Document
notwithstanding, at any time after the occurrence and during the continuance of
a Default or an Event of Default, the Administrative Agent hereby is authorized
by the Borrower and the Lenders, from time to time, in the Administrative
Agent’s sole discretion, to make Revolving Loans to, or for the benefit of,
Borrower, on behalf of the Lenders, that the Administrative Agent, in its
Permitted Discretion, deems necessary or desirable (1) to preserve or protect
the Collateral, or any portion thereof, or (2) to enhance the likelihood of
repayment of the Obligations (other than the Secured Bank Product Obligations)
(the Revolving Loans described in this Section 2.22(a) shall be referred to as
“Protective Advances”). Notwithstanding the foregoing, the aggregate amount of
all Protective Advances outstanding at any one time shall not exceed 10% of the
Line Cap.

(b) Each Protective Advance shall be deemed to be a Revolving Loan hereunder,
except that no Protective Advance shall be eligible to be a Eurodollar Loans and
all payments on the Protective Advances shall be payable to the Administrative
Agent solely for its own account. The Protective Advances shall be repayable on
demand, secured by the Administrative Agent’s Liens, constitute Obligations
hereunder, and bear interest at the rate applicable from time to time to Loans
that are ABR Loans. The provisions of this Section 2.22 are for the exclusive
benefit of the Administrative Agent, Swingline Lender, and the Lenders and are
not intended to benefit Borrower (or any other Loan Party) in any way.

 

-84-



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each Loan Party represents and warrants to the Administrative Agent, the
Collateral Agent, each Issuing Bank and each of the Lenders at the time of each
Credit Extension that:

Section 3.01 Organization; Powers.

Each Company (a) is duly organized and validly existing under the laws of the
jurisdiction of its organization, (b) has all requisite power and authority to
carry on its business as now conducted and to own and lease its property and
(c) is qualified and in good standing (to the extent such concept is applicable
in the applicable jurisdiction) to do business in every jurisdiction where such
qualification is required; except in each case referred to in clause (a) (other
than with respect to the Borrower), (b) (other than with respect to the
Borrower) and (c), to the extent that the failure to do so could not reasonably
be expected to result in a Material Adverse Effect.

Section 3.02 Authorization; Enforceability.

This Agreement and each other Loan Document to be entered into by each Loan
Party to which such person is a party, and the consummation of the Transactions,
are within such Loan Party’s powers and have been duly authorized by all
necessary action on the part of such Loan Party. This Agreement has been duly
executed and delivered, as of the Closing Date by each Loan Party, and
constitutes, and each other Loan Document to which any Loan Party is to be a
party, when executed and delivered by such Loan Party, will constitute, a legal,
valid and binding obligation of such Loan Party, enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ and secured parties’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

Section 3.03 No Conflicts.

Except as set forth on Schedule 3.03, the execution, delivery and performance by
each Loan Party of each Loan Document to which such person is a party, and the
consummation of the Transactions, (a) do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority
or require any consent or approval under any indenture, agreement or other
instrument binding upon any Company or its property, except (i) such as have
been obtained or made and are in full force and effect, (ii) filings necessary
to perfect Liens created by the Loan Documents and (iii) consents, approvals,
registrations, filings, permits or actions the failure to obtain or perform
which could not reasonably be expected to result in a Material Adverse Effect,
(b) will not violate the Organizational Documents of any Company, (c) will not
violate any Requirement of Law, except to the extent any such violation that
could not reasonably be expected to result in a Material Adverse Effect,
(d) will not violate or result in a default under any indenture, agreement or
other instrument binding upon any Company or its property, or give rise to a
right thereunder to require any payment to be made by any Company, except for
violations, defaults or the creation of such rights that could not reasonably be
expected to result in a Material Adverse Effect, and (e) will not result in the
creation or imposition of any Lien on any property of any Company, except Liens
created by the Loan Documents and Permitted Liens.

Section 3.04 Financial Statements; Projections.

(a) Historical Financial Statements. Borrower has heretofore delivered to the
Lenders the consolidated balance sheets and related statements of comprehensive
income, members’ equity and cash flows of the Borrower (i) as of and for the
fiscal year ended December 31, 2012, audited by and accompanied by the
unqualified opinion of Grant Thornton LLP, independent public accountants, and
(ii) as of and for the nine-month period ended September 30, 2013 and for the
comparable period of the preceding fiscal year, in each case, certified by a
Financial Officer. Such financial statements and all financial statements
delivered pursuant to Sections 5.01(a) and (b) have been prepared in accordance
with GAAP consistently applied throughout the periods covered thereby (except as
otherwise expressly noted therein and subject, in the case of any quarterly
financial statements, to changes resulting from normal

 

-85-



--------------------------------------------------------------------------------

year-end adjustments and the absence of footnotes) and present fairly in all
material respects the financial condition and results of operations and cash
flows of the Borrower as of the dates and for the periods to which they relate.

(b) No Liabilities. Except as set forth in the financial statements referred to
in Section 3.04(a), as of the Closing Date, there are no liabilities of any
Company of any kind, whether accrued, contingent, absolute, determined,
determinable or otherwise, which could reasonably be expected to result in a
Material Adverse Effect, and, as of the Closing Date after giving effect to the
Transactions, there is no existing condition, situation or set of circumstances
which could reasonably be expected to result in such a liability, other than
liabilities under the Loan Documents, the Existing Notes and the Term Loan
Documents. Since December 31, 2012, there has been no event, change,
circumstance or occurrence that, individually or in the aggregate, has had or
could reasonably be expected to result in a Material Adverse Effect.

(c) Forecasts. The projections furnished to the Administrative Agent pursuant to
Section 4.01(d) and all Projections delivered pursuant to Section 5.01(d), have
been prepared in good faith by Borrower and based on assumptions believed by
Borrower to reasonable at the time made, it being understood that projections as
to future events are not to be viewed as facts and actual results may vary
materially from such forecasts.

Section 3.05 Properties.

(a) Generally. Each Company has good title to, or valid leasehold interests in,
all its property material to its business, free and clear of all Liens except
for, in the case of Collateral, Permitted Collateral Liens and, in the case of
all other material property, Permitted Liens and minor irregularities or
deficiencies in title that, individually or in the aggregate, do not interfere
with its ability to conduct its business as currently conducted or to utilize
such property for its intended purpose. The property of the Companies, taken as
a whole, (i) is in good operating order, condition and repair, except to the
extent that the failure to be in such condition could not reasonably be expected
to result in a Material Adverse Effect, and (ii) constitutes all the property
which is required for the business and operations of the Companies as presently
conducted.

(b) Real Property. Schedules 8(a), 8(b) and 8(c) to the Perfection Certificate
dated the Closing Date contain a true and complete list of each interest in Real
Property (i) owned by any Company as of the Closing Date and describes the type
of interest therein held by such Company and whether such owned Real Property is
leased and if leased whether the underlying Lease contains any option to
purchase all or any portion of such Real Property or any interest therein or
contains any right of first refusal relating to any sale of such Real Property
or any portion thereof or interest therein and (ii) leased, subleased or
otherwise occupied or utilized by any Company, as lessee, sublessee, franchisee
or licensee, as of the Closing Date and describes the type of interest therein
held by such Company.

(c) No Casualty Event. No Company has received any written notice of, nor has
any knowledge of, the occurrence or pendency of any Casualty Event affecting all
or any material portion of its property. No U.S. Mortgage encumbers improved
Real Property that is located in an area that has been identified by the
Secretary of Housing and Urban Development as an area having special flood
hazards within the meaning of the National Flood Insurance Act of 1968 unless
flood insurance available under such Act has been obtained in accordance with
Section 5.04.

 

-86-



--------------------------------------------------------------------------------

Section 3.06 Intellectual Property.

(a) Ownership/No Claims. Each Loan Party owns, or is licensed to use, all
patents, patent applications, trademarks, trade names, service marks,
copyrights, technology, trade secrets, proprietary information, domain names,
know-how and processes necessary for the conduct of its business as currently
conducted (the “Intellectual Property”), except for those the failure to own or
license which, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No claim has been asserted and
is pending by any person challenging or questioning the use of any such
Intellectual Property or the validity or effectiveness of any such Intellectual
Property, except for any such claim which, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, nor
does any Loan Party know of any valid basis for any such claim. The use of such
Intellectual Property by each Loan Party does not infringe the rights of any
person, except for such claims and infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

(b) Registrations. Except pursuant to licenses and other user agreements entered
into by each Loan Party that are listed in Schedule 12(a) or 12(b) to the
Perfection Certificate, on and as of the Closing Date (i) each Loan Party owns
and possesses the right to use, and has done nothing to authorize or enable any
other person to use, any copyright, patent or trademark (as such terms are
defined in the Security Agreements) listed in Schedule 12(a) or 12(b) to the
Perfection Certificate and (ii) all registrations listed in Schedule 12(a) or
12(b) to the Perfection Certificate are valid and in full force and effect.

(c) No Violations or Proceedings. To each Loan Party’s knowledge, on and as of
the Closing Date, there is no material violation by others of any right of such
Loan Party with respect to any copyright, patent or trademark listed in Schedule
12(a) or 12(b) to the Perfection Certificate, pledged by it under the name of
such Loan Party except as may be set forth on Schedule 3.06(c).

Section 3.07 Equity Interests and Subsidiaries.

(a) Equity Interests. Schedules 1(a) and 10(a) to the Perfection Certificate
dated the Closing Date set forth a list of (i) all the Subsidiaries of
Intermediate Holdings and their jurisdictions of organization as of the Closing
Date and (ii) the number of each class of its Equity Interests authorized, and
the number outstanding, on the Closing Date and the number of shares covered by
all outstanding options, warrants, rights of conversion or purchase and similar
rights at the Closing Date. As of the Closing Date, all Equity Interests of each
Company are duly and validly issued and are fully paid and non-assessable, and,
other than the Equity Interests of Intermediate Holdings and the general partner
interests of Borrower, are owned by Intermediate Holdings, directly or
indirectly through Wholly Owned Subsidiaries. All limited partner Equity
Interests of Borrower are owned directly by Intermediate Holdings. The general
partner of Borrower is General Partner.

(b) No Consent of Third Parties Required. Except with respect to consents
obtained by the Companies on or prior to the Closing Date (or, in the case of
any such pledge of Equity Interest occurring after the Closing Date, on or prior
to the date of such pledge), no consent of any person including any other
general or limited partner, any other member of a limited liability company, any
other shareholder or any other trust beneficiary is necessary in connection with
the creation, perfection or priority of the security interest of Collateral
Agent in any Equity Interests pledged to Collateral Agent for the benefit of the
Secured Parties under the Security Agreements or the exercise by Collateral
Agent of the voting or other rights provided for in the Security Agreements or
the exercise of remedies in respect thereof.

(c) Organizational Chart. An accurate organizational chart, showing the
ownership structure of Holdings, Intermediate Holdings, Borrower and each
Subsidiary on the Closing Date, and after giving effect to the Transactions, is
set forth on Schedule 10(a) to the Perfection Certificate dated the Closing
Date.

 

-87-



--------------------------------------------------------------------------------

Section 3.08 Litigation; Compliance with Laws.

There are no actions, suits or proceedings at law or in equity by or before any
Governmental Authority now pending or, to the knowledge of any Company,
threatened against or affecting any Company or any business, property or rights
of any Company that could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect. Except for matters covered by
Section 3.18, no Company or any of its property is in violation of, nor will the
continued operation of its property as currently conducted violate, any
Requirements of Law (including any zoning or building ordinance, code or
approval or any building permits) or any restrictions of record or agreements
affecting any Company’s Real Property or is in default with respect to any
Requirement of Law, where such violation or default, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.

Section 3.09 Reserved.

Section 3.10 Federal Reserve Regulations.

No Company is engaged principally, or as one of its important activities, in the
business of extending credit for the purpose of buying or carrying Margin Stock.
No part of the proceeds of any Loan or any Letter of Credit will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, for any purpose that entails a violation of, or that is inconsistent
with, the provisions of the regulations of the Board, including Regulation T, U
or X.

Section 3.11 Investment Company Act.

No Company is an “investment company” or a company “controlled” by an
“investment company,” as defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended.

Section 3.12 Use of Proceeds.

Borrower may use the proceeds of any Revolving Loans and Swingline Loans made on
the Closing Date to consummate the Transactions and pay Transaction Expenses
and, after the Closing Date, will use the proceeds of the Revolving Loans and
Swingline Loans for working capital and other general corporate purposes
(including to effect Permitted Acquisitions).

Section 3.13 Taxes.

Each Company has (a) timely filed or caused to be timely filed all federal Tax
Returns and all material state, local and foreign Tax Returns required to have
been filed by it and all such Tax Returns are true and correct in all material
respects, (b) duly and timely paid, collected or remitted or caused to be duly
and timely paid, collected or remitted all Taxes (whether or not shown on any
Tax Return) due and payable, collectible or remittable by it and all assessments
received by it, except Taxes (i) that are being contested in good faith by
appropriate proceedings and for which such Company has set aside on its books
adequate reserves in accordance with GAAP or (ii) which could not, individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect and (c) satisfied all of its withholding tax obligations except for
failures that could not be reasonably expected to, individually or in

 

-88-



--------------------------------------------------------------------------------

the aggregate, result in a Material Adverse Effect. Each Company has made
adequate provision in accordance with GAAP for all material Taxes not yet due
and payable. Each Company is unaware of any proposed or pending tax assessments,
deficiencies or audits that could be reasonably expected to, individually or in
the aggregate, result in a Material Adverse Effect.

Section 3.14 No Material Misstatements.

No information, report, financial statement, certificate, Borrowing Request, LC
Request, exhibit or schedule furnished by or on behalf of any Company to
Administrative Agent or any Lender in connection with the negotiation of any
Loan Document or included therein or delivered pursuant thereto, taken as a
whole, contained or contains any material misstatement of fact or omitted or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were or are made, not misleading
as of the date such information is dated or certified; provided that to the
extent any such information, report, financial statement, exhibit or schedule
was based upon or constitutes a forecast or projection, each Company represents
only that it acted in good faith and utilized assumptions believed by it to be
reasonable at the time of preparation and due care in the preparation of such
information, report, financial statement, exhibit or schedule; it being
understood that such projections may vary from actual results and that such
variances may be material.

Section 3.15 Labor Matters.

As of the Closing Date, there are no strikes, lockouts or slowdowns against any
Company pending or, to the knowledge of any Company, threatened. The hours
worked by and payments made to employees of any Company have not been in
violation of the Fair Labor Standards Act of 1938, as amended, or any other
applicable federal, state, local or foreign law dealing with such matters in any
manner which could reasonably be expected to result in a Material Adverse
Effect. All payments due from any Company, or for which any claim may be made
against any Company, on account of wages and employee health and welfare
insurance and other benefits, have been paid or accrued as a liability on the
books of such Company except where the failure to do so could not reasonably be
expected to result in a Material Adverse Effect. The consummation of the
Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which any Company is bound.

Section 3.16 Solvency.

On the Closing Date, after giving effect to the Transactions and immediately
following the making of each Loan and after giving effect to the application of
the proceeds of each Loan, the Borrower and its Subsidiaries, on a consolidated
basis, are Solvent.

Section 3.17 Employee Benefit Plans.

(a) Each Plan is in compliance in all respects with the applicable provisions of
ERISA and the Code and the regulations and published interpretations thereunder,
except as could not reasonably be expected to result in a Material Adverse
Effect or a liability in excess of $250,000 to any Company. No ERISA Event has
occurred or is reasonably expected to occur that, when taken together with all
other such ERISA Events, could reasonably be expected to result in material
liability of any Company or any of its ERISA Affiliates or the imposition of a
Lien on any of the property of any Company. The present value of all accumulated
benefit obligations of all underfunded Plans (based on the assumptions used for
purposes of Statement of Financial Accounting Standards No. 87) did not, as of
the date of the most

 

-89-



--------------------------------------------------------------------------------

recent financial statements reflecting such amounts, exceed by more than
$250,000 the fair market value of the property of all such underfunded Plans.
Using actuarial assumptions and computation methods consistent with subpart I of
subtitle E of Title IV of ERISA, the aggregate liabilities of each Company or
its ERISA Affiliates to all Multiemployer Plans in the event of a complete
withdrawal therefrom, as of the close of the most recent fiscal year of each
such Multiemployer Plan, could not reasonably be expected to result in a
Material Adverse Effect.

(b) To the extent applicable, each Foreign Plan has been maintained in
compliance with its terms, with all applicable collective bargaining agreements
and other applicable written agreements between the Company party thereto and
such Company’s employees, and with the requirements of any and all applicable
Requirements of Law, except as could not reasonably be expected to result in a
Material Adverse Effect or a liability in excess of $250,000 to any Company. No
Foreign Plan, nor any related trust or other funding medium thereunder, is
subject to any pending or, to the knowledge of each Loan Party, threatened or
anticipated investigation, examination or other legal proceeding, initiated by
any Governmental Authority or by any other person (other than routine claims for
benefits) that could reasonably be expected to have a Material Adverse Effect
and, to the knowledge of each Loan Party, there exists no state of facts which
after notice or lapse of time or both would reasonably be expected to give rise
to any such investigation, examination or other legal proceeding. Where
applicable, the most recently filed actuarial reports in respect of each Foreign
Plan fairly present the funded status of each such plan as at the date of the
applicable report. No Company has, as of the Closing Date, incurred any material
obligation in connection with the termination of any Foreign Plan. The present
value of the accrued benefit liabilities (whether or not vested) under each
Foreign Plan which is funded, determined as of the end of the most recently
ended fiscal year of the respective Company on the basis of actuarial
assumptions, each of which is reasonable, did not exceed the current value of
the property of such Foreign Plan in an amount that could reasonably be expected
to have a Material Adverse Effect, and for each Foreign Plan which is not
funded, the obligations of such Foreign Plan are properly accrued in accordance
with GAAP and fully and accurately disclosed in accordance with GAAP. No event
has occurred respecting any Foreign Plan which would entitle any person to cause
the termination of such Foreign Plan in whole or in part and no action has been
taken nor has any order been made by any applicable Governmental Authority to
that effect if such termination would reasonably be expected to have a Material
Adverse Effect.

(c) To the extent applicable, each Canadian Pension Plan has been maintained in
compliance with its terms, with all applicable collective bargaining agreements
and other applicable written agreements between the Company party thereto and
such Company’s employees, and with the requirements of any and all applicable
Requirements of Law, except as could not reasonably be expected to result in a
Material Adverse Effect or a liability in excess of $250,000 to any Company. All
employer and employee payments, contributions or premiums to be remitted, paid
to or in respect of each Canadian Pension Plan have been paid in a timely
fashion in accordance with the terms thereof, any funding agreement and all
applicable Requirements of Law, except as could not reasonably be expected to
result in a Material Adverse Effect. As of the Closing Date, there are no
Canadian Pension Plans. No Canadian Pension Event has occurred or is reasonably
expected to occur that, when taken together with all other such Canadian Pension
Events, could reasonably be expected to result in a Material Adverse Effect.

Section 3.18 Environmental Matters.

(a) Except as set forth in Schedule 3.18 and except as, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect:

(i) The Companies and their businesses, operations and Real Property are in
compliance with, and the Companies have no liability under, any applicable
Environmental Law;

 

-90-



--------------------------------------------------------------------------------

(ii) The Companies have obtained all Environmental Permits required for the
conduct of their businesses and operations, and the ownership, operation and use
of their property, under Environmental Law, all such Environmental Permits are
valid and in good standing and, under the currently effective business plan of
the Companies, no expenditures or operational adjustments will be required in
order to renew or modify such Environmental Permits during the next five
(5) years;

(iii) There has been no Release or threatened Release of Hazardous Material on,
at, under or from any Real Property or facility presently or formerly owned,
leased or operated by the Companies or their predecessors in interest that could
result in liability by the Companies under any applicable Environmental Law;

(iv) There is no Environmental Claim pending or, to the knowledge of the
Companies, threatened against the Companies, or relating to the Real Property
currently or formerly owned, leased or operated by the Companies or their
predecessors in interest or relating to the operations of the Companies, and
there are no actions, activities, circumstances, conditions, events or incidents
that could form the basis of such an Environmental Claim; and

(v) No person with an indemnity or contribution obligation to the Companies
relating to compliance with or liability under Environmental Law is in default
with respect to such obligation.

(b) Except as set forth in Schedule 3.18:

(i) No Company is obligated to perform any action or otherwise incur any expense
under Environmental Law pursuant to any order, decree, judgment or agreement by
which it is bound or has assumed by contract, agreement or operation of law, and
no Company is conducting or financing any Response pursuant to any Environmental
Law with respect to any Real Property or any other location, except in each case
as could not reasonably be expected to result in a Material Adverse Effect;

(ii) Except as could not reasonably be expected to result in a Material Adverse
Effect, no Real Property or facility owned, operated or leased by the Companies
and, to the knowledge of the Companies, no Real Property or facility formerly
owned, operated or leased by the Companies or any of their predecessors in
interest is (i) listed or proposed for listing on the National Priorities List
promulgated pursuant to CERCLA or (ii) listed on the Comprehensive Environmental
Response, Compensation and Liability Information System promulgated pursuant to
CERCLA or (iii) included on any similar list maintained by any Governmental
Authority including any such list relating to petroleum;

(iii) Except as could not reasonably be expected to result in a Material Adverse
Effect, no Lien has been recorded or, to the knowledge of any Company,
threatened under any Environmental Law with respect to any Real Property or
other assets of the Companies;

(iv) The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby will not require any
notification,

 

-91-



--------------------------------------------------------------------------------

registration, filing, reporting, disclosure, investigation, remediation or
cleanup pursuant to any Governmental Real Property Disclosure Requirements or
any other applicable Environmental Law; and

(v) As of the Closing Date (and with respect to any property as to which a
Mortgage is taken, the date on which the Mortgage is granted), the Companies
have made available to the Lenders all material records and files in the
possession, custody or control of, or otherwise reasonably available to, the
Companies concerning compliance with or liability under Environmental Law,
including those concerning the actual or suspected existence of Hazardous
Material at Real Property or facilities currently or formerly owned, operated,
leased or used by the Companies.

Section 3.19 Insurance.

Schedule 3.19 sets forth a true, complete and correct description of all
insurance maintained by each Company as of the Closing Date. All insurance
maintained by the Companies is in full force and effect, all premiums have been
duly paid and no Company has received notice of violation or cancellation
thereof. Each Company has insurance in such amounts and covering such risks and
liabilities as are customary for companies of a similar size engaged in similar
businesses in similar locations.

Section 3.20 Security Documents.

(a) Security Agreements.

(i) The U.S. Security Agreement is effective to create in favor of Collateral
Agent for the benefit of the Secured Parties, legal, valid and enforceable Liens
on, and security interests in, the U.S. Security Agreement Collateral and, when
(i) financing statements and other filings in appropriate form are filed in the
offices specified on Schedule 7 to the Perfection Certificate and (ii) upon the
taking of possession or control by the Collateral Agent of the U.S. Security
Agreement Collateral with respect to which a security interest may be perfected
only by possession or control (which possession or control shall be given to the
Collateral Agent to the extent possession or control by the Collateral Agent is
required by the U.S. Security Agreement), the Liens created by the U.S. Security
Agreement shall constitute fully perfected Liens on, and security interests in,
all right, title and interest of the grantors in the U.S. Security Agreement
Collateral (other than such U.S. Security Agreement Collateral in which a
security interest cannot be perfected under the UCC as in effect at the relevant
time in the relevant jurisdiction), in each case subject to no Liens other than
Permitted Collateral Liens.

(ii) The Canadian Security Agreement is effective to create in favor of the
Administrative Agent for the benefit of the Secured Parties, legal, valid and
enforceable Liens on, and security interests in, the Canadian Security Agreement
Collateral and, when (i) financing statements and other filings in appropriate
form are filed in the offices specified on Schedule 7 to the Perfection
Certificate and (ii) upon the taking of possession or control by the Collateral
Agent of the Canadian Security Agreement Collateral with respect to which a
security interest may be perfected only by possession or control (which
possession or control shall be given to the Collateral Agent to the extent
possession or control by the Collateral Agent is required by the Canadian
Security Agreement), the Liens created by the Canadian Security Agreement shall
constitute fully perfected Liens on, and security interests in, all right, title
and interest of the grantors in the Canadian Security Agreement Collateral
(other than such Canadian Security

 

-92-



--------------------------------------------------------------------------------

Agreement Collateral in which a security interest cannot be perfected under the
PPSA as in effect at the relevant time in the relevant jurisdiction), in each
case subject to no Liens other than Permitted Collateral Liens.

(b) PTO Filing; Copyright Office Filing. When the applicable Security Agreement
or a short form thereof is filed in the United States Patent and Trademark
Office, the United States Copyright Office, and the Canadian Intellectual
Property Office, the Liens created by such Security Agreement shall constitute
fully perfected Liens on, and security interests in, all right, title and
interest of the grantors thereunder in Patents (as defined in the applicable
Security Agreement) and Trademarks (as defined in the applicable Security
Agreement) registered or applied for with the United States Patent and Trademark
Office or Canadian Intellectual Property Office, as the case may be, or
Copyrights (as defined in such Security Agreement) registered or applied for
with the United States Copyright Office or Canadian Intellectual Property
Office, as the case may be, in each case subject to no Liens other than
Permitted Collateral Liens.

(c) Mortgages.

(i) Upon the effectiveness thereof in accordance with Section 5.14 and Schedule
5.14, each U.S. Mortgage shall be effective to create, in favor of Collateral
Agent, for its benefit and the benefit of the Secured Parties, legal, valid and
enforceable second priority Liens on, and security interests in, all of the Loan
Parties’ right, title and interest in and to the U.S. Mortgaged Properties
thereunder and the proceeds thereof, subject only to Permitted Collateral Liens
or other Liens acceptable to Collateral Agent, and when the U.S. Mortgages are
filed in the offices specified on Schedule 8(a) to the Perfection Certificate
dated the Closing Date (or, in the case of any U.S. Mortgage executed and
delivered after the date thereof in accordance with the provisions of Sections
5.10 and 5.11, when such U.S. Mortgage is filed in the offices specified in the
local counsel opinion delivered with respect thereto in accordance with the
provisions of Sections 5.10 and 5.11), the U.S. Mortgages shall constitute fully
perfected Liens on, and security interests in, all right, title and interest of
the Loan Parties in the U.S. Mortgaged Properties and the proceeds thereof, in
each case prior and superior in right to any other person, other than Liens
permitted by such U.S. Mortgage.

(ii) Upon the effectiveness thereof in accordance with Section 5.14 and Schedule
5.14, each Canadian Mortgage shall be effective to create, in favor of
Collateral Agent, for its benefit and the benefit of the Secured Parties, legal,
valid and enforceable second priority Liens on, and security interests in, all
of the Canadian Guarantors’ right, title and interest in and to the Canadian
Mortgaged Properties thereunder and the proceeds thereof, subject only to
Permitted Collateral Liens or other Liens acceptable to Collateral Agent, and
when the Canadian Mortgages are filed in the offices specified on Schedule 8(a)
to the Perfection Certificate dated the Closing Date (or, in the case of any
Canadian Mortgage executed and delivered after the date thereof in accordance
with the provisions of Sections 5.10 and 5.11, when such Canadian Mortgage is
filed in the offices specified in the local counsel opinion delivered with
respect thereto in accordance with the provisions of Sections 5.10 and 5.11),
the Canadian Mortgages shall constitute fully perfected Liens on, and security
interests in, all right, title and interest of the Canadian Guarantors in the
Canadian Mortgaged Properties and the proceeds thereof, in each case prior and
superior in right to any other person, other than Liens permitted by such
Canadian Mortgage.

 

-93-



--------------------------------------------------------------------------------

(d) Valid Liens.

(i) Each U.S. Security Document delivered pursuant to Sections 5.10 and 5.11
will, upon execution and delivery thereof, be effective to create in favor of
Collateral Agent, for the benefit of the Secured Parties, legal, valid and
enforceable Liens on, and security interests in, all of the Loan Parties’ right,
title and interest in and to the Collateral thereunder, and (i) when all
appropriate filings or recordings are made in the appropriate offices as may be
required under applicable law and (ii) upon the taking of possession by
Collateral Agent of such Collateral with respect to which a security interest
may be perfected only by possession (which possession shall be given to the
Collateral Agent to the extent required by any U.S. Security Document), such
U.S. Security Document will constitute fully perfected Liens on, and security
interests in, all right, title and interest of the Loan Parties in such
Collateral to the extent that perfection may be achieved by such filings,
recordations or possession, in each case subject to no Liens other than the
applicable Permitted Collateral Liens.

(ii) Each Canadian Security Document delivered pursuant to Sections 5.10 and
5.11 will, upon execution and delivery thereof, be effective to create in favor
of the Collateral Agent, for the benefit of the Secured Parties, legal, valid
and enforceable Liens on, and security interests in, all of the Canadian
Guarantors’ right, title and interest in and to the Canadian Collateral
thereunder, and (i) when all appropriate filings or recordings are made in the
appropriate offices as may be required under applicable law and (ii) upon the
taking of possession by Collateral Agent of such Canadian Collateral with
respect to which a security interest may be perfected only by possession (which
possession or control shall be given to Collateral Agent to the extent required
by any Canadian Security Document), such Canadian Security Document will
constitute fully perfected Liens on, and security interests in, all right, title
and interest of the Canadian Guarantors in such Canadian Collateral to the
extent that perfection may be achieved by such filings, recordations or
possession, in each case subject to no Liens other than the applicable Permitted
Collateral Liens.

Section 3.21 Anti-Terrorism Laws.

(a) No Loan Party, none of its Subsidiaries and, to the knowledge of each Loan
Party, none of the respective officers, directors, brokers or agents of such
Loan Party or such Subsidiary (i) has violated or is in violation of
Anti-Terrorism Laws or (ii) has engaged or engages in any transaction,
investment, undertaking or activity that conceals the identity, source or
destination of the proceeds from any category of offenses designated in the
“Forty Recommendations” and “Nine Special Recommendations” published by the
Organisation for Economic Co-operation and Development’s Financial Action Task
Force on Money Laundering.

(b) No Loan Party, none of its Subsidiaries and, to the knowledge of each Loan
Party and none of the respective officers, directors, brokers or agents of such
Loan Party or such Subsidiary is acting or benefiting in any capacity in
connection with the Loans is an Embargoed Person.

(c) No Loan Party, none of its Subsidiaries and, to the knowledge of each Loan
Party and none of the respective officers, directors, brokers or agents of such
Loan Party or such Subsidiary acting or benefiting in any capacity in connection
with the Loans (i) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any Embargoed
Person, (ii) deals in, or otherwise engages in any transaction related to, any
property or interests in property blocked pursuant to any Anti-Terrorism Law or
(iii) engages in or conspires to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in any Anti-Terrorism Law.

 

-94-



--------------------------------------------------------------------------------

(d) No part of the proceeds of any Loan or any Letter of Credit will be used,
directly or, to the knowledge of the Borrower, indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

Section 3.22 Location of Material Inventory.

As of the Closing Date, Schedule 3.22 sets forth all locations in the United
States and Canada where the aggregate value of Inventory owned by the Loan
Parties exceeds $100,000.

Section 3.23 Accuracy of Borrowing Base.

At the time any Borrowing Base Certificate is delivered pursuant to this
Agreement, each Account and each item of Inventory included in the calculation
of the Borrowing Base satisfies all of the criteria to be an Eligible Account
and an item of Eligible Inventory, respectively.

Section 3.24 Existing Intercreditor Agreement.

Until the Refinancing shall have occurred, (a) the Existing Intercreditor
Agreement is and shall remain in full force and effect in favor of and for the
benefit of the Agents (and the other Secured Parties), (b) the Secured
Obligations are “First Lien Debt” under the Existing Intercreditor Agreement,
the Agents are the “First Lien Agent” under the Existing Intercreditor
Agreement, and (c) Liens granted in favor of the Collateral Agent in Collateral,
whether or not perfected and whether acquired by grant, statute, operation of
law, subrogation or otherwise, are senior in right, priority, operation, effect
and in all other respects to any Lien on “Second Lien Collateral (as defined in
the Existing Intercreditor Agreement).

ARTICLE IV

CONDITIONS TO CREDIT EXTENSIONS

Section 4.01 Conditions to Effectiveness.

The obligation of each Lender (if applicable) and Issuing Bank (if applicable)
to fund the initial Credit Extension requested to be made by it shall, except as
expressly provided in Section 5.14, be subject to the prior or concurrent
(except as expressly provided in this Section 4.01) satisfaction of each of the
conditions precedent set forth in this Section 4.01.

(a) Loan Documents. There shall have been delivered to the Administrative Agent
an executed counterpart of each of the Loan Documents required to be executed
and delivered on the Closing Date, the Existing Intercreditor Agreement
Amendment and the Perfection Certificate (for the avoidance of doubt, the
Intercreditor Agreement shall not be executed and delivered until the date on
which the Term Loans are funded).

(b) Corporate Documents. Administrative Agent shall have received:

(i) a certificate of the secretary or assistant secretary of each Loan Party
dated the Closing Date, certifying (A) that attached thereto is a true and
complete copy of each Organizational Document of such Loan Party certified (to
the extent applicable) as of a recent date by the Secretary of State of the
state of its organization, (B) that attached thereto is a true and complete copy
of resolutions duly adopted by the Board of Directors of such Loan Party

 

-95-



--------------------------------------------------------------------------------

authorizing the execution, delivery and performance of the Loan Documents to
which such Loan Party is a party and, in the case of Borrower, the borrowings
hereunder, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect and (C) as to the incumbency and
specimen signature of each officer executing any Loan Document or any other
document delivered in connection herewith on behalf of such Loan Party (together
with a certificate of another officer as to the incumbency and specimen
signature of the secretary or assistant secretary executing the certificate in
this clause (i)); and

(ii) a certificate as to the good standing or status of each Loan Party (in
so-called “long-form” if available) as of a recent date, from such Secretary of
State (or other applicable Governmental Authority).

(c) Officer’s Certificate. The Administrative Agent shall have received a
certificate, dated the Closing Date and signed by a Responsible Officer of the
Borrower, confirming compliance with the conditions precedent set forth in
Section 4.01(e) and Sections 4.02(b), (c) and (d) (to its knowledge).

(d) Financial Statements; Pro Forma Balance Sheet; Projections. The Arrangers
shall have received the financial statements described in Section 3.04(a), the
unaudited pro forma consolidated balance sheet of Pubco and its Subsidiaries as
of the last day of the twelve-month period ended September 30, 2013, prepared
after giving effect to the Transactions occurring on the Closing Date, and
projections prepared on a quarterly basis for the fiscal year ending
December 31, 2014 and on an annual basis for each subsequent fiscal year of
Pubco through the fiscal year ending December 31, 2018.

(e) Indebtedness. After giving effect to the Transactions and the other
transactions contemplated hereby, no Company shall have outstanding any
Indebtedness other than Indebtedness permitted under Section 6.01.

(f) Opinions of Counsel. The Administrative Agent shall have received, on behalf
of itself, the other Agents, the Arrangers, the Lenders and each Issuing Bank, a
written opinion of (i) Ropes & Gray LLP, New York counsel for the Loan Parties,
and (ii) each local counsel listed on Schedule 4.01(f), in each case dated the
Closing Date.

(g) Solvency Certificate. Administrative Agent shall have received a solvency
certificate in the form of Exhibit O, dated the Closing Date and signed by a
Financial Officer.

(h) Fees. The Arrangers and Administrative Agent shall have received all Fees
and other amounts due and payable on or prior to the Closing Date, including, to
the extent invoiced at least three (3) Business Days prior to the Closing Date,
reimbursement or payment of all out-of-pocket expenses (including the reasonable
legal fees and expenses of Paul Hastings LLP, special counsel to the Agents, and
the fees and expenses of any local counsel, foreign counsel, appraisers,
consultants and other advisors) required to be reimbursed or paid by Borrower
hereunder or under any other Loan Document.

(i) Personal Property Requirements. Collateral Agent shall have received:

(i) all certificates, agreements or instruments representing or evidencing the
Securities Collateral accompanied by instruments of transfer and stock powers
undated and endorsed in blank;

(ii) the Intercompany Note executed by and among Intermediate Holdings and each
of its Subsidiaries, accompanied by instruments of transfer undated and endorsed
in blank; and

 

-96-



--------------------------------------------------------------------------------

(iii) UCC and PPSA financing statements in appropriate form for filing under the
UCC, the PPSA, filings with the United States Patent and Trademark Office and
United States Copyright Office and such other documents under applicable
Requirements of Law in each jurisdiction as may be necessary or appropriate or,
in the opinion of Collateral Agent, desirable to perfect the Liens created, or
purported to be created, by the Security Documents in personal property
Collateral.

(j) Lien Searches. Collateral Agent shall have received certified copies of
recent UCC, PPSA, and judgment searches in each jurisdiction reasonably
requested by the Administrative Agent with respect to the Loan Parties.

(k) Term Loan Credit Agreement. There shall have been delivered to the
Administrative Agent a duly executed Term Loan Credit Agreement.

(l) USA PATRIOT Act. The Administrative Agent shall have received, at least 5
days prior to the Closing Date, all documentation and other information about
the Loan Parties required under Section 10.13 that has been requested by the
Administrative Agent in writing at least 10 days prior to the Closing Date.

(m) Borrowing Base Certificate. Administrative Agent shall have received a
Borrowing Base Certificate as of the last day of September 2013, in form and
substance reasonably satisfactory to Administrative Agent.

(n) Insurance. Administrative Agent shall have received a copy of, or a
certificate as to coverage under, the insurance policies required by
Section 5.04 and the applicable provisions of the Security Documents, each of
which shall be endorsed or otherwise amended to include a “standard” or “New
York” lender’s loss payable or mortgagee endorsement (as applicable) and shall
name Collateral Agent, on behalf of the Secured Parties, as additional insured,
in form and substance reasonably satisfactory to Administrative Agent.

Without limiting the generality of the provisions of the penultimate paragraph
of Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender and Issuing Bank that has signed
this Agreement shall be deemed to have consented to, approved or accepted or to
be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
Closing Date specifying its objection thereto.

Section 4.02 Conditions to All Credit Extensions.

The obligation of each Lender and Issuing Bank to make any Credit Extension
(including the initial Credit Extension) shall be subject to the conditions
precedent set forth below.

(a) Notice. Administrative Agent shall have received a Borrowing Request as
required by Section 2.03 (or such notice shall have been deemed given in
accordance with Section 2.03) if Loans are being requested or, in the case of
the issuance, amendment, extension or renewal of a Letter of Credit, Issuing
Bank and Administrative Agent shall have received an LC Request as required by
Section 2.18(b) or, in the case of the Borrowing of a Swingline Loan, Swingline
Lender and Administrative Agent shall have received a Borrowing Request as
required by Section 2.17(b).

 

-97-



--------------------------------------------------------------------------------

(b) No Default. At the time of and immediately after giving effect to such
proposed Credit Extension and the application of the proceeds thereof, no
Default or Event of Default shall have occurred and be continuing on such date.

(c) Representations and Warranties. Each of the representations and warranties
made by any Loan Party set forth in Article III hereof or in any other Loan
Document shall be true and correct in all material respects (except that any
representation and warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects) on and as of the date
of such Credit Extension with the same effect as though made on and as of such
date, except to the extent such representations and warranties expressly relate
to an earlier date.

(d) No Legal Bar. No order, judgment or decree of any Governmental Authority
shall purport to restrain any Lender from making any Loans to be made by it.

(e) USA PATRIOT Act. With respect to Letters of Credit issued for the account of
a Subsidiary only, the Lenders and Administrative Agent shall have timely
received the information required under Section 10.13.

Each of the delivery of a Borrowing Request or an LC Request and the acceptance
by Borrower of the proceeds of such Credit Extension shall constitute a
representation and warranty by Borrower and each other Loan Party that on the
date of such Credit Extension (both immediately before and after giving effect
to such Credit Extension and the application of the proceeds thereof) the
conditions contained in Sections 4.02(b) and (c) have been satisfied.

ARTICLE V

AFFIRMATIVE COVENANTS

Each Loan Party covenants and agrees with each Lender that so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document shall have been paid in full and all
Letters of Credit have been canceled or have expired or been fully cash
collateralized in accordance with Section 2.18(i) or been back-stopped by a
letter of credit in form and substance reasonably satisfactory to the applicable
Issuing Bank and all amounts drawn thereunder have been reimbursed in full,
unless the Required Lenders shall otherwise consent in writing, each Loan Party
will, and will cause each of its Subsidiaries to:

Section 5.01 Financial Statements, Reports, etc.

Furnish to Administrative Agent (with a copy for each Lender):

(a) Annual Reports. As soon as available and in any event within 90 days after
the end of each fiscal year, beginning with the fiscal year ending December 31,
2013, the consolidated balance sheet of Pubco as of the end of such fiscal year
and related consolidated statements of comprehensive income, cash flows and
stockholders’ or members’ equity for such fiscal year, in comparative form for
any fiscal year ending after December 31, 2013 with such financial statements as
of the end of, and for, the preceding fiscal year, and notes thereto, all
prepared in accordance with GAAP and accompanied by (i) a report and opinion of
Grant Thornton LLP or another independently registered public accounting firm of
recognized national standing (which report and opinion (A) shall be prepared in
accordance with generally accepted auditing standards and (B) shall not be
qualified as to scope or contain any “going

 

-98-



--------------------------------------------------------------------------------

concern” or like qualification or exception, except for a going concern
statement that is due to the impending maturity of any Indebtedness), (ii) a
management report setting forth results of operations and cash flows of Pubco as
of the end of and for such fiscal year, as compared to budgeted amounts, and
(iii) a management’s discussion and analysis of the financial condition and
results of operations for such fiscal year; provided that the requirements of
this clause (a) shall be deemed to be satisfied by the filing of a Form 10-K by
Pubco;

(b) Quarterly Reports. As soon as available and in any event within 45 days
after the end of each of the first three fiscal quarters of each fiscal year,
beginning with the fiscal quarter ending March 31, 2014, the consolidated
balance sheet of Pubco as of the end of such fiscal quarter and related
consolidated statements of comprehensive income and cash flows for such fiscal
quarter and for the then elapsed portion of the fiscal year, in comparative form
for any fiscal year ending after December 31, 2014 with the consolidated
statements of comprehensive income and cash flows for the comparable periods in
the previous fiscal year, and notes thereto, all prepared in accordance with
GAAP and accompanied by (i) a certificate of a Financial Officer stating that
such financial statements fairly present, in all material respects, the
consolidated financial condition, results of operations and cash flows of Pubco
as of the date and for the periods specified in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes and (ii) a management report setting forth results of
operations and cash flows of Pubco as of the end of and for such fiscal quarter
and for the then elapsed portion of the fiscal year, as compared to budgeted
amounts; provided that the requirements of this clause (b) shall be deemed to be
satisfied by the filing of a Form 10-Q by Pubco;

(c) Financial Officer’s Certificate. No later than five (5) Business Days after
delivery of financial statements under Section 5.01 (a) or (b), a Compliance
Certificate (i) certifying that no Default has occurred and is continuing or, if
such a Default has occurred, specifying the nature and extent thereof and any
corrective action taken or proposed to be taken with respect thereto and
(ii) attaching unaudited consolidating financial information that explains in
reasonable detail the differences between the information relating to Pubco, on
the one hand, and the information relating to the Borrower and its consolidated
Subsidiaries on a standalone basis, on the other hand;

(d) Budgets. Within sixty (60) days after the end of each fiscal year, a
reasonably detailed consolidated budget for the following fiscal year as
customarily prepared by management of Pubco for its internal use (including a
projected consolidated balance sheet of Pubco as of the end of such fiscal year,
the related consolidated statements of projected income and projected cash flow
and setting forth the material underlying assumptions applicable thereto)
(collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of a Responsible Officer stating that such
Projections have been prepared in good faith on the basis of the assumptions
stated therein, which assumptions were believed to be reasonable at the time of
preparation of such Projections, it being understood that actual results may
vary from such Projections and that such variations may be material; and

(e) Other Information. Promptly, from time to time, such other information
regarding the operations, business affairs and financial condition of any
Company, or compliance with the terms of any Loan Document, as Administrative
Agent or any Lender through the Administrative Agent may reasonably request.

Section 5.02 Litigation and Other Notices.

Furnish to Administrative Agent written notice of the following promptly (and,
in any event, within three (3) Business Days) after the same shall have come to
the attention of a Responsible Officer:

(a) any Default, specifying the nature and extent thereof and the corrective
action (if any) taken or proposed to be taken with respect thereto;

 

-99-



--------------------------------------------------------------------------------

(b) the occurrence of an ERISA Event or a Canadian Pension Event which could
reasonably be expected to result in a Material Adverse Effect; and

(c) the filing or commencement of, or any written threat or notice of intention
of any person to file or commence, any action, suit, litigation or proceeding,
whether at law or in equity by or before any Governmental Authority against the
Borrower or any of its Subsidiaries that could reasonably be expected to result
in a Material Adverse Effect; and

(d) the occurrence of any other event which could materially affect the value of
the ABL Priority Collateral.

Section 5.03 Existence; Businesses and Properties.

(a) Do or cause to be done all things necessary to preserve, renew and maintain
in full force and effect its legal existence, except as otherwise expressly
permitted under Section 6.05 or Section 6.06 or, in the case of any Subsidiary,
where the failure to perform such obligations, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

(b) Do or cause to be done all things necessary to obtain, preserve, renew,
extend and keep in full force and effect the rights, licenses, permits,
privileges, franchises, authorizations, patents, copyrights, trademarks and
trade names material to the conduct of its business; maintain and operate such
business in substantially the manner in which it is presently conducted and
operated; comply with all applicable Requirements of Law (including any and all
zoning, building, Environmental Law, ordinance, code or approval or any building
permits or any restrictions of record or agreements affecting the Real Property)
and decrees and orders of any Governmental Authority, whether now in effect or
hereafter enacted, except where the failure to comply, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect; pay its monetary obligations and perform its other material obligations
under all Leases; and except where the failure to do so could not reasonably be
expected to result in a Material Adverse Effect, at all times maintain, preserve
and protect all property material to the conduct of such business and keep such
property in good repair, working order and condition and from time to time make,
or cause to be made, all needful and proper repairs, renewals, additions,
improvements and replacements thereto necessary in order that the business
carried on in connection therewith may be properly conducted at all times;
provided that nothing in this Section 5.03(b) shall prevent (i) sales of
property, consolidations or mergers by or involving any Company in accordance
with Section 6.05 or Section 6.06; (ii) the withdrawal by any Company of its
qualification as a foreign corporation in any jurisdiction where such
withdrawal, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect; or (iii) the abandonment by any Company
of any rights, franchises, licenses, trademarks, trade names, copyrights or
patents that such person reasonably determines are not useful to its business or
no longer commercially desirable.

Section 5.04 Insurance.

(a) Generally. Maintain adequate insurance at all times on all Collateral of the
kinds customarily maintained by Persons engaged in the same or similar business.

 

-100-



--------------------------------------------------------------------------------

(b) Requirements of Insurance. All such insurance shall (i) provide that no
cancellation or non-renewal of coverage thereof shall be effective until at
least 30 days after receipt by Collateral Agent of written notice thereof,
(ii) name Collateral Agent as mortgagee (in the case of property insurance) or
additional insured on behalf of the Secured Parties (in the case of liability
insurance) or loss payee (in the case of property insurance), as applicable,
(iii) if reasonably requested by Collateral Agent, include a breach of warranty
clause and (iv) be reasonably satisfactory in all other respects to Collateral
Agent.

(c) Flood Insurance. With respect to each Mortgaged Property, obtain flood
insurance in such total amount as Administrative Agent or the Required Lenders
may from time to time require, if at any time the area in which any improvements
located on any Mortgaged Property is designated a “flood hazard area” in any
Flood Insurance Rate Map published by the Federal Emergency Management Agency
(or any successor agency), and otherwise comply with the National Flood
Insurance Program as set forth in the Flood Disaster Protection Act of 1973, as
amended from time to time.

Section 5.05 Payment of Taxes.

Pay, discharge or otherwise satisfy, as the same shall become due and payable in
the normal conduct of its business, all its obligations and liabilities in
respect of Taxes imposed upon it or upon its income or profits or in respect of
its property, except, in each case, to the extent (a) any such Tax is being
contested in good faith and by appropriate proceedings for which appropriate
reserves have been established in accordance with GAAP or (b) the failure to pay
or discharge the same would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.

Section 5.06 Employee Benefits.

(a) Comply in all material respects with the applicable provisions of ERISA and
the Code with respect to each Plan and (b) furnish to Administrative Agent
(x) as soon as possible after, and in any event within 5 days after any
Responsible Officer of any Company or any ERISA Affiliates of any Company knows
or has reason to know that, any ERISA Event has occurred that, alone or together
with any other ERISA Event could reasonably be expected to result in liability
of the Companies or any of their ERISA Affiliates in an aggregate amount
exceeding $1,000,000 or the imposition of a Lien, a statement of a Financial
Officer of Borrower setting forth details as to such ERISA Event and the action,
if any, that the Companies propose to take with respect thereto; and (y) upon
request by Administrative Agent, copies of (i) each Schedule B (Actuarial
Information) to the annual report (Form 5500 Series) filed by any Company or any
ERISA Affiliate with the Internal Revenue Service with respect to each Plan;
(ii) the most recent actuarial valuation report for each Plan; (iii) all notices
received by any Company or any ERISA Affiliate from a Multiemployer Plan sponsor
or any governmental agency concerning an ERISA Event; and (iv) such other
documents or governmental reports or filings relating to any Plan (or employee
benefit plan sponsored or contributed to by any Company) as Administrative Agent
shall reasonably request; provided that if any Company or its ERISA Affiliate
has not requested such documents or notices from the administrator or sponsor of
the applicable Multiemployer Plan, the applicable Company or ERISA Affiliate
shall promptly make a request for such documents or notices from such
administrator or sponsor and shall provide copies of such documents and notices
promptly after receipt thereof. No Company will allow any Foreign Plan or
Canadian Pension Plan to be terminated if the effect thereof could reasonably be
expected to result in a Material Adverse Effect.

 

-101-



--------------------------------------------------------------------------------

Section 5.07 Maintaining Records; Access to Properties and Inspections.

Keep proper books of record and account in which full, true and correct entries
in conformity with GAAP and all Requirements of Law are made of all dealings and
transactions in relation to its business and activities. Each Company will
permit any representatives designated by Administrative Agent to visit and
inspect the financial records and the property of such Company, upon reasonable
notice and at reasonable times and to make extracts from and copies of such
financial records, and permit any representatives designated by Administrative
Agent to discuss the affairs, finances, accounts and condition of any Company
with the officers and employees thereof and advisors therefor (including
independent accountants, subject to the Administrative Agent executing
accountants’ customary letters); provided, that unless an Event of Default has
occurred and is continuing, (i) inspections are limited to two (2) in any
calendar year and (ii) only one (1) such inspection during any calendar year
shall be at the expense of the Borrower. The Borrower shall give the
Administrative Agent the opportunity to participate in any discussions with the
Borrower’s independent public accountants. Notwithstanding anything to the
contrary in this Section 5.07, none of the Borrower or any of the Subsidiaries
will be required to disclose, permit the inspection, examination or making
copies or abstracts of, or discussion of, any document, information or other
matter that (a) constitutes non-financial trade secrets or non-financial
proprietary information, (b) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by Law or any binding agreement or (c) is subject to
attorney-client or similar privilege or constitutes attorney work product.

Section 5.08 Use of Proceeds.

Use the proceeds of the Loans only for the purposes set forth in Section 3.12
and request the issuance of Letters of Credit only for the purposes set forth in
the definition of Commercial Letter of Credit or Standby Letter of Credit, as
the case may be.

Section 5.09 Compliance with Environmental Laws.

Except, in each case, to the extent that the failure to do so could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, comply, and take all reasonable actions to cause all lessees and
other Persons operating or occupying its properties to comply with all
applicable Environmental Laws and Environmental Permits; obtain and renew all
Environmental Permits necessary for its operations and properties; and, in each
case to the extent the Loan Parties are required by applicable Environmental
Laws, conduct any investigation, remedial or other corrective action necessary
to address Hazardous Materials at any property or facility in accordance with
applicable Environmental Laws.

Section 5.10 Additional Collateral; Additional Guarantors.

(a) Subject to this Section 5.10, with respect to any property (other than any
Excluded Property) acquired after the Closing Date by any Loan Party that is
intended to be subject to the Lien created by any of the Security Documents but
is not so subject, promptly (and in any event within 30 days after the
acquisition thereof or such later date as may be agreed to by Administrative
Agent) (i) execute and deliver to Administrative Agent and Collateral Agent such
amendments or supplements to the relevant Security Documents or such other
documents as Administrative Agent or Collateral Agent shall deem necessary or
advisable to grant to Collateral Agent, for its benefit and for the benefit of
the other Secured Parties, a Lien on such property subject to no Liens other
than Permitted Collateral Liens, and (ii) take all actions necessary to cause
such Lien to be duly perfected to the extent required by such Security Document
in accordance with all applicable Requirements of Law, including the filing of
financing statements in such jurisdictions as may be reasonably requested by
Administrative Agent; provided that,

 

-102-



--------------------------------------------------------------------------------

except with respect to Norcraft Canada, no action shall be required hereunder to
create or perfect any security interest in any property under the law of any
jurisdiction other than the United States, except as otherwise agreed in writing
by the Borrower; provided, further, no action shall be required with respect to
Norcraft Canada under the law of any jurisdiction other than the United States
and Canada. Subject to the foregoing, Borrower shall otherwise take such actions
and execute and/or deliver to Collateral Agent such documents as Administrative
Agent or Collateral Agent shall require to confirm the validity, perfection and
priority of the Lien of the Security Documents on such after-acquired
properties.

(b) With respect to any person that is or becomes a Subsidiary after the Closing
Date (other than any Excluded Subsidiary), promptly (and in any event within 30
days after such person becomes a Subsidiary or such later date as may be agreed
to by Administrative Agent) (i) deliver to Collateral Agent the certificates, if
any, representing all of the Equity Interests of such Subsidiary (other than any
Excluded Equity Interests), together with undated stock powers or other
appropriate instruments of transfer executed and delivered in blank by a duly
authorized officer of the holder(s) of such Equity Interests, and all
intercompany notes owing from such Subsidiary to any Loan Party together with
instruments of transfer executed and delivered in blank by a duly authorized
officer of such Loan Party and (ii) cause such new Subsidiary (other than any
Excluded Subsidiary) (A) to execute a Joinder Agreement or such comparable
documentation to become a Subsidiary Guarantor and a joinder agreement to the
applicable Security Agreement, substantially in the form annexed thereto, and
(B) to take all actions necessary or advisable in the opinion of Administrative
Agent or Collateral Agent to cause the Lien created by the applicable Security
Agreement to be duly perfected to the extent required by such agreement in
accordance with all applicable Requirements of Law, including the filing of UCC
and, as applicable for any Canadian Guarantor that is designated as a Subsidiary
Guarantor pursuant to Section 5.10(d), PPSA financing statements; provided that
(except as set forth in Section 5.10(a) above or Section 5.10(d) below (as
applicable)) no action shall be required hereunder to create or perfect any
security interest in any property under the law of any jurisdiction other than
the United States, except as otherwise agreed in writing by the Borrower.

(c) Promptly grant to Collateral Agent, within 60 days of any acquisition
thereof after the Closing Date or such later date as may be agreed to by
Administrative Agent, a security interest in and Mortgage on each Real Property
owned in fee by such Loan Party as is acquired by such Loan Party after the
Closing Date and that, together with any improvements thereon, individually has
a fair market value of at least $2,000,000, as additional security for the
Secured Obligations (unless the subject property is already mortgaged to a third
party to the extent permitted by Section 6.02). Such Mortgages shall be granted
pursuant to documentation reasonably satisfactory in form and substance to
Administrative Agent and Collateral Agent and shall constitute valid and
enforceable perfected Liens subject only to Permitted Collateral Liens or other
Liens acceptable to Collateral Agent. The Mortgages or instruments related
thereto shall be duly recorded or filed in such manner and in such places as are
required by law to establish, perfect, preserve and protect the Liens in favor
of Collateral Agent required to be granted pursuant to the Mortgages and all
taxes, fees and other charges payable in connection therewith shall be paid in
full. Such Loan Party shall otherwise take such actions and execute and/or
deliver to Collateral Agent such documents as Administrative Agent or Collateral
Agent shall require to confirm the validity, perfection and priority of the Lien
of any existing Mortgage or new Mortgage against such after-acquired Real
Property (including a Title Policy, a Survey and local counsel opinion (in form
and substance reasonably satisfactory to Administrative Agent and Collateral
Agent) in respect of such Mortgage); provided that, except with respect to the
owned Real Property of Norcraft Canada set forth on Schedule 8(a) to the
Perfection Certificate, no action shall be required hereunder to create or
perfect any security interest in any Real Property under the law of any
jurisdiction other than the United States, except as otherwise agreed in writing
by the Borrower; provided, further, no action shall be required with respect to
Norcraft Canada under the law of any jurisdiction other than the United States
and Canada.

 

-103-



--------------------------------------------------------------------------------

(d) Notwithstanding anything to the contrary herein, the Borrower may from time
to time designate, in its sole discretion, any Excluded Subsidiary as a
Subsidiary Guarantor by written notice to the Administrative Agent. Upon any
such designation, the Borrower shall comply with the requirements of
Section 5.10(b) with respect to such person (disregarding for such purpose any
exclusion that would otherwise apply to such person as an Excluded Subsidiary).

Section 5.11 Security Interests; Further Assurances.

Promptly, upon the reasonable request of Administrative Agent, Collateral Agent
or any Lender, at Borrower’s expense, execute, acknowledge and deliver, or cause
the execution, acknowledgment and delivery of, and thereafter register, file or
record, or cause to be registered, filed or recorded, in an appropriate
governmental office, any document or instrument supplemental to or confirmatory
of the Security Documents or otherwise deemed by Administrative Agent or
Collateral Agent reasonably necessary or desirable for the continued validity,
perfection and priority of the Liens on the Collateral covered thereby subject
to no other Liens except Permitted Collateral Liens. Deliver or cause to be
delivered to Administrative Agent and Collateral Agent from time to time such
other documentation, consents, authorizations, approvals and orders in form and
substance reasonably satisfactory to Administrative Agent and Collateral Agent
as Administrative Agent and Collateral Agent shall reasonably deem necessary to
perfect or maintain the Liens on the Collateral pursuant to the Security
Documents. Upon the exercise by Administrative Agent, Collateral Agent or any
Lender of any power, right, privilege or remedy pursuant to any Loan Document
which requires any consent, approval, registration, qualification or
authorization of any Governmental Authority execute and deliver all
applications, certifications, instruments and other documents and papers that
Administrative Agent, Collateral Agent or such Lender may require; provided
that, except with respect to Norcraft Canada, no action shall be required
hereunder to create or perfect any security interest in any property under the
law of any jurisdiction other than the United States; provided, further, no
action shall be required with respect to Norcraft Canada under the law of any
jurisdiction other than the United States and Canada. If Administrative Agent,
Collateral Agent or the Required Lenders determine that they are required by a
Requirement of Law to have appraisals prepared in respect of the Real Property
of any Loan Party constituting Collateral, Borrower shall provide to
Administrative Agent appraisals that satisfy the applicable requirements of the
Real Estate Appraisal Reform Amendments of FIRREA and are otherwise in form and
substance reasonably satisfactory to Administrative Agent and Collateral Agent.

Section 5.12 Information Regarding Collateral.

(a) Not effect any change (i)(w) in any Loan Party’s legal name, (x) in the
location of any Loan Party’s chief executive office, (y) in any Loan Party’s
identity or organizational structure, or (z) in any Loan Party’s Federal
Taxpayer Identification Number or organizational identification number, if any,
unless, in the case of each of the preceding clauses (i)(w) through (i)(z), it
shall give Collateral Agent and Administrative Agent written notice within 30
days after such change, or such greater notice period agreed to by Collateral
Agent, clearly describing such change and providing such other information in
connection therewith as Collateral Agent or Administrative Agent may reasonably
request, or (ii) in any Loan Party’s jurisdiction of organization (in each case,
including by merging with or into any other entity, reorganizing, dissolving,
liquidating, reorganizing or organizing in any other jurisdiction), until, in
the case of the preceding clause (ii), it shall have given Collateral Agent and
Administrative Agent not less than 15 days’ prior written notice, or such lesser
notice period agreed to by Collateral Agent, of its

 

-104-



--------------------------------------------------------------------------------

intention so to do, clearly describing such change and providing such other
information in connection therewith as Collateral Agent or Administrative Agent
may reasonably request. In the case of each of clauses (i) and (ii) in the
immediately preceding sentence, each applicable Loan Party shall take all action
reasonably satisfactory to Collateral Agent to maintain the perfection and
priority of the security interest of Collateral Agent for the benefit of the
Secured Parties in the Collateral, if applicable. Each Loan Party agrees to
promptly provide Collateral Agent with certified Organizational Documents
reflecting any of the changes described in the preceding sentence.

(b) Concurrently with the delivery of financial statements pursuant to
Section 5.01(a), deliver to Administrative Agent and Collateral Agent a
Perfection Certificate Supplement.

Section 5.13 Compliance with Laws.

The Borrower will comply, and shall cause each of its Subsidiaries to comply,
with the requirements of all applicable laws, rules, regulations and orders of
any Governmental Authority (including OFAC, USA PATRIOT Act and United States
Foreign Corrupt Practices Act of 1977, as amended), except to the extent the
failure of such Borrower or such Subsidiary to comply would not reasonably be
expected to have a Material Adverse Effect.

Section 5.14 Post-Closing Matters.

Execute and deliver the documents and complete the tasks set forth on Schedule
5.14, in each case within the time limits specified on such schedule (or such
longer period as the Administrative Agent may agree in its discretion).

All conditions precedent, covenants and representations and warranties contained
in this Agreement and the other Loan Documents shall be deemed modified to the
extent necessary to effect the foregoing (and to permit the taking of the
actions described above within the time periods required above, rather than as
elsewhere provided in the Loan Documents); provided that (x) to the extent any
representation and warranty would not be true or any provision of any covenant
breached because the foregoing actions were not taken on the Closing Date the
respective representation and warranty shall be required to be true and correct
in all material respects and the respective covenant complied with at the time
the respective action is taken (or was required to be taken) in accordance with
the foregoing provisions of this Section 5.14 and (y) all representations and
warranties and covenants relating to the Security Documents shall be required to
be true or, in the case of any covenant, complied with, immediately after the
actions required to be taken by this Section 5.14 have been taken (or were
required to be taken).

Section 5.15 Borrowing Base Verification; Inventory Appraisals.

The Loan Parties shall cooperate fully with Administrative Agent and its agents
during all Collateral field audits and Inventory Appraisals, which shall, in
each case, be carried out at the request of the Administrative Agent not more
than one (1) time during any period of twelve consecutive months, at the
Borrower’s expense, and be conducted by appraisers and examiners reasonably
satisfactory to the Administrative Agent; provided that notwithstanding the
foregoing limitations (i)(A) the Administrative Agent may carry out, at the
Borrower’s expense, not more than two (2) Collateral field audits and two
(2) Inventory Appraisals during any period of twelve consecutive months at any
time on or after the date on which Borrowing Availability has been less than
$7,500,000 for five (5) consecutive Business Days and (B) at any time following
the occurrence and during the continuation of a Specified Event of Default, the
Administrative Agent may carry out, at the Borrower’s expense, Collateral field
audits and Inventory Appraisals as frequently as the Administrative Agent shall
consider reasonably necessary.

 

-105-



--------------------------------------------------------------------------------

Section 5.16 Borrowing Base-Related Reports.

Borrower shall deliver or cause to be delivered (at the expense of Borrower) to
Administrative Agent the following:

(a) in no event later than twenty (20) days after the end of each month for the
month most recently ended (or, during a Cash Dominion Period, upon request of
Administrative Agent, but not more frequently than weekly (in such case, no
later than three (3) Business Days after the end of each week)), a Borrowing
Base Certificate from Borrower accompanied by such supporting detail and
documentation as shall be requested by Administrative Agent in its Permitted
Discretion; provided that any Borrowing Base Certificate delivered pursuant to
this Section 5.16(a) other than with respect to month’s end may be based on such
reasonable estimates as may be mutually acceptable to Borrower and
Administrative Agent.

(b) upon request by Administrative Agent, and in no event later than thirty
(30) days after the end of each month, (i) a monthly trial balance showing
Accounts outstanding aged from statement date as follows: 1 to 30 days, 31 to 60
days, 61 to 90 days and 91 days or more, accompanied by a comparison to the
prior month’s trial balance and such supporting detail and documentation as
shall be requested by Administrative Agent in its Permitted Discretion and
(ii) a summary of Inventory by location and type accompanied by such supporting
detail and documentation as shall be requested by Administrative Agent in its
Permitted Discretion;

(c) at the time of delivery of each of the financial statements delivered
pursuant to Sections 5.01(a) and (b), a reconciliation of the Accounts trial
balance and quarter-end Inventory reports of Borrower to the general ledger of
Borrower, accompanied by such supporting detail and documentation as shall be
requested by Administrative Agent in its Permitted Discretion; and

(d) such other reports, statements and reconciliations with respect to the
Borrowing Base or Collateral of any or all Loan Parties as Administrative Agent
shall from time to time request in its Permitted Discretion.

The delivery of each certificate and report or any other information delivered
pursuant to this Section 5.16 shall constitute a representation and warranty by
Borrower that the statements and information contained therein are true and
correct in all material respects on and as of such date.

ARTICLE VI

NEGATIVE COVENANTS

Each Loan Party covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document have been paid in full and all
Letters of Credit have been canceled or have expired or been fully cash
collateralized in accordance with Section 2.18(i) and all amounts drawn
thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing, no Loan Party will, nor will they cause or permit
any Subsidiaries to:

Section 6.01 Indebtedness.

Incur, create, assume or permit to exist, directly or indirectly, any
Indebtedness, except

(a) Indebtedness incurred under this Agreement and the other Loan Documents;

 

-106-



--------------------------------------------------------------------------------

(b) (i) Indebtedness outstanding on the Closing Date and listed on Schedule
6.01(b) and any Permitted Refinancing (other than Existing Notes) thereof,
(ii) prior to the Refinancing, Indebtedness under the Existing Notes and
(iii) (A) so long as the Refinancing has occurred, Indebtedness (x) pursuant to
the Term Loan Credit Agreement (including any “Incremental Loans” permitted
under Section 2.17 of the Term Loan Credit Agreement as in effect on the Closing
Date) and (y) consisting of “Incremental Equivalent Debt” permitted under
Section 2.17(g) of the Term Loan Credit Agreement as in effect on the Closing
Date in an aggregate principal amount under the foregoing sub-clauses (x) and
(y) not to exceed the Permitted Term Loan Debt Cap and (B) any Permitted
Refinancing or any “Refinancing Equivalent Debt” (as defined in the Term Loan
Credit Agreement as in effect on the Closing Date), in each case, in respect of
Indebtedness referred to in this clause (b)(iii) (the Indebtedness described in
this clause (b)(iii), collectively, the “Permitted Term Loan Debt”);

(c) Indebtedness under Hedging Obligations with respect to interest rates,
foreign currency exchange rates or commodity prices, in each case not entered
into for speculative purposes; provided that if such Hedging Obligations relate
to interest rates, (i) such Hedging Obligations relate to payment obligations on
Indebtedness otherwise permitted to be incurred by the Loan Documents and
(ii) the notional principal amount of such Hedging Obligations at the time
incurred does not exceed the principal amount of the Indebtedness to which such
Hedging Obligations relate;

(d) Indebtedness permitted by Section 6.04(e);

(e) Indebtedness in respect of Purchase Money Obligations and Capital Lease
Obligations in an aggregate amount at any time outstanding not to exceed the
greater of $10,000,000 and 3.60% of Total Assets (in each case determined at the
time of incurrence or assumption) and any Permitted Refinancing thereof;

(f) Indebtedness incurred by Subsidiaries that are not Guarantors in an
aggregate amount at any time outstanding not to exceed the greater of $5,000,000
and 1.80% of Total Assets (in each case determined at the time of incurrence or
assumption) it being understood that any Indebtedness incurred pursuant to this
Section 6.01(f) shall cease to be deemed incurred or outstanding for purposes of
this Section 6.01(f) but shall be deemed incurred for the purposes of this
covenant from and after the first date on which the Borrower or such Subsidiary
could have incurred such Indebtedness under Section 6.01(o) without reliance on
this Section 6.01(f);

(g) Indebtedness in respect of bid, performance or surety bonds, workers’
compensation claims, self-insurance obligations and bankers acceptances issued
for the account of any Company in the ordinary course of business, including
guarantees or obligations of any Company with respect to letters of credit
supporting such bid, performance or surety bonds, workers’ compensation claims,
self-insurance obligations and bankers acceptances (in each case other than for
an obligation for money borrowed);

(h) Contingent Obligations of any Company in respect of Indebtedness otherwise
permitted under this Section 6.01; provided that, to the extent any such
Contingent Obligation constitutes an Investment, such Investment is permitted
under Section 6.04;

 

-107-



--------------------------------------------------------------------------------

(i) Attributable Indebtedness resulting from Sale and Leaseback Transactions
incurred by any Loan Party in an aggregate amount at any time outstanding not to
exceed the greater of $5,000,000 and 1.80% of Total Assets (in each case
determined at the time of incurrence or assumption) and any Permitted
Refinancing thereof;

(j) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business; provided, however, that such Indebtedness is extinguished
within five (5) Business Days of incurrence;

(k) Indebtedness arising in connection with endorsement of instruments for
deposit in the ordinary course of business;

(l) [Reserved];

(m) Indebtedness of any Loan Party under any Treasury Services Agreement;

(n) other Indebtedness of any Company in an aggregate amount not to exceed the
greater of $25,000,000 and 9.10% of Total Assets at any time outstanding (it
being understood that any Indebtedness incurred pursuant to this Section 6.01(n)
shall cease to be deemed incurred or outstanding for purposes of this
Section 6.01(n) but shall be deemed incurred for the purposes of this covenant
from and after the first date on which such Company could have incurred such
Indebtedness under Section 6.01(o) without reliance on this Section 6.01(n));

(o) other Indebtedness of any Company so long as (w) no Default or Event of
Default shall exist or shall have occurred and be continuing or would result
therefrom, (x) the Total Net Leverage Ratio (calculated on a Pro Forma Basis)
does not exceed the Total Net Leverage Ratio as of the Closing Date, such
Indebtedness shall not mature or have scheduled principal payments (provided
that such Indebtedness may have scheduled principal payments of not greater than
1.00% of the original principal thereof per annum), and such Indebtedness shall
not require any mandatory prepayment or redemption (other than customary “AHYDO
catch-up payments,” offers to repurchase and prepayment events upon a change of
control, asset disposition and casualties, from excess cash flow and a customary
acceleration right after an event of default), earlier than the date that is
ninety-one (91) days after the Revolving Maturity Date, (y) in the case of
Non-Loan Parties, such Indebtedness at any time outstanding shall not exceed the
greater of $5,000,000 and 1.80% of Total Assets (in each case determined at the
time of incurrence or assumption) and (z) if such Indebtedness is secured, any
Liens in respect of such Indebtedness are permitted by Section 6.02 and any
Permitted Refinancing thereof;

(p) (i)(A) Indebtedness of any Company assumed (including Acquired Indebtedness)
in connection with any Permitted Acquisition and (B) Indebtedness of any Company
incurred to finance a Permitted Acquisition; provided that, (w) in the case of
clause (A) only, such Indebtedness is not incurred in contemplation of such
Permitted Acquisition, (x) no Event of Default shall exist or shall have
occurred and be continuing or would result therefrom after giving Pro Forma
Effect to the assumption or insurance of such Indebtedness and such Permitted
Acquisition, (y) after giving Pro Forma Effect to the assumption or insurance of
such Indebtedness, the Fixed Charge Coverage Ratio is at least 1.0 to 1.0 and
(z) in the case of clause (B) only, such Indebtedness shall not mature or have
scheduled principal payments (provided that such Indebtedness may have scheduled
principal payments of not greater than 1.00% of the original principal thereof
per annum), and such Indebtedness shall not require any mandatory prepayment or
redemption (other than customary “AHYDO catch-up payments,” offers to repurchase
and prepayment

 

-108-



--------------------------------------------------------------------------------

events upon a change of control, asset disposition and casualties, from excess
cash flow and a customary acceleration right after an event of default), earlier
than the date that is ninety-one (91) days after the Revolving Maturity Date,
and (ii) any Permitted Refinancing of any such Indebtedness; provided, that the
aggregate principal amount of Indebtedness assumed or incurred pursuant to this
Section 6.01(p) by all Non-Loan Parties shall not exceed the greater of
$7,500,000 and 2.70% of Total Assets outstanding at any time;

(q) Indebtedness representing deferred compensation to employees of Holdings
(and any direct or indirect parent thereof) or any of its Subsidiaries incurred
in the ordinary course of business;

(r) Indebtedness to current or former officers, managers, consultants, directors
and employees, their respective estates, spouses or former spouses to finance
the purchase or redemption of Equity Interests or other equity-based awards of
the Borrower or any direct or indirect parent of the Borrower permitted by
Section 6.07;

(s) Indebtedness incurred by any Company in any Investment expressly permitted
hereunder or any Asset Sale, in each case, constituting indemnification
obligations or obligations in respect of purchase price (including earnouts) or
other similar adjustments;

(t) Indebtedness consisting of obligations of any Company under deferred
compensation or other similar arrangements incurred by such Person in connection
with the Transactions, and Permitted Acquisitions or any other Investment
expressly permitted under this Agreement; and

(u) Indebtedness consisting of (a) the financing of insurance premiums or
(b) take-or-pay obligations contained in supply arrangements, in each case,
incurred in the ordinary course of business.

Section 6.02 Liens.

Create, incur, assume or permit to exist, directly or indirectly, any Lien on
any property now owned or hereafter acquired by it or on any income or revenues
or rights in respect of any thereof, except the following (collectively, the
“Permitted Liens”):

(a) inchoate Liens for taxes, assessments or governmental charges or levies not
yet due and payable or delinquent and Liens for taxes, assessments or
governmental charges or levies, which are being contested in good faith by
appropriate proceedings for which adequate reserves have been established in
accordance with GAAP, which proceedings (or orders entered in connection with
such proceedings) have the effect of preventing the forfeiture or sale of the
property subject to any such Lien;

(b) Liens in respect of property of any Company imposed by Requirements of Law,
which were incurred in the ordinary course of business and do not secure
Indebtedness for borrowed money, such as carriers’, warehousemen’s,
materialmen’s, landlords’, workmen’s, suppliers’, repairmen’s, construction
contractors’ and mechanics’ Liens and other similar Liens arising in the
ordinary course of business, and (i) which do not in the aggregate materially
detract from the value of the property of the Companies, taken as a whole, and
do not materially impair the use thereof in the operation of the business of the
Companies, taken as a whole and (ii) which, if they secure obligations that are
then due and unpaid, are being contested in good faith by appropriate
proceedings for which adequate reserves have been established in accordance with
GAAP;

(c) any Lien in existence on the Closing Date and set forth on Schedule 6.02(c)
and any Lien granted as a replacement or substitute therefor; provided that any
such replacement or substitute Lien (i)

 

-109-



--------------------------------------------------------------------------------

does not secure an aggregate principal amount of Indebtedness, if any, greater
than that secured on the Closing Date (except for any such Lien granted in
respect of any Permitted Refinancing (subject to the limitations with respect
thereto contained in such definition)) and (ii) does not encumber any property
other than the property subject thereto on the Closing Date (any such Lien, an
“Existing Lien”);

(d) easements, rights-of-way, restrictions (including zoning restrictions),
covenants, encroachments, protrusions and other similar charges or encumbrances,
and minor title deficiencies on or with respect to any Real Property, in each
case whether now or hereafter in existence, not (i) securing Indebtedness,
(ii) individually or in the aggregate materially impairing the value or
marketability of such Real Property or (iii) individually or in the aggregate
materially interfering with the ordinary conduct of the business of the
Companies at such Real Property;

(e) Liens arising out of judgments, attachments or awards not resulting in an
Event of Default and in respect of which such Company shall in good faith be
prosecuting an appeal or proceedings for review in respect of which there shall
be secured a subsisting stay of execution pending such appeal or proceedings;

(f) Liens (other than any Lien imposed by ERISA) (x) imposed by Requirements of
Law or deposits made in connection therewith in the ordinary course of business
in connection with workers’ compensation, unemployment insurance and other types
of social security legislation, and Liens relating solely to employee
contributions withheld from pay but not yet due to be remitted to a Canadian
Pension Plan pursuant to applicable Canadian federal or provincial pension
benefits standards legislation, (y) incurred in the ordinary course of business
to secure the performance of tenders, statutory obligations (other than excise
taxes), surety, stay, customs and appeal bonds, statutory bonds, bids, leases,
government contracts, trade contracts, performance and return of money bonds and
other similar obligations (exclusive of obligations for the payment of borrowed
money) or (z) arising by virtue of deposits made in the ordinary course of
business to secure liability for premiums to insurance carriers; provided that
(i) with respect to clauses (x), (y) and (z) of this paragraph (f), such Liens
are for amounts not yet due and payable or delinquent or, to the extent such
amounts are so due and payable, such amounts are being contested in good faith
by appropriate proceedings for which adequate reserves have been established in
accordance with GAAP and, which proceedings (or orders entered in connection
with such proceedings) have the effect of preventing the forfeiture or sale of
the property subject to any such Lien and (ii) to the extent such Liens are not
imposed by Requirements of Law, such Liens shall in no event encumber any
property other than cash and Cash Equivalents;

(g) Leases of the properties of any Company granted by such Company to third
parties, so long as such Leases are subordinate in all respects to the Liens
granted and evidenced by the Security Documents and do not, individually or in
the aggregate, (i) interfere in any material respect with the ordinary conduct
of the business of any Company or (ii) materially impair the use (for its
intended purposes) or the value of the property subject thereto;

(h) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by any Company in the
ordinary course of business;

(i) Liens securing Indebtedness incurred pursuant to Section 6.01(e) and (i);
provided that any such Liens attach only to the property being financed pursuant
to such Indebtedness and do not encumber any other property of any Company
(other than improvements thereon);

 

-110-



--------------------------------------------------------------------------------

(j) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalents on deposit in one or more accounts
maintained by any Company, in each case granted in the ordinary course of
business in favor of the bank or banks with which such accounts are maintained,
securing amounts owing to such bank with respect to cash management and
operating account arrangements, including those involving pooled accounts and
netting arrangements; provided that, unless such Liens are non-consensual and
arise by operation of law, in no case shall any such Liens secure (either
directly or indirectly) the repayment of any Indebtedness;

(k) Liens on property of a person existing at the time such person is acquired
or merged with or into or consolidated with any Company to the extent permitted
hereunder and Liens on assets existing at the time such assets are acquired
(and, in each case, not created in anticipation or contemplation thereof);
provided that such Liens do not extend to property not subject to such Liens at
the time of acquisition (other than the proceeds or products thereof);

(l) Liens granted pursuant to the Security Documents to secure the Secured
Obligations;

(m) licenses of Intellectual Property granted by any Company and not interfering
in any material respect with the ordinary conduct of business of the Companies;

(n) the filing of UCC (or equivalent statutes) financing statements solely as a
precautionary measure in connection with operating leases or consignment of
goods;

(o) Liens securing Indebtedness incurred pursuant to Section 6.01(f) or
6.01(o)(y) (including any Permitted Refinancings thereof); provided that
(i) such Liens do not extend to, or encumber, property which constitutes
Collateral and (ii) such Liens extend only to the property (or Equity Interests)
of the non-Guarantor Subsidiary incurring such Indebtedness;

(p) Liens securing (i) Indebtedness incurred under the Existing Notes (prior to
the Refinancing) and (ii) the Permitted Term Loan Debt (from and after the
Refinancing); provided that any such Liens are subject to the Existing
Intercreditor Agreement, the Intercreditor Agreement or another intercreditor or
subordination agreement to which a representative acting on behalf of the
holders of such Indebtedness shall have become a party or otherwise subject;

(q) Liens securing Attributable Indebtedness permitted by Section 6.01(i) or
(n), so long as such Liens do not extend to property other than the property
subject to the Sale and Leaseback Transactions or to which such Attributable
Indebtedness relates;

(r) Encumbrances or exceptions expressly permitted pursuant to the Mortgages and
the Canadian Mortgages;

(s) rights of a supplier of unpaid goods to have access to and repossess such
goods under the Bankruptcy and Insolvency Act (Canada) and under the provisions
in the legislation of Canadian provinces;

(t) the reservations, limitations, provisos and conditions, if any, expressed in
any original grants of real or immovable property from the Crown under Canadian
Law;

(u) (i) Liens of any Company with respect to obligations that do not in the
aggregate at any time outstanding exceed the greater of $7,500,000 and 2.70% of
Total Assets (in each case determined as of the date of incurrence); provided,
that any such Liens are subject to an intercreditor or subordination

 

-111-



--------------------------------------------------------------------------------

agreement to which a representative acting on behalf of the holders of such
Indebtedness shall have become a party or otherwise subject and (ii) Liens that
are junior to the Liens granted pursuant to the Security Documents securing
Indebtedness incurred pursuant to Section 6.01(n), (o) or (p); provided, that
any such junior Liens securing any Indebtedness incurred pursuant to
Section 6.01(n), (o) or (p) are subject to the Intercreditor Agreement or
another intercreditor or subordination agreement to which a representative
acting on behalf of the holders of such Indebtedness shall have become a party
or otherwise subject;

(v) Liens (i) in favor of customs and revenue authorities arising as a matter of
Law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business and (ii) on specific items of inventory
or other goods and proceeds thereof of any Person securing such Person’s
obligations in respect of bankers’ acceptances or letters of credit issued or
created for the account of such person to facilitate the purchase, shipment or
storage of such inventory or goods in the ordinary course of business;

(w) Liens solely on any cash earnest money deposits made by Holdings or any of
its Subsidiaries in connection with any letter of intent or purchase agreement
permitted hereunder;

(x) ground leases in respect of Real Property on which facilities owned or
leased by Holdings or any of its Subsidiaries are located;

(y) deposits of cash with the owner or lessor of premises leased and operated by
the Borrower or any of its Subsidiaries to secure the performance of the
Borrower’s or such Subsidiary’s obligations under the terms of the lease for
such premises;

(z) (i) zoning, building, entitlement and other land use regulations by
Governmental Authorities with which the normal operation of the business
complies, and (ii) any zoning or similar law or right reserved to or vested in
any Governmental Authority to control or regulate the use of any Real Property
that does not materially interfere with the ordinary conduct of the business of
Holdings and its Subsidiaries, taken as a whole;

(aa) Liens on specific items of inventory or other goods and the proceeds
thereof securing such Person’s obligations in respect of documentary letters of
credit or banker’s acceptances issued or created for the account of such Person
to facilitate the purchase, shipment or storage of such inventory or goods;

(bb) Liens on property of any Non-Loan Party, which Liens secure Indebtedness of
any Non-Loan Party permitted under Section 6.01 or other obligations of any
Non-Loan Party not constituting Indebtedness; and

(cc) statutory or common law Liens of landlords, sublandlords, carriers,
warehousemen, mechanics, materialmen, repairmen, construction contractors or
other like Liens, so long as, in each case, such Liens secure amounts not
overdue for a period of more than thirty (30) days or if more than thirty
(30) days overdue, are unfiled and no other action has been taken to enforce
such Liens or that are being contested in good faith and by appropriate actions,
if adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP or the equivalent accounting
principles in the relevant local jurisdiction.

 

-112-



--------------------------------------------------------------------------------

Any Permitted Liens securing Obligations in respect of Indebtedness are also
permitted to secure Obligations in respect of any Permitted Refinancing and any
other refinancing or renewal of such Indebtedness that is expressly permitted
under this Agreement.

Section 6.03 Sale and Leaseback Transactions.

Enter into any arrangement, directly or indirectly, with any person whereby it
shall sell or transfer any property, real or personal, used or useful in its
business, whether now owned or hereafter acquired, and thereafter rent or lease
such property or other property which it intends to use for substantially the
same purpose or purposes as the property being sold or transferred (a “Sale and
Leaseback Transaction”) unless (i) the sale of such property is permitted by
Section 6.06 and (ii) any Liens arising in connection with its use of such
property are permitted by Section 6.02.

Section 6.04 Investment, Loan, Advances and Acquisitions.

Make or hold any Investments, except:

(a) Investments outstanding on the Closing Date or made pursuant to legally
binding written contracts in existence on the date hereof and, in each case,
identified on Schedule 6.04(a) and any modification, replacement, renewal,
reinvestment or extension of any of the foregoing; provided that the amount of
any Investment permitted pursuant to this Section 6.04(a) is not increased from
the amount of such Investment on the Closing Date;

(b) the Companies may (i) acquire and hold accounts receivables owing to any of
them if created or acquired in the ordinary course of business and payable or
dischargeable in accordance with customary terms, (ii) invest in, acquire and
hold cash and Cash Equivalents, (iii) endorse negotiable instruments held for
collection in the ordinary course of business or (iv) make lease, utility and
other similar deposits in the ordinary course of business;

(c) Hedging Obligations incurred pursuant to Section 6.01(c);

(d) loans and advances to directors, employees and officers of Holdings and its
Subsidiaries (or a direct or indirect parent of Holdings) (i) for bona fide
business purposes and (ii) to purchase Equity Interests of Holdings or any other
direct or indirect parent of the Borrower, in an aggregate amount in the case of
this clause (ii) not to exceed $2,000,000 at any time outstanding; provided that
no loans in violation of Section 402 of the Sarbanes-Oxley Act shall be
permitted hereunder;

(e) Investments by any Company in the Borrower or any Subsidiary; provided that
such Investments made by Loan Parties in Subsidiaries that are not Loan Parties
under this Section 6.04(e) shall be permitted only so long as after giving
effect thereto on a Pro Forma Basis the Payment Conditions are satisfied;

(f) Investments in securities of trade creditors or customers in the ordinary
course of business received in settlement of bona fide disputes, upon
foreclosure or pursuant to any plan of reorganization or liquidation or similar
arrangement upon the bankruptcy or insolvency of such trade creditors or
customers;

(g) Permitted Acquisitions;

(h) mergers and consolidations in compliance with Section 6.05;

 

-113-



--------------------------------------------------------------------------------

(i) Investments made by Borrower or any Subsidiary as a result of consideration
received in connection with an Asset Sale made in compliance with Section 6.06;

(j) leases of real or personal property in the ordinary course of business and
in accordance with the Security Documents;

(k) Investments in an aggregate amount at any time outstanding not to exceed
$2,000,000;

(l) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;

(m) promissory notes, securities and other non-cash consideration received in
connection with Asset Sales permitted by Section 6.06;

(n) Investments in the ordinary course of business consisting of UCC Article 3
endorsements for collection or deposit and UCC Article 4 customary trade
arrangements with customers consistent with past practices;

(o) advances of payroll payments to employees in the ordinary course of
business;

(p) (i) Investments made in the ordinary course of business in connection with
obtaining, maintaining or renewing client contracts and loans or advances made
to distributors in the ordinary course of business and (ii) Investments to the
extent that payment for such Investments is made solely with Qualified Capital
Stock of the Borrower (or any direct or indirect parent of the Borrower);

(q) Investments of a Subsidiary acquired after the Closing Date or of a
corporation merged or amalgamated or consolidated into the Borrower or merged,
amalgamated or consolidated with a Subsidiary in accordance with Section 6.05
after the Closing Date to the extent that such Investments were not made in
contemplation of or in connection with such acquisition, merger, amalgamation or
consolidation and were in existence on the date of such acquisition, merger or
consolidation;

(r) Investments made by any Non-Loan Party to the extent such Investments are
financed with the proceeds received by such Subsidiary from an Investment in
such Subsidiary permitted under this Agreement;

(s) Guarantees by any Company of leases (other than Capital Lease Obligations)
or of other obligations that do not constitute Indebtedness, in each case
entered into in the ordinary course of business; and

(t) any Investment so long as after giving effect thereto on a Pro Forma Basis
the Payment Conditions are satisfied.

An Investment shall be deemed to be outstanding to the extent not returned in
the same form as the original Investment or in cash or Cash Equivalents to
Borrower or any Subsidiary Guarantor. The amount of any Investment outstanding
at any time shall be the original cost of such Investment, reduced by any
dividend, distribution, interest payment, return of capital, repayment or other
amount received in cash by Intermediate Holdings, the Borrower or any Subsidiary
in respect of such Investment.

 

-114-



--------------------------------------------------------------------------------

Section 6.05 Mergers and Consolidations.

Wind up, liquidate or dissolve its affairs or enter into any transaction of
merger or consolidation (or agree to do any of the foregoing at any future
time), except that the following shall be permitted:

(a) Asset Sales in compliance with Section 6.06;

(b) acquisitions in compliance with Section 6.04;

(c) (i) any Subsidiary that is a Non-Loan Party may merge, amalgamate or
consolidate with or into any other Subsidiary that is a Non-Loan Party and
(ii) any Company may merge, amalgamate or consolidate with or into Borrower or
any Subsidiary Guarantor (as long as Borrower is the surviving person in the
case of any merger, amalgamation or consolidation involving Borrower, and a
Subsidiary Guarantor is the surviving person in the case of any merger,
amalgamation or consolidation involving a Subsidiary Guarantor and a Subsidiary
that is not a Loan Party); provided, that in the case of this clause (ii), the
Lien on and security interest in such property granted or to be granted in favor
of Collateral Agent under the Security Documents shall be maintained or created
in accordance with the provisions of Section 5.10 or Section 5.11, as
applicable; and

(d) subject to compliance with the provisions of Section 5.12, any Subsidiary
may change its form, dissolve, liquidate or wind up its affairs at any time;
provided that such dissolution, liquidation or winding up, as applicable, could
not reasonably be expected to have a Material Adverse Effect.

To the extent the Required Lenders or all the Lenders, as applicable, waive the
provisions of this Section 6.05 with respect to the sale of any Collateral, or
any Collateral is sold as permitted by this Section 6.05, such Collateral
(unless sold to a Company) shall be sold free and clear of the Liens created by
the Security Documents and (x) prior to the Refinancing, the Existing Notes
Security Documents and (y) from and after the Refinancing, the Term Loan
Documents, and, so long as Borrower shall have provided the Agents such
certifications or documents as any Agent shall reasonably request in order to
demonstrate compliance with this Section 6.05, the Agents shall take all actions
they deem appropriate in order to effect the foregoing.

Section 6.06 Asset Sales.

Effect any Asset Sale, or agree to effect any Asset Sale, except that the
following shall be permitted:

(a) (i) disposition of used, worn out, obsolete or surplus property by any
Company in the ordinary course of business, (ii) dispositions to landlords of
improvements made to leased real property pursuant to customary terms of leases
entered into in the ordinary course of business and (iii) the abandonment or
other disposition of property (including, without limitation, Intellectual
Property) that is, in the reasonable judgment of Borrower, no longer
economically practicable to maintain or useful in the conduct of the business of
the Companies taken as a whole;

(b) Asset Sales at fair market value; provided that Intermediate Holdings, the
Borrower or any Subsidiary shall receive not less than 75% of such consideration
in the form of cash or Cash Equivalents; provided, however, that for the
purposes of this clause (b), the following shall be deemed to be cash: (A) any
liabilities (as shown on the Borrower’s most recent balance sheet provided
hereunder or in the footnotes thereto) of Holdings, Borrower or any Subsidiary,
other than liabilities that are by their terms subordinated to the payment in
cash of the Obligations, that (x) are assumed by the transferee with

 

-115-



--------------------------------------------------------------------------------

respect to the applicable Asset Sale or (y) are otherwise cancelled or
terminated in connection with the transaction with such transferee (other than
intercompany debt owed to the Borrower or its Subsidiaries) and, in each case,
for which Holdings, Borrower or any Subsidiary shall have been validly released
by all applicable creditors in writing, (B) any securities, notes or other
obligations or assets received by Holdings, Borrower or any Subsidiary from such
transferee that are converted by Intermediate Holdings, Borrower or any
Subsidiary into cash or Cash Equivalents (to the extent of the cash or Cash
Equivalents received) within 180 days following the closing of the applicable
Asset Sale, and (C) aggregate non-cash consideration received by Holdings,
Borrower or any Subsidiary having an aggregate fair market value (determined as
of the closing of the applicable Asset Sale for which such non-cash
consideration is received) not to exceed the greater of $5,000,000 and 1.80% of
Total Assets as determined at the time of such Asset Sale (net of any non-cash
consideration converted into cash and Cash Equivalents);

(c) Leases or licenses of real or personal or intellectual property in the
ordinary course of business and in accordance with the applicable Security
Documents;

(d) Asset Sales in connection with Sale and Leaseback Transactions permitted
under Sections 6.01(i) and (n);

(e) mergers and consolidations in compliance with Section 6.05;

(f) Investments in compliance with Section 6.04;

(g) Dispositions of inventory, goods held for sale in the ordinary course of
business and immaterial assets (including allowing any registrations or any
applications for registration of any intellectual property to lapse or go
abandoned in the ordinary course of business) in the ordinary course of
business;

(h) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or
(ii) the proceeds of such disposition are promptly applied to the purchase price
of such replacement property;

(i) Dispositions of property to the Borrower or any Subsidiary; provided that if
the transferor of such property is a Loan Party the transferee thereof must be a
Loan Party;

(j) Dispositions of Cash Equivalents;

(k) transfers of property subject to Casualty Events;

(l) to the extent allowable under Section 1031 of the Code (or comparable or
successor provision), any exchange of like property (excluding any boot thereon
permitted by such provision), other than ABL Priority Collateral, for use in any
business conducted by the Borrower or any of the Subsidiaries that is not in
contravention of Section 6.12;

(m) Dispositions or discounts without recourse of accounts receivable in
connection with the compromise or collection thereof in the ordinary course of
business;

(n) any swap of assets in exchange for services or other assets in the ordinary
course of business of comparable or greater value or usefulness to the business
of the Borrower and its Subsidiaries as a whole, as determined in good faith by
the management of the Borrower;

 

-116-



--------------------------------------------------------------------------------

(o) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements; and

(p) the unwinding of any Hedging Agreement.

To the extent the Required Lenders or all the Lenders, as applicable, waive the
provisions of this Section 6.06 with respect to the sale of any Collateral, or
any Collateral is sold as permitted by this Section 6.06, such Collateral
(unless sold to a Company) shall be sold free and clear of the Liens created by
the Security Documents, and, so long as Borrower shall have provided the Agents
such certifications or documents as any Agent shall reasonably request in order
to demonstrate compliance with this Section 6.06, the Agents shall take all
actions reasonably requested in order to effect the foregoing.

Section 6.07 Dividends.

Authorize, declare or pay, directly or indirectly, any Dividends with respect to
any Company, except that the following shall be permitted:

(a) Dividends by any Subsidiary to Borrower or any other Subsidiary (and, in the
case of Dividends by a non-wholly owned Subsidiary, to the Borrower and any of
its other Subsidiaries and to each other owner of Equity Interests of such
Subsidiary based on their relative ownership interests of the relevant class of
Equity Interests);

(b) Any Company may declare and make dividend payments or other distributions
payable solely in the Equity Interests (other than Disqualified Capital Stock
not otherwise permitted by Section 6.01) of such person;

(c) payments to Intermediate Holdings to permit Intermediate Holdings to make
payments to Pubco or any other direct or indirect parent entity of Intermediate
Holdings, and the subsequent use of such payments by Pubco or any other such
direct or indirect parent of Intermediate Holdings, to repurchase or redeem
Qualified Capital Stock of Intermediate Holdings or any other such direct or
indirect parent held by officers, directors or employees or former officers,
directors or employees (or their transferees, estates or beneficiaries under
their estates) of any Company, upon their death, disability, retirement,
severance or termination of employment or service or pay interest in respect of
Holdings Employee Notes and to pay withholding or similar tax payments that are
expected to be payable in connection therewith; provided that the aggregate cash
consideration paid for all such redemptions and payments of any kind or nature
shall not exceed, in any fiscal year, the sum of (x) $1,500,000 (with unused
amounts in any fiscal year being carried over to the next succeeding fiscal year
but not to any fiscal year thereafter), plus (y) the net cash proceeds of any
“key-man” life insurance policies of any Company that have not been used to make
any repurchases, redemptions or payments under this clause (c); provided,
further, that such amount may further be increased by an amount not to exceed
the amount of any Net Cash Proceeds received by or contributed to Borrower from
the issuance and sale since the Closing Date of Qualified Capital Stock of
Intermediate Holdings or any other direct or indirect parent of Intermediate
Holdings to officers, directors or employees of any Company that have not been
used to make any repurchases, redemptions or payments under this clause (c);

(d) direct or indirect payments, Dividends or distributions to Intermediate
Holdings in an amount sufficient for Intermediate Holdings to pay, or to make
Dividends or distributions to any direct or indirect parent of Intermediate
Holdings to pay, (A) franchise taxes and other fees required to maintain

 

-117-



--------------------------------------------------------------------------------

the legal existence of Intermediate Holdings (and any direct or indirect parent
thereof) and (B) out-of-pocket legal, accounting and filing costs and other
expenses and obligations in the ordinary course of business, or otherwise
arising pursuant to arrangements related to the IPO or in connection with the
IPO, of Intermediate Holdings (and any direct or indirect parent thereof),
including overhead but excluding obligations payable to a party to the Tax
Receivable Agreements pursuant to such Tax Receivable Agreements (but, for
clarity, Pubco may make payments to any such party pursuant to the Tax
Receivable Agreements with amounts received directly or indirectly pursuant to
the other clauses of this Section 6.07);

(e) Permitted Tax Distributions;

(f) For so long as Borrower is classified as a corporation for U.S. federal
income tax purposes, direct or indirect payments Dividends or distributions to
Intermediate Holdings in order to pay, or to make Dividends or distributions to
any direct or indirect parent of Intermediate Holdings to pay, the tax liability
to each foreign, federal, state or local jurisdiction in respect of which a
consolidated, combined, unitary or affiliated return is filed by Intermediate
Holdings (or such direct or indirect parent of Intermediate Holdings) that
includes the Borrower and/or any of its Subsidiaries, to the extent such tax
liability does not exceed the taxes that would have been payable by the Borrower
and/or its Subsidiaries as a stand-alone group, reduced by any such taxes paid
or to be paid directly by the Borrower or its Subsidiaries;

(g) Payments to Intermediate Holdings to pay, or to make Dividends or
distributions to any direct or indirect parent of Intermediate Holdings
(including Holdings and Pubco) to pay, costs and expenses incurred by it in
connection with such entity being a public company, including costs and expenses
relating to ongoing compliance with federal and state securities laws and
regulations, SEC rules and regulations and the Sarbanes-Oxley Act of 2002;

(h) [Reserved];

(i) [Reserved];

(j) To the extent constituting Dividends, the Borrower (or any direct or
indirect parent thereof) and its Subsidiaries may enter into and consummate
transactions expressly permitted by any provision of Sections 6.05 or 6.08
(other than Section 6.08(a));

(k) Repurchases of Equity Interests in the Borrower, any direct or indirect
parent of the Borrower or any Subsidiary of the Borrower (or Dividends to permit
any direct or indirect parent, including Pubco, to repurchase Equity Interests)
deemed to occur upon exercise of stock options or warrants or the settlement or
vesting of other equity-based awards if such Equity Interests represent a
portion of the exercise price of, or tax withholdings with respect to, such
options, warrants or other equity-based awards;

(l) Dividends to any direct or indirect parent of the Borrower:

(i) to finance any Investments permitted under Section 6.04 and other
Investments that would be permitted to be made pursuant to this Section 6.07 and
Section 6.08 if made by the Borrower; provided that (A) such Dividend shall be
made substantially concurrently with the closing of such Investment and (B) such
parent shall, immediately following the closing thereof, cause (1) all property
acquired (whether assets or Equity Interests) to be contributed to the Borrower
or the Subsidiaries or (2) the

 

-118-



--------------------------------------------------------------------------------

merger (to the extent permitted in Section 6.05) of the Person formed or
acquired in order to consummate such Permitted Acquisition or Investment into
the Borrower or its Subsidiaries, in each case, in accordance with the
requirements of Sections 5.10 and 5.11;

(ii) the proceeds of which (A) shall be used to pay salary, commissions, bonus
and other benefits payable to and indemnities provided on behalf of officers,
employees, directors and members of management of Holdings or any other direct
or indirect parent company of the Borrower and any payroll social security or
similar taxes thereof to the extent such salaries, commissions, bonuses and
other benefits are attributable to the ownership or operation of the Borrower
and the Subsidiaries or (B) shall be used to make payments permitted under
Sections 6.08(d) and (l) (but only to the extent such payments have not been and
are not expected to be made by the Borrower or a Subsidiary);

(iii) the proceeds of which shall be used by Holdings to pay (or to make
Dividends to allow any direct or indirect parent thereof to pay) fees and
expenses (other than to Affiliates) related to any unsuccessful equity or debt
offering by Holdings (or any direct or indirect parent thereof) that is directly
attributable to the operations of the Borrower and its Subsidiaries; and

(iv) to (x) redeem, repurchase, retire or otherwise acquire any (A) Equity
Interests (“Treasury Capital Stock”) of the Borrower or any Subsidiary or
(B) Equity Interests of any direct or indirect parent of the Borrower, including
Pubco, in the case of each of subclause (A) and (B), in exchange for, or out of
the proceeds of the substantially concurrent sale (other than to the Borrower or
a Subsidiary) of, Equity Interests of the Borrower, or any direct or indirect
parent of the Borrower, including Pubco, to the extent contributed to the
capital of the Borrower or any Subsidiary (“Refunding Capital Stock”) and
(y) declare and pay dividends on the Treasury Capital Stock out of the proceeds
of the substantially concurrent sale (other than to the Borrower or a
Subsidiary) of the Refunding Capital Stock;

(m) [Reserved];

(n) Dividends the proceeds of which will be used to pay cash in lieu of
fractional Equity Interests in connection with any dividend, split or
combination thereof or any Permitted Acquisition or the exercise or settlement
of warrants, options or other securities convertible or exchangeable for Equity
Interests of the Borrower (or its direct or indirect parent, including Pubco);
and

(o) any Dividend so long as after giving effect thereto on a Pro Forma Basis the
Payment Conditions are satisfied.

It is understood that any Dividend to Holdings or any direct or indirect parent
of Holdings expressly permitted above may be made via a Dividend or distribution
to Intermediate Holdings, to then be made to Holdings or, directly or directly
through subsequent Dividends, such parent of Holdings.

Section 6.08 Transactions with Affiliates.

Enter into, directly or indirectly, any transaction or series of related
transactions, whether or not in the ordinary course of business, with any
Affiliate of any Company (other than between or among Borrower and one or more
Subsidiaries), other than any transaction or series of related transactions on
terms and conditions at least as favorable to such Company as would reasonably
be obtained by such Company at that time in a comparable arm’s-length
transaction with a person other than an Affiliate, except that the following
shall be permitted:

(a) Dividends permitted by Section 6.07;

 

-119-



--------------------------------------------------------------------------------

(b) loans may be made and other transactions may be entered into between and
among any Company and its Affiliates to the extent permitted by Section 6.01,
6.04 or 6.05;

(c) reasonable and customary director, officer and employee compensation
(including bonuses) and other benefits (including retirement, health, stock
option and other benefit plans) and indemnification arrangements;

(d) payments to the Sponsors and their Affiliates under any Management and
Monitoring Agreement;

(e) transactions with customers, clients, suppliers, joint venture partners or
purchasers or sellers of goods and services, in each case in the ordinary course
of business and otherwise not prohibited by the Loan Documents;

(f) the existence of, and the performance by any Loan Party of its obligations
under the terms of, any limited liability company, limited partnership or other
Organizational Document or securityholders agreement (including any registration
rights agreement or purchase agreement related thereto) to which it is a party
on the Closing Date and which has been disclosed to the Lenders as in effect on
the Closing Date, and similar agreements that it may enter into thereafter;
provided, however, that the existence of, or the performance by any Loan Party
of obligations under, any amendment to any such existing agreement or any such
similar agreement entered into after the Closing Date shall only be permitted by
this Section 6.08(f) to the extent not more adverse to the interest of the
Lenders in any material respect, when taken as a whole, than any of such
documents and agreements as in effect on the Closing Date;

(g) sales of Qualified Capital Stock of any direct or indirect parent of the
Borrower to Affiliates of Borrower not otherwise prohibited by the Loan
Documents and the granting of registration and other customary rights in
connection therewith;

(h) any transaction with an Affiliate where the only consideration paid by any
Loan Party is Qualified Capital Stock of any direct or indirect parent of the
Borrower;

(i) any agreement in effect on the Closing Date and disclosed in Schedule
6.08(i) or as thereafter amended or replaced, as long as such amendment or
replacement agreement is not materially adverse, as reasonably determined by
Administrative Agent, to the interests of Borrower, any other Company, or
Secured Parties in any respect, than such agreement as it was in effect on the
Closing Date;

(j) the issuance of Equity Interests or equity-based awards to any officer,
director, employee or consultant of the Borrower or any of its Subsidiaries or
any direct or indirect parent of Borrower in connection with the Transactions;

(k) transactions by Intermediate Holdings and its Subsidiaries permitted under
an express provision (including any exceptions thereto) of this Article VI;

(l) the payment of customary fees and reasonable out of pocket costs to, and
indemnities provided on behalf of, directors, officers, employees and
consultants of, Holdings, the Borrower and its Subsidiaries (or any direct or
indirect parent of the Borrower) in the ordinary course of business to the
extent attributable to the ownership or operation of the Borrower and its
Subsidiaries;

 

-120-



--------------------------------------------------------------------------------

(m) transactions in which the Borrower or any of its Subsidiaries, as the case
may be, deliver to the Administrative Agent a letter from an independent
financial advisor stating that such transaction is fair to the Borrower or such
Subsidiary from a financial point of view; and

(n) employment, consulting and severance arrangements between Intermediate
Holdings and its Subsidiaries and their respective officers and employees in the
ordinary course of business and transactions pursuant to stock option plans and
employee benefit plans and arrangements in the ordinary course of business.

Section 6.09 Reserved.

Section 6.10 Prepayments of Other Indebtedness; Modifications of Junior
Financing Documentation.

(a) Directly or indirectly prepay, redeem, purchase, defease or otherwise
satisfy prior to the scheduled maturity thereof in any manner (it being
understood that payments of regularly scheduled principal, interest and
mandatory prepayments shall be permitted) any (w) Indebtedness that is unsecured
or subject to a Lien subordinated to the Lien securing the Obligations hereunder
and, in either case, incurred pursuant to Section 6.01(n), 6.01(o) or
6.01(p)(i)(B), (x) Incremental Equivalent Debt (as defined in the Term Loan
Credit Agreement) or Indebtedness incurred in a Permitted Refinancing of such
Incremental Equivalent Debt, in each case, that is either unsecured or subject
to a Lien subordinated to the Lien securing the Obligations hereunder (other
than any Lien on ABL Priority Collateral that is pari passu with the Lien on
such ABL Priority Collateral securing the Term Loans), (y) Subordinated
Indebtedness or (z) other Indebtedness for borrowed money of a Loan Party that
is subordinated to the Obligations expressly by its terms (other than
Indebtedness among Holdings, the Borrower and its Subsidiaries) (collectively,
“Junior Financing”) except (i) any Permitted Refinancing, (ii) the conversion or
exchange of any Junior Financing to Equity Interests (other than Disqualified
Capital Stock) of the Borrower or any of its direct or indirect parents,
(iii) the prepayment of Indebtedness of the Borrower or any of its Subsidiaries
owed to the Borrower or any other Loan Party and (iv) prepayments, redemptions,
purchases, defeasances and other payments in respect of Junior Financings prior
to their scheduled maturity so long as after giving effect thereto on a Pro
Forma Basis the Payment Conditions are satisfied. For the avoidance of doubt all
payments of principal, interest and voluntary and mandatory prepayments of
“Loans” under, and as defined in, the Term Loan Credit Agreement shall be
permitted.

(b) Amend, modify or change in any manner materially adverse to the interests of
the Lenders any term or condition of any Junior Financing Documentation in
respect of any Junior Financing without the consent of the Administrative Agent
(which consent shall not be unreasonably withheld or delayed).

Section 6.11 Limitation on Certain Restrictions on Subsidiaries.

Directly or indirectly, create or otherwise cause or suffer to exist or become
effective any encumbrance or restriction on the ability of any Subsidiary to
(a) pay dividends or make any other distributions on its capital stock or any
other interest or participation in its profits owned by Borrower or any
Subsidiary, or pay any Indebtedness owed to Borrower or a Subsidiary, (b) make
loans or advances to Borrower or any Subsidiary or (c) transfer any of its
properties to Borrower or any Subsidiary, except for such encumbrances or
restrictions existing under or by reason of (i) applicable Requirements of Law;
(ii) this Agreement and the other Loan Documents; (iii) the Existing Notes
(prior to Refinancing) and the Term Loan Documents (and any Permitted
Refinancing thereof); (iv) customary provisions restricting

 

-121-



--------------------------------------------------------------------------------

subletting or assignment of any lease governing a leasehold interest of a
Subsidiary; (v) customary provisions restricting assignment of any agreement
entered into by a Subsidiary in the ordinary course of business; (vi) any holder
of a Lien permitted by Section 6.02 restricting the transfer of the property
subject thereto; (vii) restrictions contained in any documents governing any
Indebtedness incurred after the Closing Date, which is expressly permitted to be
incurred under this Agreement which are not more restrictive in any material
respect than those contained in the Term Loan Documents (and any Permitted
Refinancing thereof); (viii) customary restrictions and conditions contained in
any agreement relating to the sale of any property permitted under Section 6.06
pending the consummation of such sale; (ix) any agreement in effect at the time
such Subsidiary becomes a Subsidiary of Borrower, so long as such agreement was
not entered into in connection with or in contemplation of such person becoming
a Subsidiary of Borrower; (x) without affecting the Loan Parties’ obligations
under Section 5.10, customary provisions in partnership agreements, limited
liability company organizational governance documents, asset sale and stock sale
agreements and other similar agreements entered into in the ordinary course of
business that restrict the transfer of ownership interests in such partnership,
limited liability company or similar person; (xi) restrictions on cash or other
deposits or net worth imposed by suppliers or landlords under contracts entered
into in the ordinary course of business; (xii) any instrument governing
Indebtedness assumed in connection with any Permitted Acquisition, which
encumbrance or restriction is not applicable to any person, or the properties or
assets of any person, other than the person or the properties or assets of the
person so acquired; (xiii) in the case of any joint venture which is not a Loan
Party in respect of any matters referred to in clauses (b) and (c) above,
restrictions in such person’s Organizational Documents or pursuant to any joint
venture agreement or stockholders agreements solely to the extent of the Equity
Interests of or property held in the subject joint venture or other entity;
(xiv) agreements governing any Incremental Equivalent Debt (as defined in the
Term Loan Credit Agreement) constituting Permitted Term Loan Debt (and any
Permitted Refinancing thereof); (xv) agreements governing any Refinancing
Equivalent Debt (as defined in the Term Loan Credit Agreement) constituting
Permitted Term Loan Debt (and any Permitted Refinancing thereof); or (xvi) any
encumbrances or restrictions imposed by any amendments or refinancings that are
otherwise permitted by the Loan Documents of the contracts, instruments or
obligations referred to in this Section 6.11; provided that such amendments or
refinancings are no more materially restrictive with respect to such
encumbrances and restrictions than those prior to such amendment or refinancing.

Section 6.12 Business.

(a) With respect to Holdings, engage in any business activities or have any
properties or liabilities, other than (i) its ownership of the Equity Interests
of Intermediate Holdings and the General Partner of Intermediate Holdings,
(ii) obligations under the Loan Documents, the Term Loan Facility, any other
obligations that are non-recourse to the Loan Parties and, in each case,
refinancings and replacements thereof, (iii) the issuance of Holdings Employee
Notes and permitted payments thereunder, (iv) obligations under its limited
partnership agreement and (v) activities, properties and liabilities incidental
to the foregoing clauses (i), (ii), (iii) and (iv).

(b) With respect to Intermediate Holdings, engage in any business activities or
have any properties or liabilities, other than (i) its ownership of the Equity
Interests of the Borrower, (ii) obligations under the Loan Documents, the Term
Loan Documents and its limited partnership agreement and, in each case,
refinancings and replacements thereof, (iii) the issuance of Holdings Employee
Notes and permitted payments thereunder, and (iv) activities, properties and
liabilities incidental to the foregoing clauses (i), (ii), (iii) and (iv).

 

-122-



--------------------------------------------------------------------------------

(c) With respect to Borrower and the Subsidiaries, engage (directly or
indirectly) in any business other than those businesses in which Borrower and
its Subsidiaries are engaged on the Closing Date (or, in the good faith judgment
of the Board of Directors, which are substantially related thereto or are
reasonable extensions thereof).

Section 6.13 Fiscal Year.

Make any change in its fiscal year; provided, however, that Intermediate
Holdings or the Borrower may, upon written notice to the Administrative Agent,
change its fiscal year to any other fiscal year reasonably acceptable to the
Administrative Agent, in which case, the Borrower and the Administrative Agent
will, and are hereby authorized by the Lenders to, make any adjustments to this
Agreement that are necessary to reflect such change in fiscal year.

Section 6.14 No Further Negative Pledge.

Enter into any agreement, instrument, deed or lease which prohibits or limits
the ability of any Loan Party to create, incur, assume or suffer to exist any
Lien upon any of their respective properties or revenues, whether now owned or
hereafter acquired, or which requires the grant of any security for an
obligation if security is granted for another obligation, except the following:
(1) this Agreement and the other Loan Documents; (2) covenants in documents
creating Liens permitted by Section 6.02 prohibiting further Liens on the
properties encumbered thereby; (3) the Existing Note Documents (prior to the
Refinancing) and the Term Loan Documents (and any Permitted Refinancing
thereof); (4) any other agreement that does not restrict in any manner (directly
or indirectly) Liens created pursuant to the Loan Documents on any Collateral
securing the Secured Obligations and does not require the direct or indirect
granting of any Lien securing any Indebtedness or other obligation by virtue of
the granting of Liens on or pledge of property of any Loan Party to secure the
Secured Obligations; (5) any “equal and ratable” clause in any unsecured debt
permitted under Section 6.01 and (6) any prohibition or limitation that
(a) exists pursuant to applicable Requirements of Law, (b) consists of customary
restrictions and conditions contained in any agreement relating to the sale of
any property permitted under Section 6.06 pending the consummation of such sale,
(c) restricts subletting or assignment of leasehold interests contained in any
Lease governing a leasehold interest of Borrower or a Subsidiary, (d) exists in
any agreement in effect at the time such Subsidiary becomes a Subsidiary of
Borrower, so long as such agreement was not entered into in contemplation of
such person becoming a Subsidiary, (e) consists of customary provisions
restricting assignment of any agreement entered into by a Loan Party in the
ordinary course of business consistent with its historic business practices,
(f) agreements governing any Incremental Equivalent Debt (as defined in the Term
Loan Credit Agreement) constituting Permitted Term Loan Debt (and any Permitted
Refinancing thereof), (g) agreements governing any Refinancing Equivalent Debt
(as defined in the Term Loan Credit Agreement) constituting Permitted Term Loan
Debt (and any Permitted Refinancing thereof) or (h) is imposed by any amendments
or refinancings that are otherwise permitted by the Loan Documents of the
contracts, instruments or obligations referred to in this Section 6.14; provided
that such amendments and refinancings are no more materially restrictive with
respect to such prohibitions and limitations than those prior to such amendment
or refinancing.

Section 6.15 Canadian Pension Plans.

(a) Establish, commence participation in, commence contributing to, terminate
(in whole or in part) or assume any liability under any Canadian Defined Benefit
Plan or withdraw from participation in any “multi-unit pension plan”, as such
term is defined in the Pension Benefits Act (Manitoba) or any similar plan under
pension standards legislation in another jurisdiction in Canada without the
prior consent of the Administrative Agent.

 

-123-



--------------------------------------------------------------------------------

(b) Fail to pay or remit in a timely manner all contributions and premiums
required to be paid or remitted to or under any Canadian Pension Plan, except
where such failure could not reasonably be expected to result in a material
liability of any Loan Party or any Subsidiary.

ARTICLE VII

GUARANTEE

Section 7.01 The Guarantee.

The Guarantors hereby jointly and severally guarantee, as a primary obligor and
not as a surety to each Secured Party and their respective successors and
assigns, the prompt payment in full when due (whether at stated maturity, by
required prepayment, declaration, demand, by acceleration or otherwise) of the
principal of and interest on (including any interest, fees, costs or charges
that would accrue but for the provisions of the Title 11 of the United States
Code after any bankruptcy or insolvency petition under Title 11 of the United
States Code) the Loans made by the Lenders to, and the Notes held by each Lender
of, Borrower, and all other Secured Obligations from time to time owing to the
Secured Parties by any Loan Party under any Loan Document or any Hedging
Agreement or Treasury Services Agreement entered into with a counterparty that
is a Secured Party, except for Excluded Hedging Obligations, in each case
strictly in accordance with the terms thereof (such obligations being herein
collectively called the “Guaranteed Obligations”). The Guarantors hereby jointly
and severally agree that if Borrower or other Guarantor(s) shall fail to pay in
full when due (whether at stated maturity, by acceleration or otherwise) any of
the Guaranteed Obligations, the Guarantors will promptly pay the same in cash,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Guaranteed Obligations, the same
will be promptly paid in full when due (whether at extended maturity, by
acceleration or otherwise) in accordance with the terms of such extension or
renewal.

Section 7.02 Obligations Unconditional.

The obligations of the Guarantors under Section 7.01 shall constitute a guaranty
of payment and to the fullest extent permitted by applicable Requirements of
Law, are absolute, irrevocable and unconditional, joint and several,
irrespective of the value, genuineness, validity, regularity or enforceability
of the Guaranteed Obligations of Borrower under this Agreement, the Notes, if
any, or any other agreement or instrument referred to herein or therein, or any
substitution, release or exchange of any other guarantee of or security for any
of the Guaranteed Obligations, and, irrespective of any other circumstance
whatsoever that might otherwise constitute a legal or equitable discharge or
defense of a surety or Guarantor (except for payment in full). Without limiting
the generality of the foregoing, it is agreed that the occurrence of any one or
more of the following shall not alter or impair the liability of the Guarantors
hereunder which shall remain absolute, irrevocable and unconditional under any
and all circumstances as described above:

(i) at any time or from time to time, without notice to the Guarantors, the time
for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;

(ii) any of the acts mentioned in any of the provisions of this Agreement or the
Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;

 

-124-



--------------------------------------------------------------------------------

(iii) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be amended in any respect, or any right
under the Loan Documents or any other agreement or instrument referred to herein
or therein shall be amended or waived in any respect or any other guarantee of
any of the Guaranteed Obligations or any security therefor shall be released or
exchanged in whole or in part or otherwise dealt with;

(iv) any Lien or security interest granted to, or in favor of, Issuing Bank or
any Lender or Agent as security for any of the Guaranteed Obligations shall fail
to be perfected; or

(v) the release of any other Guarantor pursuant to Section 7.09.

The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that any Secured Party
exhaust any right, power or remedy or proceed against Borrower under this
Agreement or the Notes, if any, or any other agreement or instrument referred to
herein or therein, or against any other person under any other guarantee of, or
security for, any of the Guaranteed Obligations. The Guarantors waive any and
all notice of the creation, renewal, extension, waiver, termination or accrual
of any of the Guaranteed Obligations and notice of or proof of reliance by any
Secured Party upon this Guarantee or acceptance of this Guarantee, and the
Guaranteed Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred in reliance upon this Guarantee, and all
dealings between Borrower and the Secured Parties shall likewise be conclusively
presumed to have been had or consummated in reliance upon this Guarantee. This
Guarantee shall be construed as a continuing, absolute, irrevocable and
unconditional guarantee of payment without regard to any right of offset with
respect to the Guaranteed Obligations at any time or from time to time held by
Secured Parties, and the obligations and liabilities of the Guarantors hereunder
shall not be conditioned or contingent upon the pursuit by the Secured Parties
or any other person at any time of any right or remedy against Borrower or
against any other person which may be or become liable in respect of all or any
part of the Guaranteed Obligations or against any collateral security or
guarantee therefor or right of offset with respect thereto. This Guarantee shall
remain in full force and effect and be binding in accordance with and to the
extent of its terms upon the Guarantors and the successors and assigns thereof,
and shall inure to the benefit of the Lenders, and their respective successors
and assigns, notwithstanding that from time to time during the term of this
Agreement there may be no Guaranteed Obligations outstanding.

Section 7.03 Reinstatement.

The obligations of the Guarantors under this Article VII shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of Borrower or other Loan Party in respect of the Guaranteed Obligations is
rescinded or must be otherwise restored by any holder of any of the Guaranteed
Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise.

Section 7.04 Subrogation; Subordination.

Each Guarantor hereby agrees that until the payment and satisfaction in full in
cash of all Guaranteed Obligations and the expiration and termination of the
Commitments of the Lenders under this Agreement it shall waive any claim and
shall not exercise any right or remedy, direct or indirect, arising by reason of
any performance by it of its guarantee in Section 7.01, whether by subrogation
or otherwise, against Borrower or any other Guarantor of any of the Guaranteed
Obligations or any security for any of the Guaranteed Obligations. Any
Indebtedness of any Loan Party permitted pursuant to Section 6.01(d) shall be
subordinated to such Loan Party’s Secured Obligations in the manner set forth in
the Intercompany Note evidencing such Indebtedness.

 

-125-



--------------------------------------------------------------------------------

Section 7.05 Remedies.

The Guarantors jointly and severally agree that, as between the Guarantors and
the Lenders, the obligations of Borrower under this Agreement and the Notes, if
any, may be declared to be forthwith due and payable as provided in Section 8.01
(and shall be deemed to have become automatically due and payable in the
circumstances provided in Section 8.01) for purposes of Section 7.01,
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against Borrower and that, in the event of such declaration (or such obligations
being deemed to have become automatically due and payable), such obligations
(whether or not due and payable by Borrower) shall forthwith become due and
payable by the Guarantors for purposes of Section 7.01.

Section 7.06 Instrument for the Payment of Money.

Each Guarantor hereby acknowledges that the guarantee in this Article VII
constitutes an instrument for the payment of money, and consents and agrees that
any Lender or Agent, at its sole option, in the event of a dispute by such
Guarantor in the payment of any moneys due hereunder, shall have the right to
bring a motion-action under New York CPLR Section 3213.

Section 7.07 Continuing Guarantee.

The guarantee in this Article VII is a continuing guarantee of payment, and
shall apply to all Guaranteed Obligations whenever arising.

Section 7.08 General Limitation on Guarantee Obligations.

In any action or proceeding involving any state corporate limited partnership or
limited liability company law, or any applicable state, federal or foreign
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of any Guarantor under Section 7.01
would otherwise be held or determined to be void, voidable, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under Section 7.01, then, notwithstanding any
other provision to the contrary, the amount of such liability shall, without any
further action by such Guarantor, any Loan Party or any other person, be
automatically limited and reduced to the highest amount (after giving effect to
the right of contribution established in Section 7.10) that is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding.

Section 7.09 Release of Guarantors.

If, in compliance with the terms and provisions of the Loan Documents, such
Guarantor shall become an Excluded Subsidiary or all or substantially all of the
Equity Interests of any Guarantor are sold or otherwise transferred (a
“Transferred Guarantor”) to a person or persons, none of which is Borrower or
another Loan Party, such Excluded Subsidiary or Transferred Guarantor (as the
case may be) shall, upon the consummation of such change of status or sale or
transfer, be automatically released from its obligations under this Agreement
(including under Section 10.03 hereof) and its obligations to pledge and grant
any Collateral owned by it pursuant to any Security Document and the pledge of
such Equity Interests to Collateral Agent pursuant to the Security Agreements
shall be automatically released, and, so

 

-126-



--------------------------------------------------------------------------------

long as Borrower shall have provided the Agents such certifications or documents
as any Agent shall reasonably request, Collateral Agent shall take such actions
as are necessary to effect each release described in this Section 7.09 in
accordance with the relevant provisions of the Security Documents, so long as
Borrower shall have provided the Agents such certifications or documents as any
Agent shall reasonably request in order to demonstrate compliance with this
Agreement; provided that such Guarantor is also released from its obligations
under the Term Loan Documents on the same terms.

Section 7.10 Right of Contribution.

Each Subsidiary Guarantor hereby agrees that to the extent that a Subsidiary
Guarantor shall have paid more than its proportionate share of any payment made
hereunder, such Subsidiary Guarantor shall be entitled to seek and receive
contribution from and against any other Subsidiary Guarantor hereunder which has
not paid its proportionate share of such payment. Each Subsidiary Guarantor’s
right of contribution shall be subject to the terms and conditions of
Section 7.04. The provisions of this Section 7.10 shall in no respect limit the
obligations and liabilities of any Subsidiary Guarantor to Administrative Agent,
Issuing Bank, Swingline Lender and the Lenders, and each Subsidiary Guarantor
shall remain liable to Administrative Agent, Issuing Bank, Swingline Lender and
the Lenders for the full amount guaranteed by such Subsidiary Guarantor
hereunder.

Section 7.11 Interest Act (Canada).

For the purposes of the Interest Act (Canada), in any case in which an interest
or fee rate is stated in this Agreement to be calculated on the basis of a
number of days that is other than the number in a calendar year, the yearly rate
to which such interest or fee rate is equivalent is equal to such interest or
fee rate multiplied by the actual number of days in the year in which the
relevant interest or fee payment accrues and divided by the number of days used
as the basis for such calculation.

Section 7.12 Keepwell.

Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Loan Party to honor all
of its obligations under this Guaranty in respect of Hedging Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 7.12 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 7.12, or otherwise
under this Guaranty, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Guarantor under this Section shall remain in
full force and effect until the payment and satisfaction in fully in cash of all
Guaranteed Obligations. Each Qualified ECP Guarantor intends that this
Section 7.12 constitute, and this Section 7.12 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Loan Party
for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

-127-



--------------------------------------------------------------------------------

ARTICLE VIII

EVENTS OF DEFAULT

Section 8.01 Events of Default.

Upon the occurrence and during the continuance of the following events (“Events
of Default”):

(a) default shall be made in the payment of any principal of any Loan or any
Reimbursement Obligation when and as the same shall become due and payable,
whether at the due date thereof or at a date fixed for prepayment (whether
voluntary or mandatory) thereof or by acceleration thereof or otherwise;

(b) default shall be made in the payment of any interest on any Loan or any Fee
or any other amount (other than an amount referred to in paragraph (a) above)
due under any Loan Document, when and as the same shall become due and payable,
and such default shall continue unremedied for a period of five (5) Business
Days;

(c) any representation or warranty made or deemed made in or in connection with
any Loan Document or the borrowings or issuances of Letters of Credit hereunder,
or any representation, warranty, statement or information contained in any
report, certificate, financial statement or other instrument furnished in
connection with or pursuant to any Loan Document, shall prove to have been false
or misleading in any material respect when so made, deemed made or furnished;

(d) (i) default shall be made in the due observance or performance of any
covenant, condition or agreement contained in Section 2.21, 5.02(a) or (solely
with respect to the Borrower) 5.03(a) or in Article VI or (ii) the Borrower
shall fail to deliver a Borrowing Base Certificate as required by
Section 5.16(a) and such failure shall continue unremedied for a period of five
(5) Business Days;

(e) default shall be made in the due observance or performance by any Company of
any covenant, condition or agreement contained in any Loan Document (other than
those specified in paragraphs (a), (b) or (d) immediately above) and such
default shall continue unremedied or shall not be waived for a period of 30 days
after written notice thereof from Administrative Agent to Borrower;

(f) any Company shall (i) fail to pay any principal or interest, regardless of
amount, due in respect of any Indebtedness (other than the Obligations), when
and as the same shall become due and payable beyond any applicable grace period,
or (ii) fail to observe or perform any other term, covenant, condition or
agreement contained in any agreement or instrument evidencing or governing any
such Indebtedness if the effect of any failure referred to in this clause
(ii) is to cause, or to permit the holder or holders of such Indebtedness or a
trustee or other representative on its or their behalf to cause, such
Indebtedness to become due prior to its stated maturity or become subject to a
mandatory offer purchase by the obligor; provided that, it shall not constitute
an Event of Default pursuant to this paragraph (f) unless the aggregate amount
of all such Indebtedness referred to in clauses (i) and (ii) exceeds $5,000,000
at any one time; provided that, (x) in the case of Hedging Obligations, the
amount counted for this purpose shall be the Hedging Termination Value at such
time, (y) the occurrence and continuation of an Event of Default under, and as
defined in, the Term Loan Credit Agreement (other than a payment or bankruptcy
Event of Default under, and as defined in, the Term Loan Credit Agreement) shall
not constitute an Event of Default under this Agreement until the earliest of
(1) 60 consecutive days after the date of any such Event of Default under, and
as defined in, the Term Loan Credit Agreement (during which period such Event of
Default under, and as defined in, the Term Loan Credit Agreement is not waived
or cured), (2) the acceleration of the obligations under the Term Loan Facility
or (3) the exercise of secured creditor remedies by the agent and/or lenders
under the Term Loan Facility as a result of such Event of Default under, and as
defined in, the Term Loan Credit Agreement and (z) clause (f)(ii) shall not
apply to secured Indebtedness that becomes due as a result of the voluntary sale
or transfer of the property or assets securing such Indebtedness, if such sale
or transfer is permitted hereunder;

 

-128-



--------------------------------------------------------------------------------

(g) an involuntary proceeding shall be commenced or an involuntary petition or
application shall be filed in a court of competent jurisdiction seeking
(i) relief in respect of Intermediate Holdings, the Borrower or any Significant
Subsidiary or of a substantial part of the property or assets of Intermediate
Holdings, the Borrower or any Significant Subsidiary, under Title 11 of the
United States Code, as now constituted or hereafter amended, or any other
federal, state or foreign bankruptcy, insolvency, receivership or similar law
(including, without limitation, the Bankruptcy and Insolvency Act (Canada), the
Companies’ Creditors Arrangement Act (Canada) and any applicable corporations
legislation); (ii) the appointment of a receiver, receiver and manager, interim
receiver, trustee, custodian, sequestrator, conservator, liquidator or similar
official for Intermediate Holdings, the Borrower or any Significant Subsidiary
or for a substantial part of the property or assets of Intermediate Holdings,
the Borrower or any Significant Subsidiary; or (iii) the winding-up or
liquidation (except as permitted by Section 6.05(d)) of Intermediate Holdings,
the Borrower or any Significant Subsidiary, or seeking the dissolution,
reorganization, compromise, arrangement, adjustment, protection, moratorium,
relief, stay of proceedings of creditors generally (or any class of creditors),
or composition of any Canadian Guarantor (solely to the extent constituting a
Significant Subsidiary) or its debts or any other relief under federal,
provincial or foreign law now or hereafter in effect relating to bankruptcy,
winding-up (except as permitted by Section 6.05(d)), insolvency, reorganization,
receivership, plans of arrangement for relief or protection of debtors; and such
proceeding, application or petition shall continue undismissed for 60 days or an
order or decree approving or ordering any of the foregoing shall be entered;

(h) Intermediate Holdings, the Borrower or any Significant Subsidiary shall
(i) voluntarily commence any proceeding, make an application or file any
petition seeking relief under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law (including, without
limitation, the Bankruptcy and Insolvency Act (Canada) and the Companies’
Creditors Arrangement Act (Canada)); (ii) consent to the institution of, or fail
to contest in a timely and appropriate manner, any proceeding, application or
the filing of any petition described in clause (g) above; (iii) apply for or
consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for Intermediate Holdings, the Borrower or any
Significant Subsidiary or for a substantial part of the property or assets of
Intermediate Holdings, the Borrower or any Significant Subsidiary; (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding; (v) make a general assignment for the benefit of creditors;
(vi) become unable, admit in writing its inability or fail generally to pay its
debts as they become due; (vii) take any action for the purpose of effecting any
of the foregoing; or (viii) wind up or liquidate (except as permitted by
Section 6.05(d)) or, in the case of any Canadian Guarantor (solely to the extent
constituting a Significant Subsidiary), institutes any proceeding seeking to
adjudicate it an insolvent, or seeks dissolution, reorganization, compromise,
arrangement, adjudication, protection, moratorium, relief, stay of proceedings
of creditors generally for any class of creditors, or composition of it or its
debts or any other relief under federal, provincial or foreign law now or
hereafter in effect relating to bankruptcy, winding-up (except as permitted by
Section 6.05(d)), insolvency, reorganization, receivership, plans of arrangement
for relief or protection of debtors;

(i) one or more judgments, orders or decrees for the payment of money in an
aggregate amount in excess of $5,000,000 shall be rendered against any Company
or any combination thereof and the same shall remain undischarged, unvacated or
unbonded for a period of 60 consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to levy upon properties of any Company to enforce any such judgment;

(j) one or more ERISA Events shall have occurred that could reasonably be
expected to result in liability of any Company and its ERISA Affiliates in an
aggregate amount which would

 

-129-



--------------------------------------------------------------------------------

reasonably be expected to result in a Material Adverse Effect or a Loan Party or
any ERISA Affiliate fails to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan in an aggregate
amount which could reasonably be expected to result in a Material Adverse
Effect;

(k) any security interest and Lien purported to be created by any Security
Document representing a material portion of the Collateral shall cease to be in
full force and effect, or shall cease to give Collateral Agent, for the benefit
of the Secured Parties, the Liens, rights, powers and privileges purported to be
created and granted under such Security Document with respect to such Collateral
(including a perfected first priority security interest in and Lien on all such
Collateral, subject to Permitted Collateral Liens (and except as otherwise
expressly provided in such Security Document)) in favor of Collateral Agent, or
shall be asserted by Borrower or any other Loan Party not to be a valid,
perfected, first priority (except as otherwise expressly provided in this
Agreement or such Security Document) security interest in or Lien on such
Collateral, subject to Permitted Collateral Liens;

(l) any Loan Document or any material provisions thereof shall at any time and
for any reason be declared by a court of competent jurisdiction to be null and
void, or a proceeding shall be commenced by any Loan Party or any other person,
or by any Governmental Authority, seeking to establish the invalidity or
unenforceability thereof (exclusive of questions of interpretation of any
provision thereof), or any Loan Party shall repudiate or deny any portion of its
liability or obligation for the Obligations;

(m) there shall have occurred a Change in Control; or

(n) one or more Canadian Pension Events shall have occurred that could
reasonably be expected to result in liability of any Company and its Affiliates
in an aggregate amount which would reasonably be expected to result in a
Material Adverse Effect;

then, and in every such event (other than an event with respect to Intermediate
Holdings, Borrower or the General Partner described in paragraph (g) or
(h) above), and at any time thereafter during the continuance of such event,
Administrative Agent may, and at the request of the Required Lenders shall, by
notice to Borrower, take either or both of the following actions, at the same or
different times: (i) terminate forthwith the Commitments and (ii) declare the
Loans and Reimbursement Obligations then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal of the Loans and
Reimbursement Obligations so declared to be due and payable, together with
accrued interest thereon and any unpaid accrued Fees and all other Obligations
of Borrower accrued hereunder and under any other Loan Document, shall become
forthwith due and payable, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived by Borrower and the
Guarantors, anything contained herein or in any other Loan Document to the
contrary notwithstanding; and in any event, with respect to Intermediate
Holdings, Borrower or the General Partner described in paragraph (g) or
(h) above, the Commitments shall automatically terminate and the principal of
the Loans and Reimbursement Obligations then outstanding, together with accrued
interest thereon and any unpaid accrued Fees and all other Obligations of
Borrower accrued hereunder and under any other Loan Document, shall
automatically become due and payable, without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by
Borrower and the Guarantors, anything contained herein or in any other Loan
Document to the contrary notwithstanding.

 

-130-



--------------------------------------------------------------------------------

Section 8.02 Application of Proceeds.

The proceeds received by Collateral Agent in respect of any sale of, collection
from or other realization upon all or any part of the Collateral pursuant to the
exercise by Collateral Agent of its remedies shall be applied, in full or in
part, together with any other sums then held by the Agents pursuant to this
Agreement, promptly by Administrative Agent as follows:

(a) first, to all fees, indemnification, costs and expenses, owing to the
Agents;

(b) second, to all amounts owing to the Administrative Agent in respect of all
Protective Advances until paid in full,

(c) third, to all amounts owing to the Administrative Agent on Swingline Loans
and any Revolving Loans or LC Exposure that a Defaulting Lender has failed to
settle or fund;

(d) fourth, to all amounts owing to the Issuing Bank and to all Secured
Obligations (other than Secured Bank Product Obligations) constituting fees,
indemnification, costs and expenses owing to the Revolving Lenders;

(e) fifth, to all Secured Obligations (other than Secured Bank Product
Obligations) constituting interest;

(f) sixth, to cash collateralization of LC Exposure;

(g) seventh, to all Revolving Loans and to Designated Secured Bank Product
Obligations (including cash collateralization thereof) up to the amount of the
Bank Product Reserves existing therefor;

(h) eighth, to all other Secured Bank Product Obligations that are not
Designated Secured Bank Product Obligations or that are Designated Secured Bank
Product Obligations solely to the extent such Designated Secured Bank Product
Obligations exceed the Bank Product Reserves;

(i) ninth, to all remaining Secured Obligations, including, and any breakage,
termination or other payments under Hedging Agreements and Treasury Services
Agreements constituting Secured Obligations and any interest accrued thereon;
and

(j) last, any remaining balance to the Person entitled to receive such amounts
under the Existing Intercreditor Agreement or the Intercreditor Agreement, as
applicable, and if no such agreement exists, to the Borrower or its successors
or assigns or to whomsoever may be lawfully entitled to receive the same or as a
court of competent jurisdiction may direct.

Amounts shall be applied to payment of each category of Secured Obligations only
after Full Payment of all amounts payable from time to time under all preceding
categories. If amounts are insufficient to satisfy a category, they shall be
paid ratably among Secured Obligations in such category. The Administrative
Agent shall have no obligation to calculate the amount of any Secured Bank
Product Obligation and may request a reasonably detailed calculation thereof
from the applicable provider. If the provider fails to deliver the calculation
within five days following request, the Administrative Agent may assume the
amount is zero. In the event that any such proceeds are insufficient to pay in
full the items described in clauses (a) through (i) of this Section 8.02, the
Loan Parties shall remain liable, jointly and severally, for any deficiency.

 

-131-



--------------------------------------------------------------------------------

ARTICLE IX

ADMINISTRATIVE AGENT AND COLLATERAL AGENT

Section 9.01 Appointment and Authority.

(a) Each of the Lenders and Issuing Bank hereby irrevocably appoints Royal Bank
to act on its behalf as Administrative Agent and Collateral Agent hereunder and
under the other Loan Documents and authorizes such Agents to take such actions
on its behalf and to exercise such powers as are delegated to such Agents by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.

(b) Without prejudice to the foregoing, each of the Secured Parties hereby
irrevocably designates and appoints Administrative Agent (in such capacity, the
“Quebec Collateral Agent”) as the person holding the power of attorney (fondé de
pouvoir) of the Secured Parties as contemplated under Article 2692 of the Civil
Code of Quebec, to enter into, to take and to hold on their behalf, and for
their benefit, a deed of hypothec (“Deed of Hypothec”) to be executed by each
Canadian Guarantor granting a Lien on any Property (other than Excluded
Property) located in the Province of Quebec and to exercise such powers and
duties which are conferred thereupon under such deed. Each of the Secured
Parties hereby additionally irrevocably designates and appoints the Quebec
Collateral Agent as agent, custodian and depository for and on behalf of the
Secured Parties (i) to hold and to be the sole registered holder of any bond
(“Bond”) issued under the Deed of Hypothec, the whole notwithstanding Section 32
of the Act respecting the Special Powers of Legal Persons (Quebec) or any other
Requirements of Law, and (ii) to enter into, to take and to hold on their
behalf, and for their benefit, a bond pledge agreement (“Pledge”) to be executed
by such Canadian Guarantor under the laws of the Province of Quebec and creating
a Lien on the Bond as security for the payment and performance of, inter alia,
the Obligations. In this respect, (a) the Quebec Collateral Agent as agent,
custodian and depository for and on behalf of the Secured Parties, shall keep a
record indicating the names and addresses of, and the pro rata portion of the
obligations and indebtedness secured by the Pledge, owing to each of the Secured
Parties for and on behalf of whom the Bond is so held from time to time, and
(b) each of the Secured Parties will be entitled to the benefits of any Canadian
Collateral charged under the Deed of Hypothec and the Pledge and will
participate in the proceeds of realization of any such Canadian Collateral. The
Quebec Collateral Agent, in such aforesaid capacities shall (x) have the sole
and exclusive right and authority to exercise, except as may be otherwise
specifically restricted by the terms hereof, all rights and remedies given to
the Quebec Collateral Agent with respect to the Canadian Collateral charged
under the Deed of Hypothec and Pledge, any other Requirements of Law or
otherwise, and (y) benefit from and be subject to all provisions hereof with
respect to the Quebec Collateral Agent mutatis mutandis, including, without
limitation, all such provisions with respect to the liability or responsibility
to and indemnification by the Lenders, the Secured Parties and/or the Canadian
Guarantors.

(c) The provisions of this Article IX (other than Section 9.06 and Section 9.10)
are solely for the benefit of Administrative Agent, Collateral Agent, the
Lenders and Issuing Bank, and neither Borrower nor any other Loan Party shall
have rights as a third party beneficiary of any of such provisions.

Section 9.02 Rights as a Lender.

Each person serving as an Agent hereunder shall have the same rights and powers
in its capacity as a Lender as any other Lender and may exercise the same as
though it were not an Agent and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
each person serving as an Agent hereunder in its individual capacity. Such
person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with Borrower or any Subsidiary or other Affiliate thereof
as if such person were not an Agent hereunder and without any duty to account
therefor to the Lenders.

 

-132-



--------------------------------------------------------------------------------

Section 9.03 Exculpatory Provisions.

No Agent shall have any duties or obligations except those expressly set forth
herein and in the other Loan Documents. Without limiting the generality of the
foregoing, no Agent:

(i) shall be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii) shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that such Agent shall not be required to take
any action that, in its judgment or the judgment of its counsel, may expose such
Agent to liability or that is contrary to any Loan Document or applicable
Requirements of Law; and

(iii) shall, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to each Borrower or any of its Affiliates
that is communicated to or obtained by the person serving as such Agent or any
of its Affiliates in any capacity.

No Agent shall be liable for any action taken or not taken by it (x) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Section 10.02) or (y) in the absence of its own gross negligence or willful
misconduct. No Agent shall be deemed to have knowledge of any Default unless and
until notice describing such Default is given to such Agent by Borrower, a
Lender or Issuing Bank.

No Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to such Agent. Without limiting the
generality of the foregoing, the use of the term “agent” in this Agreement with
reference to Administrative Agent or Collateral Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead, such term us used merely as a matter of
market custom and is intended to create or reflect only an administrative
relationship between independent contracting parties.

Each party to this Agreement acknowledges and agrees that Administrative Agent
may use an outside service provider for the tracking of all UCC and PPSA
financing statements required to be filed pursuant to the Loan Documents and
notification to Administrative Agent, of, among other things, the upcoming lapse
or expiration thereof, and that any such service provider shall not be deemed to
be acting at the request or on behalf of any Agent. No Agent shall be liable for
any action taken or not taken by any such service provider.

 

-133-



--------------------------------------------------------------------------------

Section 9.04 Reliance by Agent.

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper person. Each
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender or an Issuing
Bank, Administrative Agent may presume that such condition is satisfactory to
such Lender or Issuing Bank unless Administrative Agent shall have received
notice to the contrary from such Lender or Issuing Bank prior to the making of
such Loan or the issuance of such Letter of Credit. Each Agent may consult with
legal counsel (who may be counsel for Borrower), independent accountants and
other experts selected by it, and shall be entitled to rely upon the advice of
any such counsel, accountants or experts and shall not be liable for any action
taken or not taken by it in accordance with such advice.

Section 9.05 Delegation of Duties.

Each Agent may perform any and all of its duties and exercise its rights and
powers hereunder or under any other Loan Document by or through, or delegate any
and all such rights and powers to, any one or more sub-agents appointed by such
Agent, including a sub-agent which is a non-U.S. affiliate of such Agent;
provided, that such sub-agent is a U.S. financial institution described in
Treasury Regulation Section 1.1441-1(b)(2)(ii) or a U.S. branch described in
Treasury Regulation Section 1.1441-1(b)(2)(iv). Each Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of each Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.

Section 9.06 Resignation of Agent.

(a) Each Agent may at any time upon 30 days’ advance written notice give notice
of its resignation to the Lenders, Issuing Bank and Borrower. Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, in
consultation with Borrower, to appoint a successor, which shall be a bank with
an office in the United States, or an Affiliate of any such bank with an office
in the United States; provided, in each case, that such successor is a U.S.
financial institution described in Treasury Regulation
Section 1.1441-1(b)(2)(ii) or a U.S. branch described in Treasury Regulation
Section 1.1441-1(b)(2)(iv). If no such successor shall have been so appointed by
the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Agent gives notice of its resignation, then the retiring
Agent may on behalf of the Lenders and Issuing Bank, appoint a successor Agent
meeting the qualifications set forth above provided that if the Agent shall
notify Borrower and the Lenders that no qualifying person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any collateral security held by Collateral Agent on behalf
of the Lenders or Issuing Bank under any of the

 

-134-



--------------------------------------------------------------------------------

Loan Documents, the retiring Collateral Agent shall continue to hold such
collateral security as nominee until such time as a successor Collateral Agent
is appointed) and (2) all payments, communications and determinations provided
to be made by, to or through an Agent shall instead be made by or to each Lender
and Issuing Bank directly, until such time as the Required Lenders appoint a
successor Agent as provided for above in this paragraph. Upon the acceptance of
a successor’s appointment as Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Agent, and the retiring Agent shall be discharged from all
of its duties and obligations hereunder or under the other Loan Documents (if
not already discharged therefrom as provided above in this paragraph). The fees
payable by Borrower to a successor Agent shall be the same as those payable to
its predecessor unless otherwise agreed between Borrower and such successor.
After the retiring Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article IX and Section 10.03 shall continue in
effect for the benefit of such retiring Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Agent was acting as Agent.

(b) Any resignation by Royal Bank as Administrative Agent pursuant to
Section 9.06(a) shall, unless Royal Bank gives notice to Borrower otherwise,
also constitute its resignation as Issuing Bank and Swingline Lender, and such
resignation as Issuing Bank and Swingline Lender shall become effective
simultaneously with the discharge of Administrative Agent from its duties and
obligations as set forth in the immediately preceding paragraph (except as to
already outstanding Letters of Credit and LC Obligations and Swingline Loans, as
to which Issuing Bank and Swingline Lender shall continue in such capacities
until the LC Exposure relating thereto shall be reduced to zero and such
Swingline Loans shall have been repaid, as applicable, or until the successor
Administrative Agent shall succeed to the roles of Issuing Bank and Swingline
Lender in accordance with the next sentence and perform the actions required by
the next sentence); provided, that, if Royal Bank is the only Issuing Bank at
such time, then, unless Borrower otherwise consents, Royal Bank, as resigning
Issuing Bank shall either designate a successor Issuing Bank hereunder prior to
the effectiveness of such resignation as Issuing Bank (and such successor shall
agree to act as Issuing Bank hereunder), or shall remain as Issuing Bank
hereunder. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, unless Royal Bank and such successor give notice to Borrower
otherwise, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Issuing Bank and Swingline
Lender and (ii) the successor Issuing Bank shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the retiring Issuing to
effectively assume the obligations of the retiring Issuing Bank with respect to
such Letters of Credit. At the time any such resignation of any Issuing Bank
shall become effective, Borrower shall pay all unpaid fees accrued for the
account of the retiring Issuing Bank pursuant to Section 2.05(c). Any successor
Issuing Bank shall be a U.S. financial institution described in Treasury
Regulation Section 1.1441-1(b)(2)(ii) or a U.S. branch described in Treasury
Regulation Section 1.1441-1(b)(2)(iv).

Section 9.07 Non-Reliance on Agent and Other Lenders.

Each Lender and Issuing Bank acknowledges that it has, independently and without
reliance upon any Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender further represents and
warrants that it has had the opportunity to review each document made available
to it on the Platform in connection with this Agreement and has acknowledged and
accepted the terms and conditions applicable to the recipients thereof. Each
Lender and Issuing Bank also acknowledges that it will, independently and
without reliance upon any Agent or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, any other Loan Document or any related agreement or any document
furnished hereunder or thereunder.

 

-135-



--------------------------------------------------------------------------------

Section 9.08 Withholding Tax.

To the extent required by any applicable law, Administrative Agent may withhold
from any payment to any Lender an amount equivalent to any applicable
withholding tax. Without limiting the provisions of Section 2.15(a) or (c), each
Lender and Issuing Bank shall, and does hereby, indemnify Administrative Agent,
and shall make payable in respect thereof within 30 days after demand therefor,
against any and all Taxes and any and all related losses, claims, liabilities
and expenses (including fees, charges and disbursements of any counsel for
Administrative Agent) incurred by or asserted against Administrative Agent by
the Internal Revenue Service or any other Governmental Authority as a result of
the failure of Administrative Agent to properly withhold tax from amounts paid
to or for the account of any Lender for any reason (including, without
limitation, because the appropriate form was not delivered or not property
executed, or because such Lender failed to notify Administrative Agent of a
change in circumstance that rendered the exemption from, or reduction of
withholding tax ineffective). A certificate as to the amount of such payment or
liability delivered to any Lender or Issuing Bank by Administrative Agent shall
be conclusive absent manifest error. Each Lender and Issuing Bank hereby
authorizes Administrative Agent to set off and apply any and all amounts at any
time owing to such Lender or Issuing Bank under this Agreement or any other Loan
Document against any amount due Administrative Agent under this Section 9.08.
The agreements in this Section 9.08 shall survive the resignation and/or
replacement of Administrative Agent, any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all other Obligations.

Section 9.09 No Other Duties, etc.

Anything herein to the contrary notwithstanding, none of the Bookmanagers or
Arrangers listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as Administrative Agent, Collateral Agent, a
Lender or Issuing Bank hereunder.

Section 9.10 Enforcement.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, Administrative
Agent, or as the Required Lenders may require or otherwise direct, for the
benefit of all the Lenders and Issuing Banks; provided, however, that the
foregoing shall not prohibit (a) Administrative Agent from exercising on its own
behalf the rights and remedies that inure to its benefit (solely in its capacity
as Administrative Agent) hereunder and under the other Loan Documents,
(b) Issuing Bank or Swingline Lender from exercising the rights and remedies
that inure to their benefit (solely in its capacity as Issuing Bank or Swingline
Lender, as the case may be) hereunder and under the other Loan Documents,
(c) any Lender from exercising setoff rights in accordance with, and subject to,
the terms of this Agreement, or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any bankruptcy or insolvency law.

 

-136-



--------------------------------------------------------------------------------

Section 9.11 Collateral and Guaranty Matters.

Each of the Lenders and each Issuing Bank irrevocably authorize the
Administrative Agent and the Collateral Agent, and each of the Administrative
Agent and the Collateral Agent agrees that it will:

(a) release any Lien on any property granted to or held by the Administrative
Agent or the Collateral Agent under any Loan Document (i) upon termination of
the Commitments and payment in full of all Obligations (other than
(x) contingent obligations not then due and payable and (y) Secured Bank Product
Obligations for which arrangements reasonably satisfactory to the Secured Party
that is a counterparty thereto have been made) and the expiration or termination
of all Letters of Credit (other than Letters of Credit which have been Cash
Collateralized or as to which other arrangements reasonably satisfactory to the
Administrative Agent and each applicable Issuing Bank shall have been made),
(ii) at the time the property subject to such Lien is transferred or to be
transferred as part of or in connection with any transfer permitted hereunder or
under any other Loan Document to any Person other than Holdings, Intermediate
Holdings, the Borrower or any Subsidiary Guarantor, (iii) subject to
Section 10.02, if the release of such Lien is approved, authorized or ratified
in writing by the Required Lenders, or (iv) if the property subject to such Lien
is owned by a Guarantor, upon release of such Guarantor from its obligations
under its Guaranty pursuant to clause (c) below;

(b) release or subordinate any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 6.02(c) or
Section 6.02(q); and

(c) release any Guarantor from its obligations under its Guarantee in accordance
with Section 7.09.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Collateral Agent’s authority to release or subordinate
its interest in particular types or items of property, or to release any
Guarantor from its obligations under the Guarantee pursuant to Section 7.09 and
this Section 9.11. In each case as specified in this Section 9.11, the
applicable Agent will (and each Lender irrevocably authorizes the applicable
Agent to), at the Borrower’s expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release or subordination of such item of Collateral from the assignment and
security interest granted under the Security Documents, or to evidence the
release of such Guarantor from its obligations under the Guarantee, in each case
in accordance with the terms of the Loan Documents and this Section 9.11.

ARTICLE X

MISCELLANEOUS

Section 10.01 Notices.

(a) Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in paragraph
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows:

(i) if to any Loan Party, to Borrower at:

c/o Norcraft Companies, L.P.

3020 Denmark Avenue, Suite 100

Eagan, Minnesota 55121

Attention: Chief Financial Officer

Telecopy No.: (651) 234-3398

 

-137-



--------------------------------------------------------------------------------

with a copy to:

Apax Partners, L.P.

45 Park Avenue

New York, NY 10022

Attention: David Kim

Telecopy: (212) 319-6155

and to:

c/o KarpReilly LLC

104 Field Point Road, 2nd Floor

Greenwich, Connecticut 06830

Attention: Chris Reilly, Co-Founder

Telecopy No.: (203) 504-9912

and to:

c/o Trimaran Capital Partners, LLC

425 Lexington Avenue, 3rd Floor

New York, New York 10017

Attention: Jay Bloom, Managing Partner

Telecopy No.: (212) 885-4350

and to:

Ropes & Gray LLP

1211 Avenue of the Americas

New York, NY 10036-8704

Attention: Sunil W. Savkar

Telecopy No.: (646) 728-1533

(ii) if to Administrative Agent, Collateral Agent or Issuing Bank, to it at:

ROYAL BANK OF CANADA

4th Floor, 20 King Street West

Toronto, Ontario

M5H 1C4

Attention: Manager, Agency Services Group

Fax: (416) 842-4023

 

-138-



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Paul Hastings LLP

75 E 55th Street

New York, NY 10022

Attention: Michael Baker

Telecopy: (212) 318-6855

(iii) if to a Lender, to it at its address (or telecopier number) set forth next
to its signature in this Agreement or in its Assignment and Assumption; and

(iv) if to Swingline Lender, to it at:

Royal Bank of Canada

Three World Financial Center

200 Vesey Street, New York,

New York 10281

Attention: Global Loans Administration

Telecopy No.: (212) 428-2372

with a copy (which shall not constitute notice) to:

Paul Hastings LLP

75 E 55th Street

New York, NY 10022

Attention: Michael Baker

Telecopy: (212) 318-6855

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b). Any party hereto may change its address or telecopier number for
notices and other communications hereunder by written notice to Borrower, the
Agents, Issuing Bank and Swingline Lender.

(b) Electronic Communications. Notices and other communications to the Lenders
and Issuing Bank hereunder may (subject to the provisions of this Section 10.01)
be delivered or furnished by electronic communication (including email and
Internet or intranet websites) pursuant to procedures approved by Administrative
Agent; provided that the foregoing shall not apply to notices to any Lender or
Issuing Bank pursuant to Article II if such Lender or Issuing Bank, as
applicable, has notified Administrative Agent that it is incapable of receiving
notices under such Article by electronic communication. Administrative Agent,
Collateral Agent or Borrower may, in its discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it (including pursuant to the provisions of this
Section 10.01); provided that approval of such procedures may be limited to
particular notices or communications.

 

-139-



--------------------------------------------------------------------------------

Each Loan Party hereby agrees that it will provide to Administrative Agent all
information, documents and other materials that it is obligated to furnish to
Administrative Agent or the Lenders pursuant to this Agreement and any other
Loan Document, including all notices, requests, financial statements, financial
and other reports, certificates and other information materials (the
“Communications”), by transmitting them in an electronic medium in a format
reasonably acceptable to Administrative Agent at yvonne.brazier@rbccm.com or at
such other email address(es) provided to Borrower from time to time or in such
other form as Administrative Agent shall require. In addition, each Loan Party
agrees to continue to provide the Communications to Administrative Agent in the
manner specified in this Agreement or any other Loan Document or in such other
form as Administrative Agent shall require. Nothing in this Section 10.01 shall
prejudice the right of the Agents, Issuing Bank, any Lender or any Loan Party to
give any notice or other communication pursuant to this Agreement or any other
Loan Document in any other manner specified in this Agreement or any other Loan
Document or as any such Agent or Issuing Bank, as the case may be, shall
require.

Unless Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an email address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return email or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its email address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

To the extent consented to by Administrative Agent in writing from time to time,
Administrative Agent agrees that receipt of the Communications (other than any
such Communication that (i) relates to a request for a new, or a conversion of
an existing, Borrowing or other extension of credit (including any election of
an interest rate or interest period relating thereto), (ii) relates to the
payment of any principal or other amount due under this Agreement prior to the
scheduled date therefor, (iii) provides notice of any Default under this
Agreement or (iv) is required to be delivered to satisfy any condition precedent
to the effectiveness of this Agreement and/or any borrowing or other extension
of credit hereunder) by Administrative Agent at its email address(es) set forth
above shall constitute effective delivery of the Communications to
Administrative Agent for purposes of the Loan Documents.

(c) Platform. Each Loan Party further agrees that any Agent may make the
Communications available to the Lenders by posting the Communications on
SyndTrak or a substantially similar secure electronic transmission system (the
“Platform”). The Platform is provided “as is” and “as available.” The Agents do
not warrant the accuracy or completeness of the Communications, or the adequacy
of the Platform and expressly disclaim liability for errors or omissions in the
communications. No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by any Agent in connection with the
Communications or the Platform. In no event shall any Agent or any of its
Related Parties have any liability to the Loan Parties, any Lender or any other
person for damages of any kind, including direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of any Loan Party’s or such Agent’s
transmission of communications through the Internet, except to the extent the
liability of such person is found in a final non-appealable judgment by a court
of competent jurisdiction to have resulted from such person’s gross negligence
or willful misconduct.

 

-140-



--------------------------------------------------------------------------------

(d) Public/Private. Each Loan Party hereby authorizes Administrative Agent to
distribute (i) to Private Siders all Communications, including any Communication
that any Loan Party identifies in writing is to be distributed to Private Siders
only (“Private Side Communications”), and (ii) to Public Siders all
Communications other than any Private Side Communication. Borrower represents
and warrants that no Communication (other than Private Side Communications)
contains any MNPI. Borrower agrees to designate as Private Side Communications
only those Communications or portions thereof that it reasonably believes in
good faith constitute MNPI, and agrees to use all commercially reasonable
efforts not to designate any Communications provided under Section 5.01(a),
(b) and (c) as Private Side Communications. “Private Siders” shall mean Lenders’
employees and representatives who have declared that they are authorized to
receive MNPI. “Public Siders” shall mean Lenders’ employees and representatives
who have not declared that they are authorized to receive MNPI; it being
understood that Public Siders may be engaged in investment and other
market-related activities with respect to Borrower’s or its affiliates’
securities or loans. “MNPI” shall mean material non-public information (within
the meaning of United States federal securities laws) with respect to Borrower,
its affiliates and any of its respective securities.

Each Lender acknowledges that United States federal and state securities laws
prohibit any person from purchasing or selling securities on the basis of
material, non-public information concerning the issuer of such securities or,
subject to certain limited exceptions, from communicating such information to
any other person. Each Lender confirms that it has developed procedures designed
to ensure compliance with these securities laws.

Each Lender acknowledges that circumstances may arise that require it to refer
to Communications that may contain MNPI. Accordingly, each Lender agrees that it
will use commercially reasonable efforts to designate at least one individual to
receive Private Side Communications on its behalf in compliance with its
procedures and applicable law and identify such designee (including such
designee’s contact information) in writing. Each Lender agrees to notify
Administrative Agent in writing from time to time of such Lender’s designee’s
email address to which notice of the availability of Private Side Communications
may be sent by electronic transmission.

Each Lender that elects not to be given access to Private Side Communications
does so voluntarily and, by such election, (i) acknowledges and agrees that the
Agents and other Lenders may have access to Private Side Communications that
such electing Lender does not have and (ii) takes sole responsibility for the
consequences of, and waives any and all claims based on or arising out of, not
having access to Private Side Communications.

Section 10.02 Waivers; Amendment.

(a) Generally. No failure or delay by any Agent, Issuing Bank or any Lender in
exercising any right or power hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of each Agent,
Issuing Bank and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of any Loan Document or consent to
any departure by any Loan Party therefrom shall in any event be effective unless
the same shall be permitted by this Section 10.02, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given. Without limiting the generality of the foregoing, the making of a
Loan or issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether

 

-141-



--------------------------------------------------------------------------------

any Agent, any Lender or Issuing Bank may have had notice or knowledge of such
Default at the time. No notice or demand on Borrower in any case shall entitle
Borrower to any other or further notice or demand in similar or other
circumstances.

(b) Required Consents. Subject to Section 10.02(c) and (d), neither this
Agreement nor any other Loan Document nor any provision hereof or thereof may be
waived, amended, supplemented or modified except, in the case of this Agreement,
pursuant to an agreement or agreements in writing entered into by Borrower and
Administrative Agent or, in the case of any other Loan Document, pursuant to an
agreement or agreements in writing entered into by Administrative Agent,
Collateral Agent (in the case of any Security Document) and the Loan Party or
Loan Parties that are party thereto, in each case with the written consent of
the Required Lenders; provided that no such agreement shall be effective if the
effect thereof would:

(i) increase the Commitment of any Lender without the written consent of such
Lender (it being understood that no amendment, modification, termination, waiver
or consent with respect to any condition precedent, covenant, mandatory
prepayment or Default shall constitute an increase in the Commitment of any
Lender);

(ii) reduce the principal amount or premium, if any, of any Loan (except in
connection with a payment contemplated by clause (viii) below) or LC
Disbursement or reduce the rate of interest thereon including any provision
establishing a minimum rate (other than interest pursuant to Section 2.06(c)),
or reduce any Fees payable hereunder, or change the form or currency of payment
of any Obligation, without the written consent of each Lender directly affected
thereby (it being understood that any amendment or modification to the financial
definitions in this Agreement shall not constitute a reduction in the rate of
interest for purposes of this clause (ii));

(iii) (A) change the scheduled final maturity of any Loan, (B) postpone the date
for payment of any Reimbursement Obligation or any interest, premium or fees
payable hereunder, (C) reduce the amount of, waive or excuse any such payment
(other than waiver of any increase in the interest rate pursuant to
Section 2.06(c)), or (D) postpone the scheduled date of expiration of any
Commitment or any Letter of Credit beyond the Revolving Maturity Date, in any
case, without the written consent of each Lender directly affected thereby;

(iv) increase the maximum duration of Interest Periods hereunder, without the
written consent of each Lender directly affected thereby;

(v) permit the assignment or delegation by Borrower of any of its rights or
obligations under any Loan Document, without the written consent of each Lender;

(vi) release all or substantially all of the Guarantors from their Guarantee
(except as expressly provided in Article VII), without the written consent of
each Lender;

(vii) release all or a substantial portion of the Collateral from the Liens of
the Security Documents or alter the relative priorities of the Secured
Obligations entitled to the Liens of the Security Documents, in each case
without the written consent of each Lender (it being understood that additional
Classes of Loans consented to by the Required Lenders may be equally and ratably
secured by the Collateral with the then existing Secured Obligations under the
Security Documents);

 

-142-



--------------------------------------------------------------------------------

(viii) change Section 2.14(b), (c) or (d) in a manner that would alter the pro
rata sharing of payments or setoffs required thereby or any other provision in a
manner that would alter the pro rata allocation among the Lenders of Loan
disbursements, including the requirements of Sections 2.02(a), 2.17(d) and
2.18(d), without the written consent of each Lender directly affected thereby;

(ix) change any provision of this Section 10.02(b) or Section 10.02(c) or (d),
without the written consent of each Lender directly affected thereby (except for
additional restrictions on amendments or waivers for the benefit of Lenders of
additional Classes of Loans consented to by the Required Lenders);

(x) change any provision of Section 8.02, without the written consent of each
Lender directly affected thereby;

(xi) change the percentage set forth in the definition of “Required Lenders,” or
any other provision of any Loan Document (including this Section) specifying the
number or percentage of Lenders required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written consent of each Lender affected thereby, other than to increase such
percentage or number or to give any additional Lender or group of Lenders such
right to waive, amend or modify or make any such determination or grant any such
consent;

(xii) subordinate the Obligations to any other obligation, without the written
consent of each Lender;

(xiii) change or waive any provision of Article X as the same applies to any
Agent, or any other provision hereof as the same applies to the rights or
obligations of any Agent, in each case without the written consent of such
Agent;

(xiv) change or waive any obligation of the Lenders relating to the issuance of
or purchase of participations in Letters of Credit, without the written consent
of Administrative Agent and Issuing Bank; or

(xv) change or waive any provision hereof relating to Swingline Loans (including
the definition of “Swingline Commitment”), without the written consent of
Swingline Lender;

provided, further, that no Lender consent is required to effect any amendment or
supplement to the Existing Intercreditor Agreement, the Intercreditor Agreement,
any Subordination Agreement or other intercreditor agreement or arrangement
permitted under this Agreement (i) that is for the purpose of adding the holders
of Permitted Term Loan Debt (or, in each case, a Senior Representative with
respect thereto), as parties thereto, as expressly contemplated by the terms of
the Existing Intercreditor Agreement, the Intercreditor Agreement, any such
Subordination Agreement or any such other intercreditor agreement or arrangement
permitted under this Agreement, as applicable (it being understood that any such
amendment or supplement may make such other changes to the applicable
intercreditor agreement as, in the good faith determination of the
Administrative Agent, are required to effectuate the foregoing and provided that
such other changes are not adverse, in any material respect, to the interests of
the Lenders) or (ii) that is expressly contemplated by the Existing
Intercreditor Agreement, the Intercreditor Agreement, any Subordination
Agreement or other intercreditor agreement or arrangement permitted under this
Agreement; provided, further, that no such agreement shall amend,

 

-143-



--------------------------------------------------------------------------------

modify or otherwise affect the rights or duties of the Administrative Agent
hereunder or under any other Loan Document without the prior written consent of
the Administrative Agent. Neither Holdings nor any of its Subsidiaries or
Affiliates will, directly or indirectly, pay or cause to be paid any
consideration, to or for the benefit of any Lender for or as an inducement to
any consent, waiver or amendment of any of the terms or provisions of this
Agreement or any other Loan Document unless such consideration is offered to be
paid to all Lenders and is paid to all Lenders that consent, waive or agree to
amend in the time frame set forth in the documents relating to such consent,
waiver or agreement.

Notwithstanding anything to the contrary herein:

(I) No Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder, except to the extent the consent of such
Lender would be required under clause (i), (ii) or (iii) in the proviso to the
first sentence of this Section 10.02(b).

(II) If the Administrative Agent and the Borrower shall have jointly identified
an obvious error (including, but not limited to, an incorrect cross-reference)
or any error or omission of a technical or immaterial nature, in each case, in
any provision of this Agreement or any other Loan Document (including, for the
avoidance of doubt, any exhibit, schedule or other attachment to any Loan
Document), then the Administrative Agent (acting in its sole discretion) and the
Borrower or any other relevant Loan Party shall be permitted to amend such
provision and such amendment shall become effective without any further action
or consent of any other party to any Loan Document. Notification of such
amendment shall be made by the Administrative Agent to the Lenders promptly upon
such amendment becoming effective.

(III) Any Loan Document may be waived, amended, supplemented or modified
pursuant to an agreement or agreements in writing entered into by Borrower and
Administrative Agent (without the consent of any Lender) solely to cure a defect
or error, or to grant a new Lien for the benefit of the Secured Parties or
extend an existing Lien over additional property.

(IV) This Agreement may be amended (or amended and restated) with the written
consent of the Required Lenders, the Administrative Agent and the Borrower
(a) to add one or more additional credit facilities to this Agreement and to
permit the extensions of credit from time to time outstanding thereunder and the
accrued interest and fees in respect thereof to share ratably in the benefits of
this Agreement and the other Loan Documents with the Loans and the accrued
interest and fees in respect thereof and (b) to include appropriately the
Lenders holding such credit facilities in any determination of the Required
Lenders.

(c) Collateral. Without the consent of any other person, the applicable Loan
Party or Parties and Administrative Agent and/or Collateral Agent may (in its or
their respective sole discretion, or shall, to the extent required by any Loan
Document) enter into any amendment or waiver of any Loan Document, or enter into
any new agreement or instrument, to effect the granting, perfection, protection,
expansion or enhancement of any security interest in any Collateral or
additional property to become Collateral for the benefit of the Secured Parties,
or as required by local law to give effect to, or protect any security interest
for the benefit of the Secured Parties, in any property or so that the security
interests therein comply with applicable Requirements of Law.

(d) Dissenting Lenders. If, in connection with any proposed change, waiver,
discharge or termination of the provisions of this Agreement as contemplated by
Section 10.02(b), the consent of the

 

-144-



--------------------------------------------------------------------------------

Required Lenders is obtained but the consent of one or more of such other
Lenders whose consent is required is not obtained, then Borrower shall have the
right to replace all, but not less than all, of such non-consenting Lender or
Lenders (so long as all non-consenting Lenders are so replaced) with one or more
persons pursuant to Section 2.16(b) so long as at the time of such replacement
each such new Lender consents to the proposed change, waiver, discharge or
termination.

Section 10.03 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. Borrower shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by Administrative Agent, Collateral Agent and
their respective Affiliates (including the reasonable fees, charges and
disbursements of counsel for Administrative Agent and/or Collateral Agent,
including one local counsel in any relevant jurisdiction material to the
interests of the Lenders taken as a whole and counsel otherwise obtained with
the Borrower’s consent) in connection with the syndication of the credit
facilities provided for herein (including the obtaining and maintaining of CUSIP
numbers for the Loans), the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents, including any
Inventory Appraisal, or any amendment, amendment and restatement, modification
or waiver of the provisions hereof or thereof, including in connection with
post-closing searches to confirm that security filings and recordations have
been properly made and including any costs and expenses of the service provider
referred to in Section 9.03, including, in each case, in connection with any
Default or an Event of Default to enforce any provision of the Loan Documents
and any exercise of remedies; (ii) all reasonable and documented out-of-pocket
expenses incurred by Issuing Bank in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment thereof;
(iii) all reasonable and documented out-of-pocket expenses incurred by
Administrative Agent, Collateral Agent, any Lender or Issuing Bank (including
the fees, charges and disbursements of counsel for Administrative Agent,
Collateral Agent, any Lender or Issuing Bank; provided that Borrower shall only
be required to pay fees, charges and disbursements of one counsel for
Administrative Agent and the Lenders taken as a whole, and if necessary, one
local counsel of the Administrative Agent and the Lenders taken as a whole in
any relevant jurisdiction, and solely in the case of a conflict of interest, one
additional counsel in each relevant jurisdiction for each group of affected
Lenders similarly situated taken as a whole), in connection with the enforcement
or protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section 10.03, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
related negotiations in respect of such Loans or Letters of Credit and (iv) all
documentary and similar taxes and charges in respect of the Loan Documents.

(b) Indemnification by Borrower. Borrower shall indemnify Administrative Agent
(and any sub-agent thereof), Collateral Agent (and any sub-agent thereof) each
Lender and Issuing Bank, and each Related Party of any of the foregoing persons
(each such person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related out-of-pocket expenses (including, without limitation, reasonable fees,
disbursements and other charges of counsel (but limited, in the case of legal
fees and expenses, to the reasonable and documented out-of-pocket fees,
disbursements and other charges of one counsel to all Indemnitees taken as a
whole and, if reasonably necessary, a single local counsel for all Indemnitees
taken as a whole in each relevant jurisdiction, and solely in the case of a
conflict of interest, one additional counsel in each relevant jurisdiction to
each group of affected Indemnitees similarly situated taken as a whole))
incurred by any Indemnitee or asserted against any Indemnitee by any party
hereto or any third party arising out of, in connection with, or as a result of
(i) the execution or delivery of this Agreement, any other Loan Document, or any
amendment, amendment and restatement, modification or waiver of the provisions

 

-145-



--------------------------------------------------------------------------------

hereof or thereof, or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby, (ii) any Loan or Letter of Credit or the use or proposed use
of the proceeds therefrom (including any refusal by Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or Release or threatened
Release of Hazardous Materials on, at, under or from any property owned, leased
or operated by any Company at any time, or any Environmental Claim related in
any way to any Company, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by
Borrower or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee, (y) result from a claim brought by
Borrower or any other Loan Party against an Indemnitee for breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Loan Document, if
Borrower or such Loan Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction or
(z) result from any dispute solely among Indemnitees other than any claims
against an Indemnitee in its capacity or in fulfilling its role as an
administrative agent or arranger or any similar role under this Agreement and
other than any claims arising out of any act or omission of the Borrower or any
of its Affiliates (as determined in a final and non-appealable judgment of a
court of competent jurisdiction). This Section 10.03(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims or damages
arising from any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that Borrower for any reason fails
to pay in cash in full any amount required under paragraph (a) or (b) of this
Section 10.03 to be paid by it to Administrative Agent (or any sub-agent
thereof), Collateral Agent, Issuing Bank, Swingline Lender or any Related Party
of any of the foregoing, each Lender severally agrees to pay to Administrative
Agent (or any such sub-agent), Collateral Agent (or any sub-agent thereof),
Issuing Bank, Swingline Lender or such Related Party, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount (such
indemnity shall be effective whether or not the related losses, claims, damages,
liabilities and related expenses are incurred or asserted by any party hereto or
any third party); provided that (i) the unreimbursed expense or indemnified
loss, claim, damage, liability or related expense, as the case may be, was
incurred by or asserted against Administrative Agent (or any such sub-agent),
Collateral Agent (or any sub-agent thereof), Swingline Lender or Issuing Bank in
its capacity as such, or against any Related Party of any of the foregoing
acting for Administrative Agent (or any such sub-agent), Collateral Agent (or
any sub-agent thereof), Swingline Lender or Issuing Bank in connection with such
capacity and (ii) such indemnity for Swingline Lender or Issuing Bank shall not
include losses incurred by Swingline Lender or Issuing Bank due to one or more
Lenders defaulting in their obligations to purchase participations of Swingline
Exposure under Section 2.17(d) or LC Exposure under Section 2.18(d) or to make
Revolving Loans under Section 2.18(e) (it being understood that this proviso
shall not affect Swingline Lender’s or Issuing Bank’s rights against any
Defaulting Lender). The obligations of the Lenders under this paragraph (c) are
subject to the provisions of Section 2.14. For purposes hereof, a Lender’s “pro
rata share” shall be determined based upon its share of the sum of the total
Revolving Exposure and unused Commitments at the time.

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Requirements of Law, no Loan Party shall assert, and each Loan Party
hereby waives, any claim against

 

-146-



--------------------------------------------------------------------------------

any Indemnitee, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in paragraph (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby. In
addition, Borrower, its Subsidiaries and Affiliates shall not have any liability
for any special, punitive, indirect or consequential damages relating to this
Agreement or any other Loan Document or arising out of its activities in
connection herewith or therewith (whether before or after the Closing Date)
(other than in respect of any such damages incurred or paid by an Indemnitee to
a third party, or which are included in a third-party claim, and for any
out-of-pocket expenses related thereto).

(e) Payments. All amounts due under this Section shall be payable not later than
3 Business Days after demand therefor; provided, however, that an Indemnitee
shall promptly refund such amount to the extent that there is a final and
non-appealable judicial determination that such Indemnitee was not entitled to
indemnification rights with respect to such payment pursuant to the express
terms of this Section 10.03.

Section 10.04 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that Borrower may not assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of Administrative Agent, Collateral Agent, Issuing Bank,
Swingline Lender and each Lender (except as permitted by Section 6.05) and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of Section 10.04(b), (ii) by way of participation in accordance with the
provisions of Section 10.04(d) or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.04(f) (and any other
attempted assignment or transfer by Borrower shall be null and void); provided,
however, that notwithstanding the foregoing, no Lender may assign or transfer by
participation any of its rights or obligations hereunder to (i) any Person that
is a Defaulting Lender, (ii) a natural Person or a Disqualified Institution
(unless, in the case of a Disqualified Institution, otherwise agreed by the
Borrower in its sole discretion and without giving effect to any provision
providing for deemed consent by the Borrower) or (iii) to Holdings, the Borrower
or any of their respective Subsidiaries. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in Section 10.04(d) and, to the extent expressly
contemplated hereby, the Indemnitees) any legal or equitable right, remedy or
claim under or by reason of this Agreement

 

-147-



--------------------------------------------------------------------------------

(b) Assignments by Lenders.

(i) Subject to the conditions set forth in paragraph (b)(ii) below, any Lender
may at any time assign to one or more assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld, conditioned or delayed, except in
connection with a proposed assignment to any Person listed on the Disqualified
Institutions List or an Affiliate of a Person listed on the Disqualified
Institutions List) of:

(A) the Borrower, provided that no consent of the Borrower shall be required for
(i) an assignment of all or a portion of the Loans to a Lender, an Affiliate of
a Lender or an Approved Fund or (ii) other than with respect to any proposed
assignment to any Person that is listed on the Disqualified Institutions List,
if an Event of Default under Section 8.01(a) or (b) or, solely with respect to
the Borrower, Section 8.01(g) or (h) has occurred and is continuing, to any
assignee; provided that, other than with respect to any proposed assignment to
any Person that is listed on the Disqualified Institutions List, the Borrower
shall be deemed to have consented to any such assignment of the Loans unless it
shall have objected thereto by written notice to the Administrative Agent within
ten (10) Business Days after having received notice thereof;

(B) Administrative Agent; provided that no consent of Administrative Agent shall
be required for an assignment of any Revolving Commitment or Revolving Loan to
an assignee that is a Lender with a Revolving Commitment or Revolving Loan
immediately prior to giving effect to such assignment, an Affiliate of a Lender,
or an Approved Fund; and

(C) Issuing Bank and Swingline Lender; provided that no consent of
Administrative Agent shall be required for an assignment of any Revolving
Commitment or Revolving Loan to an assignee that is a Lender with a Revolving
Commitment or Revolving Loan immediately prior to giving effect to such
assignment, an Affiliate of a Lender, or an Approved Fund.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of any assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $1,000,000 and shall be
in increments of $1,000,000 in excess thereof, unless each of the Borrower and
the Administrative Agent otherwise consent;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loan or the Commitment assigned; and

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (unless waived or reduced by the Administrative
Agent in its sole discretion).

In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including

 

-148-



--------------------------------------------------------------------------------

funding, with the consent of the Borrower and the Administrative Agent, the
applicable Pro Rata Percentage of Loans previously requested but not funded by
the Defaulting Lender, to each of which the applicable assignee and assignor
hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent or
any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full Pro Rata Percentage of all Loans in accordance with its
Pro Rata Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

Subject to acceptance and recording thereof by Administrative Agent pursuant to
Section 10.04(c), from and after the effective date specified in each Assignment
and Assumption, the Eligible Assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.12, 2.13, 2.15 and 10.03 with respect to facts and
circumstances occurring prior to the effective date of such assignment. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 10.04(d).

(c) Register. Administrative Agent, acting solely for this purpose as an agent
of Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts (and related interest amounts) of the Loans and LC Disbursements owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive, absent manifest error, and the
Borrower, the Administrative Agent, Issuing Bank and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower,
any Issuing Bank (with respect to Revolving Lenders only), Collateral Agent,
Swingline Lender (with respect to Revolving Lenders only) and any Lender (with
respect to its own interest only), at any reasonable time and from time to time
upon reasonable prior notice. This Section 10.04(c) and Section 2.04 shall be
construed so that all Loans are at all times maintained in “registered form”
within the meaning of Section 163(f), 871(h)(2) and 881(c)(2) of the Code and
any related Treasury regulations (or any other relevant or successor provisions
of the Code or of such Treasury regulations).

(d) Participations. Any Lender may at any time sell participations to any person
(other than a natural person, a Disqualified Institution, a Defaulting Lender or
Borrower or any of its Affiliates) (each, a “Participant”) in all or a portion
of such Lender’s rights and/or obligations under this Agreement (including all
or a portion of its Commitment and/or the Loans owing to it); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrower, the Agents and the
other Lenders and each Issuing Bank shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.

 

-149-



--------------------------------------------------------------------------------

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or the
other Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in clause (i), (ii), (iii),
(vi) or (vii) of the first proviso to Section 10.02(b) that requires the
affirmative vote of such Lender. Subject to Section 10.04(e), the Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.12,
2.13 and 2.15 to the same extent as if it were a Lender (subject, for the
avoidance of doubt, to the limitations and requirements of those Sections
applying to each Participant as if it were a Lender) and had acquired its
interest by assignment pursuant to Section 10.04. To the extent permitted by
applicable Law, each Participant also shall be entitled to the benefits of
Section 10.08 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.14 as though it were a Lender.

Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”). The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. The portion of any Participant Register relating to any
Participant requesting payment from the Borrower or seeking to exercise its
rights under Section 10.08 shall be available for inspection by the Borrower
upon reasonable request to the extent that such disclosure is necessary to
establish that such commitment, loan or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations.

(e) Limitations on Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 2.12, 2.13 or 2.15 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with Borrower’s prior written consent. A Participant shall
not be entitled to the benefits of Section 2.15 unless the Borrower is notified
of the participation sold to such Participant and such Participant agrees, for
the benefit of the Borrower, to comply with (and does comply with)
Section 2.15(e) as though it were a Lender.

(f) Certain Pledges. Any Lender may, without the consent of the Borrower or the
Administrative Agent, at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Requirement of Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

-150-



--------------------------------------------------------------------------------

Section 10.05 Survival of Agreement.

All covenants, agreements, representations and warranties made by the Loan
Parties in the Loan Documents and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of the Loan Documents and
the making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Agents, Issuing Bank or any Lender may have had notice or knowledge of
any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid or any Letter of Credit
(unless fully cash collateralized at 105% as provided in this Agreement) is
outstanding and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.12, 2.14 and 2.15 and Article X (other than
Section 10.12) shall survive and remain in full force and effect regardless of
the consummation of the transactions contemplated hereby, the repayment of the
Loans, the payment of the Reimbursement Obligations, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any provision hereof.

Section 10.06 Counterparts; Integration; Effectiveness.

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents, and any separate letter agreements with respect to
fees payable to Administrative Agent, constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by Administrative Agent and when
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto. Delivery of
an executed counterpart of a signature page of this Agreement by telecopier or
other electronic transmission (i.e., a “pdf” or “tif” document) shall be
effective as delivery of a manually executed counterpart of this Agreement.

Section 10.07 Severability.

Any provision of this Agreement held to be invalid, illegal or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

Section 10.08 Right of Setoff.

If an Event of Default shall have occurred and be continuing, each Lender,
Issuing Bank, and each of their respective Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by applicable
Requirements of Law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final, in whatever currency) at any time
held and other obligations (in whatever currency) at any time owing by such
Lender, Issuing Bank or any such Affiliate to or for the credit or the account
of any Borrower or any other Loan Party against any and all of the obligations
of Borrower or such Loan Party now or hereafter existing under this Agreement or
any other Loan

 

-151-



--------------------------------------------------------------------------------

Document to such Lender or Issuing Bank, irrespective of whether or not such
Lender or Issuing Bank shall have made any demand under this Agreement or any
other Loan Document and although such obligations of Borrower or such Loan Party
may be contingent or unmatured or are owed to a branch or office of such Lender
or Issuing Bank different from the branch or office holding such deposit or
obligated on such indebtedness. The rights of each Lender, Issuing Bank and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, Issuing Bank
or their respective Affiliates may have. Each Lender and Issuing Bank agrees to
notify Borrower and Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.

Section 10.09 Governing Law; Jurisdiction; Consent to Service of Process.

(a) Governing Law. This Agreement and the transactions contemplated hereby, and
all disputes between the parties under or relating to this Agreement or the
facts or circumstances leading to its execution, whether in contract, tort or
otherwise, shall be construed in accordance with and governed by the laws
(including statutes of limitation) of the State of New York, without regard to
conflicts of law principles that would require the application of the laws of
another jurisdiction.

(b) Submission to Jurisdiction. Each Loan Party and each other party hereto
hereby irrevocably and unconditionally submits, for itself and its property, to
the exclusive jurisdiction of the Supreme Court of the State of New York sitting
in New York County and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to any Loan Document, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State court
or, to the fullest extent permitted by applicable law, in such Federal court.
Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or any other Loan Document shall affect any right that Administrative
Agent, Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against any
Loan Party or its properties in the courts of any jurisdiction in connection
with the exercise of any rights under any Security Document.

(c) Venue. Each Loan Party and each other party hereto hereby irrevocably and
unconditionally waives, to the fullest extent permitted by applicable
Requirements of Law, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement or any other Loan Document in any court referred to in
Section 10.09(b). Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by applicable Requirements of Law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d) Service of Process. Each party hereto irrevocably consents to service of
process in any action or proceeding arising out of or relating to any Loan
Document, in the manner provided for notices (other than telecopier) in
Section 10.01. Nothing in this Agreement or any other Loan Document will affect
the right of any party hereto to serve process in any other manner permitted by
applicable Requirements of Law.

 

-152-



--------------------------------------------------------------------------------

Section 10.10 Waiver of Jury Trial.

Each party hereto hereby waives, to the fullest extent permitted by applicable
Requirements of Law, any right it may have to a trial by jury in any legal
proceeding directly or indirectly arising out of or relating to this Agreement,
any other Loan Document or the transactions contemplated hereby (whether based
on contract, tort or any other theory). Each party hereto (a) certifies that no
representative, agent or attorney of any other party has represented, expressly
or otherwise, that such other party would not, in the event of litigation, seek
to enforce the foregoing waiver and (b) acknowledges that it and the other
parties hereto have been induced to enter into this Agreement by, among other
things, the mutual waivers and certifications in this Section.

Section 10.11 Headings.

Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

Section 10.12 Treatment of Certain Information; Confidentiality.

Each of Administrative Agent, the Lenders and Issuing Bank agrees to maintain
the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any Governmental Authority or regulatory authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable Requirements
of Law or by any subpoena or similar legal process, (d) to any other party
hereto, (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section 10.12, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to Borrower and its
obligations or (iii) any rating agency for the purpose of obtaining a credit
rating applicable to any Lender, (g) with the consent of Borrower or (h) to the
extent such Information (x) becomes publicly available other than as a result of
a breach of this Section or (y) becomes available to Administrative Agent, any
Lender, Issuing Bank or any of their respective Affiliates on a nonconfidential
basis from a source other than Borrower. For purposes of this Section,
“Information” means all information received from Borrower or any of its
Subsidiaries relating to Borrower or any of its Subsidiaries or any of their
respective businesses, other than any such information that is available to
Administrative Agent, any Lender or Issuing Bank on a nonconfidential basis
prior to disclosure by Borrower or any of its Subsidiaries; provided that, in
the case of information received from Borrower or any of its Subsidiaries after
the date hereof, such information is clearly identified at the time of delivery
as confidential. Any person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such person has exercised the same degree of
care to maintain the confidentiality of such Information as such person would
accord to its own confidential information.

 

-153-



--------------------------------------------------------------------------------

Section 10.13 USA PATRIOT Act Notice and Customer Verification.

Each Lender that is subject to the USA PATRIOT Act and PCTFA and Administrative
Agent (for itself and not on behalf of any Lender) hereby notify Borrower that
pursuant to the “know your customer” regulations and the requirements of the USA
PATRIOT Act and PCTFA, they are required to obtain, verify and record
information that identifies each Loan Party, which information includes the
name, address and tax identification number (and other identifying information
in the event this information is insufficient to complete verification) that
will allow such Lender or Administrative Agent, as applicable, to verify the
identity of each Loan Party. After the Closing Date, this information must be
delivered to the Lenders and Administrative Agent promptly upon reasonable
request. This notice is given in accordance with the requirements of the USA
PATRIOT Act and PCTFA and is effective as to the Lenders and Administrative
Agent.

Section 10.14 Interest Rate Limitation.

Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
which are treated as interest on such Loan under applicable Requirements of Law
(collectively, the “Charges”), shall exceed the maximum lawful rate (the
“Maximum Rate”) which may be contracted for, charged, taken, received or
reserved by the Lender holding such Loan in accordance with applicable
Requirements of Law, the rate of interest payable in respect of such Loan
hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section shall be cumulated and the interest and
Charges payable to such Lender in respect of other Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Effective Rate to the date
of repayment, shall have been received by such Lender.

Section 10.15 Intercreditor Agreement.

The Administrative Agent and the Collateral Agent are authorized to enter into
the Intercreditor Agreement and the Existing Intercreditor Agreement, and the
parties hereto acknowledge that the Intercreditor Agreement and the Existing
Intercreditor Agreement are binding upon them. Each Lender (a) hereby consents
to the subordination of the Liens on the Term Priority Collateral securing the
Secured Obligations on the terms set forth in the Intercreditor Agreement,
(b) hereby agrees that it will be bound by and will take no actions contrary to
the provisions of the Intercreditor Agreement or the Existing Intercreditor
Agreement, as applicable, and (c) hereby authorizes and instructs the
Administrative Agent and Collateral Agent to enter into the Intercreditor
Agreement and the Existing Intercreditor Agreement and to subject the Liens on
the Collateral securing the Secured Obligations to the provisions thereof. The
foregoing provisions, with respect to the Intercreditor Agreement, are intended
as an inducement to the Term Secured Parties (as such term is defined in the
Intercreditor Agreement) to extend credit to the Borrower and such Term Secured
Parties are intended third-party beneficiaries of such provisions and the
provisions of the Intercreditor Agreement. Each Lender, by its execution and
delivery of this Agreement, hereby (i) confirms its agreement to the foregoing
provisions of this Section 10.15 and (ii) agrees to be bound by the terms of the
Intercreditor Agreement as an “ABL Secured Party” (as such term is defined in
the Intercreditor Agreement) and by the terms of the Existing Intercreditor
Agreement as a “First Lien Secured Party” (as such term is defined in the
Existing Intercreditor Agreement).

 

-154-



--------------------------------------------------------------------------------

Section 10.16 Obligations Absolute.

To the fullest extent permitted by applicable Requirements of Law, all
obligations of the Loan Parties hereunder shall be absolute and unconditional
irrespective of:

(a) any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of any other Loan Party;

(b) any lack of validity or enforceability of any Loan Document or any other
agreement or instrument relating thereto against any other Loan Party;

(c) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations, or any other amendment or waiver of or any
consent to any departure from any Loan Document or any other agreement or
instrument relating thereto;

(d) any exchange, release or non-perfection of any other Collateral, or any
release or amendment or waiver of or consent to any departure from any
guarantee, for all or any of the Obligations;

(e) any exercise or non-exercise, or any waiver of any right, remedy, power or
privilege under or in respect hereof or any Loan Document; or

(f) any other circumstances which might otherwise constitute a defense available
to, or a discharge of, the Loan Parties, in the case of each of the foregoing
clauses (a) through (f), other than in connection with the payment in full of
the Obligations (other than contingent obligations not then due and payable and
Secured Bank Product Obligations for which arrangements reasonably satisfactory
to the Secured Party that is a counterparty thereto have been made) and
termination of the Commitments.

Section 10.17 Judgment Currency.

Each Loan Party shall make payment relative to any Obligations in the currency
(the “Original Currency”) in which such Loan Party is required to pay such
Obligations. If any Loan Party makes payment relative to any Obligations in a
currency (the “Other Currency”) other than the Original Currency (whether
voluntarily or pursuant to an order or judgment of a court or tribunal of any
jurisdiction), such payment shall constitute a discharge of such Obligations
only to the extent of the amount of the Original Currency which the
Administrative Agent is able to purchase in Toronto, Ontario with the amount it
receives on the date of receipt. If the amount of the Original Currency which
the Administrative Agent is able to purchase is less than the amount of such
currency originally due to it in respect to the relevant Obligations, the
applicable Loan Party shall indemnify and save the Secured Parties harmless from
and against any loss or damage arising as a result of such deficiency.

[Signature Pages Follow]

 

-155-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

NORCRAFT COMPANIES, L.P. By:   NORCRAFT GP, L.L.C., its general partner By:  

/Leigh Ginter/

  Name:   Leigh Ginter   Title:   Secretary and Chief Financial Officer

 

NORCRAFT INTERMEDIATE HOLDINGS, L.P.

NORCRAFT FINANCE CORP.

NORCRAFT CANADA CORPORATION

By:  

/Leigh Ginter/

  Name:   Leigh Ginter   Title:   Secretary and Treasurer

 

[Signature Pages – Norcraft Credit Agreement]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as Administrative Agent, By:  

/Yvonne Brazier/

  Name:   Yvonne Brazier   Title:   Manager, Agency

 

[Signature Pages – Norcraft Credit Agreement]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, Swingline Lender, as Issuing Bank and as a Lender, By:  

/Philippe Pepin/

  Name:   Philippe Pepin   Title:   Authorized Signatory

 

[Signature Pages – Norcraft Credit Agreement]



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as Lender By:  

/Paul A. Taubeneck/

  Name:   Paul A. Taubeneck   Title:   Vice President

 

[Signature Pages – Norcraft Credit Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

[Form of]

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement defined below, receipt of a copy
of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including participations in any Letters of Credit and
Swingline Loans included in such facilities) and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned pursuant to clauses
(i) and (ii) above being referred to herein collectively as, the “Assigned
Interest”). Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.

 

1.    Assignor:   

 

   2.    Assignee:   

 

         [and is an Affiliate/Approved Fund of [identify Lender]1] 3.   
Borrower:    Norcraft Companies, L.P.    4.    Administrative Agent:    Royal
Bank of Canada, as the Administrative Agent under the Credit Agreement.

5. Credit Agreement: The Credit Agreement dated as of November 14, 2013 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”)

 

1 

Select as applicable.



--------------------------------------------------------------------------------

among NORCRAFT COMPANIES, L.P., a Delaware limited partnership (“Borrower”),
NORCRAFT INTERMEDIATE HOLDINGS, L.P., a Delaware limited partnership
(“Intermediate Holdings”), the Subsidiary Guarantors, the Lenders, RBC CAPITAL
MARKETS and KEYBANK NATIONAL ASSOCIATION, as joint lead arrangers and joint
bookrunners (in such capacities, individually, “Arranger” and collectively the
“Arrangers”), and ROYAL BANK OF CANADA, as swingline lender, as issuing bank, as
administrative agent (in such capacity, “Administrative Agent”) for the Lenders,
and as collateral agent (in such capacity, “Collateral Agent”) for the Secured
Parties.

6. Assigned Interest:

 

Facility Assigned

   Aggregate Amount
of
Commitment/Loans
for all Lenders      Amount of
Commitment/Loans
Assigned      Percentage
Assigned of
Commitment/Loans2  

[Revolving Loan]

   $         $                % 

Effective Date:             , 20     (the “Effective Date”) [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]3

[Signature Page Follows]

 

2  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
the Lenders thereunder.

3  This date may not be fewer than 5 Business Days after the date of the
assignment unless the Administrative Agent agrees.



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to by:

 

ASSIGNOR:

[NAME OF ASSIGNOR]

By:  

 

Title:  

ASSIGNEE:

[NAME OF ASSIGNEE]

By:  

 

Title:   [ASSIGNEE ADDRESS] [ASSIGNEE TELECOPY]

[Consented to and]4 Accepted:

 

ROYAL BANK OF CANADA, as Administrative Agent   By:  

 

    Name:     Title:

 

  [NORCRAFT COMPANIES, L.P.   By:   NORCRAFT GP, L.L.C., its general partner  
By:  

 

    Name:     Title:]5

 

4  Insert if Assignment and Assumption requires consent

5  Insert if consent of Borrower is required.



--------------------------------------------------------------------------------

 

[ROYAL BANK OF CANADA,

as Issuing Bank and Swingline Lender

  By:  

 

    Name:     Title:]6

 

6  Insert if consent of Issuing Bank or Swingline Lender required.



--------------------------------------------------------------------------------

ANNEX 1 to Assignment and Assumption

NORCRAFT COMPANIES, L.P.

CREDIT AGREEMENT

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of
Intermediate Holdings, the Borrower, or any of their Subsidiaries or Affiliates
or any other person obligated in respect of any Loan Document or (iv) the
performance or observance by Intermediate Holdings, the Borrower, or any of
their Subsidiaries or Affiliates or any other person obligated in respect of any
Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Sections 4.01(d) or 5.01 of the
Credit Agreement, as applicable, and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender, (v) if it is not
already a Lender under the Credit Agreement, the signature page to the
Assignment and Assumption accurately sets forth the contact address and telecopy
number for the Assignee, (vi) the Administrative Agent has received a processing
and recordation fee of $3,500 as of the Effective Date and (vii) if it is a
Foreign Lender, attached to the Assignment and Assumption is any documentation
required to be delivered by it pursuant to Section 2.15 of the Credit Agreement,
duly completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations that by the terms of the Loan
Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts that
have accrued to but excluding the Effective Date and to the Assignee for amounts
that have accrued from and after the Effective Date.



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be
construed in accordance with and governed by, the laws of the State of New York
without regard to conflicts of principles of law that would require the
application of the laws of another jurisdiction.



--------------------------------------------------------------------------------

EXHIBIT B

[Form of]

BORROWING REQUEST

For Revolving Loans:

Royal Bank of Canada,

as Administrative Agent

4th Floor, 20 King Street West

Toronto, Ontario M5H 1C4

Attention: Manager, Agency Services Group

For Swingline Loans:

Royal Bank of Canada

Three World Financial Center

200 Vesey Street

New York, New York 10281

Attention: Global Loans Administration

Re: Norcraft Companies, L.P.

[Date]

Ladies and Gentlemen:

Reference is made to the Credit Agreement dated as of November 14, 2013 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among NORCRAFT COMPANIES, L.P., a Delaware limited
partnership (“Borrower”), NORCRAFT INTERMEDIATE HOLDINGS, L.P., a Delaware
limited partnership (“Intermediate Holdings”), the Subsidiary Guarantors (such
term and each other capitalized term used but not defined herein having the
meaning given to it in Article I of the Credit Agreement), the Lenders, RBC
CAPITAL MARKETS and KEYBANK NATIONAL ASSOCIATION, as joint lead arrangers and
joint bookrunners (in such capacities, individually, “Arranger” and collectively
the “Arrangers”), and ROYAL BANK OF CANADA, as swingline lender, as issuing
bank, as administrative agent (in such capacity, “Administrative Agent”) for the
Lenders, and as collateral agent (in such capacity, “Collateral Agent”) for the
Secured Parties. Borrower hereby gives you notice pursuant to Section 2.03 of
the Credit Agreement that it requests a Borrowing under the Credit Agreement,
and in that connection sets forth below the terms on which such Borrowing is
requested to be made:

 

(A)   Class of Borrowing   

[Revolving Loan]

[Swingline Loan]

     (B)   Principal amount of Borrowing7   

 

     (C)   Date of Borrowing (which is a Business Day)   

 

    

 

7  Loans must be (i) an integral multiple of $500,000 and not less than
$1,000,000 or (ii) equal to the remaining available balance of the applicable
Commitments.



--------------------------------------------------------------------------------

(D)   Type of Borrowing   

[ABR Loan]8

[Eurodollar Loan]

     [(E)   Interest Period9   

 

  ]10    (F)   Location and number of Borrower’s account with Royal Bank of
Canada to which funds will be disbursed    Account No.   

 

         

 

         

 

    

Borrower hereby represents and warrants that the conditions contained in
Sections 4.02(b) and (c) of the Credit Agreement are satisfied as of the date
hereof.

[Signature Page Follows]

 

8  Shall be ABR for all Swingline Loans.

9  Shall be subject to the definition of “Interest Period” in the Credit
Agreement.

10  To be included for Eurodollar Loans.



--------------------------------------------------------------------------------

NORCRAFT COMPANIES, L.P. By:   NORCRAFT GP, L.L.C., its general partner By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT C

[Form of]

COMPLIANCE CERTIFICATE

[Date]

Reference is made to the Credit Agreement, dated as of November 14, 2013 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”), NORCRAFT COMPANIES, L.P., a Delaware
limited partnership (“Borrower”), the other Loan Parties party thereto, the
Lenders party thereto and ROYAL BANK OF CANADA, as administrative agent (in such
capacity, “Administrative Agent”) for the Lenders and collateral agent for the
Secured Parties. Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Credit Agreement. Pursuant
to Section 5.01(c) of the Credit Agreement, the undersigned, solely in his/her
capacity as a Financial Officer of the Borrower or the general partner of the
Borrower, certifies as follows:

 

  1. [Attached hereto as Exhibit A is a consolidated balance sheet of Pubco for
the fiscal year ended [                    ], and related consolidated
statements of comprehensive income, cash flows and stockholders’ or members’
equity for such fiscal year[, in comparative form with such financial statements
as of the end of, and for, the preceding fiscal year,]11 and notes thereto, all
prepared in accordance with GAAP and accompanied by (i) a report and opinion of
Grant Thornton LLP or another independently registered public accounting firm of
recognized national standing (which report and opinion (A) shall be prepared in
accordance with generally accepted auditing standards and (B) shall not be
qualified as to scope or contain any “going concern” or like qualification or
exception, except for a going concern statement that is due to the impending
maturity of any Indebtedness), (ii) a management report setting forth results of
operations and cash flows of Pubco as of the end of and for such fiscal year, as
compared to budgeted amounts, and (iii) a management’s discussion and analysis
of the financial condition and results of operations for such fiscal year.]1213

 

  2. [Attached hereto as Exhibit A is a consolidated balance sheet of Pubco as
at the end of the fiscal quarter ended [                    ], and related
consolidated statements of comprehensive income and cash flows for such fiscal
quarter and for the then elapsed portion of the fiscal year[, in comparative
form with the consolidated statements of comprehensive income and cash flows for
the comparable periods in the previous fiscal year,]14 and notes thereto,

 

11  To be included only in annual compliance certificate beginning with the
annual compliance certificate for fiscal year ending December 31, 2014.

12  To be included if accompanying annual financial statements only.

13  The requirements of Section 1. of this Exhibit shall be deemed to be
satisfied by the filing of a Form 10-K by Pubco.

14 

To be included in quarterly compliance certificates for any fiscal year ending
after December 31, 2014.



--------------------------------------------------------------------------------

  all prepared in accordance with GAAP and accompanied by (i) a certificate of a
Financial Officer stating that such financial statements fairly present, in all
material respects, the consolidated financial condition, results of operations
and cash flows of Pubco as of the date and for the periods specified in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes and (ii) a management report setting
forth results of operations and cash flows of Pubco as of the end of and for
such fiscal quarter and for the then elapsed portion of the fiscal year, as
compared to budgeted amounts.]1516

 

  3. [Attached hereto as Exhibit B are the Projections required to be delivered
pursuant to Section 5.01(d) of the Credit Agreement. Such Projections have been
prepared in good faith on the basis of the assumptions stated therein, which
assumptions were believed to be reasonable at the time of preparation of such
Projections, it being understood that actual results may vary from such
Projections and that such variations may be material.]17

 

  4. [[Except as otherwise disclosed to the Administrative Agent pursuant to the
Credit Agreement, no Default has occurred and is continuing.] [If unable to
provide the foregoing certification, attach an Annex A specifying the details of
the Default that has occurred and is continuing and any action taken or proposed
to be taken with respect thereto.]]

 

  5. [Attached hereto as Exhibit C are unaudited consolidating financial
information that explains in reasonable detail the differences between the
information relating to Pubco, on the one hand, and the information relating to
the Borrower and its consolidated Subsidiaries on a standalone basis, on the
other hand.]18

[Signature Page Follows]

 

15  To be included if accompanying quarterly financial statements only,
beginning with the quarter ending March 31, 2014.

16  The requirements of Section 2. of this Exhibit shall be deemed to be
satisfied by the filing of a Form 10-Q by Pubco.

17  To be included only in annual compliance certificate, beginning with the
fiscal year ending December 31, 2014.

18  To be included in quarterly and annual compliance certificates for any
fiscal year ending after December 31, 2013.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, solely in his/her capacity as a Financial
Officer of the Borrower or the general partner of the Borrower, has executed
this certificate for and on behalf of the Borrower, and has caused this
certificate to be delivered as of the date first set forth above.

 

NORCRAFT COMPANIES, L.P.

By:

 

NORCRAFT GP, L.L.C., its general partner

By:

 

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

EXHIBIT D

[Form of]

INTEREST ELECTION REQUEST

Royal Bank of Canada,

as Administrative Agent

20 King Street West, 4th Floor

Toronto, Ontario M5H 1C4

Attention: Manager, Agency Services Group

Re: Norcraft Companies. L.P.

[Date]

Ladies and Gentlemen:

This Interest Election Request (this “Interest Election Request”) is delivered
to you pursuant to Section 2.08 of the Credit Agreement (as amended, modified or
supplemented from time to time, the “Credit Agreement”), dated as of
November 14, 2013, among NORCRAFT COMPANIES, L.P., a Delaware limited
partnership (“Borrower”), NORCRAFT INTERMEDIATE HOLDINGS, L.P., a Delaware
limited partnership (“Intermediate Holdings”), the Subsidiary Guarantors, the
Lenders, RBC CAPITAL MARKETS and KEYBANK NATIONAL ASSOCIATION, as joint lead
arrangers and joint bookrunners (in such capacities, individually, “Arranger”
and collectively the “Arrangers”), and ROYAL BANK OF CANADA, as swingline
lender, as issuing bank, as administrative agent (in such capacity,
“Administrative Agent”) for the Lenders, and as collateral agent (in such
capacity, “Collateral Agent”) for the Secured Parties. Capitalized terms used
but not defined herein shall have the meanings given to them in the Credit
Agreement.

Borrower hereby requests that on [                    ]19 (the “Effective
Date”):

1. $[            ] of the presently outstanding principal amount of the Loans
originally made on [                    ],

2. and all presently being maintained as [ABR Loans] [Eurodollar Loans],

3. be [converted into] [continued as]: [Eurodollar Loans having an Interest
Period of [one] [two] [three] [six] [twelve] month(s)]20 [ABR Loans].

The undersigned hereby certifies that the following statement is true on the
date hereof, and will be true on the proposed Effective Date set forth above,
both before and after giving effect thereto and to the application of the
proceeds therefrom: the foregoing [conversion] [continuation] complies with the
terms and conditions of the Credit Agreement (including, without limitation,
Section 2.08 of the Credit Agreement).

 

19  Shall be a Business Day.

20  Shall be subject to the definition of “Interest Period” in the Credit
Agreement.



--------------------------------------------------------------------------------

[Signature Page Follows]



--------------------------------------------------------------------------------

Borrower has caused this Interest Election Request to be executed and delivered
by its duly authorized officer as of the date first written above.

 

NORCRAFT COMPANIES, L.P. By:   NORCRAFT GP, L.L.C., its general partner By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT E

[Form of]

JOINDER AGREEMENT

Reference is made to the Credit Agreement (as amended, modified or supplemented
from time to time, the “Credit Agreement”), dated as of November 14, 2013, among
NORCRAFT COMPANIES, L.P., a Delaware limited partnership (“Borrower”), NORCRAFT
INTERMEDIATE HOLDINGS, L.P., a Delaware limited partnership (“Intermediate
Holdings”), the Subsidiary Guarantors, the Lenders, RBC CAPITAL MARKETS and
KEYBANK NATIONAL ASSOCIATION, as joint lead arrangers and joint bookrunners (in
such capacities, individually, “Arranger” and collectively the “Arrangers”), and
ROYAL BANK OF CANADA, as swingline lender, as issuing bank, as administrative
agent (in such capacity, “Administrative Agent”) for the Lenders, and as
collateral agent (in such capacity, “Collateral Agent”) for the Secured Parties.
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement.

W I T N E S S E T H:

WHEREAS, the Guarantors have entered into the Credit Agreement and the U.S.
Security Agreement or the Canadian Security Agreement, as applicable, in order
to induce the Lenders to make the Loans and the Issuing Bank to issue Letters of
Credit to or for the benefit of Borrower;

WHEREAS, [pursuant to Section 5.10(b) of the Credit Agreement, each Subsidiary,
except for a Subsidiary expressly excluded by Section 5.10(b) of the Credit
Agreement, that was not in existence on the date of the Credit Agreement is
required to become a Guarantor under the Credit Agreement by executing a Joinder
Agreement] [pursuant to Section 5.10(d) of the Credit Agreement the Borrower may
designate any Excluded Subsidiary as a Subsidiary Guarantor]. The undersigned
Subsidiary (the “New Guarantor”) is executing this Joinder Agreement (this
“Joinder Agreement”) to the Credit Agreement in order to induce the Lenders to
make additional Revolving Loans and the Issuing Bank to issue Letters of Credit
and as consideration for the Loans previously made and Letters of Credit
previously issued.

NOW, THEREFORE, the Administrative Agent, Collateral Agent and the New Guarantor
hereby agree as follows:

1. Guarantee. In accordance with Section 5.10 of the Credit Agreement, the New
Guarantor by its signature below becomes a Guarantor under the Credit Agreement
with the same force and effect as if originally named therein as a Guarantor.

2. Representations and Warranties. The New Guarantor hereby (a) agrees to all
the terms and provisions of the Credit Agreement applicable to it as a Guarantor
thereunder and (b) represents and warrants that the representations and
warranties made by it as a Guarantor thereunder are true and correct in all
material respects (except that any representation and warranty that is qualified
as to “materiality” or “Material Adverse Effect” shall be true and correct in
all respects) on and as of the date hereof, except to the extent such
representations and warranties expressly relate to an earlier date. Each
reference to a Guarantor in the Credit Agreement shall be deemed to include the
New Guarantor. The New Guarantor hereby attaches supplements to each of the
schedules to the Credit Agreement applicable to it.

3. Severability. Any provision of this Joinder Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition



--------------------------------------------------------------------------------

or unenforceability without invalidating the remaining provisions hereof, and
any such prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

4. Counterparts. This Joinder Agreement may be executed in counterparts, each of
which shall constitute an original. Delivery of an executed signature page to
this Joinder Agreement by facsimile transmission or PDF shall be as effective as
delivery of a manually executed counterpart of this Joinder Agreement.

5. No Waiver. Except as expressly supplemented hereby, the Credit Agreement
shall remain in full force and effect.

6. Notices. All notices, requests and demands to or upon the New Guarantor, any
Agent or any Lender shall be governed by the terms of Section 10.01 of the
Credit Agreement.

7. Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES THAT WOULD
REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Joinder Agreement to be
duly executed and delivered by their duly authorized officers as of the day and
year first above written.

 

[NEW GUARANTOR] By:  

 

  Name:   Title: Address for Notices: ROYAL BANK OF CANADA, as Administrative
Agent and Collateral Agent By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT F

[Form of]

LANDLORD ACCESS AGREEMENT

LANDLORD’S LIEN WAIVER, ACCESS AGREEMENT AND CONSENT

THIS LANDLORD’S LIEN WAIVER, ACCESS AGREEMENT AND CONSENT (this “Agreement”) is
made and entered into as of              , 20     by and between
                     , having an office at                      (“Landlord”) and
ROYAL BANK OF CANADA, in its capacity as administrative agent and collateral
agent for the Secured Parties, having an office at 20 King Street West, 4th
Floor, Toronto, Ontario M5H 1C4 (in such capacity and any successor or
replacement agents, the “Agent”).

R E C I T A L S:

A. Landlord is the record title holder and owner of the real property described
in Schedule A attached hereto (the “Real Property”).

B. Landlord has leased all or a portion of the Real Property (the “Leased
Premises”) to [                    ] (“Lessee”) pursuant to a certain lease
agreement or agreements described in Schedule B attached hereto (collectively,
and as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Lease”).

C. Lessee and certain of Lessee’s affiliates have entered into: a Credit
Agreement, dated as of November 14, 2013 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among NORCRAFT COMPANIES, L.P., a Delaware limited partnership (“Borrower”),
NORCRAFT INTERMEDIATE HOLDINGS, L.P., a Delaware limited partnership
(“Intermediate Holdings”), the Subsidiary Guarantors, the Lenders, RBC CAPITAL
MARKETS and KEYBANK NATIONAL ASSOCIATION, as joint lead arrangers and joint
bookrunners (in such capacities, individually, “Arranger” and collectively the
“Arrangers”), and ROYAL BANK OF CANADA, as swingline lender, as issuing bank, as
administrative agent for the Lenders, and as collateral agent for the Secured
Parties, pursuant to which the lenders thereto have agreed to make certain loans
to the Borrower (collectively, the “Loans”). Capitalized terms used but not
defined herein shall have the meanings given to them in the Credit Agreement.

D. As security for the payment and performance of Lessee’s obligations under the
Credit Agreement and the other documents evidencing and securing the Loans
(collectively, the “Loan Documents”), the Agent, for the benefit of the Secured
Parties, has been granted a security interest in and lien upon all of Lessee’s
personal property, inventory, accounts, goods, machinery, equipment, furniture
and fixtures (together with all additions, substitutions, replacements and
improvements to, and proceeds of, the foregoing, collectively, the “Personal
Property”).

E. In order for the Agent and the Lenders under the Credit Agreement to continue
making loans or providing other financial accommodations to the Lessee or its
affiliates in reliance upon the Personal Property as collateral, the undersigned
have executed this Agreement.



--------------------------------------------------------------------------------

A G R E E M E N T :

NOW, THEREFORE, for and in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Landlord hereby represents, warrants and agrees in favor of Agent,
as follows:

1. Landlord hereby waives and releases in favor of the Agent (i) any contractual
landlord’s lien and any other landlord’s lien which it may be entitled to at law
or in equity against any Personal Property, (ii) any and all rights granted by
or under any present or future laws to levy or distrain for rent or any other
charges which may be due to the Landlord against the Personal Property and
(iii) any and all claims, liens and demands of every kind which it has or may
hereafter have against the Personal Property (including, without limitation, any
right to include the Personal Property in any secured financing Landlord may
become party to). Landlord acknowledges that the Personal Property is and will
remain personal property and not fixtures even though it may be affixed to or
placed on the Real Property.

2. Landlord certifies that (i) Landlord is the landlord under the Lease
described in Schedule B attached hereto, (ii) the Lease is in full force and
effect and has not been amended, modified or supplemented except as set forth in
Schedule B hereto, (iii) there is no defense, offset, claim or counterclaim by
or in favor of Landlord against Lessee under the Lease or against the
obligations of Landlord under the Lease and (iv) no notice of default has been
given under or in connection with the Lease which has not been cured, and
Landlord has no knowledge of any occurrence of any other default under or in
connection with the Lease.

3. Landlord agrees that Agent has the right to remove the Personal Property from
the Leased Premises at any time prior to the occurrence of a default under the
Lease and, after the occurrence of such a default, during the Standstill Period
(as hereinafter defined); provided that Agent shall (1) repair any damage
arising from such removal and (2) pay Landlord the basic rental under the Lease
(excluding penalties or charges arising out of any default under the Lease or
holdover status of the Lessee) to the extent not paid by Lessee, prorated on a
per diem basis for each day during the Standstill Period the Agent is occupying
the Leased Premises. Landlord further agrees that, during the foregoing periods,
Landlord will not (i) remove any of the Personal Property from the Leased
Premises or (ii) hinder Agent’s actions in removing Personal Property from the
Leased Premises or Agent’s actions in otherwise enforcing its security interest
in the Personal Property. Agent shall not be liable for any diminution in value
of the Leased Premises caused by the absence of Personal Property actually
removed or by the need to replace the Personal Property after such removal.
Landlord acknowledges that Agent shall have no obligation to remove the Personal
Property from the Leased Premises.

4. Landlord acknowledges and agrees that Lessee’s granting of a security
interest in the Personal Property in favor of Agent (for its benefit and the
benefit of Secured Parties) shall not constitute a default under the Lease nor
permit Landlord to terminate the Lease or re-enter or repossess the Leased
Premises or otherwise be the basis for the exercise of any remedy by Landlord
and Landlord hereby expressly consents to the granting of such security
interest.

5. Notwithstanding anything to the contrary contained in this Agreement or the
Lease, in the event of a default by Lessee under the Lease, Landlord agrees that
(i) it shall provide to Agent at the address set forth in the introductory
paragraph hereof a copy of any notice of default delivered to Lessee under the
Lease and (ii) it shall not exercise any of its remedies against Lessee provided
in favor of Landlord under the Lease or at law or in equity until the date which
is 90 days after the date the Landlord delivers written notice of such default
to Lessee (such 90 day period being referred to as the “Standstill Period”).
Agent shall have the right, but not the obligation, during the Standstill
Period, to cure any such default and Landlord shall accept any such cure by
Agent or Lessee. If, during the Standstill Period, Agent or Lessee or any other
Person cures any such default, then Landlord shall rescind the notice of
default.



--------------------------------------------------------------------------------

6. The terms and provisions of this Agreement shall inure to the benefit of and
be binding upon the successors and assigns of Landlord (including, without
limitation, any successor owner of the Real Property), and Agent. Landlord will
disclose the terms and conditions of this Agreement to any purchaser or
successor to Landlord’s interest in the Leased Premises. Notwithstanding that
the provisions of this Agreement are self-executing, Landlord agrees, upon
request by Agent, to execute and deliver a written acknowledgment confirming the
provisions of this Agreement in form and substance satisfactory to Agent.

7. All notices to any party hereto under this Agreement shall be in writing and
sent to such party at its respective address set forth above (or at such other
address as shall be designated by such party in a written notice to the other
party complying as to delivery with the terms of this Section 7) by certified
mail, postage prepaid, return receipt requested or by overnight delivery
service.

8. The provisions of this Agreement shall continue in effect until Landlord
shall have received Agent’s written certification that Agent’s security interest
has terminated.

9. THE INTERPRETATION, VALIDITY AND ENFORCEMENT OF THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED UNDER THE LAWS OF THE STATE OF NEW YORK, WITHOUT
GIVING EFFECT TO THE CONFLICTS OF LAWS PRINCIPLES THEREOF.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Agent have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the date first
above written.

 

 

  , as Landlord   By:  

 

    Name:     Title:  

 

ROYAL BANK OF CANADA, as Administrative Agent By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Schedule A

Description of Real Property



--------------------------------------------------------------------------------

Schedule B

Description of Leases

 

Lessor

  

Lessee

  

Dated

  

Modification

  

Location/Property

Address



--------------------------------------------------------------------------------

EXHIBIT G

[Form of]

LC REQUEST [AMENDMENT]

[Date]

Royal Bank of Canada,

as Issuing Bank and Administrative Agent

20 King Street West, 4th Floor

Toronto, Ontario M5H 1C4

Attention: Manager, Agency Services Group

Ladies and Gentlemen:

We hereby request that Royal Bank of Canada, as Issuing Bank under the Credit
Agreement (as amended, modified or supplemented from time to time, the “Credit
Agreement”), dated as of November 14, 2013, among NORCRAFT COMPANIES, L.P., a
Delaware limited partnership (“Borrower”), NORCRAFT INTERMEDIATE HOLDINGS, L.P.,
a Delaware limited partnership (“Intermediate Holdings”), the Subsidiary
Guarantors, the Lenders, RBC CAPITAL MARKETS and KEYBANK NATIONAL ASSOCIATION,
as joint lead arrangers and joint bookrunners (in such capacities, individually,
“Arranger” and collectively the “Arrangers”), and ROYAL BANK OF CANADA, as
swingline lender, as issuing bank, as administrative agent (in such capacity,
“Administrative Agent”) for the Lenders, and as collateral agent (in such
capacity, “Collateral Agent”) for the Secured Parties, [issue] [amend] [renew]
[extend] [a] [an existing] [Standby] [Commercial] Letter of Credit for the
account of the undersigned21 on             , 20    22 (the “Date of
[Issuance][Amendment][Renewal] [Extension]”)23 in the aggregate stated amount of
$            . [Such Letter of Credit was originally issued on [date].] The
requested Letter of Credit [shall be] [is] denominated in Dollars. Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement.

The beneficiary of the requested Letter of Credit [will be] [is]
                    24, and such Letter of Credit [will be] [is] in support of
                    25 and [will have] [has] a stated expiration date of
                    , 20    26. [Describe the nature of the amendment, renewal
or extension.]

 

21  If the LC Request is for the account of a Subsidiary, Borrower shall be a
co-applicant, and be jointly and severally liable, with respect to each Letter
of Credit issued for the account or in favor of any Subsidiary.

22  Date of lssuance [Amendment] [Renewal] [Extension] which shall be at least
three Business Days after the date of this LC Request, if this LC Request is
delivered to the Issuing Bank by 11:00 a.m., New York City time (or such shorter
period as is acceptable to the Issuing Bank).

23  Shall be a Business Day.

24  Insert name and address of beneficiary.

25  Insert description of the obligation to which it relates in the case of
Standby Letters of Credit and a description of the commercial transaction which
is being supported in the case of Commercial Letters of Credit.

26  Shall not be later than the close of business on the Letter of Credit
Expiration Date.



--------------------------------------------------------------------------------

We hereby certify that:

(1) At the time of and immediately after giving effect to the [issuance]
[amendment] [renewal] [extension] of the Letter of Credit requested herein, no
Default will have occurred and be continuing.

(2) Each of the representations and warranties made by any Loan Party set forth
in any Loan Document will be true and correct in all material respects (except
that any representation and warranty that is qualified as to “materiality” or
“Material Adverse Effect”, after giving effect to such qualification, will be
true and correct in all respects) on the Date of [Issuance][Amendment][Renewal]
[Extension] and with the same effect as though made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date.

(3) After giving effect to the request herein, (i) the LC Exposure will not
exceed the LC Commitment and (ii) the total Revolving Exposure will not exceed
the lesser of (A) the total Revolving Commitments and (B) the Borrowing Base
then in effect.

[Signature Page Follows]



--------------------------------------------------------------------------------

NORCRAFT COMPANIES, L.P. By:   NORCRAFT GP, L.L.C., its general partner By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT H

[Form of]

INTERCREDITOR AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT I-1

[Form of]

U.S. MORTGAGE



--------------------------------------------------------------------------------

EXHIBIT I-2

[Form of]

CANADIAN MORTGAGE



--------------------------------------------------------------------------------

EXHIBIT J-1

[Form of]

REVOLVING NOTE

 

$                New York, New York    [Date]

FOR VALUE RECEIVED, the undersigned, NORCRAFT COMPANIES, L.P., a Delaware
limited partnership (“Borrower”), hereby promises to pay to
                    (the “Lender”) on the Revolving Maturity Date, in lawful
money of the United States and in immediately available funds, the principal
amount of the lesser of (a)         DOLLARS ($            ) and (b) the
aggregate unpaid principal amount of all Revolving Loans of the Lender
outstanding under the Credit Agreement referred to below. Borrower further
agrees to pay interest in like money at such office specified in Section 2.14(a)
of the Credit Agreement on the unpaid principal amount hereof from time to time
from the date hereof at the rates and on the dates specified in Section 2.06 of
the Credit Agreement.

The holder of this Revolving Note (this “Note”) may endorse and attach a
schedule to reflect the date, Type and amount of each Revolving Loan of the
Lender outstanding under the Credit Agreement, the date and amount of each
payment or prepayment of principal thereof, and the date of each interest rate
conversion or continuation pursuant to Section 2.08 of the Credit Agreement and
the principal amount subject thereto; provided that the failure of the Lender to
make any such recordation (or any error in such recordation) shall not affect
the obligations of Borrower hereunder or under the Credit Agreement.

This Note is one of the Notes referred to in the Credit Agreement (as amended,
modified or supplemented from time to time, the “Credit Agreement”), dated as of
November 14, 2013, among Borrower, NORCRAFT INTERMEDIATE HOLDINGS, L.P., a
Delaware limited partnership (“Intermediate Holdings”), the Subsidiary
Guarantors, the Lenders, RBC CAPITAL MARKETS and KEYBANK NATIONAL ASSOCIATION,
as joint lead arrangers and joint bookrunners (in such capacities, individually,
“Arranger” and collectively the “Arrangers”), and ROYAL BANK OF CANADA, as
swingline lender, as issuing bank, as administrative agent (in such capacity,
“Administrative Agent”) for the Lenders, and as collateral agent (in such
capacity, “Collateral Agent”) for the Secured Parties, is subject to the
provisions thereof and is subject to optional and mandatory prepayments in whole
or in part as provided therein. Capitalized terms used but not defined herein
shall have the meanings given to them in the Credit Agreement.

This Note is secured and guaranteed as provided in the Credit Agreement and the
Security Documents. Reference is hereby made to the Credit Agreement and the
Security Documents for a description of the properties and assets in which a
security interest has been granted, the nature and extent of the security and
guarantees, the terms and conditions upon which the security interest and each
guarantee was granted and the rights of the holder of this Note in respect
thereof.

Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Note shall become,
or may be declared to be, immediately due and payable as provided in the Credit
Agreement.



--------------------------------------------------------------------------------

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT. TRANSFERS OF THIS NOTE MUST BE RECORDED IN THE REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF THE CREDIT
AGREEMENT.

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD
REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

[Signature Page Follows]



--------------------------------------------------------------------------------

NORCRAFT COMPANIES, L.P., as Borrower By:   NORCRAFT GP, L.L.C., its general
partner By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT J-2

[Form of]

SWINGLINE NOTE

 

$                New York, New York    [Date]

FOR VALUE RECEIVED, the undersigned, NORCRAFT COMPANIES, L.P., a Delaware
limited partnership (“Borrower”), hereby promises to pay to
                    (the “Lender”) on the Revolving Maturity Date, in lawful
money of the United States and in immediately available funds, the principal
amount of the lesser of (a)                     ($            ) and (b) the
aggregate unpaid principal amount of all Swingline Loans made by Lender to the
undersigned pursuant to Section 2.17 of the Credit Agreement referred to below.
Borrower further agrees to pay interest on the unpaid principal amount hereof in
like money at such office specified in Section 2.14(a) of the Credit Agreement
from time to time from the date hereof at the rates and on the dates specified
in Section 2.06 of the Credit Agreement.

The holder of this Swingline Note (this “Note”) may endorse and attach a
schedule to reflect the date, the amount of each Swingline Loan and the date and
amount of each payment or prepayment of principal thereof; provided that the
failure of the Lender to make such recordation (or any error in such
recordation) shall not affect the obligations of Borrower hereunder or under the
Credit Agreement.

This Note is one of the Notes referred to in the Credit Agreement (as amended,
modified or supplemented from time to time, the “Credit Agreement”), dated as of
November 14, 2013, among Borrower, NORCRAFT INTERMEDIATE HOLDINGS, L.P., a
Delaware limited partnership (“Intermediate Holdings”), the Subsidiary
Guarantors, the Lenders, RBC CAPITAL MARKETS and KEYBANK NATIONAL ASSOCIATION,
as joint lead arrangers and joint bookrunners (in such capacities, individually,
“Arranger” and collectively the “Arrangers”), and ROYAL BANK OF CANADA, as
swingline lender, as issuing bank, as administrative agent (in such capacity,
“Administrative Agent”) for the Lenders, and as collateral agent (in such
capacity, “Collateral Agent”) for the Secured Parties, is subject to the
provisions thereof and is subject to optional and mandatory prepayments in whole
or in part as provided therein. Capitalized terms used but not defined herein
shall have the meanings given to them in the Credit Agreement.

This Note is secured and guaranteed as provided in the Credit Agreement and the
Security Documents. Reference is hereby made to the Credit Agreement and the
Security Documents for a description of the properties and assets in which a
security interest has been granted, the nature and extent of the security and
guarantees, the terms and conditions upon which the security interest and each
guarantee was granted and the rights of the holder of this Note in respect
thereof.

Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Note shall become,
or may be declared to be, immediately due and payable as provided in the Credit
Agreement.

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.



--------------------------------------------------------------------------------

THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT. TRANSFERS OF THIS NOTE MUST BE RECORDED IN THE REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF THE CREDIT
AGREEMENT.

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD
REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

[Signature Page Follows]



--------------------------------------------------------------------------------

NORCRAFT COMPANIES, L.P., as Borrower By:   NORCRAFT GP, L.L.C., its general
partner By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT K-1

[Form of]

PERFECTION CERTIFICATE

November 14, 2013

Reference is hereby made to (i) the Credit Agreement (the “Term Agreement”),
dated as of the date hereof (the “Original Closing Date”), by and among Norcraft
Companies, L.P. (the “Borrower”), the Lenders party thereto, Royal Bank of
Canada, as Administrative Agent and Collateral Agent (in such capacities, the
“Term Agent”), and, after the occurrence of the “Term Closing Date” (used herein
as “Closing Date” is defined in the Term Agreement), the Guarantors party
thereto; (ii) the U.S. Security Agreement (the “U.S. Term Security Agreement”),
to be dated on or around the Term Closing Date, by and among the Borrower, the
Guarantors party thereto and the Term Agent; (iii) the Canadian Security
Agreement (the “Canadian Term Security Agreement” and together with the U.S.
Term Security Agreement, the “Term Security Agreements”), to be dated on or
around the Term Closing Date, by and among Norcraft Canada Corporation and the
Term Agent; (iv) the Credit Agreement (the “ABL Agreement” and, together with
the Term Agreement, the “Credit Agreements”), dated as of the date hereof, by
and among the Borrower, the Guarantors party thereto, the Lenders party thereto
and Royal Bank of Canada, as Swingline Lender, Issuing Bank, Administrative
Agent and Collateral Agent (in its capacities as Administrative Agent and
Collateral Agent, the “ABL Agent” and, together with the Term Agent, the
“Agents”); (v) the U.S. Security Agreement (the “U.S. ABL Security Agreement”),
dated as of the date hereof, by and among the Borrower, the Guarantors party
thereto and the ABL Agent; and (vi) the Canadian Security Agreement (the
“Canadian ABL Security Agreement” and together with the U.S. ABL Security
Agreement, the “ABL Security Agreements”), dated as of the date hereof, by and
among Norcraft Canada Corporation and the ABL Agent.

The Term Security Agreements and the ABL Security Agreements are collectively
referred to herein as the “Security Agreements”. Each reference to “Collateral”
herein shall refer to both (i) the Collateral (as defined in the Term Agreement)
that will secure the Term Agreement after the occurrence of the Term Closing
Date and (ii) the Collateral (as defined in the ABL Agreement) as of the
Original Closing Date. Capitalized terms used but not defined herein have the
meanings assigned to such terms in the Credit Agreements and/or the Security
Agreements, as context dictates.

As used herein, the term “Companies” means the Borrower, Norcraft Canada
Corporation, Norcraft Intermediate Holdings, L.P. and Norcraft Finance Corp.

The undersigned hereby certify to the Agents as follows:

1. Names.

(a) The exact legal name of each Company, as such name appears in its respective
certificate of incorporation or any similar organizational document, is set
forth in Schedule 1(a). Each Company is (i) the type of entity disclosed next to
its name in Schedule 1(a) and (ii) a registered organization except to the
extent disclosed in Schedule 1(a). Also set forth in Schedule 1(a) is the
organizational identification number, if any, of each Company that is a
registered organization, the Federal Taxpayer Identification Number of each
Company and the jurisdiction of formation of each Company.

(b) Set forth in Schedule 1(b) hereto is any other corporate or organizational
names each Company has had in the past five years, together with the date of the
relevant change.



--------------------------------------------------------------------------------

(c) Set forth in Schedule 1(c) is a list of all other names (including trade
names or similar appellations) used by each Company, or any other business or
organization to which each Company became the successor by merger,
consolidation, acquisition, change in form, nature or jurisdiction of
organization or otherwise, at any time between November 14, 2008 and the date
hereof. Also set forth in Schedule 1(c) is the information required by Section 1
of this certificate for any other business or organization to which each Company
became the successor by merger, consolidation, acquisition, change in form,
nature or jurisdiction of organization or otherwise, at any time between
November 14, 2008 and the date hereof. Except as set forth in Schedule 1(c), no
Company has changed its jurisdiction of organization at any time during the past
four months.

2. Current Locations.

(a) The chief executive office of each Company is located at the address set
forth in Schedule 2(a) hereto.

(b) Set forth in Schedule 2(b) are all locations where each Company maintains
any books or records relating to any Collateral.

(c) Set forth in Schedule 2(c) hereto are all the other places of business of
each Company.

(d) Set forth in Schedule 2(d) hereto are all other locations where each Company
maintains any of the Collateral consisting of inventory or equipment not
identified above.

(e) Set forth in Schedule 2(e) hereto are the names and addresses of all persons
or entities other than each Company, such as lessees, consignees, warehousemen
or purchasers of chattel paper, which have possession or are intended to have
possession of any of the Collateral consisting of instruments, chattel paper,
inventory or equipment.

3. Prior Locations.

(a) Set forth in Schedule 3(a) is the information required by Schedule 2(a),
Schedule 2(b) or Schedule 2(c) with respect to each location or place of
business previously maintained by each Company at any time during the past four
months.

(b) Set forth in Schedule 3(b) is the information required by Schedule 2(d) or
Schedule 2(e) with respect to each other location at which, or other person or
entity with which, any of the Collateral consisting of inventory or equipment
having an aggregate value in excess of $100,000 USD has been previously held at
any time during the past twelve months.

4. Extraordinary Transactions. Except for those purchases, acquisitions and
other transactions described on Schedule 4 attached hereto, all material
Collateral has been originated by each Company in the ordinary course of
business or consists of goods which have been acquired by such Company in the
ordinary course of business from a person in the business of selling goods of
that kind.

5. File Search Reports. Attached hereto as Schedule 5 is a true and accurate
summary of file search reports from (A) as to each United States Company, the
Uniform Commercial Code filing offices (i) in each jurisdiction identified in
Section 1(a) with respect to each legal name set forth in Section 1 and (ii) in
each jurisdiction described in Schedule 1(c) or Schedule 4 relating to any of
the transactions described in Schedule (1)(c) or Schedule 4 with respect to each
legal name of the person or entity from which each such Company purchased or
otherwise acquired any of the Collateral; and (B) as to Norcraft Canada
Corporation, the Personal Property Security Act filing offices (i) in each
jurisdiction



--------------------------------------------------------------------------------

identified in Section 1(a) with respect to each legal name set forth in
Section 1 and (ii) in each jurisdiction described in Schedule 1(c) or Schedule 4
relating to any of the transactions described in Schedule (1)(c) or Schedule 4
with respect to each legal name of the person or entity from which Norcraft
Canada Corporation purchased or otherwise acquired any of the Collateral.

6. UCC and PPSA Filings.27

(a) The financing statements (duly authorized by each Company constituting the
debtor therein), including the indications of the collateral, attached as
Schedule 6(a) relating to the applicable ABL Security Agreement or the
applicable Mortgage delivered pursuant to the ABL Agreement, are in the
appropriate forms for filing in the filing offices in the jurisdictions
identified in Schedule 7 hereof.

(b) The financing statements (duly authorized by each Company constituting the
debtor therein to be filed upon the occurrence of the Term Closing Date),
including the indications of the collateral, attached as Schedule 6(b) relating
to the applicable Term Security Agreement or the applicable Mortgage delivered
pursuant to the Term Agreement, are in the appropriate forms for filing in the
filing offices in the jurisdictions identified in Schedule 7 hereof; provided,
such financing statements will not be filed until the occurrence of the Term
Closing Date.

7. Schedule of Filings. Attached hereto as Schedule 7 is a schedule of (i) the
appropriate filing offices for the financing statements attached hereto as
Schedule 6, (ii) the appropriate filing offices for the filings described in
Schedule 12(c) and (iii) any other actions required to create, preserve, protect
and perfect the security interests in the Pledged Collateral (as defined in the
applicable Security Agreement) granted to the Agents to the extent required by
the Collateral Documents on the respective dates such security interests are
granted. No other filings or actions are required to create, preserve, protect
and perfect the security interests in the Pledged Collateral granted to the
Agents to the extent required by the Collateral Documents.

8. Real Property.

(a) Attached hereto as Schedule 8(a) is a list of all real property owned or
leased by each Company including common names, addresses and uses.

(b) (i) Except as described on Schedule 8(b) attached hereto, no Company has
entered into any leases, subleases, tenancies, franchise agreements, licenses or
other occupancy arrangements as owner, lessor, sublessor, licensor, franchisor
or grantor with respect to any of the owned real property described on Schedule
8(a) and (ii) no Company has any Leases which require the consent of the
landlord, tenant or other party thereto to the Transactions except that could
not reasonably be expected to result in a Material Adverse Effect.

(c) Attached hereto as Schedule 8(c) is a list of all options and rights of
first refusal granted to third parties in respect of any of the Mortgaged
Property (other than options for renewal under any lease, sublease or similar
agreement).

 

27  Real estate filings to be drafted and made post-closing in accordance with
the Credit Agreements.



--------------------------------------------------------------------------------

9. Termination Statements.

(a) Attached hereto as Schedule 9(a) are termination statements in the
appropriate form for filing in each applicable jurisdiction identified in
Schedule 9(b) hereto with respect to each Lien described therein. Such
termination statements are duly authorized to be filed on the Original Closing
Date.

(b) Attached hereto as Schedule 9(c) are termination statements in the
appropriate form for filing in each applicable jurisdiction identified in
Schedule 9(b) hereto with respect to each Lien described therein. Such
termination statements are duly authorized to be filed upon the occurrence of
the Term Closing Date.

10. Stock Ownership and Other Equity Interests. Attached hereto as Schedule
10(a) is a true and correct list of all of the authorized, and the issued and
outstanding, stock, partnership interests, limited liability company membership
interests or other equity interest, as applicable, of each Company and its
Subsidiaries and the record and beneficial owners of such stock, partnership
interests, membership interests or other equity interests, as applicable. Also
set forth on Schedule 10(b) is each equity investment of each Company that
represents 50% or less of the equity of the entity in which such investment was
made.

11. Instruments and Tangible Chattel Paper. Attached hereto as Schedule 11 is a
true and correct list of all promissory notes, instruments (other than checks to
be deposited in the ordinary course of business), tangible chattel paper,
electronic chattel paper and other evidence of indebtedness, in each case having
an aggregate principal amount or evidencing an amount payable in excess of
$50,000 USD, held by each Company, including all such intercompany notes between
or among any two or more Companies.

12. Intellectual Property.

(a) Attached hereto as Schedule 12(a) is a schedule setting forth all of each
Company’s Patents, Trademarks, Industrial Designs and Intellectual Property
Licenses (each as defined in the applicable Security Agreement) with respect to
Patents, Trademarks and Industrial Designs registered with the United States
Patent and Trademark Office or Canadian Intellectual Property Office.

(b) Attached hereto as Schedule 12(b) is a schedule setting forth all of each
Company’s United States and Canadian Copyrights (as defined in the applicable
Security Agreement) and Intellectual Property Licenses with respect to
Copyrights registered with the United States Copyright Office or Canadian
Intellectual Property Office.

(c) Intellectual Property Security Agreements.

(i) Attached hereto as Schedule 12(c)(i) in proper form for filing with the
United States Patent and Trademark Office, United States Copyright Office or
Canadian Intellectual Property Office are the filings necessary to preserve,
protect and perfect the security interests in the United States and Canadian
Trademarks, Patents, Industrial Designs, Copyrights and Intellectual Property
Licenses set forth on Schedule 12(a) and Schedule 12(b) granted on the Original
Closing Date under the ABL Security Agreements, including duly signed copies of
each applicable Patent Security Agreement, Trademark Security Agreement and the
Copyright Security Agreement.

(ii) Attached hereto as Schedule 12(c)(ii) in proper form for filing with the
United States Patent and Trademark Office, United States Copyright Office or
Canadian Intellectual Property Office are the filings necessary to preserve,
protect and perfect the



--------------------------------------------------------------------------------

security interests in the United States and Canadian Trademarks, Patents,
Industrial Designs, Copyrights and Intellectual Property Licenses set forth on
Schedule 12(a) and Schedule 12(b) to be granted upon the occurrence of the Term
Closing Date under the Term Security Agreements, including forms of each
applicable Patent Security Agreement, Trademark Security Agreement and the
Copyright Security Agreement.

13. Commercial Tort Claims. Attached hereto as Schedule 13 is a true and correct
list of all Commercial Tort Claims (as defined in the applicable Security
Agreement) held by each Company (other than Norcraft Canada Corporation) where
the amount of damages claimed by the applicable Company exceeds $500,000 USD,
including a brief description thereof.

14. Deposit Accounts, Securities Accounts and Commodity Accounts. Attached
hereto as Schedule 14 is a true and complete list of all Deposit Accounts,
Securities Accounts and Commodity Accounts maintained by each Company, including
the name of each institution where each such account is held, the name of each
such account and the name of each entity that holds each account.

[The Remainder of This Page Has Been Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, we have hereunto signed this Perfection Certificate as of
the date first set forth above.

 

NORCRAFT COMPANIES, L.P. By: NORCRAFT GP, L.L.C., its general partner By:  

 

  Name:   Title: NORCRAFT INTERMEDIATE HOLDINGS, L.P. By:  

 

  Name:   Title: NORCRAFT FINANCE CORP. By:  

 

  Name:   Title: NORCRAFT CANADA CORPORATION By:  

 

 

Name:

 

Title:



--------------------------------------------------------------------------------

EXHIBIT K-2

[Form of]

PERFECTION CERTIFICATE SUPPLEMENT

This Perfection Certificate Supplement, dated as of [            ], 20[    ] is
delivered pursuant to (i) Section 5.12(b) of the Credit Agreement, dated as of
November 14, 2013 (as amended, amended and restated, supplemented, extended or
otherwise modified through the date hereof, the “Term Agreement”), among
Norcraft Companies, L.P. (the “Borrower”), the Guarantors party thereto, the
Lenders party thereto (the “Term Lenders”), Royal Bank of Canada, as
Administrative Agent and Collateral Agent for the Term Lenders (in such
capacities, the “Term Agent”) and each of the other parties thereto and
(ii) Section 5.12(b) of the Credit Agreement, dated as of November 14, 2013 (as
amended, amended and restated, supplemented, extended or otherwise modified
through the date hereof, the “ABL Agreement” and, together with the Term
Agreement, the “Credit Agreements”), among the Borrower, the Guarantors party
thereto, the Lenders party thereto (the “ABL Lenders”), Royal Bank of Canada, as
Swingline Lender, Issuing Bank, Administrative Agent and as Collateral Agent (in
its capacities as Administrative Agent and Collateral Agent for the ABL Lenders,
the “ABL Agent” and, together with the Term Agent, the “Agents”) and each of the
other parties thereto.

The Security Agreements (as defined in the Term Agreement) and the Security
Agreements (as defined in the ABL Agreement) are collectively referred to herein
as the “Security Agreements”. As used herein, the term “Companies” means the
Borrower, Norcraft Canada Corporation, Norcraft Intermediate Holdings, L.P.,
Norcraft Finance Corp. and each other Subsidiary Guarantor, if any. Capitalized
terms used but not defined herein have the meanings assigned to such terms in
the Credit Agreements and/or the Security Agreements, as context dictates.

The undersigned hereby certify to the Agents that, as of the date hereof, there
has been no change in the information described in the Perfection Certificate
delivered on November 14, 2013 (as supplemented by any perfection certificate
supplements delivered prior to the date hereof, the “Prior Perfection
Certificate”), other than as follows:

1. Names. (a) Except as listed on Schedule 1(a) attached hereto and made a part
hereof, (x) Schedule 1(a) to the Prior Perfection Certificate sets forth the
exact legal name of each Company, as such name appears in its respective
certificate of incorporation or any similar organizational document; (y) each
Company is (i) the type of entity disclosed next to its name in Schedule 1(a) to
the Prior Perfection Certificate and (ii) a registered organization except to
the extent disclosed in Schedule 1(a) to the Prior Perfection Certificate and
(z) set forth in Schedule 1(a) to the Prior Perfection Certificate is the
organizational identification number, if any, of each Company that is a
registered organization, the Federal Taxpayer Identification Number of each
Company and the jurisdiction of formation of each Company.

(b) Except as listed on Schedule 1(b) attached hereto and made a part hereof,
set forth in Schedule 1(b) of the Prior Perfection Certificate is any other
corporate or organizational names each Company has had in the past five years,
together with the date of the relevant change.

2. Current Locations. (a) Except as listed on Schedule 2(a) attached hereto and
made a part hereof, the chief executive office of each Company is located at the
address set forth in Schedule 2(a) of the Prior Perfection Certificate.



--------------------------------------------------------------------------------

(b) Except as listed on Schedule 2(b) attached hereto and made a part hereof,
set forth in Schedule 2(b) of the Prior Perfection Certificate are all locations
where each Company maintains any books or records relating to any Collateral.

(c) Except as listed on Schedule 2(c) attached hereto and made a part hereof,
set forth in Schedule 2(c) of the Prior Perfection Certificate are all the other
places of business of each Company.

(d) Except as listed on Schedule 2(d) attached hereto and made a part hereof,
set forth in Schedule 2(d) of the Prior Perfection Certificate are all other
locations where each Company maintains any of the Collateral consisting of
inventory or equipment not identified above.

(e) Except as listed on Schedule 2(e) attached hereto and made a part hereof,
set forth in Schedule 2(e) of the Prior Perfection Certificate are the names and
addresses of all persons or entities other than each Company, such as lessees,
consignees, warehousemen or purchasers of chattel paper, which have possession
or are intended to have possession of any of the Collateral consisting of
instruments, chattel paper, inventory or equipment.

3. [Intentionally omitted].

4. Extraordinary Transactions. Except for those purchases, acquisitions and
other transactions described on Schedule 4 attached hereto and on Schedule 4 to
the Prior Perfection Certificate, all material Collateral has been originated by
each Company in the ordinary course of business or consists of goods which have
been acquired by such Company in the ordinary course of business from a person
in the business of selling goods of that kind.

5. [Intentionally omitted].

6. UCC and PPSA Filings. Except as listed on Schedule 6 attached hereto and made
a part hereof, the financing statements (duly authorized by each Company
constituting the debtor therein), including the indications of the collateral
relating to the applicable Security Agreement or the applicable Mortgage, are
set forth in Schedule 6 (including sub-schedules thereof) of the Prior
Perfection Certificate and are in the appropriate forms for filing in the filing
offices in the jurisdictions identified in Schedule 7 hereto and thereto.

7. Schedule of Filings. Except as listed on Schedule 7 attached hereto and made
a part hereof, attached to the Prior Perfection Certificate as Schedule 7 is a
schedule of (i) the appropriate filing offices for the financing statements
attached hereto and thereto as Schedule 6, (ii) the appropriate filing offices
for the filings described in Schedule 12(c) hereto and thereto and (iii) any
other actions required to create, preserve, protect and perfect the security
interests in the Pledged Collateral (as defined in the applicable Security
Agreement) granted to the Agents to the extent required by the Collateral
Documents. No other filings or actions are required to create, preserve, protect
and perfect the security interests in the Pledged Collateral granted to the
Agents to the extent required by the Collateral Documents.

8. Real Property. Except as listed on Schedule 8(a) attached hereto and made a
part hereof, Schedule 8(a) to the Prior Perfection Certificate is a list of all
real property owned or leased by each Company including common names, addresses
and uses. Except as described on Schedule 8(b) attached hereto, no Company has
entered into any leases, subleases, tenancies, franchise agreements, licenses or
other occupancy arrangements as owner, lessor, sublessor, licensor, franchisor
or grantor with respect to any of the owned real property described on Schedule
8(a) of the Prior Perfection Certificate or Schedule 8(a) hereof, other than
those listed on Schedule 8(b) of the Prior Perfection Certificate, and no



--------------------------------------------------------------------------------

Company has any Leases which require the consent of the landlord, tenant or
other party thereto to the Transactions except that could not reasonably be
expected to result in a Material Adverse Effect. Except as described on Schedule
8(c) attached hereto, no Company has granted any options or rights of first
refusal to third parties in respect of any of the Mortgaged Property (other than
options for renewal under any lease, sublease or similar agreement), other than
those listed on Schedule 8(c) of the Prior Perfection Certificate.

9. [Intentionally omitted].

10. Stock Ownership and Other Equity Interests. Except as listed on Schedule
10(a) attached hereto and made a part hereof, Schedule 10(a) to the Prior
Perfection Certificate is a true and correct list of all of the authorized, and
the issued and outstanding, stock, partnership interests, limited liability
company membership interests or other equity interest, as applicable, of each
Company and its Subsidiaries and the record and beneficial owners of such stock,
partnership interests, membership interests or other equity interests, as
applicable. Except as set forth on Schedule 10(b) attached hereto and made a
part hereof, Schedule 10(b) to the Prior Perfection Certificate sets forth each
equity investment of each Company that represents 50% or less of the equity of
the entity in which such investment was made.

11. Instruments and Tangible Chattel Paper. Except as listed on Schedule 11
attached hereto and made a part hereof, Schedule 11 to the Prior Perfection
Certificate is a true and correct list of all promissory notes, instruments
(other than checks to be deposited in the ordinary course of business), tangible
chattel paper, electronic chattel paper and other evidence of indebtedness, in
each case having an aggregate principal amount or evidencing an amount payable
in excess of $50,000 USD, held by each Company, including all such intercompany
notes between or among any two or more Companies.

12. Intellectual Property. (a) Except as listed on Schedule 12(a) attached
hereto and made a part hereof, Schedule 12(a) to the Prior Perfection
Certificate is a schedule setting forth all of each Company’s Patents,
Trademarks, Industrial Designs and Intellectual Property Licenses (each as
defined in the applicable Security Agreement) with respect to Patents,
Trademarks and Industrial Designs registered with the United States Patent and
Trademark Office or Canadian Intellectual Property Office.

(b) Except as listed on Schedule 12(b) attached hereto and made a part hereof,
Schedule 12(b) to the Prior Perfection Certificate is a schedule setting forth
all of each Company’s United States and Canadian Copyrights (as defined in the
applicable Security Agreement) and Intellectual Property Licenses with respect
to Copyrights registered with the United States Copyright Office or Canadian
Intellectual Property Office.

(c) Except as attached hereto and made a part hereof as Schedule 12(c), attached
to the Prior Perfection Certificate as Schedule 12(c) (including sub-schedules
thereof) in proper form for filing with the United States Patent and Trademark
Office, United States Copyright Office or Canadian Intellectual Property Office
are the filings necessary to preserve, protect and perfect the security
interests in the United States and Canadian Trademarks, Patents, Industrial
Designs, Copyrights and Intellectual Property Licenses set forth on Schedule
12(a) and Schedule 12(b) hereto and thereto, including duly signed copies of
each applicable Patent Security Agreement, Trademark Security Agreement and the
Copyright Security Agreement.

13. Commercial Tort Claims. Except as listed on Schedule 13 attached hereto and
made a part hereof, attached to the Prior Perfection Certificate as Schedule 13
is a true and correct list of all Commercial Tort Claims (as defined in the
applicable Security Agreement) held by each Company (other than Norcraft Canada
Corporation) where the amount of damages claimed by the applicable Company
exceeds $500,000 USD, including a brief description thereof.



--------------------------------------------------------------------------------

14. Deposit Accounts, Securities Accounts and Commodity Accounts. Except as
listed on Schedule 14 attached hereto and made a part hereof, attached to the
Prior Perfection Certificate as Schedule 14 is a true and complete list of all
Deposit Accounts, Securities Accounts and Commodity Accounts maintained by each
Company, including the name of each institution where each such account is held,
the name of each such account and the name of each entity that holds each
account.

[The Remainder of this Page has been intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, we have hereunto signed this Perfection Certificate
Supplement as of the date first set forth above.

 

NORCRAFT COMPANIES, L.P. By: NORCRAFT GP, L.L.C., its general partner By:  

 

  Name:   Title: NORCRAFT INTERMEDIATE HOLDINGS, L.P. By:  

 

  Name:   Title: NORCRAFT FINANCE CORP. By:  

 

  Name:   Title: NORCRAFT CANADA CORPORATION

By:

 

 

 

Name:

 

Title:



--------------------------------------------------------------------------------

Schedule 1(a)

Legal Names, Etc.

 

Legal Name

  

Type of Entity

  

Registered Organization

(Yes/No)

  

Organizational Number1

  

Federal Taxpayer
Identification Number

  

Jurisdiction of Formation

                                            

 

1  If none, so state.



--------------------------------------------------------------------------------

Schedule 1(b)

Prior Organizational Names

 

Company/Guarantor

  

Prior Name

  

Date of Change

                       



--------------------------------------------------------------------------------

Schedule 2(a)

Chief Executive Offices

 

Company/Guarantor

  

Address

  

County

  

State

                                                     



--------------------------------------------------------------------------------

Schedule 2(b)

Location of Books

 

Company/Guarantor

  

Address

  

County

  

State

                                                     



--------------------------------------------------------------------------------

Schedule 2(c)

Other Places of Business

 

Company/Guarantor

  

Address

           



--------------------------------------------------------------------------------

Schedule 2(d)

Additional Locations of Equipment and Inventory

 

Entity

  

Company/Guarantor

  

Address

  

County

  

State

                       



--------------------------------------------------------------------------------

Schedule 2(e)

Locations of Collateral in Possession of Persons Other Than Company or Any
Subsidiary

 

Entity

  

Company/Guarantor

  

Name of Entity in

Possession of

Collateral/Capacity

of such Entity

  

Address/Location
of Collateral

  

County

  

State

                             



--------------------------------------------------------------------------------

Schedule 4

Transactions Other Than in the Ordinary Course of Business

 

Company/Guarantor

  

Description of Transaction Including Parties Thereto

  

Date of Transaction

                 



--------------------------------------------------------------------------------

Schedule 6

Copy of Financing Statements To Be Filed

See attached.



--------------------------------------------------------------------------------

Schedule 7

Filings/Filing Offices

 

Type of Filing29

  

Entity

  

Applicable Collateral

Document

[Mortgage, Security

Agreement or Other]

  

Jurisdictions

                                   

Other Actions

 

29  UCC-1 or PPSA financing statement, fixture filing, mortgage, intellectual
property filing or other necessary filing.



--------------------------------------------------------------------------------

Schedule 8(a)

Real Property

 

Entity of

Record

  

Location Address

  

Owned or

Leased

  

Landlord/Owner
if Leased

  

Filing

Office if

Mortgaged

Property

  

Description of

Lease

Documents

                                                                                
                       

Schedule 8(b)

Leases, Subleases, Tenancies, Franchise Agreements, Licenses or Other Occupancy
Arrangements

Schedule 8(c)

Options and Rights of First Refusal



--------------------------------------------------------------------------------

Schedule 10

(a) Equity Interests of Companies and Subsidiaries

 

Current Legal

Entities Owned

  

Record Owner

  

Certificate No.

  

No. Shares/Interest

  

Percent Pledged

                                               

(b) Other Equity Interests



--------------------------------------------------------------------------------

Schedule 11

Instruments and Tangible Chattel Paper

 

1. Promissory Notes:

 

Entity

  

Principal Amount

  

Date of Issuance

  

Interest Rate

  

Maturity Date

                                   

 

2. Chattel Paper:



--------------------------------------------------------------------------------

Schedule 12(a)

Patents and Trademarks

UNITED STATES PATENTS:

Registrations:

 

OWNER

  

REGISTRATION

NUMBER

  

DESCRIPTION

     

Applications:

 

OWNER

  

APPLICATION

NUMBER

  

DESCRIPTION

     

Licenses:

 

LICENSEE

  

LICENSOR

  

REGISTRATION/

APPLICATION

NUMBER

  

DESCRIPTION

        

OTHER PATENTS:

Registrations:

 

OWNER

  

REGISTRATION

NUMBER

  

COUNTRY/STATE

  

DESCRIPTION

        

Applications:

 

OWNER

  

APPLICATION

NUMBER

  

COUNTRY/STATE

  

DESCRIPTION

        



--------------------------------------------------------------------------------

Licenses:

 

LICENSEE

  

LICENSOR

  

COUNTRY/STATE

  

REGISTRATION/
APPLICATION

NUMBER

  

DESCRIPTION

           

UNITED STATES TRADEMARKS:

Registrations:

 

OWNER

  

REGISTRATION

NUMBER

  

TRADEMARK

     

Applications:

 

OWNER

  

APPLICATION

NUMBER

  

TRADEMARK

     

Licenses:

 

LICENSEE

  

LICENSOR

  

REGISTRATION/

APPLICATION

NUMBER

  

TRADEMARK

        

OTHER TRADEMARKS:

Registrations:

 

OWNER

  

REGISTRATION

NUMBER

  

COUNTRY/STATE

  

TRADEMARK

        

Applications:

 

OWNER

  

APPLICATION

NUMBER

  

COUNTRY/STATE

  

TRADEMARK

        



--------------------------------------------------------------------------------

Licenses:

 

LICENSEE

  

LICENSOR

  

COUNTRY/STATE

  

REGISTRATION/
APPLICATION

NUMBER

  

TRADEMARK

           



--------------------------------------------------------------------------------

Schedule 12(b)

Copyrights

UNITED STATES COPYRIGHTS

Registrations:

 

OWNER

  

TITLE

  

REGISTRATION NUMBER

     

Applications:

 

OWNER

  

APPLICATION NUMBER

  

Licenses:

 

LICENSEE

  

LICENSOR

  

REGISTRATION/

APPLICATION

NUMBER

  

DESCRIPTION

        

OTHER COPYRIGHTS

Registrations:

 

OWNER

  

COUNTRY/STATE

  

TITLE

  

REGISTRATION NUMBER

        

Applications:

 

OWNER

  

COUNTRY/STATE

  

APPLICATION NUMBER

     

Licenses:

 

LICENSEE

  

LICENSOR

  

COUNTRY/STATE

  

REGISTRATION/
APPLICATION

NUMBER

  

DESCRIPTION



--------------------------------------------------------------------------------

Schedule 12(c)

Intellectual Property Filings



--------------------------------------------------------------------------------

Schedule 13

Commercial Tort Claims



--------------------------------------------------------------------------------

Schedule 14

Deposit Accounts, Securities Accounts and Commodity Accounts

 

Entity

  

Bank/Firm

  

Address

  

Account #

  

Account Type

                       



--------------------------------------------------------------------------------

EXHIBIT L-1

[Form of]

U.S. SECURITY AGREEMENT

[Provided Under Separate Cover]



--------------------------------------------------------------------------------

EXHIBIT L-2

[Form of]

CANADIAN SECURITY AGREEMENT

[Provided Under Separate Cover]



--------------------------------------------------------------------------------

EXHIBIT M

[Form of]

INTERCOMPANY NOTE

New York, New York

[Date]

FOR VALUE RECEIVED, each of the undersigned, to the extent a borrower from time
to time from any other entity listed on the signature page hereto (each, in such
capacity, a “Payor”), hereby promises to pay on demand to the order of such
other entity listed below (each, in such capacity, a “Payee”), in lawful money
of the United States of America in immediately available funds, at such location
in the United States of America as a Payee shall from time to time designate,
the unpaid principal amount of all loans and advances (including trade payables)
made by such Payee to such Payor. Each Payor promises also to pay interest on
the unpaid principal amount of all such loans and advances in like money at said
location from the date of such loans and advances until paid at such rate per
annum as shall be agreed upon from time to time by such Payor and such Payee.

This Intercompany Note (this “Note”) is an Intercompany Note referred to in the
asset-based revolving Credit Agreement (as amended, modified or supplemented
from time to time, the “ABL Credit Agreement”), dated as of November 14, 2013,
among NORCRAFT COMPANIES, L.P., the other Loan Parties party thereto, the
Lenders party thereto (the “ABL Lenders”) and ROYAL BANK OF CANADA, as
administrative agent (in such capacity, “ABL Administrative Agent”) for the ABL
Lenders and in the term loan credit agreement (as amended, modified or
supplemented from time to time, the “Term Loan Credit Agreement”), dated as of
November 14, 2013, among NORCRAFT COMPANIES, L.P., the other Loan Parties party
thereto, the Lenders party thereto (the “Term Lenders”) and ROYAL BANK OF
CANADA, as administrative agent for the Term Lenders (in such capacity, “Term
Administrative Agent” and, together with the ABL Credit Agreement, the “Credit
Agreements”) (capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreements), and is subject to the terms
thereof, and shall be pledged by each Payee pursuant to each U.S. Security
Agreement or each Canadian Security Agreement, as applicable, to the extent
required pursuant to the terms thereof.

Anything in this Note to the contrary notwithstanding, the indebtedness
evidenced by this Note owed by any Payor that is Borrower or a Guarantor to any
Payee other than Borrower or any Guarantor shall be subordinate and junior in
right of payment, to the extent and in the manner hereinafter set forth, to all
Secured Obligations (as defined in the ABL Credit Agreement) (the “ABL
Obligations”) and all Secured Obligations (as defined in the Term Loan Credit
Agreement) (the “Term Obligations” and together with the ABL Obligations,
hereinafter collectively referred to as “Senior Indebtedness”):

(i) In the event of any insolvency or bankruptcy proceedings, and any
receivership, liquidation, reorganization or other similar proceedings in
connection therewith, relative to any Payor or to its creditors, as such, or to
its property, and in the event of any proceedings for voluntary liquidation,
dissolution or other winding up of such Payor, whether or not involving
insolvency or bankruptcy, then (x) the holders of Senior Indebtedness shall be
paid in full in cash in respect of all amounts constituting Senior Indebtedness
before any Payee is entitled to receive (whether directly or indirectly), or
make any demands for, any payment on account of this Note other than in the form
of (i) common equity securities of the applicable Payor which do not contain
mandatory redemption cash payment obligations or require cash dividend payments
or distributions



--------------------------------------------------------------------------------

or are or become convertible into or exchangeable for Indebtedness (as defined
in the ABL Credit Agreement) until 91-days after payment in full in cash of the
Senior Obligations or (ii) notes or other debt securities issued in substitution
of all or any portion of this Note that are subordinated to the payment in full
in cash of the Senior Obligations at least to the same extent as this Note is
subordinated to the payment of the Senior Obligations (such securities being
hereinafter referred to a “Restructured Securities”) and (y) until the holders
of Senior Indebtedness are paid in full in cash in respect of all amounts
constituting Senior Indebtedness, any payment or distribution to which such
Payee would otherwise be entitled (other than pursuant to Restructured
Securities) shall be made to the holders of Senior Indebtedness;

(ii) if any Event of Default occurs and is continuing with respect to any Senior
Indebtedness or a Cash Dominion Period (as defined in the ABL Credit Agreement)
has occurs and is in effect under the ABL Credit Agreement , then no payment or
distribution of any kind or character shall be made by or on behalf of the Payor
or any other Person on its behalf with respect to this Note; and

(iii) if any payment or distribution of any character, whether in cash,
securities or other property (other than Restructured Securities), in respect of
this Note shall (despite these subordination provisions) be received by any
Payee in violation of the provisions of this Note before all Senior Indebtedness
shall have been paid in full in cash, such payment or distribution shall be held
in trust for the benefit of, and shall be paid over or delivered to, the holders
of Senior Indebtedness (or their representatives), ratably according to the
respective aggregate amounts remaining unpaid thereon, to the extent necessary
to pay all Senior Indebtedness in full in cash.

To the fullest extent permitted by law, no present or future holder of Senior
Indebtedness shall be prejudiced in its right to enforce the subordination of
this Note by any act or failure to act on the part of any Payor or by any act or
failure to act on the part of such holder or any trustee or agent for such
holder. Each Payee and each Payor hereby agree that the subordination of this
Note is for the benefit of the ABL Administrative Agent, the Issuing Bank, the
ABL Lenders, the Term Administrative Agent and the Term Lenders and the ABL
Administrative Agent, the Issuing Bank, the ABL Lenders, the Term Administrative
Agent and the Term Lenders are obligees under this Note to the same extent as if
their names were written herein as such and the ABL Administrative Agent may, on
behalf of itself, the Issuing Bank and the ABL Lenders, and the Term
Administrative Agent may, on behalf of itself and the Term Lenders, proceed to
enforce the subordination provisions herein.

The indebtedness evidenced by this Note owed by any Payor that is not Borrower
or a Guarantor to any Payee other than Borrower or any Guarantor shall not be
subordinated to, and shall rank pari passu in right of payment with, any other
obligation of such Payor.

Nothing contained in the subordination provisions set forth above is intended to
or will impair, as between each Payor and each Payee, the obligations of such
Payor, which are absolute and unconditional, to pay to such Payee the principal
of and interest on this Note as and when due and payable in accordance with its
terms, or is intended to or will affect the relative rights of such Payee and
other creditors of such Payor other than the holders of Senior Indebtedness.

Each Payee is hereby authorized to record all loans and advances made by it to
any Payor (all of which shall be evidenced by this Note), and all repayments or
prepayments thereof, in its books and records, such books and records
constituting prima facie evidence of the accuracy of the information contained
therein.



--------------------------------------------------------------------------------

This Note as between each Payor and each Payee may contain additional terms
pursuant to any intercompany loan agreement between them; provided that no such
additional terms shall affect the subordination of this Note in favor of the ABL
Administrative Agent, the Issuing Bank, the ABL Lenders, the Term Administrative
Agent and the Term Lenders without the prior written approval of each ABL
Administrative Agent and the Term Administrative Agent.

Each Payor hereby waives presentment, demand, protest or notice of any kind in
connection with this Note. All payments under this Note shall be made without
offset, counterclaim or deduction of any kind.

[Signature Page Follows]



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS
THEREOF.

 

NORCRAFT COMPANIES, L.P. By:   NORCRAFT GP, L.L.C., its general partner By:  

 

  Name:   Title: NORCRAFT INTERMEDIATE HOLDINGS, L.P. By:  

 

  Name:   Title: NORCRAFT FINANCE CORP. By:  

 

  Name:   Title: NORCRAFT CANADA CORPORATION By:  

 

  Name:   Title: [ANY OTHER SUBSIDIARIES OF INTERMEDIATE HOLDINGS] By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT N

[Form of]

NON-BANK CERTIFICATE

Reference is made to the Credit Agreement (as amended, modified or supplemented
from time to time, the “Credit Agreement”), dated as of November 14, 2013, among
NORCRAFT COMPANIES, L.P., a Delaware limited partnership (“Borrower”), NORCRAFT
INTERMEDIATE HOLDINGS, L.P., a Delaware limited partnership (“Intermediate
Holdings”), the Subsidiary Guarantors, the Lenders, RBC CAPITAL MARKETS and
KEYBANK NATIONAL ASSOCIATION, as joint lead arrangers and joint bookrunners (in
such capacities, individually, “Arranger” and collectively the “Arrangers”), and
ROYAL BANK OF CANADA, as swingline lender, as issuing bank, as administrative
agent (in such capacity, “Administrative Agent”) for the Lenders, and as
collateral agent (in such capacity, “Collateral Agent”) for the Secured Parties.
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement.

The undersigned is not (i) a bank (as such term is used in section 881(c)(3)(A)
of the Internal Revenue Code of 1986, as amended (the “Code”)) or (ii) a “10
percent shareholder” of Borrower within the meaning of section 881(c)(3)(B) of
the Code, or (iii) a “controlled foreign corporation” described in section
881(c)(3)(C) of the Code.

 

[NAME OF LENDER] By:  

 

Name:   Title:   [ADDRESS]

Dated:             , 20    



--------------------------------------------------------------------------------

EXHIBIT O

[Form of]

SOLVENCY CERTIFICATE

OF NORCRAFT COMPANIES, L.P.

AND ITS SUBSIDIARIES

[Date]

Pursuant to the Credit Agreement, dated as of November 14, 2013 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”), among NORCRAFT COMPANIES, L.P., a Delaware
limited partnership (“Borrower”), the other Loan Parties party thereto, the
Lenders party thereto and ROYAL BANK OF CANADA, as administrative agent for the
Lenders, the undersigned hereby certifies, solely in such undersigned’s capacity
as chief financial officer of the Borrower or the general partner of the
Borrower, and not individually, as follows:

 

  1. I am generally familiar with the businesses and assets of the Borrower and
its Subsidiaries, taken as a whole, and am duly authorized to execute this
Solvency Certificate on behalf of the Borrower pursuant to the Credit Agreement.

 

  2. As of the date hereof, after giving effect to the Transactions, including
the consummation of the IPO and the making of the Initial Loans (as defined in
the Term Loan Credit Agreement), the Borrower and its Subsidiaries, on a
consolidated basis, are Solvent.

 

  3. “Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the assets of such Person
and its Subsidiaries, on a consolidated basis, exceeds, on a consolidated basis,
their debts and liabilities, subordinated, contingent or otherwise, (b) the
present fair saleable value of the property of such Person and its Subsidiaries,
on a consolidated basis, is greater than the amount that will be required to pay
the probable liability, on a consolidated basis, of their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured, (c) such Person and its Subsidiaries,
on a consolidated basis, are able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such liabilities become absolute and
matured and (d) such Person and its Subsidiaries, on a consolidated basis, are
not engaged in, and are not about to engage in, business for which they have
unreasonably small capital. The amount of any contingent liability at any time
shall be computed as the amount that would reasonably be expected to become an
actual and matured liability.

For purposes of this Certificate, the amount of any contingent liability at any
time shall be computed as the amount that would reasonably be expected to become
an actual and matured liability. Capitalized terms used but not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate in such
undersigned’s capacity as chief financial officer of the Borrower or the general
partner of the Borrower, on behalf of the Borrower, and not individually, as of
the date first stated above.

 

NORCRAFT COMPANIES, L.P. By:   NORCRAFT GP, L.L.C., its general partner By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT P

[Form of]

BORROWING BASE CERTIFICATE

The undersigned, a duly authorized officer of Norcraft Companies, L.P., a
Delaware limited partnership (the “Borrower”), or the general partner of the
Borrower, does hereby certify on behalf of the Borrower, to the best of his
knowledge after due inquiry, that the information contained in this certificate
is complete and correct as of             , 20    .

 

(1)    Eligible Accounts (from Schedule 1 hereto)   

                     

(2)    Eligible Inventory (from Schedule 2 hereto)   

 

(3)    Ninety percent (90%) of Line (1)   

 

(4)    Lesser of (i) Seventy percent (70%) of Line (2) or (ii) Eighty-five
percent (85%) of Net Recovery Cost Percentage multiplied by Line (2)   

 

(5)    Qualified Cash   

 

(6)    Availability Reserve, equal to $4,000,000   

 

(7)    Any other Reserves established by Administrative Agent in the exercise of
its Permitted Discretion   

 

(8)    Borrowing Base: Line (3) plus Line (4) plus Line (5) minus Line (6) and
minus Line (7)   

 

(9)    Total Revolving Commitments   

 

(10)    Aggregate amount of Revolving Exposure   

 

(11)    Borrowing Availability: lesser of Lines (8) and (9) minus Line (10)   

 

[Remainder of Page Intentionally Left Blank]

[Signature Pages – Norcraft Credit Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Borrowing Base Certificate
as of the date first written above.

 

NORCRAFT COMPANIES, L.P. By: NORCRAFT GP, L.L.C., its general partner

 

Name: Title:



--------------------------------------------------------------------------------

SCHEDULE 1

ELIGIBLE ACCOUNTS

 

Gross Accounts (as of last month-end)   

    

   Returns, discounts, claims, rebates, offsets, credits, charges and allowances
  

 

   Other adjustments   

 

Sub-total   

 

Ineligibles and Deductions:    (i)    Accounts not properly secured (Section
2.20(a)(i))   

 

(ii)    Accounts not owned by proper party (Section 2.20(a)(ii))   

 

(iii)    Accounts Debtors not U.S. or Canadian person (Section 2.20(a)(iii))   

 

(iv)    Accounts payable in anything other than an Approved Currency (Section
2.20(a)(iv))   

 

(v)    Accounts not in ordinary course (Section 2.20(a)(v))   

 

(vi)    Accounts materially not in compliance with applicable law (Section
2.20(a)(vi))   

 

(vii)    Accounts in some way contingent (Section 2.20(a)(vii))   

 

(viii)    Accounts subject to counterclaim to the extent of the counterclaim
(Section 2.20(a)(viii))   

 

(ix)    Accounts not bona fide (Section 2.20(a)(ix))   

 

(x)    Accounts with improper invoicing (Section 2 .20(a)(x))   

 

(xi)    Accounts arising from sale to employee or affiliate to the extent that
the aggregate amount of any such Accounts exceeds $100,000 (excluding any
Account of an Account Debtor that is an affiliate solely on the basis that it is
a portfolio company of any Sponsor) (Section 2.20(a)(xi))   

 

(xii)    Accounts with potential offsets to the extent of the potential offset
(Section 2.20(a)(xii))   

 

(xiii)    COD Accounts (Section 2.20(a)(xiii))   

 

(xiv)    Defaulted Accounts (Section 2.20(a)(xiv))   

 



--------------------------------------------------------------------------------

(xv)    Accounts from debtors for whom 50% or more of other Accounts are
ineligible by reason of other clauses (Section 2.20(a)(xv))   

 

(xvi)    Accounts as to which representations or warranties in the Loan
Documents are untrue in any material respect (or, with respect to
representations or warranties that are qualified by materiality, after giving
effect to such qualification, any of such representations and warranties are
untrue) (Section 2.20(a)(xvi))   

 

(xvii)    Accounts evidenced by judgment, Instrument or Chattel Paper (Section
2.20(a)(xvii))   

 

(xviii)    Accounts exceeding credit limits (Section 2.20(a)(xviii))   

 

(xix)    Accounts on which the Account Debtor is a Governmental Authority
(Section 2.20(a)(xix))   

 

   Other reserves and deductions   

 

Total Ineligibles/Deductions   

 

Eligible Accounts   

 



--------------------------------------------------------------------------------

SCHEDULE 2

ELIGIBLE INVENTORY

 

Inventory (as of last quarterly report of audit)   

    

Book Value Additions   

 

  Book Value Disposals   

 

Subtotal   

 

Ineligibles and Deductions:      (i)      Inventory not properly secured
(Section 2.20(b)(i))   

 

  (ii)      Inventory not properly located (Section 2.20(b)(ii))   

 

  (iii)      Inventory on consignment (Section 2.20(b)(iii))   

 

  (iv)      Inventory not in U.S. or Canada or in transit (other than Eligible
In-Transit Inventory) (Section 2.20(b)(iv))   

 

  (v)      Inventory with negotiable document of title (Section 2.20(b)(v))   

 

  (vi)      Inventory to be returned (Section 2.20(b)(vi))   

 

  (vii)      Inventory unfit for sale (Section 2.20(b)(vii))   

 

  (viii)      Inventory consisting of display items or shipping or packing
materials (Section 2.20(b)(viii))   

 

  (ix)      Inventory not in ordinary course (Section 2.20(b)(ix))   

 

  (x)      Inventory that breaches any of the representations or warranties
pertaining to Inventory set forth in the Loan Documents in any material respect
(or, with respect to representations or warranties that are qualified by
materiality, after giving effect to such qualification, breaches any of such
representations and warranties) (Section 2.20(b)(x))   

 

  (xi)      Inventory consisting of Hazardous Material (Section 2.20(b)(xi))   

 

  (xii)      Inventory that is subject to any licensing arrangement (Section
2.20(b)(xii))   

 

  (xiii)      Inventory not covered by casualty insurance (Section
2.20(b)(xiii))       

 



--------------------------------------------------------------------------------

  Other reserves and deductions   

 

Total Ineligibles/Deductions   

 

Total Eligible Inventory   

 